Exhibit 10.1
EXECUTION
AGREEMENT OF LEASE
Between
85 Broad Street LLC, Landlord
And
Viner Finance Inc., Tenant
demised premises in 85 Broad Street,
New York, New York 10004
Dated: As of July 15, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   PAGE    
1 Rent
    2  
2 Occupancy
    3  
3 Alterations and Installations
    5  
4 Repairs
    11  
5 Requirements of Law; Fire Insurance
    15  
6 Subordination
    16  
7 Property: Loss, Damage, Reimbursement
    17  
8 Destruction: Fire or Other Cause
    20  
9 Eminent Domain
    22  
10 Assignment, Sublease, Etc.
    24  
11 Access to Demised Premises
    34  
12 Certificate of Occupancy
    36  
13 Bankruptcy
    37  
14 Default
    38  
15 Remedies
    40  
16 Fees and Expenses; Landlord’s Cure Rights; Interest
    42  
17 No Representations
    42  
18 End of Term; Holdover Rent
    43  
19 Quiet Enjoyment
    44  
20 Definitions; Maximum Liability
    44  
21 Adjacent Excavation/Shoring
    45  
22 Rules and Regulations
    46  
23 No Waiver; Entire Agreement
    47  
24 Waiver of Trial by Jury
    48  
25 Force Majeure Events
    48  
26 Notices
    49  
27 Services
    50  
28 Tax Increase Payments
    60  
29 Operating Expense Increase Payments
    64  
30 Electric Energy
    69  
31 Commencement of the Term; Landlord’s Work
    74  
32 Tenant’s Work, Etc.; Work Allowance
    83  
33 Condominium
    90  
34 Name of Building; Signage
    91  
35 Invalidity of any Provision
    92  
36 Captions
    92  

 

2



--------------------------------------------------------------------------------



 



          ARTICLE   PAGE    
37 Certificate of Landlord or Tenant
    93  
38 Broker
    94  
39 Renewal Option
    94  
40 Expansion Option
    97  
41 2017 Expansion Option
    100  
42 Offer Space
    103  
43 Termination Option
    107  
44 Roof Rights
    109  
45 Relocation Right
    111  
46 Indemnity and Waiver of Claims
    112  
47 Successors and Assigns
    113  
48 Miscellaneous
    114  
49 Arbitration
    117  
50 Tenant’s Offset Right
    118  
51 Interruption of Services
    119  
52 Representations and Warranties
    120  

      SCHEDULE I  
Basic Annual Rent
SCHEDULE II  
Building Cafeteria Rent

      EXHIBIT A-1  
Floor Plans (Office Space)
EXHIBIT A-2  
Floor Plans (Storage Space)
EXHIBIT AD  
Access Door
EXHIBIT AR  
Alteration Rules and Regulations
EXHIBIT B  
Rules and Regulations
EXHIBIT C  
Cleaning Specifications
EXHIBIT CA  
Confidentiality Agreement
EXHIBIT CO  
Pre-Approved Contractors
EXHIBIT D  
Legal Description of Land
EXHIBIT LW-1  
Landlord’s Work
EXHIBIT LW-2  
Lobby Work
EXHIBIT MSC  
Mechanical System Criteria
EXHIBIT NDA  
Acceptable Non-Disturbance & Attornment Agreement
EXHIBIT OE  
Operating Expenses Defined
EXHIBIT OEC  
General Operating Expense Statement Categories
EXHIBIT RA  
Recognition Agreement Form
EXHIBIT S  
Sign Specifications
EXHIBIT SC  
Tri-Party Sublease Consent Form
EXHIBIT TF  
Third Floor Early Access Space
EXHIBIT UPS  
UPS Space

 

3



--------------------------------------------------------------------------------



 



AGREEMENT OF LEASE (this “Lease”) made as of July 15, 2011, between 85 Broad
Street LLC, a Delaware limited liability company with an office c/o Metropolitan
Life Insurance Company, 10 Park Avenue, Morristown, New Jersey 07962, Attention:
New York Region Real Estate Investments (“Landlord”) and Viner Finance Inc., a
Delaware corporation with an office at 125 Broad Street, New York, New York
10004, Attention: Mr. David Rogers (“Tenant”).
W I T N E S S E T H:
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord, in the
building at 85 Broad Street, New York, New York 10004 (the “Building”), the
following “Portions” (which “Portions”, collectively, hereinafter, the “demised
premises” and sometimes, non-specifically individually, a “Portion”),
containing, in the aggregate as agreed to by Landlord and Tenant, 269,105
rentable square feet of above-grade space, as approximately shown on the plans
attached hereto and made a part hereof as Exhibit A-1, and 3,938 usable square
feet of below-grade space, as approximately shown on the plan attached hereto as
Exhibit A-2 (subject to relocation as provided in Article 45), for a term to
commence on the date hereof and to expire (unless such term shall sooner cease
and terminate or be extended as hereinafter expressly provided) on February 29,
2028 (as the same may be extended pursuant to Article 39 or Section 31.01(e)
hereof, the “Expiration Date”), all such dates inclusive, to wit:
(i) the entire rentable area of the 2nd floor containing, as agreed to by
Landlord and Tenant, 38,037 rentable square feet;
(ii) the entire rentable area of the 3rd floor containing, as agreed to by
Landlord and Tenant, 37,895 rentable square feet;
(iii) the entire rentable area of the 22nd floor containing, as agreed to by
Landlord and Tenant, 38,605 rentable square feet;
(iv) the entire rentable area of the 23rd floor containing, as agreed to by
Landlord and Tenant, 38,405 rentable square feet;
(v) the entire rentable area of the 24th floor containing, as agreed to by
Landlord and Tenant, 38,404 rentable square feet;
(vi) the entire rentable area of the 25th floor containing, as agreed to by
Landlord and Tenant, 38,971 rentable square feet;
(vii) the entire rentable area of the 26th floor containing, as agreed to by
Landlord and Tenant, 38,788 rentable square feet; and

 

 



--------------------------------------------------------------------------------



 



(viii) a portion of concourse “level B2” containing, as agreed to by Landlord
and Tenant, 3,938 usable square feet (sometimes, hereinafter, the “Storage
Space”).
The term “Portions” shall also include any Offer Space, Expansion Space, 2017
Expansion Space and UPS Space (if applicable) leased by Tenant hereunder after
the commencement of the term shall have occurred. The rentable square footage of
each Portion of the demised premises set forth above shall be conclusive and
binding upon Landlord and Tenant, and shall not be subject to remeasurement.
The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:
ARTICLE 1
RENT
1.01. Tenant shall pay basic annual rent for the demised premises in accordance
with and pursuant to Schedule I, attached hereto and made a part hereof from and
after the Possession Date (as hereinafter defined) with respect to each Portion
of the demised premises further provided that Tenant agrees to pay said basic
annual rent in lawful money of the United States, in equal monthly installments
in advance on the first day of each calendar month during said term, at the
office of Landlord or such other place in the United States of America as
Landlord may designate, without any setoff or deduction whatsoever, except as
otherwise expressly set forth in this Lease.
1.02. Notwithstanding the provisions of Section 1.01 above, provided that Tenant
is not in monetary default or material non-monetary default under this Lease
beyond applicable notice and cure periods, Tenant shall be entitled to an
abatement of (i) basic annual rent, Tax Payments, Operating Expense Payments and
Cafeteria Rent for the period from and after the applicable Possession Date to
and including January 31, 2013 (the “Initial Rent Abatement Period”), subject to
modification of the last day of the Initial Rent Abatement Period as provided in
Section 31.01(e) below, (ii) basic annual rent in the amount of $77,229.81 per
each month during the twelve (12) month period immediately following the
expiration of the Initial Rent Abatement Period (the “Partial Rent Abatement
Period”), and (iii) if applicable, basic rent as provided in Section 32.04(b)
hereof; provided that if any such default exists during the Initial Rent
Abatement Period or the Partial Rent Abatement Period and is thereafter cured,
then, except as set forth in Section 31.01(a) so long as no other such default
then exists and the Lease remains in effect, Tenant shall be immediately
entitled to the applicable unapplied portion of the abatement after such default
has been cured; provided, further, if Tenant shall be entitled pursuant to the
express provisions of this Lease to an additional abatement of rent during any
of the periods provided in clauses (i) through (iii) above, such additional rent
abatement shall be in addition to, and shall not be concurrent with, the number
of days that the applicable rent abatement provided in this Section 1.02 shall
have been in effect.

 

2



--------------------------------------------------------------------------------



 



1.03. In the event an installment of basic annual rent is first due on a day
other than the first day of a month, basic annual rent and additional rent, if
any, for that partial month shall be prorated on the basis of a three hundred
sixty five (365) day year using the actual number of days in each month. If the
term of this Lease ends on a day other than the last day of a month, basic
annual rent and additional rent shall be adjusted in the same manner as provided
hereinabove.
ARTICLE 2
OCCUPANCY
2.01. Tenant (which for purposes of this Section 2.01 shall include its
permitted subtenants, “Desk Space Users”, defined in Section 10.10, and
“affiliates”, defined in Section 10.07 (collectively, the “Permitted Users”))
shall use and occupy the demised premises solely for trading, investment,
banking, the general operation of a securities business, and for general,
administrative and executive business offices, storage space, and various
functions ancillary to Tenant’s business operations (including, without
limitation, conference centers serving Tenant’s business and public assembly
space (to the extent permitted by applicable Legal Requirements and subject to
Tenant obtaining all required permits therefor), and for no other purpose.
Notwithstanding the foregoing, the Storage Area shall be used for storage, a
mailroom, a messenger center and a copy center, in each case to the extent
permitted by Legal Requirements, and no other use or purpose.
In no event shall Tenant ever use or occupy, or permit to be used or occupied,
all or any Portion of the demised premises (i) by or for any governmental agency
or government (including, without limitation, an autonomous governmental
corporation or any entity having governmental immunity) or any diplomatic or
trade mission; and/or (ii) as a school or college or facility providing or
furnishing training, instructional or educational services of any kind other
than to its own employees, employees of affiliates and Desk Space Users and/or
(iii) as a retail operation of any kind or nature (provided, however, that use
of any portion of the demised premises by a brokerage services firm shall not be
considered a prohibited use so long as such brokerage services firm is not open
to the public generally), including, without limitation, as a restaurant or any
facility selling or serving food or beverages, except this sub-clause
(iii) shall not prevent Tenant from using a Portion of the demised premises for
a cafeteria or an executive dining room exclusively for its officers, employees,
clients and guests provided (a) any such eating facility shall not be open to
the general public and (b) all municipal or governmental approvals and consents
(including but not limited to health codes) for such use are obtained and kept
in full force and effect with respect to construction and operation and no
alcoholic beverages, including wine, beer and liquor are kept, dispensed or
imbibed on or at the demised premises unless permitted by law; and/or (iv) as an
employment or travel agency or airline ticket counter (provided, however, that
use of any portion of the demised premises by an executive search firm (but not
an office solution firm such as, by way of example only, Regus, HQ, Stratus
Solutions or any other company operating a similar business, which use shall be
prohibited hereunder) shall not be considered a prohibited use

 

3



--------------------------------------------------------------------------------



 



so long as such executive search firm is not open to the public generally);
and/or (v) as a messenger and/or photographic and/or reproduction service
(except in connection with Tenant’s business operations, and with respect to
Tenant’s internal messengers provided the carts utilized have rubber wheels and
bumpers in order to prevent damage to elevator cab surfaces); and/or (vi) as a
mailing address or telephone answering service; and/or (vii) the sale of
travelers’ checks and/or foreign exchange; and/or (viii) medical or psychiatric
offices (except for use exclusively by Tenant’s employees); and/or (ix) conduct
of an auction; and/or (x) gambling activities; and/or (xi) conduct of obscene,
pornographic or similar disreputable activities; and/or (xii) offices of any
charitable, religious, union or other not-for-profit organization as Tenant’s
primary business, and/or (o) offices of any tax exempt entity within the meaning
of Section 168(h)(2) of the Internal Revenue Code of 1986, as amended, or any
successor or substitute statute, or rule or regulation applicable thereto.
Without limiting the foregoing, the demised premises shall not be used for any
purpose which would tend to (I) materially and unreasonably (A) lower the
first-class character of the Building, (B) impair or interfere with any of the
Building operations or the proper and economic heating, ventilation,
air-conditioning, cleaning or other servicing of the Building, or (C) interfere
with, annoy or disturb any other tenant or Landlord, (II) create excessive
elevator or floor loads (subject to Tenant’s right to reinforce the floor
pursuant to Section 4.02 hereof, or (III) constitute a public or private
nuisance. So long as the Tenant named herein (or a Permitted Transferee) is the
Tenant under this Lease and Tenant (or a Permitted Transferee) maintains its
corporate headquarters at the Building, Landlord shall not lease: (1) office
space in the Building that is accessed through the Building lobby to any
government or any diplomatic or trade mission that provides off-the-street
services involving heavy foot traffic (e.g., issuing visas) to the public (or
nationalities thereof) generally; (2) more than one (1) full floor of office
space in the Building or any space in the Tower Floor Stack to (aa) a trade or
vocational school providing or furnishing training, instructional or educational
services of any kind to the public (e.g., Apex Technical School) other than to
Landlord’s personnel or agents, (bb) a retail user selling merchandise or
apparel within such tenant’s premises to off-the-street consumers, (cc) a
walk-in unemployment office generally open to the public, or (dd) a walk-in
retail medical facility or clinic generally open to the public; provided, that
Landlord shall be permitted to lease more than one (1) full floor of office
space in the Building (but not in the Tower Floor Stack) to any of the foregoing
users described in this clause (2) provided that Landlord requires such user to
access the Building through an entrance other than the Building’s main entrance
(as the same may be relocated by Landlord from time to time in accordance with
the provisions of this Lease); or (3) lease any space in the Building for use as
a so-called “adult bookstore” primarily engaged in the sale of pornographic
videos or magazines. Tenant’s right to enforce the covenants set forth in the
immediately preceding sentence shall be personal to the named Tenant herein and
any Permitted Transferee.

 

4



--------------------------------------------------------------------------------



 



ARTICLE 3
ALTERATIONS AND INSTALLATIONS
3.01. Except as expressly set forth below, and in accordance with Article 32,
Tenant shall make no alterations, installations, replacements, additions or
improvements (collectively, “Tenant Alterations”, which shall include Tenant’s
Work and Work; individually, a “Tenant Alteration”) in or to the demised
premises without Landlord’s prior written consent to the Tenant Alterations and
the plans and specifications therefor as further provided in this Lease. All
Tenant Alterations shall be performed only by contractors, subcontractors,
engineers or architects (collectively, “Contractors”) selected by Tenant and
approved in writing by Landlord, such approval not to be unreasonably withheld,
delayed or conditioned; provided, that the Contractors set forth on Exhibit CO
are hereby deemed approved by Landlord as of the date hereof and with respect to
any Work commenced by Tenant within one (1) year following the date of this
Lease; provided, further, that Landlord reserves the right to disapprove any
Contractor set forth on Exhibit CO following the date hereof if (i) such
Contractor shall make an assignment for the benefit of creditors or generally
not be paying its debts as they become due, (ii) a receiver, liquidator or
trustee shall be appointed for such Contractor, (iii) such Contractor shall be
adjudicated a bankrupt or insolvent, (iv) any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by such Contractor, (v) any proceeding for the dissolution or liquidation of
such Contractor shall be instituted (unless such appointment, adjudication,
petition or proceeding was involuntary and not consented to by such Contractor
and the same is discharged, stayed or dismissed within 90 days), (vi) such
Contractor or any principal thereof has been convicted of a felony, or (vii) a
lien or other attachment is filed against the Building in connection with work
performed by or on behalf of such Contractor and; provided that if, after any
such Contractor is approved by Landlord to perform Work (whether by virtue of
being listed on Exhibit CO or otherwise approved during the Term), one or more
of the occurrences, circumstances or matters described in the foregoing clauses
(i) through (vii) shall occur with respect to such Contractor, then Landlord
shall be entitled to revoke such approval (and Tenant shall be required to
replace such Contractor) so long as Landlord reasonably believes that such
occurrence, circumstance or matter will materially adversely affect the Building
or such Contractor’s performance of the Work for which such Contractor was
retained. In the event Landlord fails to respond to Tenant’s request for
approval of its Contractor(s) within ten (10) business days after delivery of
such request, Tenant shall send a second request for approval to Landlord and in
the event Landlord still fails to respond to Tenant’s request for approval
within three (3) business days after delivery of such second request, such
Contractor(s) shall be deemed approved. The requirement that in order for
Landlord’s approval or consent to be deemed given in a particular instance that
Tenant send Landlord a second written request in the event of a Landlord failure
to respond to a Tenant request for a written approval, as required in this Lease
in certain instances, shall, hereinafter, be deemed the “Second Request
Requirement”. The actual second written request of Tenant shall be deemed the
“Second Request”. All such Tenant Alterations shall be performed at Tenant’s
sole cost and expense.
Tenant Alterations may be performed at any time except that, with respect to
floors where Tenant does not occupy the entire floor above and below the floor
where such work is being performed, core drilling and other activities
reasonably anticipated by Landlord to create unreasonable noise disturbances or
odorous work may only be performed during the period between 7:00 P.M and 8 A.M.
on business days, and on Saturdays, Sundays and Holidays further provided that
in the event any lawful occupant of the Building reasonably claims being
disturbed, such work creating unreasonable noise disturbances or odors may only
be performed between 10 P.M. and 6 A.M on business days, and on Saturdays,
Sundays and Holidays. The provisions of this paragraph shall not apply so long
as Tenant is the sole tenant accessing the Building in any manner.

 

5



--------------------------------------------------------------------------------



 



In the event Landlord fails to respond to Tenant’s request for Landlord’s
approval of a Tenant Alteration or the plans and specifications therefor within
ten (10) business days after delivery of such request, subject to the Second
Request Requirement , and further provided that such Tenant Alteration is to be
performed in accordance with the “85 Broad Street Building Rules and Standards
For New Work, Repairs and Alterations” as the same may hereafter be revised,
approval shall be deemed granted in the event Landlord does not respond to the
Second Request therefor.
Landlord’s consent shall not be unreasonably withheld, conditioned or delayed in
order for Tenant to make Non-Material Alterations. “Non-Material Alterations”
mean alterations to the demised premises that do not, subject to Section 3.10,
either adversely affect the structure of the Building or the exterior of the
Building or any portion thereof or adversely affect any “Building Systems”, to
wit: (a) mechanical, (b) electrical, (c) plumbing, (d) heating, ventilating and
air-conditioning (“HVAC”), and (e) life safety (in each case excluding systems
for distributing any Building service within the demised premises). Without
limiting the foregoing, Landlord hereby approves, in concept, the installation
of a vault (the “Vault”) in the demised premises subject to Landlord’s review
and approval of the plans and specifications therefor and all other provisions
of this Lease concerning the performance of Alterations and the removal of same
at the end of the term of this Lease (it being understood and agreed that the
Vault shall be deemed a “unique” Tenant Alteration and removed by Tenant (or, if
and only if the Vault Removal Conditions are satisfied, by Landlord following
the Expiration Date) at Tenant’s sole cost and expense at the expiration or
earlier termination of this Lease).
Landlord’s consent shall not be required in order for Tenant to make (x) purely
cosmetic Non-Material Alterations (i.e., painting, carpeting and wall-covering)
or (y) any Non-Material Alteration or series of Non-Material Alterations that
cost, in the aggregate, less than $300,000, and do not require the issuance of a
building permit or a change to the Building’s certificate of occupancy;
provided, that Tenant shall provide Landlord with prior written notice of the
performance of any such Non-Material Alterations described in this paragraph,
and such Non-Material Alterations shall be subject to all other provisions of
this Lease applicable to Tenant Alterations.

 

6



--------------------------------------------------------------------------------



 



3.02. Tenant shall not permit any lien or claim for lien of any mechanic,
laborer or supplier or any other lien to be filed against any part of the
Building, the demised premises or Tenant’s leasehold interest in connection with
work performed, or alleged to have been performed by, or at the direction of, or
on behalf of Tenant. Tenant shall give Landlord written notice at least 15 days
prior to starting work or delivery of any materials (or such earlier notice as
would be necessary pursuant to applicable Legal Requirements) to permit Landlord
sufficient time, where applicable, to post and record appropriate notices of
non-responsibility. If any such lien or claim for lien is filed, Tenant shall
within 35 days of receiving notice of such lien or claim have such lien or claim
for lien released of record by payment, deposit, bond, order of a court of
competent jurisdiction or otherwise. Tenant shall indemnify, protect, defend and
hold harmless Landlord and the Landlord Related Parties against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Tenant shall be deemed to be in default under this Lease, and, in addition to
all other rights and remedies available to Landlord, without investigating the
validity of such lien or claim for lien, Landlord may bond, insure over, pay or
discharge the lien or claim of lien. Tenant shall, as payment of additional rent
hereunder, reimburse Landlord within thirty (30) days of demand therefor for all
amounts so paid by Landlord, including Landlord’s expenses and attorneys’ fees
and interest on such amounts paid by Landlord at the Interest Rate from the date
incurred by Landlord until the date reimbursed.
3.03. (a) Landlord’s Work and all other alterations, installations, additions
and improvements made and installed by Landlord, and any work undertaken by
Tenant for which Landlord has paid or made a contribution to defray the cost
thereof (including, without limitation, the “Work Allowance” defined in
Article 32), shall become and be the property of Landlord at the end of the term
of this Lease (and treated as such on its tax returns to the extent of the Work
Allowance) and shall remain upon and be surrendered with the demised premises as
a part thereof on the Expiration Date. The foregoing shall not apply to any
items, whether or not paid for with the Work Allowance, which constitute
Tenant’s movable personal property, furnishings and trade fixtures. In addition,
all Tenant Alterations which are of a permanent nature and which cannot be
removed without damage to the demised premises or Building shall become and be
the property of Landlord at the end of the term of this Lease and be surrendered
with the demised premises as a part thereof on the Expiration Date (subject to
Tenant’s right to make Tenant Alterations during the term of this Lease in
accordance with the provisions of this Lease) further provided that Landlord
shall have the right and privilege after review of Tenant’s plans and
specifications for any unique (as hereinafter defined) Tenant Alterations to
serve notice upon Tenant at the same time that Landlord grants its approval (if
such be the case) that any of such unique Tenant Alterations must be removed on
or before the Expiration Date, and, in the event of service of such notice,
Tenant will, at Tenant’s own cost and expense but subject to Landlord’s
supervision, remove the same in accordance with such request, and restore the
area from which such unique Tenant Alteration was removed to its condition prior
to the installation of the unique Tenant Alterations in question.
(b) Notwithstanding the provisions of Section 3.03(a) above, Tenant shall have
no obligation to remove the Vault provided that the following conditions (the
“Vault Removal Conditions”) are satisfied: (i) the Vault shall be located in the
demised premises on the 2nd floor of the Building; and (ii) the size of the
Vault shall not exceed 200 rentable square feet in the aggregate. If Tenant
installs the Vault and the Vault Removal Conditions are satisfied, Tenant shall
have no obligation to remove same at the end of the term; provided, if Tenant
shall not remove the Vault then Landlord shall be permitted to remove same and
Tenant shall, within thirty (30) days after receipt of an invoice therefor, pay
Landlord’s actual out-of-pocket costs (the estimated cost of which Landlord
shall provide to Tenant on or before the date on which Landlord commences to
remove the Vault based on at least three (3) bids for the performance of such
work) of removing the Vault following the Expiration Date and restoring the area
in which the Vault is located to substantially the condition that such area was
in immediately prior to the installation of the Vault, together with interest on
such amounts at the Interest Rate from and after the thirty-first (31st) day
following Landlord’s delivery of such invoice to Tenant until such amounts are
paid.

 

7



--------------------------------------------------------------------------------



 



3.04. For purposes of this Section 3.04, “unique” Tenant Alterations shall mean
all fixtures, equipment, improvements and appurtenances attached to or built
into the demised premises by or on behalf of Tenant and that do not constitute a
standard office installation, such as, by way of example only, kitchens, vaults
(including, without limitation, the Vault), safes, conveyors, dumbwaiters, beam
cuts, slab penetrations and floor openings (except up to two (2) slab
penetrations or floor openings per full floor that are less than four (4) inches
in diameter), raised flooring (except the raised flooring existing as of the
date of this Lease), and internal stairwells (except internal stairwells
existing as of the date of this Lease); provided, that “unique” Tenant
Alterations shall exclude pantries, electrical or telecommunications risers and
conduits.
Notwithstanding anything to the contrary in Section 3.03 or elsewhere in this
Lease, Landlord agrees that except for the “Required Items” (defined in
Section 3.05) which must be removed by Tenant at its expense on or before the
Expiration Date, Tenant shall not be required by Landlord to remove any Tenant
Alterations or to restore the demised premises except for unique Tenant
Alterations as provided above.
3.05. As used herein, “Required Items” shall include all furniture, furnishings
and removable trade fixtures, murals, rugs, removable machines and equipment,
counters, screens, grille work, and any other movable personal property,
including, without limitation, any furniture, fixtures and equipment brought
into the demised premises by or on behalf of Tenant (excluding any fixtures and
equipment, but not movable personal property or the Existing FF&E (which shall
constitute Required Items), existing in the above-grade floors of the demised
premises as of the applicable Possession Date).
All such Required Items shall remain the property of Tenant and Tenant may, at
its option, remove all or any part thereof at any time prior to the Expiration
Date further provided that on or prior to the Expiration Date, Tenant must
remove all of such property. As to any such property Tenant does not remove, the
same shall be, if left by Tenant, deemed abandoned by Tenant and thereupon the
same shall become the property of Landlord, subject to Section 3.06.
3.06. If any Required Items or unique Tenant Alterations required and permitted
by Landlord to be removed by Tenant, as expressly provided in this Lease
(herein, in this Section 3.06, collectively, the “Property”) are not removed on
or prior to the Expiration Date, Landlord shall have the right to remove the
Property and to dispose of the same without accountability to Tenant, at the
sole but reasonable cost and expense of Tenant, which cost and expense
reimbursement shall be due and payable to Landlord from Tenant within thirty
(30) days of Landlord’s written demand, including interest thereon at the
Interest Rate from the date any such expense is billed to Tenant until the date
reimbursed. Subject to Section 7.04(b) and Section 46.01, in case of any damage
to the demised premises or the Building resulting from the removal of the
Property, Tenant shall be responsible to reimburse Landlord for the reasonable
cost to repair such damage, except to the extent due to Landlord’s negligence or
willful misconduct. Section 3.03 and this Section 3.06 shall survive any
termination of this Lease and shall not be deemed to confer any right of Tenant
to holdover at the expiration or earlier termination of this Lease.

 

8



--------------------------------------------------------------------------------



 



3.07. Tenant shall keep records of Tenant’s Alterations and the cost thereof for
not less than three (3) years after the later of (i) substantial completion
thereof and (ii) the date the final plans and specifications approved by
Landlord have been delivered to Landlord and all required governmental approvals
and sign-offs have been secured with copies delivered to Landlord, and Tenant
shall, within forty five (45) days after demand by Landlord, furnish to Landlord
copies of such records and cost if Landlord shall require same in connection
with any proceeding to reduce the assessed valuation of the Building, or in
connection with any eminent domain or condemnation proceeding instituted
pursuant to Article 9 hereof or in connection with any reasonable request of
Landlord.
3.08. Tenant acknowledges that it understands that Landlord maintains alteration
rules and regulations for the Building covering construction, maintenance,
repair or other work as set forth on Exhibit AR attached hereto (the “85 Broad
Street Building Rules and Standards For New Work, Repairs and Alterations”) and
Tenant agrees that all repairs, Tenant Alterations, Tenant’s Work and Work and
other activities effected by or on behalf of Tenant in the demised premises
(including, without limitation, electrical and communications systems) shall be
conducted in accordance with and pursuant to the aforesaid alteration rules and
regulations (which Landlord agrees to apply and enforce in a uniform basis among
the tenants in the Building), as well as any applicable governmental
requirements and regulations. Tenant acknowledges and agrees that it is Tenant’s
responsibility to ensure that Tenant and those working for Tenant comply with
the aforesaid alteration rules and regulations as well as any other applicable
governmental requirements and regulations. Tenant additionally acknowledges that
it is aware that the aforesaid alteration rules and regulations are available
for its reference and use in the Building Manager’s office further provided that
Landlord agrees to deliver a complete copy of said alteration rules and
regulations and any amendments thereto to Tenant or Tenant’s contractor upon
request. Unless mandated by governmental requirement, any changes to said
alteration rules and regulations shall not apply to Tenant Alterations which
have been approved by Landlord and for which work has commenced and is being
prosecuted. In case of conflict between the express provisions of this Lease and
the aforesaid alteration rules and regulations, the express terms of this Lease
shall control.
3.09. Tenant shall pay all of Landlord’s actual reasonable out-of-pocket costs
and expenses incurred in reviewing plans and specifications for Tenant
Alterations; provided, that with respect to the initial Tenant Work to prepare
the demised premises for Tenant’s initial occupancy, Tenant shall only be
required to pay all of Landlord’s actual reasonable out-of-pocket costs and
expenses incurred in reviewing plans and specifications for structural or unique
Tenant Alterations (i.e., and not all other Tenant Alterations included
therein). In addition to the foregoing, Tenant shall pay all of Landlord’s
actual reasonable out-of-pocket costs and expenses incurred in retaining a third
party to supervise the performance of Tenant Alterations that are not
Non-Material Alterations; provided, that Tenant shall not be required to pay any
such supervisory charges in connection with the performance of the initial
Tenant Work to prepare the demised premises for Tenant’s initial occupancy.

 

9



--------------------------------------------------------------------------------



 



3.10 Subject to the terms and conditions of this Lease, Landlord shall use
reasonable efforts (which shall not require Landlord to incur out-of-pocket
costs or liability or initiate any lawsuit or other action) to cause other
tenants in the Building to grant Tenant access to portions of the Building
occupied by other tenants for the purposes of installing, servicing, maintaining
and repairing any cables, conduits, risers or piping which Tenant is permitted
or required to install, service, maintain and repair under the terms and
conditions of this Lease.
Any access to portions of the Building occupied by other tenants or occupants
shall be expressly subject to written consent of such tenant and any
then-occupant(s) of such space(s), (collectively for purposes of this
Section 3,10, “Occupants”), and the conditions such Occupants may impose for
access including but not limited to Tenant providing reasonable insurance
coverage and a reasonable indemnification by Tenant further provided that
Landlord shall not be required to indemnify or otherwise hold such Occupants
harmless from Tenant’s acts in connection with such access. If such access is
denied, Landlord shall have no further obligation to again request access. If
such other Occupants shall consent to access to their space(s) by Tenant for the
purposes set forth above, then Tenant shall (x) provide Landlord and the
Occupants affected thereby with reasonable prior written notice of the need and
desired access, (y) schedule such access so as not to interfere with the
Occupant’s business beyond a de minimis extent and (z) repair and restore any
damage to the Building or the Occupant’s space to the condition existing
immediately preceding the performance of any work by Tenant, at Tenant’s sole
cost and expense. If any such other Occupant shall condition Tenant’s access to
their space(s) on the provision of a third party security guard (or guards) in
such space or other personnel that would be a third party expense to Landlord,
then Tenant shall reimburse Landlord for the actual out-of-pocket cost of such
security guard(s) or other personnel within thirty (30) days after rendition of
a bill therefor. Access to floors not occupied by any third party shall be
subject to conditions (x), (y) and (z) here above with written notice of such
request for access to be given to Landlord.
If Landlord is unable to arrange for Tenant to have access to any portion of the
Building occupied by another tenant or occupant and Landlord has the express
right of access to such space for the purpose of repair, restoration,
maintenance or installation of equipment that would include the work proposed to
be performed by Tenant, then, at the request of Tenant, Landlord shall perform
such proposed work on behalf of Tenant, and Tenant shall reimburse Landlord for
the actual third party out-of-pocket cost to Landlord of such work within thirty
(30) days of the rendition of a bill therefor, including interest thereon at the
Interest rate from the thirty-first (31st) day following the date billed to
Tenant until the date reimbursed.
3.11 Notwithstanding anything to the contrary contained in this Lease, but only
to the extent permitted by applicable Legal Requirements, Tenant’s design
professionals will be permitted to file all drawings related to all Tenant
Alterations as a professional self-certification with the DOB (as defined in
Article 12).

 

10



--------------------------------------------------------------------------------



 



ARTICLE 4
REPAIRS
4.01. Except as otherwise expressly set forth herein, Landlord, shall operate,
maintain, repair and replace, commensurate with comparable first class office
buildings located south of Canal Street in Manhattan (the “Comparable
Buildings”), (i) the Building Systems, the structural portions (whether inside
or outside of the demised premises) of the Building, the roof structure and
membrane, the exterior walls (including the Building’s curtain wall) and glass,
the foundation, mullions, columns, beams and shafts (including elevator shafts),
common areas of the Building made available to Tenant and the fan rooms,
telephone, electric and janitorial closets located on floors which include a
Portion of the demised premises (whether located inside or outside the demised
premises), and (ii) only to the extent that Landlord’s failure to operate,
maintain, repair and replace same in a manner commensurate with Comparable
Buildings would adversely affect Tenant’s use of the demised premises, the
non-structural portions of the Building, the floor/ceiling slabs and all other
portions of the Building (outside the demised premises) not separately demised
for use by Tenant or any other tenant, provided, with respect to this clause
(ii), (x) Tenant shall have notified Landlord of the condition to be maintained,
repaired or replaced and provided Landlord a reasonably detailed explanation of
the adverse impact on Tenant’s use of the demised premises that would result
from Landlord’s failure to maintain, repair or replace same, and (y) Tenant
shall not be obligated to maintain and repair the same pursuant to the
provisions of this Lease.
(a) Subject to the notice requirement set forth below in this subsection (a), in
the event Tenant advises Landlord in writing that that Tenant claims Landlord
has failed to perform its obligations with respect to the repair, replacement,
maintenance and operation of the Building in accordance with the express terms
of this Article 4 (collectively, the “Article 4 Obligations”), Tenant shall have
the right to remedy such Landlord failure provided that (i) a failure by
Landlord of such Article 4 Obligations materially adversely affects Tenant’s
ability to conduct Tenant’s business in any Portion of the demised premises and
(ii) the cure for such failure shall affect only the demised premises or the
Building Systems outside of the demised premises which services the demised
premises exclusively.
Tenant’s right to cure the foregoing Landlord failure shall be immediate in case
of emergency whereby Tenant believes, in good faith, there is (i) imminent
threat of physical injury to persons or (ii) imminent threat of damage (other
than of a de minimis nature) to property that reasonably mandates an immediate
response (such as, for example, a water leak), and in all other cases Tenant
shall first deliver to Landlord written notice of such failure and if Landlord
fails to cure such failure within ten (10) business days after delivery of
Tenant’s notice, Tenant shall deliver a second written notice of such failure to
Landlord and if Landlord fails to commence and diligently pursue the cure of
such failure within three (3) business days after such second notice, then
Tenant shall immediately have the right to remedy such failure as provided
above. If Tenant performs any of the Article 4 Obligations, Landlord shall pay
to Tenant its reasonable out-of-pocket costs thereof within thirty (30) days
after a statement is given to Landlord of the amounts of such sums and the
parties to which such payment has been made, together with interest accruing at
the Interest Rate from and after such thirtieth (30th) day until the date such
sums are paid by Landlord.

 

11



--------------------------------------------------------------------------------



 



(b) In the event of any disputes regarding Tenant’s exercise of its rights set
forth in Section 4.01(a) above, such dispute shall be settled by expedited
arbitration by a single arbitrator in accordance with the arbitration procedure
set forth in Article 49 of this Lease. In the event Tenant is the prevailing
party in the foregoing arbitration, Landlord shall pay to Tenant interest on the
sums paid by Tenant to cure Landlord’s default at the Interest Rate from the
date such sums were incurred by Tenant until the date such sums are paid by
Landlord, provided that Tenant shall bill Landlord for the sums so incurred
within thirty (30) days after Tenant shall have incurred the same.
(c) Subject to the terms of this Lease, including but not limited to Landlord’s
express operation, repair, maintenance and replacement obligations set forth
above in this Section 4.01, Tenant shall, at its sole cost and expense, maintain
and make such repairs to the demised premises and the fixtures and appurtenances
therein (including, without limitation, any fixtures or appurtenances for
distributing Building services within the demised premises and any supplemental
HVAC units exclusively serving the demised premises), and any of Tenant’s
equipment located outside of the demised premises, as and when needed to
preserve them in good working order and condition; provided, that Tenant shall
not be responsible for any maintenance, repair or replacement to structural
components of the Building to the extent arising by virtue of Tenant’s mere use
of the demised premises for office uses, as distinguished from Tenant’s
particular manner of use of the demised premises; provided, further, that any
maintenance, repair or replacement to structural components of the Building or
Building Systems which are Tenant’s obligation to perform shall be performed by
Landlord and Tenant shall reimburse Landlord for its actual reasonable
out-of-pocket costs incurred in connection therewith. Ancillary to Article 3,
all damage or injury to the demised premises and to its fixtures, appurtenances
and equipment or, subject to Section 7.04(b) and Section 46.01 of the Lease, the
Building or to its fixtures, appurtenances and equipment caused by Tenant moving
property in or out of the Building or by installation or removal of furniture,
fixtures or other property shall be repaired, restored or replaced promptly at
Tenant’s sole cost and expense (in accordance with Section 3.03), which repairs,
restorations and replacements shall be in quality and class substantially equal
to the condition existing immediately prior to Tenant’s damage or injury
thereto.
4.02. Tenant shall not place a load upon any floor of the demised premises
exceeding the floor load per square foot area of the demised premises which such
floor was designed to carry and which is allowed by law, unless Tenant, at its
sole cost and expense, reinforces the applicable portion of the floor in
accordance with the provisions of this Lease applicable to the performance of
Tenant Alterations. Without Landlord’s approval, Tenant shall not have the right
to adversely impact, or alter, existing Building support columns within the
demised premises or any other portion of the Building.

 

12



--------------------------------------------------------------------------------



 



4.03. Business machines and mechanical equipment belonging to Tenant which cause
unreasonably excessive or disturbing vibration or noise, cold or heat that may
be transmitted to the Building structure or to any leased space to such a degree
as to be reasonably objectionable to Landlord or to any other tenant in the
Building shall be placed and maintained by Tenant at its expense in settings of
cork, rubber or spring-type vibration eliminators sufficient to absorb and
prevent such vibration or noise.
4.04. Landlord has the right, at any time or from time-to-time, in its
reasonable discretion, to, and may: so long as Tenant is not denied reasonable
access to the demised premises or access to the Building lobby, or the common
areas on floors of the Building on which any portion of the demised premises are
located, (i) make such changes, alterations, additions, improvements, repairs
and/or replacements to the Building (excluding, except as set forth in
Section 11.01, the demised premises), the systems, services (subject to
Article 27), equipment and utilities of the Building, and the land on which the
Building is located, including changing the arrangement and/or location of,
common area or public entrances, exterior façade, passageways, doors, doorways,
corridors, elevators, stairs, toilets and/or other common or public parts of the
Building, as Landlord, in its reasonable discretion, deems necessary,
appropriate or desirable; (ii) build, add to, subtract from, relocate, or
otherwise use the Building (excluding the demised premises), the land on which
the Building is located, or any parts thereof, or any equipment, buildings,
structures, or other areas or facilities therein or thereon, as Landlord, in its
reasonable discretion, deems necessary, appropriate or desirable; and/or
(iii) limit and/or restrict access to the Building or any parts and/or take such
other action (including, but not limited to, exercising its rights under clauses
(i) and/or (ii) above), as Landlord, in its reasonable discretion, deems
necessary for the security, safety health and/or welfare of the Building, its
tenants, occupants and their respective invitees, and all other persons and
property located in, on or at the Building provided that in each instance
referred to in clauses (i), (ii) and (iii) the alterations, additions,
improvements, restrictions or limitations (A) are carried out in such a manner
so as to minimize interference with Tenant’s use and occupancy of, and access
to, the demised premises; (B) will not adversely affect the first class nature
of the Building; (C) will not cause any of the windows located in the demised
premises to be blocked as a result thereof, except on a temporary basis (or a
permanent basis if required by applicable laws); (D) will not be made to the
demised premises (except to a de minimis extent); (E) will not reduce the level
of security at the Building below that which is commensurate with Comparable
Buildings; and (F) will not materially adversely impair the visibility of
Tenant’s Exterior Signage except on a temporary basis; provided, if Landlord
shall relocate the main entrance of the Building (as opposed to Landlord’s
creation or establishment of one or more new dedicated Building entrances for
the benefit of individual tenants), Landlord shall, at Landlord’s sole cost and
expense, relocate Tenant’s Exterior Signage located on the Broad Street side of
the Building to the exterior of the Building near such relocated main entrance,
subject to Landlord’s right to reasonably reconfigure, redesign or resize such
relocated Tenant’s Exterior Signage to conform to the configuration, design or
location of such new main Building entrance so long as the visibility of such
relocated Tenant’s Exterior Signage in relation to the relocated main entrance
is not materially adversely impaired as compared to the visibility of the
initial Tenant’s Exterior Signage in relation to the original main entrance.

 

13



--------------------------------------------------------------------------------



 



4.05 For any non-emergency maintenance, repair or alteration Landlord is
required or permitted to do, Landlord shall give Tenant reasonable advance
notice of such work, but not less than five (5) business days. Notwithstanding
anything to the contrary herein, the commencement of such non-emergency
maintenance, repair or alteration may be deferred, at Tenant’s election by
written notice (a “Work Deferral Notice”) to Landlord given prior to the
expiration of the aforesaid five (5) business day period, for up to ten
(10) additional days in the aggregate, if prior to the commencement of such five
(5) business day period Tenant shall have scheduled a board meeting or investor
conference to occur in the demised premises during the time Landlord was
scheduled to perform such work and Tenant shall have notified Landlord of same
in the applicable Work Deferral Notice; provided, that Tenant shall not be
permitted to defer Landlord’s performance of work more than one (1) time per
calendar quarter. In addition, Landlord shall cooperate with Tenant in the
scheduling of such work on such days and during such hours that will limit any
interference with Tenant’s use and occupancy of the demised premises. No such
repairs or alterations shall result in a diminution of the usable space or cubic
area in the demised premises beyond a de minimis amount.
Landlord shall employ contractors or laborers at so-called overtime or other
premium pay rates if necessary to make any repair required to be made by it
hereunder (other than a repair necessitated by the negligence or willful
misconduct of Tenant’s employees, agents, visitors while in the demised
premises, servants or contractors) to remedy any condition that (i) results in a
denial of access to all or any material portion of the demised premises (it
being understood that solely for purposes of this clause (i), the Tenant’s
trading floor shall constitute a material portion of the demised premises), or
(ii) is dangerous to the health and safety of persons in the demised premises.
In all other cases, at Tenant’s request, Landlord shall employ contractors or
laborers at so-called overtime or other premium pay rates and incur any other
costs or expenses in making any repairs, alterations, additions or improvements,
provided that Tenant shall within thirty (30) days after Landlord’s rendition of
a bill therefor pay to Landlord an amount equal to the difference between the
overtime or other premium pay rate and the regular pay rates for such labor and
any other overtime costs or expenses incurred by Landlord.
In addition, subject to Section 7.04(b) and Section 46.01, Landlord shall
promptly repair and restore any of Tenant’s installations or improvements,
fixtures, furnishings and equipment that may be damaged by (i) Landlord or its
agents during the course of any of Landlord’s repairs, alterations, additions or
improvements to the Building or the repairs in the demised premises or
(ii) water damage resulting from windows located on floors on which any portion
of the demised premises exists that are damaged or leaky as of the date of this
Agreement, in either case to substantially the condition immediately existing
prior to the work by Landlord or said water damage.

 

14



--------------------------------------------------------------------------------



 



ARTICLE 5
REQUIREMENTS OF LAW; FIRE INSURANCE
5.01. Tenant, at its expense, shall comply with all laws, orders, codes and
regulations of Federal, State, County and Municipal authorities and with any
direction of any public officer or officers, pursuant to law (sometimes,
hereinafter, collectively, “Legal Requirements”) which shall impose any
violation, order or duty upon Landlord or Tenant with respect to the demised
premises, or the use or occupation thereof, provided such violation, order or
duty arises from or results from (i) a condition that has been created by, or at
the instance of, Tenant; (ii) Tenant’s use of the demised premises (provided
that (x) Tenant shall not be obligated to make structural changes to the demised
premises by reason of Tenant’s use of the demised premises as mere office use
(including conference center use), as opposed to Tenant’s particular manner of
use of the demised premises, and (y) any non-structural changes to the demised
premises shall be performed by Landlord at Tenant’s expense if Landlord is then
performing substantially similar non-structural changes in all other leasable
portions of the Building); (iii) Local Law 58 and/or The Americans With
Disabilities Act (collectively, “ADA”); (iv) is necessitated by reason of a
breach by Tenant under this Lease; or (v) is occasioned, in whole or in part, by
any negligence of Tenant or any person claiming through or under Tenant.
5.02. Tenant shall not knowingly do or knowingly permit to be done any act or
thing upon the demised premises, which will invalidate or be in conflict with
New York Standard fire insurance policies covering the Building, and fixtures
and property therein, or which would increase the rate of fire insurance
applicable to the Building to an amount higher than it otherwise would be;
provided, nothing in this Section 5.02 shall limit or restrict Tenant’s use of
the demised premises for the purposes stated in Article 2 hereof. Landlord
acknowledges and agrees that, notwithstanding anything to the contrary in this
Lease, Tenant’s use of the demised premises for the purposes permitted in
Article 2 hereof does not increase the rate of fire insurance applicable to the
Building.
5.03. If, as a result of any act or omission by Tenant in violation of this
Lease by Tenant, the rate of fire insurance applicable to the Building shall be
increased to an amount higher than it otherwise would be, Tenant shall reimburse
Landlord for all increases of Landlord’s fire insurance premiums to the extent
so caused within thirty (30) days after presentation of reasonable documentation
to Tenant of such increase and the extent to which same resulted from an act or
omission of Tenant in violation of this Lease; such reimbursement to be
additional rent payable upon the first day of the month following any outlay by
Landlord for such increased fire insurance premiums (provided, if the increase
in the rate of fire insurance premiums is due to the acts of Tenant and other
tenants, Tenant shall pay its equitable share of the increase (as determined by
Landlord in good faith) in Landlord’s fire insurance premiums). In any action or
proceeding concerning the rate of fire insurance applicable to the Building
wherein Landlord and Tenant are parties, a schedule or “make-up” of rates for
the Building or demised premises issued by the body making fire insurance rates
for said premises or by the insurance carrier issuing the fire insurance on the
Building shall be presumptive evidence of the facts therein stated and of the
several items and charges in the fire insurance rate then applicable to the
Building or the demised premises.

 

15



--------------------------------------------------------------------------------



 



5.04 Except to the extent the same is Tenant’s responsibility in accordance with
the provisions of Sections 5.01, 5.02 and/or 5.03 above, or otherwise with the
provisions of this Lease, Landlord shall comply with all Legal Requirements in
effect applicable to the non-leasable areas of the Building and the Building
Systems, but, in the case of such non-leasable areas other than those on floors
of the Building on which any portion of the demised premises is located and
Building Systems which do not serve the demised premises, only to the extent
Tenant’s use or occupancy of the demised premises shall be adversely affected by
Landlord’s non compliance therewith, subject to Landlord’s right to contest the
applicability or legality of such Legal Requirements.
5.05 Each party, at its sole cost and expense, may contest by appropriate
proceedings prosecuted diligently and in good faith, the legality or
applicability of any Legal Requirements affecting such party’s obligations
pursuant to this Article 5, provided that (i) the other party shall not be
subject to civil or criminal penalties or fines or prosecution for a crime or
any other costs or liabilities, (ii) the certificate of occupancy for the
demised premises or the Building or any other licenses or permits relative to
the demised premises shall not be suspended by reason of the contesting party’s
exercise of its rights pursuant to this Section 5.05, and (iii) with respect to
Tenant’s contest of any Legal Requirements, (a) Tenant shall not then in be in
default beyond any applicable notice and cure periods hereunder, (b) Tenant
shall have notified Landlord of any such contest within five (5) business days’
following the commencement of same, and Tenant shall keep Landlord reasonably
apprised of the status thereof and (c) such contest shall not cause Landlord to
be in default of its obligations under any ground lease, mortgage or insurance
policy then in effect (provided Landlord has provided Tenant with a copy of the
applicable provisions of the ground lease, mortgage or insurance policy which
would cause Landlord to be in default thereunder as the result of the exercise
by Tenant of its rights under this Section 5.05).
ARTICLE 6

SUBORDINATION
6.01. Landlord represents that, as of the date hereof, neither the Building, nor
the land on which it is located, nor Landlord’s interest in the Building or said
land, is encumbered by a mortgage.
6.02. Subject to the terms hereof, Tenant agrees that this Lease is subject and
subordinate to any mortgage or ground lease which may now or hereafter affect
the land and/or the Building and to all renewals, modifications, consolidations,
replacements and extensions thereof; provided that the mortgagee under such
mortgage or ground lessor under such ground lease shall have executed and
delivered a non-disturbance and attornment agreement substantially in the form
attached hereto as Exhibit NDA. Notwithstanding anything contained in this
Section 6.02 to the contrary, if any mortgagee or ground lessor executes and
delivers a non-disturbance and attornment agreement in the form attached hereto
as Exhibit NDA and Tenant either fails or refuses to execute and deliver such
agreement within ten (10) business days after delivery of such agreement to
Tenant, then such failure shall be a default under this Lease entitling Landlord
or any mortgagee or ground lessor (or their respective designee) succeeding to
Landlord’s interest hereunder to exercise any or all remedies hereunder.

 

16



--------------------------------------------------------------------------------



 



ARTICLE 7

PROPERTY—LOSS, DAMAGE, REIMBURSEMENT
7.01. Landlord or its agents shall not be liable for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain, or snow or leaks from any part of the Building, or
from the pipes, appliances or plumbing works or from the roof, street or
subsurface or from any other place or by dampness or by any other cause of
whatsoever nature, unless, subject to the provisions of Section 7.04, any of the
foregoing shall be caused by or due to the negligent act or omission of
Landlord, its agents, servants or employees, further provided that Tenant hereby
expressly waives any consequential or special damages, compensation or claims
for inconvenience or loss of business, rents or profits as a result of such
injury or damage.
7.02. Intentionally Omitted.
7.03. Tenant shall give Landlord notice in case of fire or accidents in the
demised premises promptly after Tenant is aware of such event.
7.04. (a) Tenant agrees to include in its “all risk” insurance policy or
policies covering its furniture, furnishings, fixtures and other property
removable by Tenant under the provisions of this Lease appropriate clauses
pursuant to which the insurance company or companies (i) waive the right of
subrogation against Landlord, its servants and employees with respect to losses
payable under such policy or policies and (ii) agree that such policy or
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policy or policies.
(b) Notwithstanding anything to the contrary that may be contained in this
Lease, Landlord hereby waives any and all right of recovery which it might
otherwise have against Tenant, its servants, agents and employees, for loss or
damage occurring to the Building and the fixtures, appurtenances and equipment
therein, to the extent the same is covered by Landlord’s insurance,
notwithstanding that such loss or damage may result from the negligence or fault
of Tenant, its servants, agents or employees. Provided that Tenant’s right of
full recovery under its aforesaid policy or policies is not adversely affected
or prejudiced thereby, and notwithstanding anything to the contrary that may be
contained in this Lease, Tenant hereby waives any and all right of recovery
which it might otherwise have against Landlord, its servants, and employees for
loss or damage to, Tenant’s furniture, furnishings, fixtures and other property
removable by Tenant under the provisions hereof to the extent that same is
covered by Tenant’s insurance or would have been covered by Tenant’s insurance
if Tenant had maintained the insurance required to be maintained under this
Lease, notwithstanding that such loss or damage may result from the negligence
or fault of Landlord, its servants, agents or employees.

 

17



--------------------------------------------------------------------------------



 



(c) Tenant hereby also agrees to notify Landlord promptly of any cancellation of
any such policy which would adversely affect the waiver of subrogation clauses
provided for in subparagraph (a) above. All such policies which name Landlord as
insured shall, to the extent obtainable, contain agreements by the insurers to
the effect that no act or omission of any insured person will invalidate the
policy as to the other insured person.
7.05. Tenant shall maintain at its own cost and expense during the term of this
Lease primary and non-contributory insurance with a company or companies
permitted to do business in New York State insuring Tenant as follows:
(a) Commercial General Liability Insurance covering the demised premises on an
occurrence basis against all claims for personal injury, bodily injury, death
and property damage, including contractual liability coverage. Such insurance
shall be consistent with the amounts required by landlords of Comparable
Buildings but not less than a combined single limit of Fifteen Million Dollars
($15,000,000.00) (or, with respect to any subtenant subleasing no more than two
(2) full floors of the Building, not less than a combined single limit of Six
Million Dollars ($6,000,000.00)). Such policy shall name the Landlord and any
ground lessor, managing agent or mortgagee of the Building (and such other
parties as Landlord shall request), as additional insureds and shall provide
(i) that the same may not be canceled or terminated without at least thirty
(30) days written notice to Landlord and such additional named insureds by the
insurance company issuing such policy and (ii) that no act or omission to act of
Tenant shall invalidate such insurance as to Landlord and such additional
insured person(s);
(b) Workers’ Compensation Insurance for an amount of not less than the statutory
amount, and Employers Liability Insurance for an amount of not less than One
Million Dollars ($1,000,000.00), both in accordance with the laws of The State
of New York;
(c) “All Risk” property insurance in an amount adequate to cover the existing
improvements in the demised premises, the full replacement cost of Tenant’s
Alterations, Tenant’s personal property and its furniture, furnishings, fixtures
and other property removable by Tenant under the provisions of this Lease in the
event of loss; and
(d) When reasonably required by Landlord, such other insurance against other
insurable hazards and/or such increased coverage amounts as may from time to
time be commonly and customarily insured against in Comparable Buildings.

 

18



--------------------------------------------------------------------------------



 



7.06. Tenant shall, on or before the first Possession Date to occur, furnish
Landlord with Certificates of Insurance showing that all insurance required by
this Article is being maintained as required herein. Upon renewal of any such
insurance that expires before the expiration of this Lease, Landlord shall be
provided with renewal certificates or binders not less than thirty (30) days
prior to such expiration, together with evidence of the payment of the premiums
thereon. Certificates of insurance evidencing coverage set forth in
sub-paragraph (a) and (d) of Section 7.05 above shall designate Landlord as an
additional named insured, include a waiver of subrogation for the benefit of
Landlord with respect to the coverage set forth in subparagraphs (a) and (c)
(and, if applicable, any insurance obtained under subparagraphs (b) and (d) as
to which a waiver of subrogation is available) of Section 7.05 above, and as to
the insurance set forth in subparagraph (c) of Section 7.05 above, Landlord
shall be named as “loss payee” for improvements that will not be removed at the
end of the term up to an amount not to exceed the amount of the Work Allowance
(less any portion thereof actually applied (i) as a credit toward basic rent,
Tax Payments and/or Operating Payments pursuant to Section 32.04(b) below or
(ii) against Qualified Soft Costs). Receipt of each Certificate of Insurance or
other documentation of insurance or copies of policies by the Landlord or by any
of its representatives which indicate less coverage than required herein will
not constitute a waiver of Tenant’s obligation to fulfill said insurance
requirements. Any company issuing Tenant’s insurance shall have an A.M. Best’s
rating of not less than A-X.
7.07. Nothing contained in these insurance requirements is to be construed in
any way to limit the extent of Landlord’s or Tenant’s, as the case may be,
responsibility, liability or payment of damages resulting from its obligations
under this Lease.
7.08. Tenant shall be responsible for its own deductibles and self-insurance
retentions and such costs shall not be the responsibility or liability of the
Landlord.
7.09. Throughout the performance of Tenant’s Work or Work, Tenant shall require
and cause each contractor retained to carry, (i) workers’ compensation insurance
covering all persons employed in connection therewith, in statutory limits, (ii)
“all-risk” property insurance, completed value form, covering all physical loss
(including any loss of or damage to supplies, machinery and equipment)
(iii) commercial general liability insurance, including independent contractor’s
insurance, with completed operations endorsement, with limits of liability not
less than Five Million Dollars ($5,000,000.00) combined single limit and
aggregate limit, and (iv) such other insurance against other insurable hazards
and/or such increased coverage amounts as may from time to time be commonly and
customarily insured against in Comparable Buildings, in each case naming
Landlord, the any Building manager, the holders of any superior Interests and
such other parties requested by Landlord as insureds in connection with such
Tenant’s Work or Work, as the case may be.
7.10. Notwithstanding anything to the contrary contained herein, in no event
shall any waiver contained herein, including the waiver of subrogation
agreements, relate to anything other than property damage, Commercial General
Liability Insurance and Worker’s Compensation Insurance.

 

19



--------------------------------------------------------------------------------



 



7.11. Any insurance policy under this Article 7 may be maintained under a
“blanket policy”, insuring other parties and other locations, so long as the
amount and coverage required to be provided hereunder is not thereby diminished.
7.12. So long as any MetLife Affiliate is the Landlord hereunder, Landlord shall
maintain such insurance as Metropolitan Life Insurance Company and MetLife
Affiliates customarily maintain with respect to Class “A” buildings similar to
the Building that are owned by Metropolitan Life Insurance Company and such
MetLife Affiliates. Without limiting the foregoing, Landlord’s property
insurance and commercial general liability insurance (and, if applicable, any
worker’s compensation insurance maintained by Landlord as to which a waiver of
subrogation is available) shall include a waiver of subrogation for the benefit
of Tenant. For all purposes under this Lease, “MetLife Affiliate” means any
entity Controlled by, Controlling or under common Control with, Metropolitan
Life Insurance Company. For purposes only of the definition of “MetLife
Affiliate”, “Control means, when used with respect to any specific entity, the
ownership, directly or indirectly, in the aggregate of at least thirty-three and
one-third (33.33%) percent of the beneficial ownership interests of such entity
or the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such entity, whether through the
ability to exercise voting power, by contract or otherwise.
7.13 From and after such date as the Landlord hereunder is no longer a MetLife
Affiliate, Landlord shall maintain insurance of such types and in such amounts
as is customarily carried from time to time by owners of Comparable Buildings.
Without limiting the foregoing, Landlord’s property insurance and commercial
general liability insurance (and, if applicable, any worker’s compensation
insurance maintained by Landlord as to which a waiver of subrogation is
available) shall include a waiver of subrogation for the benefit of Tenant.
ARTICLE 8

DESTRUCTION—FIRE OR OTHER CAUSE
8.01. If all or any portion of the demised premises becomes untenantable by fire
or other casualty to the demised premises (collectively a “Casualty”), Landlord,
within 90 days following the occurrence of such Casualty, shall cause a
reputable, independent general contractor selected by Landlord to provide
Landlord and Tenant with a written estimate of the amount of time required using
standard working methods to repair and restore the core and shell of the
Building and any common areas of the Building necessary to provide access to the
demised premises (“Completion Estimate”). If the Completion Estimate indicates
that the core and shell or any common areas of the Building necessary to provide
access to the demised premises cannot be made tenantable within 270 days from
the date of the Casualty, then either party shall have the right to terminate
this Lease upon written notice to the other within 30 days after receipt of the
Completion Estimate. In addition, Landlord, by notice to Tenant within 75 days
after the date of the Casualty, shall have the right to terminate this Lease if
(i) the demised premises have been materially damaged and there is less than
18 months of the term of this Lease remaining on the date of the Casualty, or
(ii) the Building shall be so damaged or destroyed (whether or not the demised
premises are damaged or destroyed) that repair or restoration shall require the
expenditure of more than 50% percent of the full insurable value of the Building
(which, for purposes of this Section 8.01, shall mean replacement cost less the
cost of footings, foundations and other structures below the street and first
floors of the Building) immediately prior to the Casualty, provided, with
respect to this clause (ii), Landlord shall terminate the leases of other office
tenants of the Building covering at least 70% of the leased office space in the
Building (including the demised premises).

 

20



--------------------------------------------------------------------------------



 



8.02. If this Lease is not terminated as provided in Section 8.01, Landlord
shall promptly and diligently, subject to delays caused by Force Majeure Events
and insurance adjustment of up to an aggregate of 90 days, restore the core and
shell of the Building and common areas of the Building necessary to provide
access to the demised premises. Such restoration shall be to substantially the
same condition that existed prior to the Casualty, except for modifications
required by Legal Requirements or, subject to Section 4.04 of this Lease, any
other modifications to such common areas deemed reasonably desirable by
Landlord. In the event Landlord fails to repair and restore the core and shell
of the Building and the common areas of the Building necessary to provide access
to the demised premises to substantially the same condition that existed prior
to the Casualty within the later of (i) 270 days following the Casualty or
(ii) the date indicated in the Completion Estimate for the restoration of same
(in the event neither party has elected to exercise the termination right
provided in Section 8.01 above), in either case subject to delays caused by
Force Majeure Events and insurance adjustment of up to an aggregate of 90 days
(the “Restoration Period”), then Tenant shall have the right to terminate this
Lease by written notice to Landlord within thirty (30) days following the
expiration of the Restoration Period. Landlord shall not be liable for any
inconvenience to Tenant, or injury to Tenant’s business resulting in any way
from the Casualty or the repair thereof. During any period of time that all or a
portion (other than a de minimis portion) of the demised premises is rendered
Untenantable as a result of a Casualty, (i) until the date Landlord has
substantially completed any restoration work it is required to perform as
described herein, basic rent, Tax Payments, Operating Expense Payments,
Cafeteria Rent and recurring chilled water and emergency generator charges shall
abate one (1) day for each day during such period for the portion of the demised
premises that is Untenantable and not used by Tenant, and (ii) from the day
immediately following the date on which the abatement described in subclause
(i) above shall end until the earlier to occur of (x) the date upon which Tenant
shall substantially complete the restoration of all Tenant Alterations working
diligently and continuously in accordance with good construction practice, and
(y) the date that is one hundred twenty (120) days following Landlord’s
substantial completion of any restoration work it is required to perform as
described herein, basic rent, Tax Payments, Operating Expense Payments,
Cafeteria Rent and recurring chilled water and emergency generator charges shall
abate one-half (1/2) day for each day during such period for the portion of the
demised premises that is Untenantable and not used by Tenant; provided, in the
case of both clauses (i) and (ii), the entire demised premises shall be deemed
Untenantable if the Portion of the demised premises containing Tenant’s data
center(s) shall be damaged such that (1) Tenant shall not be reasonably capable
of operating its business in any portion of the demised premises and (2) Tenant
shall not in fact be occupying any portion of the demised premises.

 

21



--------------------------------------------------------------------------------



 



8.03. Except as otherwise provided herein, no damages, compensation or claim
shall be payable by Landlord for inconvenience, loss of business or annoyance
arising from any repair or restoration of any portion of the demised premises or
of the Building, made in the manner required by this Article 8 hereof, and
subject to the waiver of subrogation provisions and mutual releases of Article 7
and Section 46.01, nothing contained in this Article 8 shall relieve Tenant from
liability that may exist as a result of fire or other casualty.
8.04. Landlord shall not be obligated to carry any insurance on Tenant’s
property or Tenant’s improvements and shall not be obligated to repair, replace
or restore Tenant’s property or Tenant’s improvements. Tenant shall look solely
to its insurance for recovery of any damage to or loss of Tenant’s property or
Tenant’s improvements.
8.05 The provisions of this Article shall be considered an express agreement
governing any case of damage or destruction of the Building or the demised
premises by fire or other casualty and Section 227 of the Real Property Law of
the State of New York, and any other law of like import now or hereafter in
force providing for such contingency shall have no application.
ARTICLE 9
EMINENT DOMAIN
9.01. In the event that the whole of the demised premises shall be lawfully
condemned or taken in any manner for any public or quasi-public use or purpose,
this Lease and the terms and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title (hereinafter referred to as the
“date of taking”), and Tenant shall have no claim against Landlord for the value
of any unexpired term of this Lease, and the basic annual rent and additional
rent shall be apportioned as of such date.
9.02. In the event that any part of the demised premises shall be so condemned
or taken, then this Lease shall be and remain unaffected by such condemnation or
taking, except that the basic annual rent and additional rent allocable to the
part so taken shall be apportioned as of the date of taking, provided, however,
that (i) Tenant may elect to cancel this Lease in the event the area remaining
following the condemnation or taking shall not be sufficient, in the reasonable
judgment of Tenant, to enable Tenant to continue the operation of its business
therein in substantially the same manner as prior to such condemnation or
taking, or (ii) Landlord may elect to terminate if in the reasonable opinion of
Landlord and as a result of a condemnation of a substantial portion of the
Building, the Building could not be operated in an economically viable manner
and Landlord is terminating all other leases in the Building. In the event of
any such express option to terminate, the party entitled to cancel this Lease
must serve the other party with a notice of election to cancel not later than
thirty (30) days after the date when title shall vest in the condemning
authority. Upon the giving of such notice, this Lease shall terminate on the
thirtieth (30th) day following the date of such notice and the basic annual rent
and additional rent shall be apportioned as of such termination date.

 

22



--------------------------------------------------------------------------------



 



9.03. Upon such partial taking and this Lease continuing in force as to any part
of the demised premises not so taken, the basic annual rent and additional rent
shall be diminished by an amount representing the part of said basic annual rent
and additional rent properly allocable to the Portion or Portions of the demised
premises which may be so condemned or taken. If as a result of the partial
taking (and this Lease continuing in force as to the part of the demised
premises not so taken) any part of the demised premises not taken is damaged,
Landlord agrees to undertake to promptly restore the damaged portion remaining
after the taking, to the condition existing immediately prior to the taking, it
being understood that Landlord will have no obligation to incur or expend any
cost or charge for overtime labor or pay any premium to accomplish such
restoration. In the event such untaken but damaged portion of the demised
premises is inaccessible or untenantable, the basic annual rent and additional
rent allocable to such Portion shall be abated until Landlord has completed its
repairs of such Portion and Tenant has access for its normal business use.
9.04. Nothing hereinabove provided shall (in the event this Lease is canceled as
above provided) preclude Tenant from appearing, claiming, proving and receiving
in the condemnation proceeding Tenant’s relocation and moving expenses, loss of
business, and the value of Tenant’s fixtures in connection with Tenant’s Work or
Tenant’s Alterations which do not (either upon installation or at the expiration
or earlier termination of this Lease) become part of the Building or property of
Landlord.
9.05. In the event that only a part of the demised premises shall be taken and
neither Landlord nor Tenant shall have elected to cancel this Lease as above
provided, the entire award for a partial taking shall be paid to Landlord except
Tenant shall have the right to submit a claim for the value of Tenant’s fixtures
in connection with Tenant’s Work, Tenant’s Alterations which do not become the
property of Landlord, and the cost of the interruption of or damage to Tenant’s
business, and Landlord, at Landlord’s own expense, shall restore the unaffected
part of the Building to substantially the same condition and tenantability as
existed prior to the taking. Until said unaffected portion is restored such that
it is no longer Untenantable, Tenant shall be entitled to a proportionate
abatement of basic annual rent and additional rents for that portion of the
demised premises which is being restored and is not usable until the completion
of Landlord’s restoration, and any Tenant restoration necessary, or until the
said portion of the demised premises is used by Tenant, whichever occurs sooner.

 

23



--------------------------------------------------------------------------------



 



9.06. If all or any part of the demised premises shall be taken for a temporary
period of less than one year (provided such Portions do not include Tenant’s
principal data center or trading operations so that Tenant shall not be able to
operate its business, it being understood that in the event of a temporary
taking affecting such Portions the parties’ obligations shall be governed in
accordance with Section 9.02 hereof), and which period shall end prior to the
Expiration Date, Tenant shall be entitled to that portion of the award for such
taking which represents compensation for the use and occupancy of the demised
premises, for the taking of Tenant’s personal property, for loss of business,
for moving expenses and for reimbursement for the cost of restoration of
Tenant’s improvements and Tenant’s personal property. This Lease shall remain
unaffected by such taking and Tenant shall continue to be responsible for all of
its obligations under this Lease to the extent such obligations are not affected
by such taking and shall continue to pay in full all rent when due. If the
period of temporary use or occupancy shall extend beyond the Expiration Date,
that part of the award which represents compensation for the use and occupancy
of the demised premises shall be apportioned between Landlord and Tenant as of
the Expiration Date and Landlord shall also be entitled to that portion of the
award which represents reimbursement for the cost of restoration of the demised
premises, including Tenant’s Alterations. Any award for temporary use and
occupancy for a period beyond the date to which the rent has been paid shall be
paid to, held and applied by Landlord as a trust fund for payment of the rent
thereafter becoming due. Landlord shall deposit such trust fund in an interest
bearing account with a commercial bank or thrift institution in New York City
and Tenant shall be entitled to any interest earned and payable thereon by such
bank or institution. In the event of a taking of all or a portion of the demised
premises and the Building for a limited period, and the Building and the demised
premises shall be restored by Landlord, provided that in the event that the
period of temporary use or occupancy shall extend beyond the Expiration Date,
Landlord shall make available to Tenant any portion of the award which
represents reimbursement for the cost of restoration of Tenant’s Alterations in
the remainder of the demised premises, but Landlord shall be entitled to retain
any portion of the award which relates to reimbursement for the cost of
restoration of Tenant’s Alterations in the portion of the demised premises which
has been taken.
ARTICLE 10
ASSIGNMENT, SUBLEASE, ETC.
10.01. Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns, expressly covenants that it shall
not assign, mortgage or encumber this Lease, nor sublet, or suffer or permit the
demised premises or any part thereof to be used by others, without the prior
written consent of Landlord in each instance, which consent may be withheld in
Landlord’s sole and absolute discretion except as hereinafter provided. If this
Lease be assigned, or if the demised premises or any part thereof be sublet or
occupied by anybody other than Tenant, Landlord may, after default by Tenant
under this Lease, subject to applicable notice and cure periods, collect rent
from the assignee, subtenant or occupant, and apply the net amount collected to
the rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of this covenant, or the acceptance of the
assignee, subtenant or occupant, as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Landlord to an assignment or subletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or subletting, which shall be
given or withheld in accordance with the terms of this Lease. Possession or
occupancy of the demised premises by one or more affiliates of Tenant shall not
be deemed or construed to be a sublease hereunder and Tenant shall be permitted
to allow, subject to the terms and conditions of this Lease (but without having
to obtain Landlord’s written consent thereto), Tenant’s affiliates to use or
occupy the demised premises.

 

24



--------------------------------------------------------------------------------



 



10.02. If Tenant shall desire to sublet one or more full floors of the demised
premises to an unrelated third party for all or substantially all of the
remainder of term of this Lease (which, for purposes hereof, shall mean that
there shall be two (2) years or less remaining in the term of this Lease
following the expiration of the proposed sublease) or assign its entire interest
in this Lease to an unrelated third party, Tenant shall first present Landlord
with a written offer (the “Recapture Offer”) to surrender such full floor(s) or
the entire demised premises, as the case may be, to Landlord for the balance of
the term of this Lease on the same terms proposed by Tenant. The Recapture Offer
shall set forth an effective date for such surrender, which date shall not be
less than fifteen (15) business days after the date Landlord receives such
offer. Landlord shall have a period of fifteen (15) business days after its
receipt of the Recapture Offer within which to accept or reject it (the
“Recapture Right”) further provided that a failure to timely respond by Landlord
shall be automatically deemed a rejection.
If Landlord exercises its Recapture Right, Tenant shall execute and deliver to
Landlord, in the event the offer to surrender was (i) a sublease for all of the
demised premises or an assignment, an instrument effecting a surrender of this
Lease, or (ii) a sublease for less than all of the demised premises, an
instrument surrendering such portion of the demised premises which Tenant
proposed to surrender to Landlord, and, in the event of such surrender of less
than all of the demised premises effected by an instrument of surrender, a
modification of this Lease providing that, from the date of such surrender, the
rentals required herein shall be adjusted (on a pro-rata basis) to reflect that
portion of the demised premises acquired by Landlord. In the event Landlord does
not acquire all of the demised premises, Landlord, at Tenant’s sole but
reasonable cost and expense, will do all the work necessary to erect a demising
wall between the portion of the demised premises so acquired by Landlord and the
balance of the demised premises retained by Tenant. Notwithstanding the
foregoing, if the Recapture Offer provides that the proposed transferee must pay
for the demising wall, then if Landlord recaptures such space, Landlord shall
pay for it. Also, if Tenant is responsible for the cost of the demising wall,
Tenant shall have the option of constructing such demising wall. In addition, in
the event the portion of the demised premises so acquired by Landlord does not
have direct access to a public corridor in the Building, Tenant, at Tenant’s
expense, shall and will at all times, at Tenant’s option, either (A) provide and
permit reasonably appropriate means of ingress to and egress from and access
across and through the balance of the demised premises retained by Tenant so as
to enable Landlord or its designee to use the premises so acquired for the
purposes for which they were acquired or (B) construct a public corridor to
provide for such access, except if the Recapture Offer provides that the
proposed transferee must pay for constructing a public corridor, then if
Landlord recaptures such space, Landlord shall pay for same. With respect to the
area so surrendered by Tenant, which could be all or any portion of the demised
premises, Tenant shall be released of and from all obligations and liabilities
under this Lease.

 

25



--------------------------------------------------------------------------------



 



If Landlord exercises its Recapture Right to terminate this Lease in its
entirety, then this Lease shall terminate on the proposed assignment or sublease
commencement date specified in the Recapture Offer and all basic annual rent and
additional rent shall be paid and apportioned to such date and Landlord shall
take subject to any existing subleases then in effect that Landlord has
consented to (or is deemed to have consented to, but not subleases entered into
pursuant to transactions that do not require Landlord’s consent hereunder as
provided in Section 10.07) in accordance with this Lease upon all of the
executory terms, conditions and covenants set forth in such subleases, and
Landlord (or its designee) shall thereafter assume all of Tenant’s obligations
thereunder, as sublandlord; it being agreed, however, that Landlord’s
obligations under this Section 10.02 shall survive any termination of this
Lease. In such event, Tenant shall deliver to Landlord any security deposit then
being held by Tenant under any such subleases.
If Landlord shall have rejected or omitted or failed to accept the Recapture
Offer (or deemed to have rejected the Recapture Offer), and Tenant thereafter
requests Landlord’s consent to a specific sublease of the space previously
offered to Landlord or an assignment, Tenant shall first submit in writing to
Landlord (i) the name and address of the proposed sublessee or assignee; and
(ii) reasonably satisfactory information relating to the proposed sublessee or
assignee, reasonably sufficient to enable Landlord to determine the financial
responsibility and character of the proposed sublessee or assignee. In the event
the consent for the proposed sublease or assignee is being requested more than
one (1) year after the Recapture Offer was rejected or deemed rejected by
Landlord, then Landlord shall again have the Recapture Right described above.
10.03. Landlord agrees that if it shall not exercise the Recapture Right (or is
deemed to have not exercised the Recapture Right), it will grant or deny its
consent within fifteen (15) business days of the date of Tenant’s request for
consent (the parties agreeing that Tenant may submit a Recapture Offer and a
request for consent simultaneously), accompanied by all submissions required
hereunder further provided that Landlord will not unreasonably withhold,
condition or delay its consent to an assignment of this Lease or a subletting of
all or a portion of the demised premises if the following conditions are
satisfied:
(a) in Landlord’s reasonable judgment the business, character and financial
responsibility of the proposed assignee or proposed sublessee (subject to the
proviso below) are in keeping with the then standards of Landlord in those
respects for the Building; provided that Tenant (or any Permitted Transferee)
has a Sufficient Net Worth (as hereinafter defined), Tenant may instruct
Landlord at the time Tenant delivers a request for consent under this
Section 10.03 that Landlord shall not take into account the financial
responsibility of a proposed subtenant in granting or withholding Landlord’s
consent to such proposed subletting (the “Non-Credit Subtenant Privilege”)
subject to the following conditions: (x) Tenant may only elect to invoke the
Non-Credit Subtenant Privilege for either (I) up to two (2) subleases each
demising no more than one (1) full floor of the demised premises (or, if any
such sublease shall consist of partial floors, such sublease

 

26



--------------------------------------------------------------------------------



 



demises no more than 38,000 rentable square feet in the aggregate) or (II) one
(1) single sublease demising no more than two (2) full floors of the demised
premises (or, if such sublease shall consist of partial floors, such sublease
demises no more than 77,000 rentable square feet in the aggregate) (and, in each
circumstance described in the foregoing clauses (I) and (II), taking into
account any expansion options, rights of first offer, or similar options or
rights granted to the subtenant); and (y) Tenant is the named Tenant hereunder
or an assignee that is a Permitted Transferee under Section 10.07(a).
“Sufficient Net Worth” means an aggregate net worth (computed in accordance with
GAAP) at least equal to $200,000,000; provided, that with respect to any
proposed assignee that is a law firm, accounting firm or other company deriving
all or substantially all of its revenue from the provision of similar
professional services such that such company’s net worth is not the customary
measure used by landlords of Comparable Buildings to determine such company’s
financial responsibility (a “Service Industry Transferee”), “Sufficient Net
Worth” shall mean that the financial condition of such company is reasonably
satisfactory to Landlord. The amount set forth above in respect of the Tenant’s
required net worth shall be increased on January 1, 2012 and on each January 1
thereafter occurring during the term of this Lease (including the renewal term)
to equal the sum of (x) $200,000,000 plus (y) the product obtained by
multiplying (i) $200,000,000 by (ii) the percentage increase in the CPI in
effect as of the applicable January 1 (i.e., as to which such increase is being
calculated) over the CPI as of December 31, 2011. “CPI” means the Consumer Price
Index for all Urban Consumers published by the Bureau of Labor Statistics of the
United States Department of Labor, New York, New York-Northeastern New Jersey
Area (1982-84=100), or any successor index thereto, appropriately adjusted;
provided, that if there shall be no successor index, a substitute index shall be
reasonably selected by Landlord.
(b) the purpose for which the proposed sublessee or assignee intends to use the
demised premises is not in violation of the provisions of Article 2 of this
Lease;
(c) a duplicate original of the sublease or assignment (which may be executory)
is delivered to the Landlord at the time Landlord’s consent is sought if such
document has been prepared by the parties; if not, Landlord’s final consent
shall be conditioned on its receipt and reasonable approval thereof;
(d) the proposed sublessee or assignee is not then an occupant, tenant or
subtenant (of a person other than Tenant) in any part of the Building unless
Landlord does not then have available comparable space in any part of the
Building for a comparable term;
(e) the proposed sublessee or assignee is not a person, party or other entity
with whom Landlord or its agents is then negotiating to lease comparable space
for a comparable term in the Building and with respect to which Landlord has
issued to such person a written proposal to lease such space for such term; and
(f) if Viner Finance Inc. shall no longer be the Tenant under this Lease or a
guarantor of the obligations of the Tenant under this Lease, then the proposed
assignee shall deliver to Landlord a security deposit in form and substance
reasonably satisfactory to Landlord in all respects unless the proposed assignee
shall have an aggregate net worth (computed in accordance with GAAP) at least
equal to seventeen and one-half (171/2) times the average basic rental payable
per annum for the remainder of the term (measured as of the proposed effective
date of such assignment).

 

27



--------------------------------------------------------------------------------



 



In the event Landlord fails to respond to Tenant’s request for Landlord’s
consent to an assignment or subletting within fifteen (15) business days after
delivery of such request, subject to the Second Request Requirement, consent
shall be deemed granted in the event Landlord does not respond to the Second
Request therefor.
Tenant shall pay to Landlord within thirty (30) days after demand, Landlord’s
actual reasonable out-of-pocket costs and expenses in connection with a sublease
or assignment requiring Landlord’s consent, including, without limitation, the
costs of making investigations as to the acceptability of the proposed sublessee
or assignee and preparing and delivering to Tenant its Building standard
“Tri-Party Consent” by and between Landlord, Tenant and the proposed subtenant
or assignee, a copy of which is attached hereto and made a part hereof as
Exhibit SC. If Landlord’s consent is granted, such consent shall be in the form
of Exhibit SC fully executed by Landlord, Tenant and such sublessee or assignee.
Further, and notwithstanding anything to the contrary contained herein, any
references identifying Landlord, its affiliates, or the Building (other than its
mere address) in any of Tenant’s advertising (other than broker flyers) in
connection with a proposed transfer shall require prior notice to and approval
by Landlord, which approval shall not be unreasonably withheld or delayed;
provided, that in no event shall Tenant (or Tenant’s representative) include in
any such advertising (or in any broker flyers) any actual or proposed rentals or
other economic terms for the Building or the demised premises.
If the rentals payable under a sublease to a third party that is not a Permitted
Transferee exceed the rentals payable under this Lease on a per rentable square
foot basis, Tenant shall pay to Landlord (as additional rent) fifty (50%)
percent of the monthly excess of the rentals actually payable to Tenant under
the sublease over the rentals paid under this Lease on a pro-rated basis, less,
Tenant’s reasonable attorneys’ fees, reasonable brokerage fees, the amount of
unamortized costs of the initial Tenant Alterations in the sublet space measured
on a per rentable square foot basis (straight-lined over the period commencing
on the expiration of the Initial Rent Abatement Period until the expiration date
of the initial term of this Lease) in excess of the Work Allowance allocable to
the sublet space measured on a per rentable square foot basis, reasonable
advertising expenses, rent concessions, a reasonable construction allowance and
any reasonable sums Tenant expends to prepare the subleased premises for
subtenant’s occupancy thereof. Tenant shall provide Landlord with documentation
substantiating the foregoing costs in reasonable detail. Landlord shall not be
entitled to receive any portion of the foregoing described sublease profit until
all of Tenant’s foregoing costs have been recovered by Tenant. The amounts
Landlord is entitled to receive under this paragraph shall be payable to
Landlord as and when paid by the sublessee to Tenant.

 

28



--------------------------------------------------------------------------------



 



Upon any assignment of this Lease (other than to a Permitted Transferee), Tenant
shall pay to Landlord 50% of the Assignment Consideration received by Tenant for
such assignment, after deducting therefrom the amount of any reasonable
brokerage commissions, the amount of unamortized costs of the initial Tenant
Alterations (straight-lined over the period commencing on the expiration of the
Initial Rent Abatement Period until the expiration date of the initial term of
this Lease) in excess of the Work Allowance, reasonable legal fees, reasonable
work allowances, the reasonable cost of any space preparation or other work done
by or on behalf of Tenant, rent concessions, and reasonable advertising expenses
paid by Tenant in connection with the assignment. “Assignment Consideration”
means an amount equal to all sums and other considerations paid to Tenant by the
assignee for or by reason of such assignment (including, without limitation,
sums paid for the furnishing of services by Tenant and the sale or rental of
Tenant’s fixtures, leasehold improvements, equipment, furniture, furnishings or
other personal property less in the case of the sale thereof, the then fair
market value thereof). The amounts Landlord is entitled to receive under this
paragraph shall be payable to Landlord as and when paid by the assignee to
Tenant.
10.04. Each subletting shall be made in accordance with the terms and conditions
of this Article 10 and shall be subject to all of the covenants, agreements,
terms, provisions, and conditions contained in this Lease. Nothing in this
Article 10 shall be deemed or construed to release Tenant from liability after a
subletting or, where permitted, an assignment, it being understood and agreed
that Tenant shall and will remain fully liable for payment of the basic annual
rent and additional rents due and to become due hereunder and for the
performance of all the covenants, agreements, terms, provisions and conditions
contained in this Lease on the part of Tenant to be performed and all acts and
omissions of any licensee or sublessee or anyone claiming under or through any
sublessee which shall be in violation of any of the obligations of this Lease,
shall be deemed to be a violation by Tenant. Tenant further agrees that
notwithstanding any such subletting, no other and further subletting of the
demised premises by Tenant or any person claiming through or under Tenant shall
or will be made except upon compliance with and subject to the provisions of
this Article 10 which shall be applicable to such entity as if it were Tenant
proposing to sublet or assign.
10.05. If Landlord shall decline to give its consent to any proposed sublease or
assignment, Tenant shall indemnify, defend and hold harmless Landlord against
and from any and all loss, liability, damages, costs and expenses, including
reasonable attorneys’ fees, resulting from any claims that may be made against
Landlord by (i) the proposed sublessee or assignee by reason of Landlord’s
rejection of the proposed sublessee or assignment (except if Landlord shall have
declined to give its consent to such proposed sublease or assignment in
violation of the provisions of this Lease), and (ii) any broker or other person
claiming a commission or similar compensation in connection with the proposed
sublease or assignment.

 

29



--------------------------------------------------------------------------------



 



10.06. With respect to each and every sublease or subletting or assignment of
this Lease, it is further agreed: (a) no subletting shall be for a term ending
later than one (1) day prior to the expiration date of this Lease, but subject,
however, to Tenant’s right to extend the term of the sublease to the extent the
term of this Lease is extended; (b) no subtenant or assignee shall take
possession of the demised premises or any portion thereof, until an executed
counterpart of such sublease or assignment has been delivered to Landlord;
(c) each sublease shall provide that it is subject and subordinate to this Lease
and to the matters to which this Lease is or shall be subordinate, and that in
the event of termination, re-entry or dispossess by Landlord under this Lease,
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not (i) be liable for any previous
act or omission of Tenant under such sublease, (ii) be subject to any offset
which theretofore accrued or, with respect to any offset resulting from any
circumstance or matter arising prior to such attornment, may thereafter accrue,
to such subtenant against Tenant (except as expressly provided in such
sublease), or (iii) be bound by any previous modification of such sublease not
approved by Landlord in writing, which approval shall not be unreasonably
withheld or delayed, or by any previous prepayment of more than one (1) month’s
rent.
10.07. (a) Anything to the contrary contained herein, the provisions of
Sections 10.02 and 10.03 herein shall not apply to, and the prior written
consent of Landlord shall not be required for, any of the following transfers
(each a “Permitted Transfer”; a transferee pursuant to a Permitted Transfer is
referred to herein as a “Permitted Transferee”):
(i) the assignment of this Lease or the sublease of the demised premises or any
portion thereof to any successor (a “Successor”) to Tenant by virtue of a
merger, reorganization, consolidation, sale of all or substantially all of
Tenant’s assets or stock, provided that (v) Landlord shall be given written
notice of any such Permitted Transfer under this clause (i) within twenty
(20) days after the occurrence thereof but any failure by Tenant to do so shall
not make such transfer void or ineffective further provided that this foregoing
agreement of Landlord shall not be deemed a waiver of any rights of Landlord
against Tenant because of the lack of knowledge of such assignment, (w) the
Successor assumes by written instrument all of Tenant’s obligations under this
Lease pursuant to an instrument reasonably acceptable to Landlord and Tenant,
(x) such Permitted Transfer is for a valid business purpose and not to avoid any
obligations under this Lease, (y) the Successor is a reputable entity of good
character and shall have, immediately after giving effect to such Permitted
Transfer, an aggregate net worth (computed in accordance with GAAP) at least
equal to $200,000,000; provided, that if the Successor is a Service Industry
Transferee, in lieu of such required minimum net worth, the financial condition
of such company shall be reasonably satisfactory to Landlord. The amount set
forth above in respect of the Successor’s required net worth shall be increased
on January 1, 2012 and on each January 1 thereafter occurring during the term of
this Lease (including the renewal term) to equal the sum of (x) $200,000,000
plus (y) the product obtained by multiplying (i) $200,000,000 by (ii) the
percentage increase in the CPI in effect as of the applicable January 1 (i.e.,
as to which such increase is being calculated) over the CPI as of December 31,
2011;

 

30



--------------------------------------------------------------------------------



 



(ii) the assignment of this Lease or the sublease of the demised premises or any
Portion thereof to any “affiliate” of Tenant. For purposes of this Lease,
whenever used, the term “affiliate” is defined as any corporation, partnership
or other entity directly or indirectly controlled by, controlling, or under
common control with Tenant and the word “control” shall mean (w) in the case of
a corporation shall mean direct or indirect ownership of more than fifty (50%)
percent of the outstanding capital stock of that corporation, (x) in the case of
a general or limited liability partnership, shall mean the possession of,
directly or indirectly, more than fifty (50%) percent of the general partnership
or membership interests of the partnership, (y) in the case of a limited
partnership, shall mean the possession of, directly or indirectly, more than
fifty (50%) percent of the general partnership interests of such limited
partnership, and (z) in the case of a limited liability company, shall mean the
possession of, directly or indirectly, more than fifty (50%) percent of the
membership interests of such limited liability company. In the case of a
Permitted Transfer pursuant to this clause (ii), any subsequent transaction
whereby such affiliate of Tenant shall cease to be an affiliate of Tenant shall,
unless in connection with another Permitted Transfer, constitute an assignment
requiring Landlord’s prior written consent pursuant to this Article 10; and
(iii) the subletting of no more than two (2) floors in the aggregate (or the
equivalent rentable square footage thereof) for all such subleases throughout
the term of this Lease, to one or more Spin-Off Entity(ies) (as herein defined)
upon and subject to the following terms: (i) such spin-off transaction is
effected for valid business purposes and not to circumvent the provisions of
this Lease, (ii) the expiration date of such sublease(s) shall be no later than
the Expiration Date, as such date may have been theretofore, or may thereafter
be, extended in accordance with the terms of this Lease, (iii) no such sublease
shall release Tenant from the full performance by Tenant of all of the terms,
conditions and covenants of this Lease on Tenant’s part to be observed and
performed, (iv) such Spin-Off Entity shall have been theretofore occupying all
or substantially all of such sublet space for the conduct of its business for at
least the immediately preceding twelve-month period and (v) the Spin-Off Entity
shall continue to occupy the sublet space for the same or substantially the same
business as so conducted during such preceding period described above and, in
all events, in conformity with all of the applicable provisions of this Lease. A
“Spin-Off Entity” shall mean an entity which, substantially contemporaneously
with such sublease, acquires all or substantially all of the assets of a unit,
division, group or operation of Tenant that relates to a particular aspect of
Tenant’s business;
(b) Notwithstanding anything to the contrary contained in this Lease, the
following shall be permitted under this Lease without requiring Landlord’s
consent, or compliance with Sections 10.02 and 10.03, it being agreed that none
of the following shall be deemed to constitute an assignment or other transfer
for purposes of this Lease:
(i) the dissolution of Tenant and immediate reconstitution of Tenant into a new
or reconstituted legal entity having the same assets of the dissolved entity,
provided that such transaction shall be for a bona fide business purpose and not
for the purposes of avoiding the restrictions against subletting or assignment
provided in this Lease, and that the new or reconstituted legal entity is
obligated for all Tenant’s obligations under this Lease;

 

31



--------------------------------------------------------------------------------



 



(ii) the mere change of the organizational form of Tenant (e.g., from a
corporation to another form of entity) and/or any change in the State of
organization of Tenant whereby the reorganized entity has the same assets as the
entity immediately prior to such reorganization, provided that such transaction
shall be for a bona fide business purpose and not for the purposes of avoiding
the restrictions against subletting or assignment provided in this Lease;
(iii) the pledge of interests in Tenant which does not involve or could not
result in an assignment of this Lease;
(iv) the series of transactions whereby Tenant becomes a publicly traded company
(i.e., a company the shares of which are publicly traded on a recognized stock
exchange); and
(v) any addition, death, or withdrawal of any principals in Tenant (as Tenant is
now, or may hereafter be, constituted).
(c) In connection with any transaction that is permitted under this
Section 10.07 without requiring Landlord’s consent, Tenant shall deliver to
Landlord a ratification of guaranty, if applicable, in form and substance
reasonably acceptable to Landlord within ten (10) days following Landlord’s
request therefor.
10.08. Anything to the contrary contained herein notwithstanding, if there is a
dispute between Landlord and Tenant as to the reasonableness of Landlord’s
refusal to consent to any subletting or assignment, the dispute shall be
resolved in accordance with Article 49 of this Lease, except that appropriate
modifications shall be made to the definition of Qualified Arbitrator to account
for the fact that instead of a broker, the selected person will be a real estate
attorney.
10.09 Provided no monetary default or material non-monetary default shall then
be continuing beyond the expiration of the applicable notice and cure period,
with respect to any sublease (but not a further subletting) which (a) is for at
least one (1) full floor, and (b) provides for a monthly rental which, after
taking into account any free rent periods, credits, offsets or deductions to
which the subtenant may be entitled thereunder, is equal to or in excess (on a
per rentable square foot basis) of the basic rent and recurring additional rent
(including, without limitation, Tax Payments, Operating Payments and Cafeteria
Rent) payable hereunder by Tenant from time to time throughout the term of this
Lease (the “Floor Rent”) (or if less (on a per rentable square foot basis) than
the Floor Rent, such subtenant agrees, in the non-disturbance and attornment
agreement hereinafter referred to, that such rental will automatically and
without condition become so equal, if, as and when the attornment provided for
in such non-disturbance and attornment agreement becomes effective between
Landlord and the subtenant following the termination of this Lease), Landlord
shall, at Tenant’s request and at Tenant’s

 

32



--------------------------------------------------------------------------------



 



reasonable expense, execute and deliver to such subtenant a recognition and
non-disturbance agreement in substantially the form attached hereto as
Exhibit RA (a “Recognition Agreement”), provided and upon condition that
(x) Tenant has furnished to Landlord reasonably satisfactory proof that the
subtenant has an aggregate net worth (computed in accordance with GAAP and
measured as of the effective date of such sublease) at least equal to seventeen
and one-half (171/2) times the greater of (i) the average basic rental payable
per annum under this Lease and (ii) the average basic rental payable per annum
under the such sublease, in each case for the sublet space and for the sublease
term (provided, that if the subtenant is a Service Industry Transferee, in lieu
of such required minimum net worth, the financial condition of such company
shall be reasonably satisfactory to Landlord), and (y) the subtenant executes
and delivers to Landlord such Recognition Agreement. Notwithstanding anything to
the contrary set forth in this Section 10.09, any Recognition Agreement
delivered by Landlord pursuant to this Section 10.09 shall (x) be personal to
the subtenant named in such Recognition Agreement or such subtenant’s transferee
in connection with a Permitted Transfer pursuant to Section 10.07 hereof and
(y) expressly contain the condition such that, in the event of any termination
of this Lease other than by reason of Tenant’s default (e.g., by reason of a
casualty pursuant to Article 8 of this Lease), then such Recognition Agreement
shall, automatically and without further act of the parties, terminate and be of
no further force or effect from and after the applicable termination date.
10.10 Notwithstanding any provision of Article 10 of this Lease to the contrary,
without the consent of Landlord and without compliance with the requirements of
Sections 10.02 and 10.03, Tenant may from time to time, subject to all of the
provisions of this Lease, permit portions of the demised premises to be used or
occupied under so-called “desk sharing” arrangements by any person with whom
Tenant has an ongoing business relationship other than as occupants of the
demised premises (such as, by way of example, Tenant’s auditors, Tenant’s bona
fide clients and Tenant’s joint venturers) (each such desk or office space user,
a “Desk Space User”; provided, that (i) any such use or occupancy of desk or
office space shall be without the installation of demising walls separating such
desk or office space or any separate entrance, except as otherwise required for
a legitimate business purpose, (ii) at any time during the term of this Lease,
the aggregate of the rentable square footage then used by Desk Space Users
pursuant to this Section 10.10 shall not exceed fifteen percent (15%) of the
rentable square feet of the then demised premises (the “Desk Space User Maximum
Square Footage”); provided, that Portions of the demised premises that are
occupied by dedicated back-office services exclusively servicing Tenant’s
business operations and in the aggregate do not exceed ten percent (10%) of the
rentable square footage of the then demised premises shall not be included for
purposes of Tenant’s compliance with the Desk Space Maximum Square Footage,
(iii) each Desk Space User shall use the demised premises in accordance with all
of the provisions of this Lease, and only for the uses expressly permitted
pursuant to this Lease, (iv) in no event shall the use of any portion of the
demised premises by a Desk Space User create or be deemed to create any right,
title or interest of such Desk Space User in any portion of the demised premises
or this Lease, (v) such “desk sharing” arrangement shall

 

33



--------------------------------------------------------------------------------



 



terminate automatically upon the termination of this Lease, and (vi) such desk
sharing arrangement is for a valid business purpose and not to circumvent the
provisions of this Article 10. Prior to entering into any such desk sharing
arrangement, Tenant shall notify Landlord in writing of its plan to provide any
space in the demised premises to a Desk Space User, which notice shall include
(1) the identity of the Desk Space User and such other reasonable information as
shall be requested by Landlord, from time to time, with respect to each such
Desk Space User, (2) a certification by Tenant that Tenant is in compliance with
the provisions of this Section 10.10 with respect to such Desk Space User, and
(3) with a copy of the agreement, if any, relating to the use or occupancy of
such portion of the demised premises by such Desk Space User. The rights granted
under this Section 10.10 shall be personal to Tenant (and its Permitted
Transferees), except that Tenant shall be permitted to transfer its rights under
this Section 10.10 to any subtenant of Tenant subleasing at least 175,000
rentable square feet; provided, the aggregate of the rentable square footage
used by such subtenant’s Desk Space Users shall not at any time exceed fifteen
percent (15%) of the rentable square footage subleased by such subtenant.
ARTICLE 11
ACCESS TO DEMISED PREMISES
11.01. Subject to Article 4, Tenant shall permit Landlord to erect, use and
maintain pipes, ducts, fans, wires and conduits in and through the demised
premises, provided the same are installed adjacent to or concealed behind,
beneath or within partitioning, columns, floors, walls and ceilings of the
demised premises or otherwise completely furred at points immediately adjacent
to any of the foregoing and do not reduce the usable or cubic area of the
demised premises by more than a de minimis amount. Subject to the terms of this
Lease, Landlord and its agents shall have a right to enter and/or pass through
the demised premises, at all necessary times, in order to make such repairs in
or to the demised premises which Landlord is required or permitted by this Lease
to make, or to make such repairs, alterations, additions and improvements to the
Building (excluding the demised premises) and the facilities including machine
rooms) and equipment in the demised premises or the Building as Landlord (i) is
required to make under this Lease or any other lease or (ii) reasonably desires
to make (subject to Article 4). Landlord shall be allowed to take (but not
store) reasonable quantities of all material into and upon the demised premises
that may be required for the repairs or alterations above mentioned as the same
is required for such purpose without the same constituting an eviction of Tenant
in whole or in part, and the rent reserved shall in no wise abate, except as
otherwise expressly provided in this Lease, while said repairs or alterations
are being made, and except as otherwise set forth herein Landlord shall have no
liability by reason of loss or interruption of the business of Tenant or
annoyance or inconvenience to Tenant because of the prosecution of any such
work, provided Landlord diligently proceeds therewith. Landlord shall perform
the work, or cause the work to be performed in a good and worker like manner and
keep the demised premises, to the extent reasonably practicable, in a clean and
orderly condition while performing the work but in any event, leave the demised
premises in a clean and orderly condition upon completion of the work each night
further provided that in the event Landlord causes any damage to the demised
premises in the course of its prosecution of such work, Landlord shall promptly
restore same, at its sole cost and expense, to its condition existing
immediately prior to such damage. All of the work performed by Landlord under
this Article 11 is subject to the terms set forth in Sections 4.04 and 4.05.

 

34



--------------------------------------------------------------------------------



 



11.02. At such time as access is required or desired by Landlord, as provided
herein, Landlord shall, except in instances of an emergency (to wit: an imminent
threat to person or property) when no advance notice is required (but such
notice as is feasible shall be given, either before or after the entry),
Landlord shall give Tenant reasonable advance notice, to wit: not less than
three (3) business days, as to when such access will be required and thereafter,
Landlord shall exercise reasonable diligence, using commercially reasonable
efforts to schedule such work on such days and during such hours so as to
minimize any disturbance to the conduct of Tenant’s business (but Landlord shall
not be required to perform the same on an overtime or premium pay basis).
Tenant, at its sole option and cost, shall have a right to have a representative
present at any time Landlord enters the demised premises, subject to Landlord’s
right to enter the demised premises without anyone present in the event of an
emergency.
11.03. Upon reasonable advance notice, which shall not be less than forty-eight
(48) hours but may be oral, Landlord or its agents or designees shall, during
“normal business hours” (defined in Article 27), have the right to enter the
demised premises, at reasonable times during normal business hours, for the
purpose of inspecting them or exhibiting them to prospective or actual
purchasers, investors, mortgagees, ground lessors, or their respective agents or
designees, or, during the last eighteen (18) months of the term of this Lease
except if Tenant has effectively exercised its option to extend the term of this
Lease, then only during the last eighteen (18) months of the extended term, to
prospective lessees of all or any part of the demised premises.
11.04. If Tenant shall not be personally present to open and permit an entry
into the demised premises at any time when for any reason an entry therein shall
be necessary by reason of fire or other emergency, without in any manner
affecting the obligations and covenants of this Lease, Landlord or Landlord’s
agents may forcibly enter the same without rendering Landlord or such agents
liable therefor further provided that during such entry, Landlord or Landlord’s
agents shall accord reasonable care to Tenant’s property.
11.05. Notwithstanding anything to the contrary contained herein, but subject to
Section 4.05, Tenant acknowledges and agrees that in the event of Landlord’s
reasonable need, Landlord’s access to machine or mechanical electric rooms or
closets within the demised premises, if any, shall not be impeded and shall be
accessible to Landlord at all reasonable times, except in the instance of an
emergency when access shall be immediate.

 

35



--------------------------------------------------------------------------------



 



11.06 Notwithstanding anything to the contrary in this Lease, Tenant shall be
entitled to designate certain Portions of the demised premises that (I) are
located on floors of the Building that are served by the same elevator bank as
all other such Portions and (II) do not exceed 5,000 rentable square feet, in
the aggregate, as “secure areas” to which Landlord shall not have a right of
entry or access for any reason whatsoever (except (w) in the case of an
emergency, (x) as required by Legal Requirements, (y) as reasonably determined
by Landlord as necessary or prudent in order to comply with the provisions of
any mortgage, ground lease, insurance requirements, then in effect, or is
necessary to perform any maintenance, repairs, restoration, or other work, or to
prevent damage to property or harm to persons or (z) in order to exhibit such
“secure areas” to the representatives of any of Landlord’s existing or
prospective lenders, purchasers, investors or tenants; provided, with respect to
this clause (z) only, to the extent any “secure area” includes a portion of the
demised premises that is used as a trading floor, Landlord shall not pass
through such “secure area” during normal business hours. In exercising its
access rights to the demised premises, Landlord will not store materials within
the demised premises (except on a temporary basis) or use the demised premises
as a staging area for work outside of the demised premises (except on a
temporary basis); provided that the same shall not affect Tenant’s operation of
its business in the demised premises other than to a de minimis extent.
All of the work to be performed in the demised premises by Landlord under this
Article 11 and any access in and to the demised premises permitted under this
Lease shall be subject to the terms set forth in Sections 4.04 and 4.05 hereof.
ARTICLE 12
CERTIFICATE OF OCCUPANCY
12.01. Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the Building. In the event
that Tenant’s proposed occupancy of the demised premises would exceed the
density permitted by the certificate of occupancy, as a condition precedent for
Tenant to achieve and maintain such higher level of occupancy, Tenant must, at
Tenant’s expense, proceed to attempt to cause the certificate of occupancy for
the Building to be amended solely with respect to the density issue, failing
which, Tenant may only maintain an occupancy level as permitted by the
certificate of occupancy. In the event Tenant elects to seek to cause the
certificate of occupancy to be amended with respect to the density level,
Landlord shall reasonably cooperate in connection therewith, expressly provided
(i) all costs incurred in connection therewith are borne by Tenant; (ii) Tenant
retains Landlord’s then current Building “expediter” to assist in effecting the
amendment, provided that the rates charged by such expediter are commercially
reasonable, and (iii) Tenant keeps Landlord regularly advised in writing as to
the status of such proceedings. Additionally, should Tenant’s Alterations or
Tenant’s use of the demised premises for other than trading, investment,
banking, the general operation of a securities business, conference center,
general, executive and administrative offices require any modification or
amendment of any certificate of occupancy for any portion of the Building, at
Landlord’s option, either Landlord (at Tenant’s expense) or Tenant (at Tenant’s
expense) shall take all actions reasonably required in order to procure any such
modification or amendment. In any event, Landlord shall reasonably cooperate
with Tenant and shall sign such certificates and applications as shall be
reasonably requested by Tenant; provided that Landlord incurs no additional
obligations or liability as a result of signing such certificates or
applications. Any reasonable, out-of-pocket costs and expenses incurred by
Landlord in connection with the foregoing cooperation shall be deemed additional
rent and Tenant shall promptly reimburse Landlord for the same within thirty
(30) days after demand therefor by Landlord. The foregoing provisions are not
intended to be deemed Landlord’s consent to any Tenant Alterations or to a use
of the demised premises not otherwise permitted hereunder nor to require
Landlord to effect such modifications or amendments of any certificate of
occupancy.

 

36



--------------------------------------------------------------------------------



 



12.02. Landlord shall not take any action, nor shall Landlord permit any action
to be taken unless mandated by a governmental authority (i) to cause a
modification to the certificate of occupancy that would preclude Tenant’s use of
the demised premises for the purposes permitted under Article 2 of this Lease or
(ii) that would reduce the number of occupants permitted in the demised premises
under the certificate of occupancy or (iii) that would preclude Tenant from
filing an application, if necessary, with the City of New York Department of
Buildings (the “DOB”), including any changes required to the certificate of
occupancy to permit the use of the demised premises for the uses permitted
pursuant to Article 2 of this Lease.
ARTICLE 13
BANKRUPTCY
13.01. Subject to the provisions of Section 13.02, if at any time during the
term of this Lease there shall be filed by or against Tenant in any court
pursuant to any statute either of the United States or of any State a petition
in bankruptcy or insolvency or for reorganization or for the appointment of a
receiver, custodian or trustee of all or a portion of Tenant’s property, or if
Tenant makes an assignment for the benefit of creditors, or petitions for or
enters into an arrangement with creditors, Landlord may at Landlord’s option,
serve upon Tenant or any such trustee, receiver, custodian or assignee, a notice
in writing stating that this Lease and the term hereby granted shall cease and
expire on the date specified in said notice, which date shall be not less than
one hundred twenty (120) days after the serving of said notice and this Lease
and the term hereof shall then expire on the date so specified as if that date
had originally been fixed in this Lease as the expiration date of the term
herein granted. Thereupon, neither Tenant nor any person claiming through or
under Tenant by virtue of any statute or of any order of any court shall be
entitled to possession or to remain in possession of the demised premises but
shall forthwith quit and surrender the demised premises, and Landlord, in
addition to the other rights, remedies and damages Landlord has, or may claim,
prove or collect by virtue of any other provision herein or elsewhere in this
Lease contained or by virtue of any statute or rule of law, may retain as
liquidated damages (and not as a penalty) any basic annual rent, additional rent
or monies received by it from Tenant or others in behalf of Tenant.

 

37



--------------------------------------------------------------------------------



 



13.02. In the event that at any times mentioned in Section 13.01 there shall be
instituted against Tenant an involuntary proceeding for bankruptcy, insolvency,
reorganization or any other relief described in Section 13.01, Tenant shall have
one hundred twenty (120) days in which to vacate or stay the same before this
Lease shall terminate or before Landlord shall have any right to terminate this
Lease, provided the basic annual rent and additional rent then in arrears, if
any, are paid within fifteen (15) business days after the institution of such
proceeding, and further provided that the basic annual rent and additional rent
which shall thereafter become due and payable are paid when due, and Tenant
shall not otherwise be in default in the performance of the terms and covenants
of this Lease.
13.03. In the event of the termination of this Lease pursuant to Section 13.01
or 13.02, Landlord shall, in addition to the other rights, remedies and damages
Landlord has, or may claim, prove or collect by virtue of any other provision
contained in this Lease or by virtue of any statute or rule of law, and
notwithstanding any other provisions of this Lease to the contrary, forthwith be
entitled to recover from Tenant as and for liquidated damages (and not as a
penalty) an amount equal to the present value of the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the then
fair and reasonable rental value of the demised premises for the same period, if
lower than the rent reserved at the time of termination. If such premises or any
part thereof be re-let by Landlord for the unexpired term of said Lease, or any
part thereof, before presentation of proof of such liquidated damages to any
court, commission or tribunal, the amount of rent reserved upon such re-letting
shall be prima facie the fair and reasonable rental value for the part or the
whole of the demised premises so re-let during the term of the re-letting.
Nothing herein, or elsewhere in this Lease contained shall limit or prejudice
the right of Landlord to prove for and obtain as liquidated damages (and not as
a penalty) by reason of such termination, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which such damages are to be proved, whether or not such amount
be greater, equal to, or less than the amount of the difference referred to
above.
ARTICLE 14
DEFAULT
14.01. (a) If Tenant defaults in fulfilling any of the covenants of this Lease
other than the covenants for the payment of basic rent or additional rent; or if
any execution or attachment shall be issued against Tenant or any of Tenant’s
property whereupon the demised premises shall be taken or occupied by someone
other than Tenant; or if Oppenheimer & Co., Inc. shall at any time during the
term of this Lease no longer be wholly-owned directly by the Tenant named herein
(or any Permitted Transferee), then, in any one or more of such events, upon
Landlord serving a written thirty (30) days’ notice upon Tenant specifying the
nature of said default and upon the expiration of said thirty (30) days, if
Tenant shall have failed to comply with or remedy such default, or if the said
default or omission complained of shall be of a nature that the same cannot be
completely cured or remedied within said thirty (30) day period, and if Tenant
shall not have diligently

 

38



--------------------------------------------------------------------------------



 



commenced curing such default within such thirty (30) day period, and shall not
thereafter with reasonable diligence and in good faith proceed to remedy or cure
such default, then Landlord may serve a written three (3) days’ notice of
cancellation of this Lease upon Tenant and upon the expiration of said three
(3) days, this Lease and the term hereunder shall end and expire as fully and
completely as if the expiration of such three (3) day period were the day herein
definitely fixed for the end and expiration of this Lease and the term thereof
and Tenant shall then quit and surrender the demised premises to Landlord but
Tenant shall remain liable as hereinafter provided. It is the intention of the
parties hereto to create a conditional limitation in the event of a default by
Tenant under this Section 14.01(a) and Tenant is expressly relinquishing any
statutory rights to performance even after judgment.
(b) If Tenant defaults in the payment of the basic rent reserved herein or any
installment of Tenant’s Tax Payment, Operating Payment, Cafeteria Rent, Tenant’s
Cost for electric consumption or recurring charges for overtime services
provided regularly by Landlord) (“Recurring Rent”), then upon Landlord serving a
written five (5) business days’ notice upon Tenant specifying the nature of said
default and upon the expiration of said five (5) business days, if Tenant shall
have failed to remedy such default, then Landlord may serve a written three
(3) days’ notice of cancellation of this Lease upon Tenant and upon the
expiration of said three (3) days, this Lease and the term hereunder shall end
and expire as fully and completely as if the expiration of such three (3) day
period herein definitely fixed for the end and expiration of this Lease and the
term thereof and Tenant shall then quit and surrender the demised premises to
Landlord but Tenant shall remain liable as hereinafter provided. It is the
intention of the parties hereto to create a conditional limitation in the event
of a default by Tenant in the payment of Recurring Rent under this
Section 14.01(b) and Tenant is expressly relinquishing any statutory rights to
pay even after judgment.
(c) If Tenant defaults in the payment of any amount that is not an item of
Recurring Rent, then upon Landlord serving a written ten (10) day notice upon
Tenant specifying the nature of said default and upon the expiration of said ten
(10) days, if Tenant shall have failed to remedy such default, then Landlord may
serve a written three (3) days’ notice of cancellation of this Lease upon Tenant
and upon the expiration of said three (3) days, this Lease and the term
hereunder shall end and expire as fully and completely as if the expiration of
such three (3) day period herein definitely fixed for the end and expiration of
this Lease and the term thereof and Tenant shall then quit and surrender the
demised premises to Landlord but Tenant shall remain liable as hereinafter
provided. It is the intention of the parties hereto to create a conditional
limitation in the event of a default by Tenant in making a payment of any amount
that is not an item of Recurring Rent under this Section 14.01(c) and Tenant is
expressly relinquishing any statutory rights to pay even after judgment.
(d) If any notice provided for in Sections (a), (b) or (c) above shall have been
given, and the term shall expire as aforesaid, then in any of such events
Landlord may without notice, re-enter the demised premises either by lawful
force or otherwise, and dispossess Tenant by summary proceedings or otherwise,
and remove its effects and hold the demised premises as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.

 

39



--------------------------------------------------------------------------------



 



ARTICLE 15
REMEDIES
15.01. In case of any such expiration and/or dispossess by summary proceedings
as set forth in Article 14 hereof (a) the rent shall become due thereupon and be
paid up to the time of such expiration and/or dispossess, together with such
expenses as Landlord may reasonably incur for legal expenses, reasonable
attorneys’ fees, brokerage fees, and/or putting the demised premises in good
order, or for preparing the same for re-rental; (b) Landlord may re-let the
demised premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms, which may at Landlord’s option be less than or
exceed the period which would otherwise have constituted the balance of the term
of this Lease and may grant concessions or free rent; and/or (c) Tenant shall,
in addition to the other rights and remedies and damages Landlord has, or may
claim, prove or collect, by virtue of any other provision contained herein or by
virtue of any statute or rule of law, also pay Landlord as liquidated damages
(and not as a penalty) for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained: (y) on a monthly basis, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of this Lease or leases of the
demised premises for each month of the period which would otherwise have
constituted the balance of the term of this Lease or, at Landlord’s option, or
(z) a sum which at the time of such termination of this Lease represents the
then present value of the excess, if any, of (i) the aggregate amount of the
basic annual rent and the additional rent which would have been payable by
Tenant (conclusively presuming the average monthly additional rents to be the
same as were payable for the year, or if less than three hundred sixty five
(365) days have then elapsed since the date of this Lease, the partial year,
immediately preceding such termination) for the period commencing with such
earlier termination of this Lease and ending with the date contemplated as the
expiration date hereof if this Lease had not so terminated, over (ii) the
aggregate market rental value of the demised premises for the same period (both
amounts discounted at the Interest Rate). In determining the rental value of the
demised premises for such period, the rental realized by any reletting, if such
reletting be accomplished by Landlord within a reasonable period of time after
the termination of this Lease, shall be deemed prima facie to be the rental
value. The failure or refusal of Landlord to re-let the demised premises or any
part or parts thereof shall not release or affect Tenant’s liability for
damages. Landlord shall in no event be liable in any way whatsoever for failure
or refusal to re-let the demised premises or any parts thereof, or, in the event
that the demised premises are re-let, for failure to collect the rent thereof
under such re-letting. Landlord shall have no obligation to mitigate Tenant’s
damages by seeking to re-let the demised premises. In computing such liquidated
damages there shall be added to the said deficiency such expenses as Landlord
may reasonably incur in connection with re-letting, such as legal

 

40



--------------------------------------------------------------------------------



 



expenses, reasonable attorneys’ fees, brokerage fees and for keeping the demised
premises in good order or for preparing the same for re-letting. Landlord, at
Landlord’s option, may make such alterations, repairs, replacements and/or
decorations in the demised premises as Landlord, in Landlord’s sole judgment,
considers advisable and necessary for the purpose of re-letting the demised
premises; and the making of such alterations and/or decorations shall not
operate or be construed to release Tenant from liability hereunder as aforesaid.
In the event of a breach or threatened breach by Tenant of any of the covenants
or provisions hereof, Landlord shall have the right of injunction and the right
to invoke any remedy allowed at law or in equity as if summary proceedings and
other special remedies were not herein provided for. Subject to this
Section 15.01, mention in this Lease of any particular remedy shall not preclude
Landlord from any other remedy, in law or in equity. In the event this Lease is
terminated pursuant to the provisions of Article 14 herein, then in addition to
the remedies Landlord may have pursuant to this Article 15, Landlord may elect,
at its option, to recover from Tenant, all damages it may incur by reason of
such breach, including the cost of recovering the demised premises and
reasonable attorneys’ fees and expenses. Nothing herein contained shall limit or
prejudice the right of Landlord to prove and obtain as liquidated damages by
reason of such termination an amount equal to the maximum allowed by any statute
or rule of law in effect at the time when, and governing the proceedings in
which, such damages are to be proved, whether or not such amount be greater,
equal to, or less than the amounts referred to herein.
15.02. Tenant hereby expressly waives any and all rights of redemption granted
by or under any present or future laws in the event of Tenant being evicted or
dispossessed for any cause, or in the event of Landlord obtaining possession of
the demised premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease or otherwise.
15.03. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this Lease would have expired if it had not been
so terminated under the provisions of Article 14 or under any provision of law.
Subject to Sections 7.01, 15.01 and 15.04, nothing herein contained shall be
construed to limit or preclude recovery by Landlord against Tenant of any sums
or damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any default hereunder on the part
of Tenant.
15.04 Notwithstanding anything to the contrary in this Lease, neither party
shall have the right to claim or receive special, indirect, punitive or
consequential damages in any action or proceeding brought against the other with
respect to matters arising out of this Lease or with respect to Tenant’s
occupancy of the demised premises except, in the case of Tenant, pursuant to
Section 18.02.
15.05. If Tenant requests Landlord’s consent and Landlord fails or refuses to
give such consent, Tenant shall not be entitled to any damages for any
withholding by Landlord of its consent, it being intended that Tenant’s sole
remedy shall be an action for specific performance or injunction, and that such
remedy shall be available only in those cases where this Lease provides that
Landlord shall not unreasonably withhold its consent, condition or delay its
consent.

 

41



--------------------------------------------------------------------------------



 



ARTICLE 16
FEES AND EXPENSES; LANDLORD’S CURE RIGHTS; INTEREST
16.01. If Tenant shall default, after any applicable notice shall have been
given and cure periods shall have expired without Tenant curing same, in the
observance or performance of any term, provision or covenant on Tenant’s part to
be observed or performed under or by virtue of any of the terms, provisions or
covenants in any Article of this Lease, Landlord may remedy such default for the
account of Tenant, immediately and without notice in case of emergency, or in
any other case only provided that Tenant shall fail to remedy such default with
all reasonable dispatch after Landlord shall have notified Tenant in writing of
such default and the applicable grace period for curing such default shall have
expired and after three (3) days additional written notice, and if Landlord
makes any expenditures or incurs any obligations for the payment of money in
connection therewith in instituting, prosecuting or defending any action or
proceeding, such sums paid or obligations incurred, with interest at a rate two
equal to (2) points above the Prime Rate (“Interest Rate”), shall be deemed to
be additional rent hereunder and shall be paid by Tenant to Landlord within
thirty (30) days of rendition of a bill to Tenant therefor with reasonable
supporting documentation substantiating such expenditures. “Prime Rate” means
the interest rate charged by Citibank, N.A. (or its successor) for ninety
(90) day commercial loans in New York City. Subject to Sections 7.01 and 15.04,
none of the foregoing shall in any way limit any claim for damages or any other
rights or remedies available to Landlord for any breach or default by Tenant
hereunder.
16.02. In any instance where Landlord is liable to pay Tenant an amount under
this Lease, Landlord agrees that interest shall accrue at the Interest Rate on
the amount due commencing on the thirtieth (30th) day following Tenant’s
delivery to Landlord of a bill therefor with reasonable supporting documentation
substantiating such expeditions.
ARTICLE 17
NO REPRESENTATIONS
17.01. This Lease contains the entire agreement between Landlord and Tenant with
respect to the demised premises and the Building and each party expressly
acknowledges and agrees that the other party or its agents or representatives
have not made any warranties, representations, promises or statements with
respect thereto except to the extent that the same are expressly set forth in
this Lease and each party, in executing this Lease, acknowledges that it has not
relied on or upon any such warranties, representations, promises or statements
except to the extent that the same are expressly set forth in this Lease.

 

42



--------------------------------------------------------------------------------



 



ARTICLE 18
END OF TERM; HOLDOVER
18.01. Expressly subject to Article 3 of this Lease, upon the Expiration Date or
other termination of the term of this Lease, Tenant shall quit and surrender to
Landlord the demised premises, broom clean, in good order and condition,
ordinary wear and tear and damage by fire, the elements or other casualty
excepted, and Tenant shall remove all of its property which it is required to
remove, as provided in Article 3. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of the term of this
Lease.
18.02 (i) If Tenant holds over after the expiration or earlier termination of
this Lease in any portion of the demised premises, Tenant shall pay as holdover
rental with respect to the entire demised premises for each month (or partial
month) of the holdover tenancy an amount equal to the Applicable Percentage
multiplied by the basic rent and other Recurring Rent which Tenant was obligated
to pay for the month immediately preceding the end of the term of this Lease. In
addition to the foregoing, if any such holdover continues for more than ninety
(90) days, Tenant be liable to Landlord for and indemnify Landlord against
(x) any payment or rent concession which Landlord may be required to make to any
tenant obtained by Landlord for all or any part of the demised premises (a “New
Tenant”) by reason of the late delivery of space to the New Tenant as a result
of Tenant’s holding over or in order to induce such New Tenant not to terminate
its lease by reason of the holding over by Tenant, (y) the loss of the benefit
of the bargain if any New Tenant shall terminate its lease by reason of the
holding over by Tenant and (z) any claim for damages by any New Tenant. No
holding over by Tenant after the term of this Lease shall operate to extend the
term of this Lease. Notwithstanding the foregoing, the acceptance of any rent
paid by Tenant pursuant to this Section 18.02 shall not preclude Landlord from
commencing and prosecuting a holdover or summary eviction proceeding.
“Applicable Percentage” shall mean with respect to any such holdover, (I) one
hundred ten percent (110%) for the first thirty (30) days, (II) one hundred
fifty percent (150%) for the next thirty (30) days, and (III) two hundred
percent (200%) thereafter.
(ii) Notwithstanding the provisions of Section 18.02(i) above, if Tenant holds
over in the Initial Third Floor Space and no other portion of the demised
premises after the expiration or earlier termination of this Lease and the only
nature of such holding over in the Initial Third Floor Space is Tenant’s failure
to remove all of its property (whether or not operating) which Tenant is
required to remove as provided in Article 3 (as opposed to Tenant’s failure to
vacate and surrender the Initial Third Floor Space as otherwise required
pursuant to the provisions of this Lease), then (x) for the first sixty
(60) days of such holdover, Tenant shall be obligated to pay the holdover rental
described in Section 18.02(i) above only with respect to any portion of the
demised premises existing on floors 2 or 3 of the Building and the Lower Floor
Stack, and (y) thereafter, Tenant shall be obligated to pay the holdover rental
described in Section 18.02(i) above with respect to the entire demised premises;
provided, if Landlord shall have executed a binding agreement with a third party
to lease space in the Building which includes any portion of the Initial Third
Floor Space and any portion of the demised premises which exists in the Tower
Floor Stack and such lease is contemplated to commence following the expiration
or earlier termination of this Lease, then Tenant shall be obligated to pay the
holdover rental described in Section 18.02(i) above with respect to the entire
demised premises.

 

43



--------------------------------------------------------------------------------



 



ARTICLE 19
QUIET ENJOYMENT
19.01. Provided this Lease is in full force and effect and Tenant shall not be
in default hereunder beyond applicable notice and cure periods, Tenant may
peaceably and quietly enjoy the premises hereby demised, without hindrance or
molestation by anyone claiming by, through or under the Landlord, subject,
nevertheless, to the terms, covenants and conditions of this Lease, and, to the
extent provided in the subordination nondisturbance and attornment agreements to
be delivered to Tenant under Article 6 of this Lease, to any future third party
ground leases and future third party mortgages.
ARTICLE 20
DEFINITIONS; MAXIMUM LIABILITY
20.01. The term “Landlord” as used in this Lease means only the owner or the
mortgagee in possession, for the time being of the land and Building (or the
owner of a lease of the Building or of the land and Building), so that in the
event of any transfer of title to said land and Building or said lease, or in
the event of a lease of the Building or of the land and Building, upon
notification to Tenant of such transfer or lease the said transferor Landlord
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord thereafter occurring hereunder, and it shall be deemed
and construed as a covenant running with the land without further agreement
between the parties or their successors in interest, or between the parties and
the transferee of the Building, or of the land and Building, that the transferee
or the lessee has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder. Further, Tenant shall look only to, and
Landlord shall have no liability arising from, relating to or in connection with
this Lease beyond, (i) Landlord’s estate in the Building, (ii) any ground lease
affecting the Building, (iii) the net proceeds of a sale, financing or
refinancing of the Building and/or any such ground lease, (iv) the rents derived
from the Building and (v) the insurance or condemnation proceeds not used for
rebuilding or restoration or applied by any mortgagee for the satisfaction of
Tenant’s remedies (clauses (i) through (v), collectively, “Landlord’s
Interest”), for the collection of a judgment (or other judicial process)
requiring the payment of money by Landlord in the event of a default by Landlord
hereunder, and no other property or assets of Landlord, its principals or their
respective partners, investors, shareholders, members, directors, officers,
representatives, agents or employees, direct or indirect, disclosed or
undisclosed, shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under or with respect to this Lease,
the relationship of Landlord and Tenant hereunder or Tenant’s use or occupancy
of the demised premises; provided, that so long as the Landlord hereunder is a
MetLife Affiliate, Landlord’s Interest shall in no event be deemed to exceed
(and Landlord’s liability shall not exceed, in the aggregate) an aggregate
amount equal to twenty five percent (25%) of the Building’s fair market value at
the time in question.

 

44



--------------------------------------------------------------------------------



 



20.02. The term “business days” as used in this Lease shall mean all days except
(a) Saturdays, (b) Sundays and (c) Holidays. The term “Holidays” as used in this
Lease shall mean New Year’s Day, Martin Luther King, Jr.’s Birthday, Presidents’
Day, Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving, the
day immediately following Thanksgiving, Good Friday and Christmas and any other
days which are hereafter designated as a holiday by the Building Service Union
Employee Service contract; provided, that notwithstanding any provision of
Article 27 to the contrary, on any such hereafter designated holiday and on
Columbus Day, Good Friday and the day immediately following Thanksgiving,
Landlord shall provide HVAC service to the demised premises during business
hours in accordance with the provisions of Article 27 and cause a skeleton crew
to empty trash cans in the demised premises, in each case as though such days
were business days.
20.03. The term “Land” shall mean the premises and property described by metes
and bounds description attached hereto and made a part hereof as Exhibit D.
ARTICLE 21
ADJACENT EXCAVATION—SHORING
21.01. If an excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter upon the
demised premises for the purpose of doing such work as shall be reasonably
necessary to preserve the wall of the Building of which the demised premises
form a part from injury or damage and to support the same by proper foundations
without any claim for damages or indemnity against Landlord, or diminution or
abatement of basic annual rent or additional rent except as provided in this
Lease. In connection with the foregoing work, the provisions of Sections 4.04
and 4.05 and Article 11 shall apply as if such terms were repeated fully in this
Section 21.01.

 

45



--------------------------------------------------------------------------------



 



ARTICLE 22
RULES AND REGULATIONS
22.01. Tenant and Tenant’s servants, employees and agents shall observe
faithfully and comply strictly with the Rules and Regulations set forth in
Exhibit B attached hereto and made part hereof entitled “Rules and Regulations”
and such other and further reasonable Rules and Regulations or modifications to
the Rules and Regulations as Landlord or Landlord’s agents may from time to time
adopt; provided, however, no modifications to the Rules and Regulations or new
Rules and Regulations shall increase Tenant’s monetary obligations hereunder or
adversely affect (except to a de minimis extent) Tenant’s rights hereunder
(except as required by law). In the case of any conflict or inconsistency
between the provisions of this Lease and of any of the Rules and Regulations as
originally or as hereafter adopted, the provisions of this Lease shall control.
Reasonable written notice of any additional or Rules and Regulations shall be
given to Tenant. Landlord shall enforce the Rules and Regulations in a
nondiscriminatory manner. The Rules and Regulations shall apply to all office
tenants in the Building.
22.02. The following provisions shall apply to the Rules and Regulations
attached to this Lease as Exhibit B and any amendments thereto:
(i) any limitation on the use of entrances, corridors, elevators and escalators
of the Building shall apply only to common area entrances, corridors, elevators
and escalators;
(ii) any provision which gives Landlord the right to regulate the use of the
demised premises or the Building shall be deemed to mean Landlord’s right to
reasonably regulate such use;
(iii) any provision requiring Tenant to perform an action to Landlord’s
satisfaction shall be deemed to mean Landlord’s reasonable satisfaction;
(iv) subject to the provisions of Article 34, any provision which gives Landlord
the right to regulate Tenant’s signage shall be deemed to refer only to signage
that is visible outside of the demised premises (excluding regulation of signage
inside the demised premises that is visible solely by reason of the elevators
opening into the demised premises);
(v) Any provision limiting the use of dangerous flammable, combustible or
explosive material in the Building without Landlord’s consent shall be deemed to
exclude the use of reasonable amounts of materials and supplies typically and
lawfully used in connection with cleaning, operation and maintenance of offices
or other ancillary uses;
(vi) Any provision limiting the right to bring animals in the demised premises
shall not include service animals permitted in accordance with applicable laws;
(vii) any charge to Tenant for replacing or reprogramming Building access cards
shall not be in excess of Landlord’s then current Building charge for replacing
and reprogramming such cards;
(viii) subject to the provisions of Article 3, Tenant shall be permitted to
install a key card system in the demised premises;
(ix) any provision limiting cooking in the demised premises shall not restrict
the use of a consumer size microwave oven or coffee maker; and
(x) Landlord agrees to promptly issue Building identification cards to all
parties that are entitled to use/occupy a Portion of the demised premises.

 

46



--------------------------------------------------------------------------------



 



22.03 If Tenant disputes the reasonableness of any Rules and Regulations or any
amendment to any Rules and Regulations hereafter adopted by Landlord, the
dispute shall be determined by arbitration in accordance with the provisions of
Article 49, and Tenant shall comply strictly in accordance with such Rules and
Regulations or amendment thereto, as the case may be, during the pendency of any
such dispute. Any such determination shall be final and conclusive upon the
parties hereto.
ARTICLE 23
NO WAIVER; ENTIRE AGREEMENT
23.01. No agreement to accept a surrender of this Lease shall be valid unless in
writing signed by Landlord. No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys of the demised premises prior to the
termination of this Lease. The delivery of keys to any employee of Landlord or
of Landlord’s agent shall not operate as a termination of this Lease or a
surrender of the demised premises. In the event of Tenant at any time desiring
to have Landlord sublet the premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive said keys for such purpose without
releasing Tenant from any of the obligations under this Lease. The failure of
Landlord to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease or any of the Rules and
Regulations set forth herein, or hereafter adopted by Landlord, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation. The failure by
Tenant to seek redress for violation of, or to insist upon strict performance
of, any covenant or condition of this Lease by Landlord shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach. The failure of Landlord to enforce any of the
Rules and Regulations set forth herein, or hereafter adopted, against Tenant
and/or any other tenant in the Building shall not be deemed a waiver of any such
Rules and Regulations. Further, notwithstanding anything to the contrary
contained herein, no provision of this Lease shall be deemed to have been waived
by Landlord or Tenant, as the case may be, unless such a waiver be in writing
signed by Landlord or Tenant, as the case may be. No payment by Tenant or
receipt by Landlord of a lesser amount than the monthly rent herein stipulated
shall be deemed to be other than on account of the earliest stipulated rent, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment of rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such rent or pursue any other remedy in this Lease provided.

 

47



--------------------------------------------------------------------------------



 



23.02. This Lease (including the Exhibits hereto) contains the entire agreement
between the parties and any executory agreement hereafter made shall be
ineffective to change, modify, discharge or effect an abandonment of it in whole
or in part unless such executory agreement is in writing and signed by the party
against whom enforcement of the change, modification, discharge or abandonment
is sought.
23.03. This Lease shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to agreements of its type, nature and
kind made and to be performed wholly within said State and without giving effect
to the conflict of laws principles.
ARTICLE 24
WAIVER OF TRIAL BY JURY
24.01. Landlord and Tenant, for themselves, their successors and assigns, do
hereby waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the demised premises, and/or any other
claims (except claims for personal injury or property damage), and any emergency
statutory or any other statutory remedy, whether any of the foregoing is based
on this Lease or in tort. It is further mutually agreed that in the event
Landlord commences any summary proceeding for non-payment of rent, Tenant will
not interpose and does hereby waive the right to interpose any counterclaim of
whatever nature or description in any such proceeding unless Tenant’s failure to
interpose such counterclaim in such proceeding or action would result in the
waiver of Tenant’s right to bring such claim in a separate proceeding under
applicable law. No party shall seek to consolidate any action in which a jury
has been waived with any other action in which a jury trial cannot or has not
been waived.
ARTICLE 25
FORCE MAJEURE EVENTS
25.01. If, by reason of a “Force Majeure Event”, to wit: (i) strike, (ii) labor
troubles, (iii) governmental preemption in connection with a national emergency
(which shall include but not be limited to a domestic or foreign terrorist
caused event), (iv) any rule, order or regulation of any governmental agency,
(v) conditions of supply or demand which are affected by war or other national,
state or municipal emergency, (vi) conditions which are due to war, national,
state or municipal emergency, or (vii) any cause beyond Landlord’s or Tenant’s
reasonable control, Landlord or Tenant shall be unable to fulfill its respective
obligations under this Lease or Landlord shall be unable to supply any service
which Landlord is obligated to supply, this Lease and Tenant’s obligation to pay
rent hereunder shall in no way be affected, impaired or excused, provided
however, that as soon as Landlord or Tenant shall learn of the happening of any
of the foregoing conditions, such party shall promptly notify the other of such
event and, if ascertainable, its estimated duration and will proceed promptly
and diligently with the fulfillment of its obligations as soon as reasonably
possible. Notwithstanding anything to the contrary contained above, a Force
Majeure Event shall not include (a) lack of funds, (b) strikes or labor actions,
troubles or disputes which merely involve Landlord or Tenant, as the case may
be, as parties (as opposed to, for example, union labor strikes or similar labor
actions also contemporaneously affecting other building owners in downtown
Manhattan) or (c) delays caused by other tenants or occupants of the Building
(including holdover by such other tenants or occupants).

 

48



--------------------------------------------------------------------------------



 



ARTICLE 26
NOTICES
26.01. Any notice or demand, consent, approval or disapproval (collectively,
“notice”) required to be given by the terms and provisions of this Lease, or by
any law or governmental regulation, either by Landlord to Tenant or by Tenant to
Landlord, shall be in writing. Unless otherwise required by such law or
regulation, such notice, demand, consent, approval or disapproval (other than
for rent or additional rent bills) shall be given, and shall be deemed to have
been served and given, if sent by hand (against a signed receipt) on the
business day delivered if delivered before 5:00 P.M. New York time, or if
delivered after 5:00 P.M. New York time, then on the following business day, or
by prepaid nationally recognized overnight express service marked for next
business day delivery and same shall be deemed delivered and effective the next
business day if delivered before 5:00 P.M. New York time, or if delivered after
5:00 P.M. New York time, then on the following business day. If such notice is
from Landlord to Tenant, such notice shall be addressed to Tenant at the
Building with duplicates thereof being simultaneously sent by the same delivery
procedure to (i) Tenant at the Building, Attn: Dennis McNamara, Esq. and
(ii) Ingram Yuzek Gainen Carroll & Bertolotti, LLP, 250 Park Avenue, Sixth
Floor, New York, New York 10177, Attn: Shane O’Neill, Esq. Such notice from
Tenant to Landlord shall be addressed to Landlord c/o Metropolitan Life
Insurance Company, 10 Park Avenue, Morristown, New Jersey 07960, Attention:
Officer-In-Charge, with duplicates thereof, simultaneously being sent by the
same mailing procedure to (i) Landlord, c/o Metropolitan Life Insurance Company,
10 Park Avenue, Morristown, New Jersey 07962, Attention: Chief Real Estate
Counsel, and (ii) Fried, Frank, Harris, Shriver & Jacobson LLP, One New York
Plaza, New York, New York 10004, Attn: Ross Z. Silver, Esq.
26.02 Rejection or other refusal to accept or the inability to deliver because
of changed address of which no notice was given shall be deemed to be receipt of
the notice sent. Either party may, by notice as aforesaid, designate a different
(i) address or addresses within the United States of America for notices and/or
(ii) officer(s) or partner(s), as the case may be, and in the case of Landlord,
different officer(s) of Landlord upon whom service may, as above provided, be
made or effected. Notices from either party hereunder may be sent by its
attorney.

 

49



--------------------------------------------------------------------------------



 



ARTICLE 27
SERVICES
27.01. Landlord shall provide elevator service and facilities to the demised
premises consistent with the standard of elevator service and facilities in
Comparable Buildings. At all times during the hours from 8:00 AM to 6:00 PM on
business days (to wit: “normal business hours”), Landlord shall not remove any
passenger elevators serving the demised premises from service, except for
emergencies and maintenance and, in the event of maintenance, not more than two
(2) elevators per elevator bank shall be removed from service at any one time
during business hours.
With respect to the Building’s freight elevators and loading dock facility,
Tenant shall have access to both during normal business hours, at no charge, on
a non-exclusive, first come, first served basis, and at all other times, in an
advance reservation basis for exclusive use, subject to payment, within thirty
(30) days of Landlord’s written demand, of Landlord’s then established charges
to operate the freight elevators (which cost as of the date hereof is $105 per
hour) or secure the loading dock (which cost as of the date hereof is $50 per
hour), as the case may be, as the same may be increased from time to time in
accordance with the immediately following sentence, provided that such charges
shall not exceed market rates for Comparable Buildings. The amounts set forth in
above in respect of the Building standard rate per hour for overtime freight
operation and use of the loading dock shall be increased on January 1, 2012 and
on each January 1 thereafter occurring during the term of this Lease (including
the renewal term) to equal the sum of (x) $105 (with respect to the cost of
freight operation) or $50 (with respect to the cost to secure the loading dock),
as the case may be, plus (y) the product obtained by multiplying (i) $105 (with
respect to the cost of freight operation) or $50 (with respect to the cost to
secure the loading dock), as the case may be, by (ii) the percentage increase in
the CPI in effect as of the applicable January 1 (i.e., as to which such
increase is being calculated) over the CPI as of December 31, 2011. Not less
than four (4) hours prior written notice (which may be by email to Tony
Cartagine at Tony.Cartagine@am.jll.com, Betty Villarreal at
Betty.Villarreal@am.jll.com or as otherwise designated by Landlord to Tenant
from time to time) shall be required of Tenant to the Building’s manager to
request overtime freight elevator use and/or space at the loading dock on
weekends and during non-business hours on business days (i.e. by 2:00 P.M. on
the day services is requested for business day use and by 2:00 P.M. on Friday
for weekend use).
At Landlord’s option, the freight elevators shall be operated by automatic
control or by manual control, or by a combination of both of such methods.
Passenger elevators shall be operated by automatic control.
Notwithstanding anything to the contrary contained in this Section 27.01, during
Tenant’s move into the demised premises and the performance of Tenant’s Work to
prepare the demised premises for Tenant’s initial occupancy, Landlord shall, at
no cost to Tenant, provide Tenant with up to 400 hours of exclusive overtime use
(i.e., on weekends and during non-normal business hours on business days) of
freight elevator service to the demised premises and the loading dock facility.

 

50



--------------------------------------------------------------------------------



 



27.02. Landlord, in a manner commensurate with Comparable Buildings shall cause
the public common areas of the Building and the demised premises (including the
training rooms and pantries), to be kept clean on business days in accordance
with the standards set forth in Exhibit C attached hereto and made a part hereof
entitled “Cleaning Specifications.” Notwithstanding the foregoing, Landlord
shall not be required to clean any portions of the demised premises used for
preparation, serving or consumption of food or beverages (except pantries
located in the demised premises), data processing or reproducing operations,
private lavatories or toilets or other special purposes requiring greater or
more difficult cleaning work than office areas. Landlord’s cleaning contractor
shall be reputable and shall have prior experience in providing cleaning
services in Comparable Buildings.
The employees of Landlord engaged in cleaning services, if any, and Landlord’s
cleaning contractor and its employees shall, for the purposes of providing the
cleaning services required to be furnished by Landlord hereunder, have ready
access to the demised premises at all times except during normal business hours.
Landlord, its cleaning contractors and its and their employees shall have such
use of Tenant’s light, fan, power and water in the demised premises, at Tenant’s
sole cost, and without reimbursement, as may reasonably be required to clean the
demised premises and/or perform Landlord’s obligations hereunder.
In the event Tenant wishes additional services from Landlord’s cleaning
contractor, such services, to the extent same can be provided, will be charged
to Tenant at commercially competitive rates which are competitive to the amounts
charged by other cleaning contractors in Comparable Buildings.
Tenant, at its sole option, shall have the right to purchase on its own, paper
towels, soap and sanitary napkins and provide them to Landlord’s cleaning
contractor to enable it to restock lavatories within the demised premises.
Sanitary napkin receptacles shall be provided by Landlord. Any other lavatory or
cleaning supplies not specified to be provided by Landlord pursuant to Exhibit C
shall be supplied by Tenant at its cost.
27.03. (a) Landlord shall, through the base Building HVAC systems, furnish to
the demised premises, on an all year round basis, air-conditioning, ventilation
and heat, as per the requirements of the HVAC specifications set forth on
Exhibit MSC annexed hereto and made a part hereof during normal business hours,
subject to all laws, rules and regulations and statutes of all governments,
including agencies and departments thereof, having or claiming jurisdiction over
the Building or the demised premises.
(b) Landlord will maintain the base Building heating, ventilation and
air-conditioning systems in a manner befitting the standards of Comparable
Buildings and will use reasonable care to keep the same in proper and efficient
operating condition. However, Landlord will not be responsible for the failure
of the HVAC system to perform properly if such failure results from the
occupancy of the demised premises with more than an average of one (1) person
for each one hundred forty three (143) square feet of usable area.

 

51



--------------------------------------------------------------------------------



 



(c) Tenant agrees to keep and cause to be kept closed all the windows in the
demised premises and Tenant agrees to cooperate with Landlord and to abide by
all the regulations and requirements which Landlord may reasonably prescribe for
the proper functioning and protection of the base Building HVAC system.
(d) Tenant agrees that Landlord shall not be obligated to operate the
ventilating, air-conditioning, and heating systems after or before normal
business hours as set forth in Section 27.01(a) (except as required to bring
HVAC conditions equal to those specified in Exhibit MSC by the commencement of
normal business hours) except after prior written notice from Tenant as
hereinafter specified. Tenant agrees that, except as otherwise provided herein,
Landlord’s failure to operate the HVAC system in the absence of such notice
shall not be deemed a partial or other eviction, or disturbance of Tenant’s use,
enjoyment, or possession of the demised premises, and shall not render Landlord
liable for damages, by abatement of rent or otherwise, and Tenant shall not be
relieved from any obligation under this Lease.
(e) Landlord will provide Tenant with ventilation, air-conditioning, or heating
at times other than during normal business hours, at the rate hereinafter set
forth, provided that Tenant shall give written notice (which may be by email to
Tony Cartagine at Tony.Cartagine@am.jll.com, Betty Villarreal at
Betty.Villarreal@am.jll.com or as otherwise designated by Landlord to Tenant
from time to time) prior to 3:00 P.M. in the case of such service on weekdays
and prior to 3:00 P.M. on Fridays in the case of such service on weekends.
Tenant agrees to pay for such after-hour service at Landlord’s then established
rate therefor (which rate, as of the date hereof, is the applicable Current HVAC
Rate), as the same may be increased from time to time in accordance with the
immediately following sentence, provided that such rates shall not exceed market
rates for Comparable Buildings, and further provided that in the event that any
other occupant of the Building shall request overtime HVAC service during all or
any portion of the time Tenant has requested such service, the labor portion of
the charges for such services shall be proportionately prorated among all such
occupants requesting such service. The amount set forth in above in respect of
the Building standard rate per hour for overtime HVAC shall be increased on
January 1, 2012 and on each January 1 thereafter occurring during the term of
this Lease (including the renewal term) to equal the sum of (x) the applicable
Current HVAC Rate plus (y) the product obtained by multiplying (i) the
applicable Current HVAC Rate by (ii) the percentage increase in the CPI in
effect as of the applicable January 1 (i.e., as to which such increase is being
calculated) over the CPI as of December 31, 2011. The “Current HVAC Rate” shall
mean, as applicable, (x) $150 per hour per floor between the weekday hours of
6:00 P.M. and 7:00 P.M., (y) with respect to only one floor of the demised
premises (as designated in writing by Tenant to Landlord) for twelve
(12) consecutive month blocks at a time, $100 per hour for the first such eight
hundred (800) hours and $150 per hour thereafter, between the hours of 7:00 P.M.
and 3:00 A.M. on weekdays, 12:00 P.M. to 5:00 P.M. on Saturdays and 10:00 A.M.
and 2:00 P.M. on Sundays (the “Bulk HVAC Hours”), provided that Tenant shall pay
Landlord for the availability of overtime HVAC during all of the Bulk HVAC Hours
throughout such twelve (12) consecutive month period, irrespective of whether
Tenant shall actually need or use such overtime HVAC during such times, and
(z) at all other times and in all other circumstances, $250 per hour per floor.
Any payment required under this Section 27.03(e) shall be made to Landlord
within thirty (30) days after Landlord’s demand therefor. The rights of Tenant
under this Section 27.03 shall be personal to the named Tenant herein (or any
Permitted Transferee).

 

52



--------------------------------------------------------------------------------



 



(f) (i) Landlord will provide Tenant with up to 190 tons of connected load of
chilled water for the supplemental HVAC systems serving the demised premises.
Tenant shall have the option to install an additional 100 tons of connected load
subject to the terms and conditions of this Lease applicable to the performance
of Tenant Alterations, provided such option is exercised in writing to Landlord
on or before January 1, 2017. Tenant shall pay as additional rent based on the
BTU meter, (x) for 190 of such 290 tons of chilled water from and after the date
Tenant begins to use any portion of the demised premises for the conduct of
business, and (y) for all 290 tons of chilled water from and after January 1,
2017 (or such earlier date that Tenant shall exercise its option to install an
additional 100 tons of connected load), an amount equal to Landlord’s then
established rates therefor (which are as of the date of this Lease (1) $0.23 per
ton per hour of use of chilled water during normal business hours, and (2) 0.41
per ton per hour of use of chilled water during after normal business hours), as
the same may be increased from time to time in accordance with the immediately
following sentence, provided that such rates shall not exceed market rates for
Comparable Buildings. Each of the dollar amounts set forth in this Section
27.03(f)(i) (i.e., $0.23 and $0.41) (each, as applicable, the current “Tonnage
Rate”) shall be increased on January 1, 2012 and on each January 1 thereafter
occurring during the term of this Lease (including any renewal term) to equal
the sum of (I) the applicable Tonnage Rate plus (II) the product obtained by
multiplying (A) such Tonnage Rate by (B) the percentage increase in the CPI in
effect as of the applicable January 1 (i.e., as to which such increase is being
calculated) over the CPI as of December 31, 2011. On or prior to the date that
Tenant begins to use any portion of the demised premises for the conduct of
business, Tenant shall, at Tenant’s sole cost and expense, install BTU meters to
measure Tenant’s consumption of chilled water from all supplemental units,
including all existing AC units and fan coil units on each floor of the demised
premises. If Tenant shall fail to install such BTU meters, Landlord may, at
Tenant’s sole cost and expense, install same and Tenant shall reimburse Landlord
for the actual out-of-pocket cost to Landlord of the BTUs meter and installation
thereof within thirty (30) days of the rendition of a bill therefor, including
interest thereon at the Interest Rate from the thirty-first (31st) day following
the date billed to Tenant until the date reimbursed. Notwithstanding the
foregoing, the wiring front end control system associated with such BTU meters
shall be at Landlord’s cost.

 

53



--------------------------------------------------------------------------------



 



(ii) If Tenant timely exercises its option to lease the UPS Space, and elects to
use the Existing UPS System, in either case in accordance with the provisions of
Section 30.06(a), then Landlord shall make available for Tenant’s use the three
20-ton condenser water units located on the 31st floor of the Building that
serve the Existing UPS System, and Tenant shall pay as additional rent an amount
equal to Landlord’s then established rate therefor (which is as of the date of
this Lease $600 per ton per annum), as the same may be increased from time to
time in accordance with the immediately following sentence, provided that such
rates shall not exceed market rates for Comparable Buildings. The dollar amount
set forth in this Section 27.03(f)(ii) (i.e., $600) shall be increased on
January 1, 2012 and on each January 1 thereafter occurring during the term of
this Lease (including any renewal term) to equal the sum of (I) $600 plus
(II) the product obtained by multiplying (A) $600 by (B) the percentage increase
in the CPI in effect as of the applicable January 1 (i.e., as to which such
increase is being calculated) over the CPI as of December 31, 2011.
27.04. The performance by Landlord of its obligations under Section 27.03 is
subject to Tenant’s compliance with the conditions of occupancy and as stated in
Section 27.03(b). Use of the demised premises, or any part thereof, in a manner
exceeding the HVAC design conditions set forth on Exhibit MSC (including
occupancy and demand load), or rearrangement of partitioning which interferes
with normal operation of the heating, ventilating and/or air-conditioning in the
demised premises, or the use of computer or data processing machines or other
machines or equipment, in each case that are not typically used in offices, may
require changes in the heating, ventilating and/or air-conditioning systems
servicing the demised premises, in order to provide comfortable occupancy. Such
changes, so occasioned, shall be made by Tenant, at its expense, as alterations
in accordance with the provision of Article 32, but only to the extent permitted
and upon the conditions set forth in that Article.
27.05. Subject to the provisions of Sections 4.05 and 25.01, Landlord reserves
the right to stop services on the HVAC, elevator, plumbing and electrical
systems when necessary, in the reasonable judgment of Landlord, for reason of
accident or emergency or for repairs, alterations, replacements or improvements,
provided that except in case of emergency, Landlord will notify Tenant in
advance, if possible giving at least five (5) business days notice, of any such
stoppage and, if ascertainable, its estimated duration, and will proceed
diligently with the work necessary to resume such service as promptly as
possible and in a manner so as to minimize interference with Tenant’s use and
enjoyment of the demised premises. Except in case of an emergency, Landlord
shall schedule any work requiring the discontinuance entirely of any service in
the Building on a weekend, starting not before business hours end on a Friday.
Such repairs, alterations, replacements or improvements performed by Landlord
shall not adversely affect any of Tenant’s operations or installations, other
than for a shut-down during the stoppage period. Landlord shall repair or
replace any portion of Tenant’s installation that is damaged during such work.

 

54



--------------------------------------------------------------------------------



 



27.06. Landlord will, through the existing water pipes presently servicing the
demised premises, supply Tenant with an adequate quantity of cool water for
ordinary lavatory, cleaning and pantry and drinking purposes and hot water for
ordinary lavatory purposes. Tenant shall be responsible to heat any water
provided by Landlord to any other portion of the demised premises, or for any
other purpose, at Tenant’s sole cost and expense. If Tenant requires water for
any additional purpose, including the operation of any private lavatory or
dining facility, Tenant shall pay the cost thereof at the cost to Landlord as
the same is measured by a meter to be installed and maintained at Tenant’s
expense or if Landlord does not require Tenant to install such meter, the
measurement shall be on the basis of a survey by an engineer or consultant
chosen by Landlord and reasonably agreed to by Tenant but paid for by Tenant.
Notwithstanding the preceding sentence, Tenant may elect to install a meter at
its expense to measure the additional consumption. Tenant shall pay for its
additional water consumption at the per unit rate paid by Landlord to the City
of New York for supplying water to the Building plus any costs to heat water as
applicable. Each of Tenant and Landlord shall have the right, at Tenant’s
expense, to resurvey Tenant’s additional water consumption at such intervals as
Landlord or Tenant deem necessary, but not more than once annually and if such
survey shows and increase or decrease in additional usage by Tenant, the charge
by Landlord to Tenant shall be adjusted accordingly to the date of service by
credit or debit, as the case may be.
27.07. In the event Tenant shall employ any Contractor to perform in the demised
premises any work permitted or required to be done by Tenant under this Lease,
such Contractor shall agree to employ only such labor as will not result in
jurisdictional disputes or strikes. Landlord agrees that such Contractor shall,
subject to such rules and regulations reasonably imposed by Landlord, have
reasonable use of the Building facilities. Tenant will inform Landlord in
writing of the names of any Contractor Tenant proposes to use in the demised
premises at least ten (10) business days prior to the beginning of work by such
Contractor.
27.08. If Tenant is permitted hereunder to and does have a separate area for the
preparation or consumption of food in the demised premises, to wit: a cafeteria,
pantry, dining rooms (executive and otherwise), Tenant shall pay the cost of
removal from the Building of any refuse or rubbish from such area and the cost
of employing on a regular basis, an exterminator to keep the demised premises
free from vermin pursuant to a pest control program commensurate with that of a
similar operation; and if required by Landlord in connection with a similar
operation, Tenant shall provide a refrigerated garbage storage room, the plans
and specifications thereof to be approved by Landlord, or other means of storing
of garbage reasonably satisfactory to Landlord. In addition, Tenant agrees to
expeditiously address any nuisance or odor or vermin complaints alleged to arise
from the demised premises.
27.09. (a) Landlord shall make available for Tenant’s nonexclusive use the
Building’s common cafeteria (the “Building Cafeteria”), the size, location,
design, appearance and configuration of which shall be at Landlord’s sole
discretion and subject to change by Landlord from time to time, provided that
(i) in no event shall the Building Cafeteria be reduced to less than 10,000
rentable square feet except on a temporary basis, and (ii) Landlord shall
replace the chairs existing in the Building Cafeteria as of the date of this
Agreement with chairs that are commensurate with building cafeteria chairs in
Comparable Buildings. Tenant’s use of the Building Cafeteria shall not
unreasonably interfere with other tenants’ use of the Building Cafeteria and
shall be subject to Tenant’s compliance with all rules and regulations
established from time to

 

55



--------------------------------------------------------------------------------



 



time by Landlord with respect thereto. Tenant shall not be entitled to any free
food or other goods or services in connection with its use of the Building
Cafeteria and such use shall be subject to the payment of the then applicable
charges relating thereto, provided that Tenant shall not be charged greater sums
for menu selections than the sums charged to any other tenants in the Building.
Landlord shall retain a third party vendor with experience operating cafeterias
in buildings similar to the Building and otherwise acceptable to Landlord to
operate the Building Cafeteria (including the seating area thereof) and provide
catering services to Tenant in a manner commensurate with Comparable Buildings.
The goods served in the Building Cafeteria shall be as determined by such third
party vendor and include a reasonable variety of beverages and freshly prepared
foods that are appropriate for the particular times of day of such service, and
the cost therefor shall be as determined by such third party vendor and
consistent with market rates. The Building Cafeteria shall not be open to the
public generally.
(b) Tenant shall pay Landlord as additional rent for the right to use the
Building Cafeteria, an amount equal to Tenant’s Proportionate Share (as
hereinafter defined) of the rental value for the area of the Building in which
the Building Cafeteria operates, as set forth on Schedule II (the “Cafeteria
Rent”), subject to proportionate adjustment if the rentable square footage of
the Building Cafeteria shall increase or decrease during the Term. Tenant shall
pay Cafeteria Rent in equal monthly installments as set forth on Schedule II in
advance on the first day of each month in the same manner as Tenant is required
to pay basic rent hereunder.
(c) Landlord shall use commercially reasonable efforts to cause the Building
Cafeteria to be open for business on or before September 1, 2012. If Landlord
shall fail to cause the Building Cafeteria to initially open for business on or
before September 1, 2012 (such date, as the same may be extended from time to
time due to the occurrence of Force Majeure Events not to exceed ninety
(90) days in the aggregate, the “Outside Cafeteria Opening Date”), then Tenant
shall be entitled to (i) one (1) day additional abatement of Cafeteria Rent for
each day following the Outside Cafeteria Opening Date that the Building
Cafeteria shall not initially be open for business until the date that is sixty
(60) days following the Outside Cafeteria Opening Date, and (ii) two (2) days
additional abatement of Cafeteria Rent for each day thereafter until such time
as the Building Cafeteria initially opens for business. The Building Cafeteria
shall be open for business on business days between the hours of 7:00 A.M. to
3:00 P.M., subject to closure in connection with renovations, maintenance,
repairs, relocations and other temporary closures. If the Building Cafeteria
shuts down and ceases operating for more than one consecutive business day
following the initial opening thereof for business, Landlord shall have no
liability to Tenant therefor and Tenant shall not be entitled to any abatement
of rent (other than Cafeteria Rent, which Tenant shall not be obligated to
resume paying until and when the Building Cafeteria is once again open for
business), nor shall Tenant be relieved from the obligation to fulfill any
covenant or agreement under this Lease; provided, if such cessation continues
for more than forty five (45) consecutive days and is not caused by the
application of Legal Requirements, the performance of maintenance, repairs,
replacements, improvements or alterations, the termination or replacement of the
Building Cafeteria operator or the occurrence of a Force Majeure Event, then
Tenant shall not be obligated to resume paying Cafeteria Rent until the number
of days following the reopening of the Building Cafeteria for business that is
equal to the number of consecutive days that the Building Cafeteria ceased to
operate. Landlord shall re-open the Building Cafeteria for business promptly
following the cessation, remediation, performance, satisfaction, termination or
other resolution (as applicable) of such condition, event, circumstance, work or
other matter the occurrence or existence of which caused Landlord to cease
operating the Building Cafeteria.

 

56



--------------------------------------------------------------------------------



 



(d) Notwithstanding anything to the contrary contained in this Section 27.09,
Landlord shall have the option, at its sole discretion, from and after the date
upon which (i) Tenant shall commence the operation of a cafeteria in the demised
premises to service Tenant’s employees generally (as opposed to servicing
exclusively executives and/or clients of Tenant), or (ii) less than an average
of seventy-five (75) employees of Tenant (as opposed to Tenant’s subtenants,
Desk Space Users, invitees, contractors or other persons claiming by, through or
under Tenant) per week shall have purchased goods from the Building Cafeteria
for the preceding eight (8) consecutive week period, as reasonably determined by
Landlord. Landlord’s cessation of the operation of the Building Cafeteria as
aforesaid shall neither relieve Tenant of any of its obligations to be performed
under this Lease, nor subject Landlord to any liability to Tenant or require
Landlord to re-open the Building Cafeteria at any time; provided, that from and
after the date of such cessation of the operation of the Building Cafeteria,
Tenant shall no longer be obligated to pay Cafeteria Rent, and Cafeteria Rent
shall be adjusted for any partial month in which such cessation of the operation
of the Building Cafeteria shall occur.
27.10 Landlord shall use commercially reasonable efforts to cause a Building
newsstand/sundry shop, a messenger center and a mailroom to operate during the
term of this Lease at locations in the Building determined by Landlord, provided
that Landlord’s failure to make any such services or facilities available in the
Building at any time during the term of this Lease shall neither relieve Tenant
of any of its obligations to be performed under this Lease, nor subject Landlord
to any liability to Tenant.
27.11 (a) Subject to compliance with all applicable Legal Requirements, Tenant
shall have the right to use, on an exclusive basis, two (2) parking spaces in
the Building’s loading dock facility for Tenant’s executive officers, provided
that Tenant (and/or a Permitted Transferee) shall occupy at least 175,000
rentable square feet in the Building. Tenant’s parking spaces shall be used only
by one or two executive officers of Tenant that are identified by Tenant to
Landlord in writing and shall be personal to such executive(s). Such
executive(s) shall be provided reasonable access to the Building’s loading dock
facility for the limited purpose of accessing his or her vehicle. Tenant shall
be permitted from time to time (but no more frequently than once per calendar
month) to transfer the exclusive use of either parking space from such executive
officer(s) to a different executive officer or officers of Tenant upon prior
written notice to Landlord. Tenant shall be permitted to install, at Tenant’s
sole cost and expense, signage identifying the name of the executive officer(s)
of Tenant entitled to use such parking spaces and to make modifications thereto
from time to time in the event Tenant

 

57



--------------------------------------------------------------------------------



 



transfers the exclusive use of either such parking space to a different
executive officer of Tenant in accordance with the immediately preceding
sentence, provided that the location, size, dimensions and appearance of such
signage shall be subject to Landlord’s approval, such approval not to be
unreasonably withheld, conditioned or delayed. Upon the expiration or earlier
termination of the Lease, Tenant shall remove any such parking space signage at
its sole cost and expense and Tenant shall repair any damage caused to the
Building by the use or removal of such parking space signage. Landlord shall
have the right (but not the obligation) to perform Tenant’s removal and
restoration obligations under this Section 27.11(a) and Tenant shall, on demand,
reimburse Landlord for all actual reasonable out-of-pocket costs and expenses
incurred by Landlord in connection therewith. Landlord reserves the right at all
times to relocate or alter the portions of the parking areas designated for such
use, or to substitute for one or both of Tenant’s designated parking spaces an
alternative space or spaces for Tenant’s exclusive use, and in connection
therewith Tenant shall relocate any parking space signage installed by Tenant as
reasonably requested by Landlord. Tenant shall upon request promptly furnish to
Landlord the license numbers of the vehicles using the parking spaces. Tenant
may not sublet either of Tenant’s parking spaces except to a subtenant occupying
at least 175,000 rentable square feet and any such subtenant’s right to use such
parking space(s) shall be subject to the terms of this Section 27.11.
(b) All parking spaces located in the loading dock facility, roadways and
driveways will be at the users’ own risk, and Landlord shall not be liable for
any injury to person or property, or for loss or damage to any automobile or its
contents, resulting from theft, collision, vandalism or any other cause
whatsoever other than the negligence or willful misconduct of Landlord or
Landlord’s agents, employees or contractors. Landlord shall have no obligation
whatsoever to provide a guard or any other personnel or device to patrol,
monitor, guard or secure any parking areas; if Landlord does so provide, it
shall be solely for Landlord’s convenience, and Landlord shall in no way
whatsoever be liable for any acts or omissions of such personnel or device in
failing to prevent any such theft, vandalism, or loss or damage by other cause.
(c) Tenant’s designated executive officer(s) shall be permitted, at his/her own
risk, to leave their vehicles in the parking area of the loading dock facility
overnight for not more than one (1) week at any time; provided, if any
automobile owned by Tenant or by its personnel remain in the parking area
overnight and the same interferes with the cleaning or maintenance of the
loading dock facility, any costs or liabilities incurred by Landlord in removing
said automobile to effectuate cleaning or maintenance, or any damages resulting
to said automobile or to Landlord’s equipment or equipment owned by others by
reason of the presence of or removal of said automobile during such cleaning or
maintenance shall be paid by Tenant to Landlord, as additional rent on the rent
payment date next following the submission of a bill therefor.
(d) Landlord shall have the right to require that all cars exhibit such
identification as Landlord may from time to time deem reasonably necessary to
control the use of the parking area in the loading dock facility. Upon
reasonable prior notice to Tenant, Landlord shall have the right to tow, at
Tenant’s sole cost and expense, any cars not exhibiting such identification if
required if such cars remain in the parking area in the loading dock facility
for seven (7) consecutive days.

 

58



--------------------------------------------------------------------------------



 



27.12. Tenant shall be provided with riser space as described on Exhibit MSC
attached hereto; provided that Tenant may utilize a reasonable amount of such
conduit space to connect the Rooftop Equipment to the demised premises, such
conduits to be in locations reasonably designated by Landlord. Landlord shall
not be required to perform any work or expend any sums in order to make
additional riser space available to Tenant, nor shall Landlord be required to
create any new vertical or horizontal pathways desired by Tenant, but Tenant may
do so if approved by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed, and otherwise in compliance with applicable provisions
of this Lease. Tenant shall perform all work in connection with such riser space
at Tenant’s expense, subject to Landlord’s approval of the plans and
specifications therefor and compliance with all other applicable provisions of
the Lease applicable to Tenant Alterations.
27.13 Landlord shall provide, or cause one or more contractor(s) to provide,
security service to the Building in a manner consistent with Comparable
Buildings, including, without limitation, the installation of security cameras
(or other surveillance devices) that monitor the exterior doors providing access
from the street to the Building and the reasonable staffing of security
personnel in the lobby and loading dock facility. Landlord shall install or
implement a system for card-key access to the Building or any common area
thereof, which system shall be capable of being adapted to by, or synchronized
with, one or more other systems for card-key access so as to enable tenants
single card-key access to both the Building (or such common area thereof) and
their premises.
27.14 In the event Landlord has or shall establish a Building directory,
Landlord shall maintain listings on such directory of the name of Tenant and/or
its Affiliates, provided the total number of such listings shall not exceed
Tenant’s proportionate share of the available spaces in the Building directory.
27.15 Landlord shall operate or cause to be operated, the Building in a first
class and efficient manner and shall provide or cause to be provided management
and services of a quality consistent in all material respects with the standards
from time to time applicable to the operation of Comparable Buildings; provided
that this Section 27.15 shall not be deemed to increase the Building services
Landlord is obligated to provide.
27.16 To the extent not set forth in this Article 27 or in Article 30 and not
inconsistent with the provisions of this Article 27 or Article 30 or any other
provision of this Lease, Landlord shall provide such additional services and in
accordance with the specifications applicable thereto described in Exhibit MSC
(it being acknowledged and agreed that to the extent any of the provisions of
Exhibit MSC shall conflict or be inconsistent with the provisions of this
Article 27 or Article 30 or any other provision of this Lease, the provisions of
this Article 27 or Article 30 or such other provisions of this Lease (as the
case may be) shall supersede and control).
27.17 Landlord will not be required to furnish any service not expressly agreed
to be provided by Landlord under this Lease.

 

59



--------------------------------------------------------------------------------



 



ARTICLE 28
TAX INCREASE PAYMENTS
28.01. For the purposes of this Article 28 and other provisions of this Lease:
(a) The term “Taxes” shall mean (i) the real estate taxes, assessments and
special assessments (including but not limited to so-called “Business
Improvement District Taxes”) imposed upon the Building and/or the land by any
federal, state, municipal or other governments or governmental bodies or
authorities, and whether or not any of the foregoing are not final assessments
or are the basis of any proceeding instituted or commenced to contest the amount
or validity of any of the same, and (ii) any reasonable expenses incurred by
Landlord in contesting such taxes or assessments and/or the assessed value of
the Building and/or the land, which expenses shall be allocated to the Base Tax
Year or the Tax Year to which such expenses relate. If at any time during the
term of this Lease the methods of taxation prevailing on the date hereof shall
be altered so that in lieu of, or as an addition to or as a substitute for, the
whole or any part of such real estate taxes, assessments and special assessments
now imposed on real estate there shall be levied, assessed or imposed (x) a tax,
assessment, levy, imposition, license fee or charge wholly or partially as a
capital levy or otherwise on the rents received therefrom or (y) any other such
additional or substitute tax, assessment, levy, impositions, fees or charges or
the part thereof so measured or based shall be deemed to be included within the
term “Taxes” for the purposes thereof. Notwithstanding anything to the contrary
set forth herein, “Taxes” shall not include any (a) so-called “personal” taxes,
to wit: income, gift, inheritance or estate taxes, (b) transfer or excise tax
imposed on the transfer, financing or refinancing of any interest in the
Building or the land or income, franchise or “value added” tax, or (c) penalties
and interest due to the delinquent payment by Landlord of any Taxes provided
that Tenant shall have timely paid its share thereof.
(b) The term “Base Tax Year” shall mean the fiscal tax year of the City of New
York commencing July 1, 2011 and ending June 30, 2012; provided, if the
Landlord’s Required Work Completion Date has not occurred on or before
October 1, 2012, the “Base Tax Year” shall mean, individually or collectively as
the context may require, the fiscal years of the City of New York commencing
July 1, 2012 and ending June 30, 2013.
(c) The term “Base Tax” shall mean an amount equal to the Taxes for the Base Tax
Year, as adjusted pursuant to the penultimate sentence of Section 28.01(a).
(d) The term “Tax Year” shall mean the Base Tax Year, and each succeeding twelve
(12) month period thereafter.

 

60



--------------------------------------------------------------------------------



 



(e) The term “Tenant’s Proportionate Share” shall mean 25.01%, which figure is
obtained by multiplying 100 by a fraction, the numerator of which is the
rentable square footage of the initial demised premises (excluding the Storage
Space) and the denominator of which is 1,076,130 rentable square feet of the
Building.
(f) The term “Tax Statement” shall mean a written statement prepared by Landlord
or its agent, setting forth Landlord’s computation of the sum payable by Tenant
under this Article 28 for a specified Tax Year. Tenant acknowledges that the
actual Tax bills may not be available at the time the Tax Statement is delivered
to Tenant by Landlord but that when available, a copy will be promptly be sent
Tenant, at no charge, by or on behalf of Landlord.
28.02. If the fiscal tax year of the City of New York shall be changed during
the term hereof, any Taxes for a real estate fiscal tax year, a part of which is
included within a particular Tax Year and a part of which is not so included
shall be apportioned on the basis of the number of days in the fiscal tax year
included in the particular Tax Year for the purpose of making the computations
under Section 28.03.
28.03. If the Taxes for any Tax Year following the Base Tax Year during the term
of this Lease shall exceed the Base Tax, Tenant shall pay for such Tax Year an
amount (herein called “Tax Payment”) equal to Tenant’s Proportionate Share of
the excess. The term “Tax Payment Date”, as used herein, shall mean the last day
that Landlord may pay the Taxes to the taxing authorities without interest or
penalty. The term “Tax Period”, as used herein, shall mean a period commencing
the first day after a Tax Payment Date and continuing through and including the
next occurring Tax Payment Date. The Tax Payment for each Tax Year shall be due
and payable in installments in the same manner that Taxes for such Tax Year are
due and payable by Landlord to the taxing authorities (or required to be
escrowed with any mortgagee or ground lessor, if applicable), in each case at
least thirty (30) days prior to the applicable date Landlord is required to pay
(or escrow) same. In the event Tenant’s share of Taxes is unknown at the
commencement of a Tax Period, Landlord shall estimate same, based on the
previous year’s Taxes for the Building, which amount shall be appropriately
adjusted when the actual amount of Tenant’s share of Taxes becomes known. If it
becomes necessary to adjust the regular payments during a Tax Period, Landlord
agrees to give Tenant not less than thirty (30) days notice of such adjustment,
which notice shall include appropriate copies of documentation serving as the
basis for such adjustment. Notwithstanding the provisions of this Section 28.03,
provided that Tenant is not in monetary default or material non-monetary default
under this Lease beyond applicable notice and cure periods, Tenant shall not be
obligated to make any Tax Payment for any portion of a Tax Year that occurs
during the Initial Rent Abatement Period (i.e., the payment obligation shall be
forgiven in its entirety with respect to such period); provided that if any such
default exists during the Initial Rent Abatement Period and is thereafter cured,
then so long as no other such default then exists and the Lease remains in
effect, Tenant shall be immediately entitled to the applicable unapplied portion
of the abatement after such default has been cured.

 

61



--------------------------------------------------------------------------------



 



28.04. If the Base Tax is reduced as a result of an appropriate proceeding or
otherwise, Landlord shall give notice to Tenant of the amount by which Tax
Payments previously made were less than the Tax Payments required to be made
under this Article, and Tenant shall pay the amount of the deficiency within
thirty (30) days after demand therefor. Notwithstanding any such reduction in
the Base Tax, for purposes of calculating Tenant’s Tax Payments hereunder the
actual assessment for the Base Tax shall in no event be reduced below an amount
equal to $83,500,000.00.
28.05. If Landlord shall receive a refund of the Taxes for any Tax Year,
Landlord shall credit Tenant against subsequent payments under this Article,
Tenant’s Proportionate Share of the net refund (after deducting from such total
refund the reasonable costs and expenses, including, but not limited to,
appraisal, accounting and reasonable legal fees of obtaining the same, to the
extent that such costs and expenses were not included in the Taxes for such Tax
Years), provided, however, such payment or credit to Tenant shall in no event
exceed Tenant’s Tax Payment paid for such Tax Year. If such payment to Tenant
becomes due the last month of the term of this Lease, Landlord will promptly pay
Tenant in cash the amount of Tenant’s overpayment of rents resulting from
compliance with the Landlord’s Tax Statement to the forwarding address Tenant
has provided to Landlord in writing. Landlord acknowledges that the immediately
foregoing obligation to refund any overpayment made by Tenant to Landlord shall
survive the expiration or termination of this Lease.
28.06. If a Tax Year commences or ends before or after the commencement or
expiration of the Initial Rent Abatement Period or expiration or termination of
the term of this Lease, the Tax Payment thereof shall be pro-rated to correspond
to that portion of such Tax Year occurring within the term of this Lease.
28.07. During the term of this Lease, Tenant shall have the right to audit
Landlord’s Records with respect to Taxes payable during a Tax Year (including
the Base Tax Year). The provisions of Sections 29.04, 29.05 and 29.06 herein
with respect to Operating Expenses shall apply mutatis mutandis to Tenant’s
right to review and audit Landlord’s Records with respect to Taxes.
28.08 As long as such proceedings are available to reduce Taxes, Landlord agrees
to file for a reduction in Taxes for the Building during each year during the
term of this Lease. Without limiting the provisions of Section 28.05 above, in
the event it is determined that a tax discount or subsidy is actually granted by
the taxing authority because Tenant has elected to remain in and/or expand its
demised premises in the Building, the benefits of such discount or subsidy to
the Building shall be passed on to Tenant. In connection with any such
proceedings (or any consultation by Landlord with representatives of applicable
governmental authorities), at Tenant’s request, Landlord and Tenant shall confer
with each other on all matters of material significance related thereto.

 

62



--------------------------------------------------------------------------------



 



28.09 Provided it is not the result of a failure of a Taxing authority, if
Landlord shall have failed to render a Tax Statement with respect to any Tax
Year for a particular item or items within twenty four (24) months after the end
of the applicable Tax Year (or within twelve (12) months following the end of
the Tax Year in which the expiration or earlier termination of this Lease
occurs), Landlord may not then attempt to charge Tenant for such item or items
and Tenant shall not be obligated to make any further Tax Payment with respect
to such Tax Year with respect thereto, provided, however, (a) Landlord shall
still be obligated to deliver a Tax Statement for such Tax Year for purposes of
establishing whether there was an overpayment by Tenant for such Tax Year;
(b) Landlord, within forty-five (45) days after delivery of such Tax Statement,
shall refund to Tenant the amount of any such overpayment, including, if
Landlord overstated Taxes by more than five percent (5%) of the actual Taxes for
such Tax Year, interest on the amount overpaid by Tenant as a result thereof at
the Prime Rate from the date of such overpayment to the date the same is
refunded to Tenant; and (c) any such payment shall be made without prejudice to
Tenant’s right to audit and dispute the Landlord’s Tax Statement pursuant to
Section 28.07 above.
28.10 Upon Tenant’s request, Landlord shall cooperate in all reasonable respects
with Tenant with respect to Tenant’s efforts to negotiate and implement an
incentive package with various governmental entities for the abatement of
commercial rent tax, energy costs, sales or use tax or other similar taxes or
impositions, including the execution and delivery of any estoppel and other
certificates or documentation reasonably and customarily required by such
entities, provided that no such certificate or documentation shall (a) increase
any obligation of Landlord under this Lease, (b) adversely affect any right of
or benefit to Landlord under this Lease, or (c) relieve Tenant of any of its
obligation under this Lease. Any and all fees, costs and expenses imposed by
such governmental entities in connection with any such incentive package to be
obtained by Tenant shall be borne solely by Tenant, and Tenant shall reimburse
Landlord as additional rent within thirty (30) days of Landlord’s demand
therefor, for any and all reasonable out-of-pocket fees, costs and expenses
incurred by Landlord in connection with Tenant’s requests and in cooperating
with Tenant as provided in this Section 28.10, including, without limitation,
the reasonable costs and expenses of Landlord’s counsel, consultants and
professionals. Any such benefits obtained by Tenant (or on behalf of Tenant) at
Tenant’s sole expense from any governmental entities shall be solely for the
benefit of Tenant and to the extent that any of the same are actually received
by Landlord, Landlord shall provide Tenant with a corresponding credit against
the applicable Tax Payment due and payable hereunder in the amount thereof.
28.11 If at any time during the term of this Lease the Building becomes eligible
to receive benefits under the Industrial and Commercial Abatement Program
(“ICAP”), Landlord may, at its sole discretion, notify Tenant that Landlord
intends to avail itself of the ICAP, and from and after the date of such
notification Tenant shall (i) cause its construction managers, contractors and
subcontractors employed in connection with construction work at the Building to
be contractually required by Tenant to comply with the New York City Department
of Small Business Services/Division of Labor Services (“DLS”) requirements
applicable to construction projects benefiting from the ICAP, (ii) report to
Landlord the number of workers then permanently engaged in employment in the
demised premises, the nature of each worker’s employment and, to the

 

63



--------------------------------------------------------------------------------



 



extent applicable, the New York City residency of each worker, (iii) provide
access to the demised premises by employees and agents of the Department (as
such term is defined in the ICAP Rules and Regulations) at all reasonable times,
and (iv) enforce the contractual obligations of Tenant’s construction managers,
contractors and subcontractors to comply with the DLS requirements then in
effect. Notwithstanding anything to the contrary contained herein, the parties
agree that the Base Tax and Taxes for any subsequent Tax Year shall be
determined without taking into account the benefit of ICAP or any other similar
program instituted by a governmental authority for purposes of reducing Taxes
for any Tax Year.
28.12 If the Building shall be condominiumized or ground leased, or if ownership
of the Building shall be separated, then Tenant’s Tax Payments shall, if
necessary, be equitably adjusted such that Tenant shall thereafter continue to
pay the same amount of the Taxes as Tenant would pay in the absence of such
condominiumization, separate ownership or separate treatment.
ARTICLE 29
OPERATING EXPENSE INCREASE PAYMENTS
29.01. For the purposes of this Article 29:
(a) The term “Operating Expenses” shall have the meaning set forth on Exhibit OE
hereto.
(b) The term “Base Operating Period” shall mean the calendar year commencing
January 1, 2012; provided, if the Landlord’s Required Work Completion Date has
not occurred on or before October 1, 2012, the “Base Operating Period” shall
mean the calendar year commencing January 1, 2013.
(c) The term “Operating Year” shall mean the Base Operating Period, and each
succeeding calendar year thereafter.
(d) The term “Operating Statement” shall mean a written statement prepared by
Landlord or its agent in accordance with this Lease, setting forth Landlord’s
computation of the sum payable by Tenant under this Article 29 for a specified
Operating Year and certified by an independent certified public accountant as
being prepared in accordance with this Lease.
(e) The term “Tenant’s Proportionate Share” shall mean 25.01%, which figure is
obtained by multiplying 100 by a fraction, the numerator of which is the
rentable square footage of the initial demised premises (excluding the Storage
Space) and the denominator of which is 1,076,130 rentable square feet of the
Building.

 

64



--------------------------------------------------------------------------------



 



29.02. For each Operating Year following the Base Operating Period, Tenant shall
pay to Landlord, as additional rent for each such Operating Year after the date
of this Lease, an amount (herein called the “Operating Payment”) equal to
Tenant’s Proportionate Share of the amount by which the Operating Expenses for
such Operating Year exceed the Operating Expenses for the applicable Base
Operating Period.
29.03. Landlord shall furnish to Tenant, prior to the commencement of each
Operating Year following the Base Operating Period, a written statement setting
forth, in reasonable detail, Landlord’s good faith estimate of the Operating
Payment for such Operating Year, based upon the method set forth in
Section 29.02 for computing the Operating Payment. Landlord shall also provide
Tenant with an Operating Statement for the Building covering Tenant’s Base
Operating Period. Commencing on the day immediately following the last day of
the Base Operating Period, Tenant shall pay to Landlord on the first day of each
month during such Operating Year an amount equal to one-twelfth (1/12th) of
Landlord’s estimate of the Operating Payment for such Operating Year which
estimate shall not exceed five (5%) percent of the prior year’s actual Operating
Payment, if available, or if not available, then the prior year’s latest
estimate. If, however, Landlord shall furnish any such estimate for an Operating
Year subsequent to the commencement thereof, then (a) until the first day of the
month following the month in which such estimate is furnished to Tenant, Tenant
shall pay to Landlord on the first day of each month an amount equal to the
monthly sum payable by Tenant to Landlord under this Section 29.03 in respect of
the last month of the preceding Operating Year; (b) promptly after such estimate
is furnished to Tenant, Landlord shall give notice to Tenant stating whether the
installments of the Operating Payment previously made for the Operating Year
were greater or less than the installments of the Operating Payment to be made
for such Operating Year in accordance with such estimate, and (i) if there shall
be a deficiency, Tenant shall pay the amount thereof within thirty (30) days
after demand therefor, which payment obligation Tenant acknowledges shall
survive the expiration or termination of this Lease for the period set forth in
Section 29.09(b), and (ii) if there shall have been an overpayment, Landlord
shall credit the amount thereof against subsequent payments under this Article
further provided that if such payment to Tenant becomes due the last month of
the term of this Lease, Landlord will promptly pay Tenant in cash the amount of
Tenant’s overpayment to the forwarding address Tenant has provided to Landlord
in writing, which refund obligation Landlord acknowledges shall survive the
expiration or termination of this Lease; and (c) on the first day of the month
following the month in which such estimate is furnished to Tenant, and monthly
thereafter throughout the remainder of such Operating Year, Tenant shall pay to
Landlord an amount equal to one-twelfth (1/12th) of the Operating Payment shown
on such estimate. Landlord may, not more than twice during each Operating Year,
but subject to the five (5%) percent estimate limitation set forth above,
furnish to Tenant a revised statement of Landlord’s estimate of the Operating
Payment for such Operating Year, based upon the method set forth in
Section 29.02 for computing the Operating Payment; and in such case, the
Operating Payment for such Operating Year shall be adjusted and paid or
refunded, as the case may be, substantially in the same manner as provided in
the preceding sentence. Notwithstanding any provision of this Lease to the
contrary, except for Section 29.09(b), if Landlord shall not furnish Tenant an
estimate of the Operating Payment for an

 

65



--------------------------------------------------------------------------------



 



Operating Year by March 31 of such Operating Year, Tenant’s estimated Operating
Payments for such Operating Year shall be at the level of the immediately prior
year’s estimate, subject to final adjustment when and as set forth in Section
29.04. Notwithstanding the provisions of this Section 29.03, provided that
Tenant is not in monetary default or material non-monetary default under this
Lease beyond applicable notice and cure periods, Tenant shall not be obligated
to make any Operating Payment for any portion of an Operating Year that occurs
during the Initial Rent Abatement Period (i.e., the payment obligation shall be
forgiven in its entirety with respect to such period); provided that if any such
default exists during the Initial Rent Abatement Period and is thereafter cured,
then so long as no other such default then exists and the Lease remains in
effect, Tenant shall be immediately entitled to the applicable unapplied portion
of the abatement after such default has been cured.
29.04. Within one hundred twenty (120) days after the end of each Operating
Year, Landlord shall furnish to Tenant an Operating Statement for such Operating
Year, based on the method set forth in Section 29.02 for computing the Operating
Payment. If the Operating Statement shall show that the sums paid by Tenant
under Section 29.03 exceeded the Operating Payment to be paid by Tenant for such
Operating Year, Landlord shall promptly either refund to Tenant the amount of
such excess (including, if Landlord overstated Operating Expenses by more than
five percent (5%) of the actual Operating Expenses for any Operating Year,
interest on the amount overpaid by Tenant as a result thereof at the Prime Rate
from the date of such overpayment to the date the same is refunded to Tenant),
or permit Tenant to credit the amount of such excess (including interest as
aforesaid, if applicable) against subsequent payments of additional rent under
this Article further provided that if such payment to Tenant becomes due the
last month of the term of this Lease, Landlord will promptly pay Tenant in cash
the amount of Tenant’s overpayment (including interest as aforesaid, if
applicable) to the forwarding address Tenant has provided to Landlord in
writing, and if the Operating Statement for such Operating Year shall show that
the sums so paid by Tenant were less than the Operating Payment to be paid by
Tenant for such Operating Year, Tenant shall pay the amount of such deficiency
within thirty (30) days after demand therefor subject to the provisions of
Section 29.09(b). Landlord and Tenant, as the case may be, acknowledge their
respective refund and payment obligations shall survive the expiration or
termination of this Lease, subject, in case of Tenant’s obligation, to
Section 29.09(b). Landlord’s Operating Statement shall include at least the
categories of expenses listed in Exhibit OEC annexed to this Lease and made a
part hereof.
29.05. Each such Operating Statement given by Landlord pursuant to Section 29.04
shall be conclusive and binding upon Tenant unless no later than the date that
is twelve (12) months after Landlord’s delivery of such Operating Statement,
Tenant shall notify Landlord (the “Audit Notice”) that it disputes the
correctness of the Operating Statement. Within thirty (30) days following the
receipt of Tenant’s Audit Notice, Landlord shall make available (upon reasonable
prior notice) for examination and audit by Tenant (only by its internal auditors
or an individual independent certified public accountant or a firm of
independent certified public accountants licensed to do business in the State of
New York, in either case that does not charge on a contingency fee basis, and
subject to the condition that any such auditor or accountant execute and

 

66



--------------------------------------------------------------------------------



 



deliver to Landlord a confidentiality agreement in form and substance reasonably
acceptable to Landlord), during normal business hours, at the Building Manager’s
office where such records are maintained in New York City, Landlord’s books and
records, including, without limitation, general ledgers, invoices, payroll
records, and third party contracts and copies of the same, (collectively,
“Records”) with respect to the Operating Statement for the applicable Operating
Year and Tenant shall additionally have the right, at its cost and expense, to
make copies at Landlord’s office of the pertinent portions thereof only. After
Landlord shall have given Tenant access to Landlord’s Records Tenant may file a
written exception with Landlord to any of the Operating Expenses (the “Audit
Report”).
If Tenant timely submits to Landlord an Audit Report and Landlord and Tenant
fail to reach a mutually satisfactory resolution thereof within sixty (60) days
after Landlord’s receipt of such Audit Report, such matter shall be resolved by
a Qualified Arbitrator selected by Landlord and Tenant who is a certified public
accountant from a large or mid-size public accounting firm, or a mid-sized or
larger recognized, independent real estate services firm with one or more
certified public accountants on staff, in either case that does not charge on a
contingency fee basis, which accountant or firm shall be familiar with the
accounting practices of Comparable Buildings. If Landlord and Tenant fail to
agree upon such arbitrator within thirty (30) days after their failure to
resolve the matters in Tenant’s Audit Report, either party may request the
President of the New York CPA Society (or a comparable entity if the New York
CPA Society does not exist at any time during the Term) to appoint such
arbitrator (who shall have the qualification of a Qualified Arbitrator) who
shall also be a certified public accountant from a mid-sized or large public
accounting firm, or a mid-sized or larger recognized, independent real estate
services firm with one or more certified public accountants on staff, familiar
with the accounting practices of Comparable Buildings. Such independent
arbitrator shall be appointed within thirty (30) days after such request. The
costs of such arbitrator shall be paid equally by Landlord and Tenant. The
determination of such arbitrator shall be made within thirty (30) days after
such arbitrator is selected, and shall be final, binding, and conclusive upon
the parties.
29.06 Tenant shall pay all of the costs of Tenant’s accountant/auditor
associated with such examination and dispute, unless it is finally determined
(or deemed to be determined) that Operating Expenses were overstated by more
than five percent (5%) thereof, in which case (in addition to reimbursing Tenant
for the amount overstated and paid by Tenant as a result thereof) Landlord shall
pay Tenant interest at the Prime Rate on the amount so overstated and paid by
Tenant as a result thereof, accruing from the date of Tenant’s payment of same
and ending on the date on which Tenant is fully reimbursed such overstated
amount. If it is finally determined that Operating Expenses were overstated by
more than five percent (5%) thereof, then Landlord shall (in addition to
reimbursing the amount so overbilled and paying interest on such amounts as
provided herein), Landlord shall pay the reasonable costs of Tenant’s
accountant/auditor provided such accountant auditor is an individual independent
certified public accountant or a firm of independent certified public
accountants licensed to do business in the State of New York, in either case
that does not charge on a contingency fee basis. If it is finally determined
that Operating Expenses were not overstated, Tenant shall pay the reasonable
costs of Landlord’s accountant/auditor provided such accountant auditor is an
individual independent certified public accountant or a firm of independent
certified public accountants licensed to do business in the State of New York.

 

67



--------------------------------------------------------------------------------



 



29.07. If an Operating Year commences before the commencement or expiration of
the Initial Rent Abatement Period or ends after the Expiration Date, the
additional rent in respect thereof payable under this Article shall be pro-rated
to correspond to that portion of the Operating Year occurring within the term of
this Lease.
29.08. Notwithstanding anything to the contrary contained herein, (i) Tenant
shall be permitted to audit Operating Expenses for the Base Operating Period and
submit an Audit Report therefor only as, if and when Tenant is so permitted with
respect to Operating Expenses for the first Operating Year immediately following
the Base Operating Period, and (ii) the Operating Statement for the Base
Operating Period shall not be conclusive and binding upon Tenant unless and
until the Operating Statement for the first Operating Year immediately following
the Base Operating Period shall be conclusive and binding upon Tenant.
29.09. (a) If during any Operating Year (i) any rentable space in the Building
shall be vacant or unoccupied and/or (ii) the tenant or occupant of any space in
the Building undertook to perform work or services therein in lieu of having
such work or services performed by or on behalf of Landlord (or such tenant or
occupant was not entitled to receive the same) and the cost thereof would have
been included in Operating Expenses, then, in any such event(s), the Operating
Expenses for such period (including the Base Operating Period) shall be adjusted
to reflect the Operating Expenses that reasonably would have been incurred if
such space had been 95% occupied or if such work or services had been performed
by or on behalf of Landlord, as the case may be. The provisions of this
Section 29.09 with respect to adjustments of Operating Expenses for vacancy
shall apply only to Operating Expenses which are variable and which increase in
the same relationship to the increase in occupancy in the Building and shall not
apply to any Operating Expenses which do not vary with the level of occupancy in
the Building. Further, for purposes of calculating the Operating Expenses for
the Base Operating Period, and any later Operating Period, any Operating Expense
that is based on the rent for the Building shall be calculated as if Tenant paid
rent during the free rent period. If, following the Base Operating Period,
Landlord first commences to provide any new category of service which is a new
category of service not listed or contemplated in the definition of Operating
Expenses (i) the annual cost of providing such new category of service to the
Building exceeds One Hundred Thousand and 00/100 Dollars ($100,000.00), and
(ii) the cost of which is not included in Operating Expenses for the Base
Operating Period, then, if all of the preceding conditions are satisfied (any
such service, a “New Excessive Service”) and for so long as such New Excessive
Service is being included in Operating Expenses for any Operating Year, the Base
Operating Amount shall be deemed to include (for purposes of calculating the
Operating Expense Payment for such Operating Year) an amount equal to the cost
incurred by Landlord in providing such New Excessive Service for the first
Operating Year that the same shall have been incurred. The $100,000.00 amount
set forth in the immediately preceding sentence shall be subject to increase on
January 1, 2013 and on each January 1 thereafter occurring during the term of
this Lease (including the renewal term) to equal the sum of (x) $100,000.00,
plus (y) the product obtained by multiplying (i) $100,000.00 by (ii) the
percentage increase in the CPI in effect as of the applicable January 1 (i.e.,
as to which such increase is being calculated) over the CPI as of December 31,
2012.

 

68



--------------------------------------------------------------------------------



 



(b) If Landlord shall have failed to render an Operating Statement with respect
to any Operating Year for a particular item or items within twenty four
(24) months after the end of the applicable Operating Year (or within twelve
(12) months following the end of the applicable Operating Year in which the
expiration or earlier termination of this Lease occurs), Landlord may not then
attempt to charge Tenant for such item or items and Tenant shall not be
obligated to make any further Operating Expense Payment with respect to such
Operating Year with respect thereto, provided, however, (i) Landlord shall still
be obligated to deliver an Operating Statement for such Operating Year for
purposes of establishing whether there was an overstatement of Operating
Expenses by Landlord for such Operating Year; (ii) Landlord, within forty-five
(45) days after delivery of such Operating Statement, shall refund to Tenant
such overstated amount, including, if Landlord overstated Operating Expenses by
more than five percent (5%) of the actual Operating Expenses for such Operating
Year, interest on the amount overpaid by Tenant as a result thereof, at the
Prime Rate from the date of Tenant’s payment of same to the date the overstated
amount is refunded to Tenant; and (iii) any such payment shall be made without
prejudice to Tenant’s right to audit and dispute the Landlord’s Operating
Statement pursuant to Sections 29.05 and 29.06 above.
29.10 If the Building shall be condominiumized or ground leased, or if ownership
of the Building shall be separated, then Tenant’s Operating Payments shall, if
necessary, be equitably adjusted such that Tenant shall thereafter continue to
pay the same amount of the Operating Expenses as Tenant would pay in the absence
of such condominiumization, separate ownership or separate treatment.
ARTICLE 30
ELECTRIC ENERGY
30.01. (a) The Building will be equipped with risers, feeders and wiring so as
to supply electrical service to a point within each Portion of the demised
premises with a capacity of not less than eight (8) watts demand load per
rentable square foot (exclusive of base Building HVAC) at 460 volts (as such
amount may be reduced pursuant to Section 30.01(b) below, the “Capacity”).
Tenant, at its sole cost and expense, shall have the right to redistribute
electricity from any full floor located within the demised premises to any other
full floor located within the demised premises provided that (i) the aggregate
Capacity for the demised premises is not increased, and (ii) if Tenant
surrenders any Portion of the demised premises during the term of this Lease
(including, without limitation, in connection with the exercise of any
Termination Option, the exercise by Landlord of its Recapture Right, or a
reduction of the demised premises in connection with Tenant’s exercise of its
renewal option) and Landlord shall have theretofore installed a conduit system
to distribute electric power, then Tenant shall restore the electricity to such
surrendered Portion(s) of the demised premises to at least eight (8) watts
demand load per rentable square foot (exclusive of base building HVAC).

 

69



--------------------------------------------------------------------------------



 



(b) Notwithstanding the provisions of Section 30(a) above, if Landlord
determines that Tenant’s total power requirements for the demised premises,
based on Landlord’s annual review of Tenant’s maximum peak demand based on the
prior twenty-four (24) months of submetered coincidental demand readings
commencing on any date after January 1, 2019 and thereafter on or following the
anniversary of such date, shall be less than the then Capacity, Landlord shall
have the option to immediately reduce the Capacity to a level at which the
demised premises shall be provided sufficient electrical energy for Tenant to
operate its business therein, plus an allowance for tenant’s growth as
reasonably determined by Landlord with Tenant’s consent based on such annual
review. Such reduced level of energy consumption shall thereafter be deemed the
“Capacity” hereunder. However, at no time shall the Capacity be reduced to less
than 6 watts demand/rsf.
30.02. (a) A meter system will be furnished and installed by Landlord, at
Landlord’s sole cost and expense, to measure the amount of “Usage” in kWH and
coincidental demand in kW in the demised premises. Tenant shall be responsible,
at its sole cost and expense, for the repair, maintenance and replacement of the
electric submeters, during the term of this Lease, and Landlord shall be
responsible, at its sole cost and expense (subject to recoupment as an Operating
Expense), for the repair, maintenance and replacement of the rest of the meter
system. The term “meter system” shall include electric submeters, the associated
computerized headend, backbone cabling, the reconfiguration of the panel boards,
bus duct switches, etc. to enable installation of the meters. “Usage” shall mean
Tenant’s actual usage of electricity in kWH in the demised premises minus any
usage by the base Building HVAC equipment that is connected to Tenant’s
electrical distribution system, as measured by the aforesaid metering system for
each calendar month or other such monthly period as Landlord shall determine
during the term of this Lease with respect to the demised premises. Tenant’s
electricity usage will be aggregated through meters and billed to Tenant at a
rate equal to Landlord’s Rate, as defined in Section 30.02(b).
(b) “Landlord’s Rate” shall mean the average cost per kWH (including all
applicable taxes, surcharges, demand charges, energy charges, fuel adjustment
charges, time of day charges, and other sums payable in respect thereof)
computed by taking the total bill electricity charged by the utility for the
Building and dividing it by the total kWH consumed in the Building for the
respective billing period. The Landlord’s Rate shall not include any penalties
or surcharges incurred because of late payments of the electric utility bills by
the Landlord or Landlord’s representatives.
(c) Intentionally Omitted.

 

70



--------------------------------------------------------------------------------



 



(d) “Tenant’s Cost” shall mean an amount equal to 103% multiplied by the product
of the Landlord’s Rate and Tenant’s Usage.
(e) With respect to each Portion of the demised premises, commencing on the
applicable Possession Date (or such earlier date upon which Tenant commences the
performance of Tenant’s Work), Landlord shall, on a monthly basis, furnish
Tenant with an invoice indicating the period during which the Usage was measured
and the amount of Tenant’s Cost payable by Tenant to Landlord for such period.
Within thirty (30) days after receipt of each such invoice, Tenant shall pay the
amount of Tenant’s Cost set forth thereon to Landlord as additional rent. In
addition, if any tax in addition to any tax included in Landlord’s Rate is
imposed upon Landlord by any municipal, state or federal agency or subdivision
with respect to the purchase, sale or resale of electrical energy supplied to
Tenant hereunder (but not any tax based on income or profits), Tenant covenants
and agrees that, where permitted by law, such taxes shall be passed on to Tenant
and included in the bill to Tenant and paid by Tenant to Landlord as additional
rent. Landlord shall then pay such taxes to the appropriate taxing authority. If
any Possession Date shall occur prior to the installation of meters in the
applicable portion of the demised premises, then Tenant shall pay $1.25 during
the period of Tenant’s construction of the initial Tenant Alterations in such
portion of the demised premises ($3.00 thereafter) per rentable square foot of
space in such portion of demised premises per annum, billed monthly (the
“Interim Electric Charge”), on account of Tenant’s use of electricity in such
portion of the demised premises for the period commencing on the applicable
Possession Date and ending on the date that the meters measuring Tenant’s
consumption of electricity in such portion of the demised premises are installed
and are operational. The Interim Electric Charge shall be paid by Tenant monthly
within thirty (30) days after submission of a bill therefor.
30.03 Except as otherwise expressly set forth in this Lease, Landlord shall not
in any way be liable or responsible to Tenant for any loss or damage or expense
which Tenant may sustain or incur if either the quantity or character of
electric service is changed or is no longer available or suitable for Tenant’s
requirements except if caused by Landlord’s negligent act or willful misconduct
further provided that in no event shall Landlord have any liability for any
consequential damages, compensation or claims for inconvenience, annoyance or
for loss of business, rents or profits as a result of Landlord’s negligence or
willful acts.
30.04. Tenant covenants and agrees that at all times its use of electric current
shall never exceed the capacity of the then existing feeders to the Building or
the risers or wiring installation as determined via the totalizing demand
sub-meter and, accordingly, subsequent to the installation of the initial Tenant
Alterations and except for standard and customary office equipment, such as,
without limitation, copiers, computers, and facsimile machines, in no event
shall Tenant use or install any fixtures, equipment or machines the use of
which, in conjunction with any other fixtures, equipment, and machines in the
demised premises, will result in an overload of the electrical circuits of the
demised premises, without Landlord’s prior approval, which approval shall not be
unreasonably withheld.

 

71



--------------------------------------------------------------------------------



 



30.05 (a) “Emergency Power System” means the emergency power generators in the
Building which provide backup emergency power to the major Building systems, the
bus ducts and the UPS Space (if Tenant elects to lease same pursuant to
Section 30.06 below). Tenant shall be entitled to backup emergency power from
the Emergency Power System in an amount equivalent to Tenant’s peak demand
during the prior calendar year as measured by Landlord at Tenant’s sole cost via
Landlord’s sub-metering system. Tenant shall designate the meters serving the
demised premises through which Tenant desires to obtain EPS power. Landlord
shall monitor the peak demand from those meters only to determine EPS demand;
provided, in no event shall Tenant be provided in excess of 700 KW.
Notwithstanding the foregoing, Tenant shall be entitled at any time on or before
January 1, 2017 to request by written notice (the “Additional EPS Power Notice”)
to Landlord additional backup emergency power from the Emergency Power System in
an amount not to exceed an additional 300 KW (i.e., such that Tenant shall be
provided up to 1,000 KW in the aggregate). Tenant’s failure to timely deliver
the Additional EPS Power Notice shall constitute Tenant’s irrevocable waiver of
its right to receive such additional emergency power, except as otherwise agreed
by Landlord in Landlord’s sole discretion. Landlord shall, at Tenant’s sole cost
and expense, with reasonable diligence following Landlord’s receipt of the
Additional EPS Power Notice, make such additional emergency power available to
the demised premises. Landlord’s sub-meter system shall be used to measure the
amount of backup emergency power in KW used in the demised premises as noted
above. Tenant shall be responsible, at its sole cost and expense, for the
maintenance and repair of such meter system during the term of this Lease.
Commencing upon the earlier to occur of (i) the date that Tenant has connected
the demised premises or any Portion thereof to the Emergency Power System and
(ii) the first (1st) anniversary of the first Possession Date to occur, Tenant
shall pay to Landlord as additional rent an amount equal to $275 per KW.
Regardless of Tenant’s EPS power demand, Tenant will be charged at a minimum EPS
demand of 300 KW, or such lesser amount of KW to which Tenant’s EPS power demand
is reduced at Tenant’s election for the then remainder of the term of this Lease
(which election shall be made by written notice to Landlord and may be made by
Tenant only once during the term of this Lease). The $275 per KW rate set forth
in the immediately preceding sentence shall be subject to increase on January 1,
2013 and on each January 1 thereafter occurring during the term of this Lease
(including the renewal term) to equal the sum of (x) $275, plus (y) the product
obtained by multiplying (i) $275 by (ii) the percentage increase in the CPI in
effect as of the applicable January 1 (i.e., as to which such increase is being
calculated) over the CPI as of December 31, 2012. All taps, switches and other
equipment for the distribution of emergency power in the demised premises shall
be provided and installed by Landlord, and Tenant shall pay the cost thereof at
Landlord’s then Building standard rate. All amounts required to be paid by
Tenant under this Section 30.05(a) shall be paid to Landlord within thirty
(30) days after the rendition of a bill therefor.

 

72



--------------------------------------------------------------------------------



 



(b) Landlord does not represent or warrant that the Emergency Power System is
merchantable or fit for any particular purpose or that the same will operate as
contemplated or that the Emergency Power System shall have the capacity required
by Tenant; and, except as otherwise expressly provided herein, Landlord shall
not be liable to Tenant for damages or otherwise for any interruption,
impairment or termination of the Emergency Power System. Except as otherwise
expressly provided herein, Tenant shall not be released or excused from the
performance of any of its obligations under the Lease for any such interruption,
impairment or termination, but Landlord shall use its reasonable efforts to
restore same promptly.
(c) So long as the demised premises or any portion thereof is connected to the
Emergency Power System, Landlord shall routinely test and maintain the Emergency
Power System in a manner consistent with customary industry practice and NFPA
requirements.
30.06 (a) Tenant shall have the option, exercisable by irrevocable written
notice (the “UPS Space Notice”) to Landlord at any time on or before January 1,
2012, time being of the essence (the “Outside UPS Space Date”), to include in
the demised premises a portion of the 31st floor of the Building as shown
cross-hatched on Exhibit UPS attached hereto (the “UPS Space”), which UPS Space
measures approximately 2,592 usable square feet (which usable square footage
shall be conclusive and binding upon Landlord and Tenant, and shall not be
subject to remeasurement). Tenant’s failure to timely deliver the UPS Space
Notice shall constitute Tenant’s irrevocable waiver of its right to lease the
UPS Space. If Tenant shall elect to lease the UPS Space, (i) Tenant shall pay as
basic annual rent therefor the amounts set forth on Schedule I attached hereto,
(ii) if Tenant specifies in the UPS Notice that Tenant elects to use the
existing UPS System located in the UPS Space (the “Existing UPS System”), then
Landlord shall provide Tenant with (x) the use of one (1) existing utility power
riser and one (1) existing Emergency Power System power riser to the UPS Space
(subject to Landlord’s right to substitute for such riser a different riser from
time to time in Landlord’s sole discretion and at Landlord’s cost), and (y) all
existing risers from the Existing UPS System to the demised premises as more
particularly described on Exhibit MSC, and (iii) Landlord shall deliver to
Tenant the UPS Space and the Existing UPS System (if Tenant specifies in the UPS
Notice that Tenant elects to use the Existing UPS System) in their then
respective “as-is” condition on or before the date upon which Landlord shall
deliver to Tenant the Storage Space; provided, that failure by Landlord to
deliver the UPS Space to Tenant on or before any date specified herein shall not
subject Landlord to any liability or impair any of Tenant’s obligations
hereunder. In connection with Tenant’s work to prepare the UPS Space and/or the
Existing UPS System for Tenant’s use and occupancy, Landlord shall provide
access and use of the existing UPS feeders that terminate on the 4th and 7th
floors of the Building. At Tenant’s request and at Tenant’s sole cost and
expense, Landlord shall extend said feeders down to the 3rd floor of the
Building and disconnect the floors of the Building on which no portion of the
demised premises exists from the Existing UPS System, provided that Tenant shall
have delivered to Landlord plans and specifications reasonably satisfactory to
Landlord for such work. Furthermore, regarding any items of equipment within the
demised premises that are energized via the 8th Floor UPS, Tenant shall have the
right to disconnect the feeders from the 8th Floor UPS to that equipment at a
location within the demised premises reasonably approved by Landlord. Except as
expressly set forth in this Section 30.06, Landlord shall not be obligated to
perform any work or provide any services to prepare the UPS Space or the
Existing UPS System for Tenant’s use or occupancy. The provisions of this
Section 30.06(a) are intended to constitute “an express provision to the
contrary” within the meaning of Section 223-a of the New York Real Property Law.

 

73



--------------------------------------------------------------------------------



 



(b) Landlord does not represent or warrant that the Existing UPS System is
merchantable or fit for any particular purpose or that the same will operate as
contemplated or that the Existing UPS System shall have the capacity required by
Tenant; and Landlord shall not be liable to Tenant for damages or otherwise for
any interruption, impairment or termination of the Existing UPS System. Tenant
shall not be released or excused from the performance of any of its obligations
under the Lease for any such interruption, impairment or termination.
(c) If at any time during the period commencing on the date of this Agreement
and ending on the earlier to occur of (i) the Outside UPS Space Date, and
(ii) Landlord’s receipt of the UPS Space Notice, Landlord shall receive a bona
fide offer from a third party to lease the UPS Space (irrespective of the terms
of such offer), then Landlord shall notify Tenant in writing of the existence of
such offer and Tenant shall have five (5) business days following Tenant’s
receipt of such written notice to deliver the UPS Space Notice, time being of
the essence. If Tenant shall deliver the UPS Space Notice within such five
(5) business day period, Tenant shall lease the UPS Space upon the terms and
conditions set forth in this Section 30.06. If Tenant shall fail to deliver the
UPS Space Notice within such five (5) business day period, Tenant shall be
deemed to have irrevocably waived of its right to lease the UPS Space, and
Landlord may thereafter lease the UPS Space to any party upon any terms.
ARTICLE 31
COMMENCEMENT OF THE TERM/LANDLORD’S WORK
31.01. (a) As used herein, “Possession Date” means, as to any portion of the
demised premises, the date on which the earlier of the following shall occur:
(i) Landlord shall have substantially completed each of the items identified on
Exhibit LW-1 as a “Required Work Item” (collectively, “Landlord’s Required
Work”) and delivered vacant, broom-clean possession of such portion of the
demised premises to Tenant in its as-is condition existing as of the date hereof
or (ii) Tenant shall have taken possession of such portion of the demised
premises for the performance of Tenant’s Work or for any other reason.
Landlord’s Required Work shall be deemed to have been substantially completed on
the date (“Landlord’s Required Work Completion Date”) upon which Landlord’s
Required Work has been completed, other than (w) minor details or adjustments,
(x) items which, in accordance with good construction practice, should be
performed after completion of Tenant’s Work (the matters described in the
foregoing clauses (w) and (x) are collectively, the “Punch List Items”), (y) any
part of Landlord’s Required Work that is not completed due to Tenant Delay, and
(z) any part of Landlord’s Required Work that is not completed due to delays of
up to 90 days in the aggregate caused by Force Majeure

 

74



--------------------------------------------------------------------------------



 



Events; provided, that in each case Landlord shall nevertheless remain obligated
to complete Landlord’s Work; provided, further, that the Possession Date with
respect to any Initial Space shall mean the earlier to occur of (I) the date on
which Landlord shall deliver such Initial Space to Tenant in the Initial Space
Delivery Condition (as hereinafter defined) or (II) the date on which Tenant
shall have taken possession of such Initial Space for the performance of
Tenant’s Work or for any other reason. In addition to performing Landlord’s
Work, Landlord shall, at no cost or liability to Landlord, reasonably cooperate
with Tenant in connection with Tenant’s efforts to procure building permits from
the applicable governmental authorities for its Work in the demised premises.
(b) (i) The “First Delivery Penalty Date” means, as applicable, either
(x) March 1, 2012 or (y) if Tenant shall exercise the Delayed Possession Option
in accordance with the provisions of Section 31.01(e) below, June 1, 2012.
(ii) The “Second Delivery Penalty Date” means, as applicable, either (x) May 1,
2012 or (y) if Tenant shall exercise the Delayed Possession Option in accordance
with the provisions of Section 31.01(e) below, August 1, 2012.
(iii) The “Delivery Termination Date” means, as applicable, either
(x) January 1, 2013 or (y) if Tenant shall exercise the Delayed Possession
Option in accordance with the provisions of Section 31.01(e) below, April 1,
2013.
(iv) If Landlord’s Required Work Completion Date shall not occur on or before
the First Delivery Penalty Date, then the date on which Tenant shall become
obligated to pay rent hereunder with respect to the demised premises shall be
extended by one (1) day for each day occurring between the First Delivery
Penalty Date and (but not including) the earlier to occur of (x) Landlord’s
Required Work Completion Date and (y) the Second Delivery Penalty Date. If
Landlord’s Required Work Completion Date shall not occur on or before the Second
Delivery Penalty Date, then the date on which Tenant shall become obligated
hereunder to pay rent with respect to the demised premises shall be extended by
two (2) days for each day occurring between the Second Delivery Penalty Date and
(but not including) Landlord’s Required Work Completion Date. If Landlord’s
Required Work Completion Date shall not occur on or before the Delivery
Termination Date, then Tenant shall have the option to terminate this Lease in
its entirety upon written notice to Landlord given on or before the date that is
thirty (30) days following the Delivery Termination Date, time being of the
essence. If Tenant timely elects to terminate this Lease as aforesaid, Landlord
shall reimburse Tenant for the reasonable out-of-pocket costs incurred by Tenant
in connection with Tenant’s space-planning and build-out of the demised premises
(including Tenant’s reasonable out-of-pocket architectural, engineering and
other reasonable costs paid to Tenant’s Contractors) and negotiation of this
Lease (including Tenant’s reasonable out-of-pocket attorneys’ fees); provided,
that in no event shall Landlord be obligated to pay Tenant in excess of $300,000
in connection with the foregoing.

 

75



--------------------------------------------------------------------------------



 



(c) Landlord shall endeavor to give Tenant at least thirty (30) days prior
written notice of the date on which Landlord anticipates that Landlord’s
Required Work will be substantially completed. When Landlord considers
Landlord’s Required Work Completion Date to have occurred, Landlord shall notify
Tenant and within two (2) business days thereafter, Landlord or its designee and
Tenant or its designee shall conduct a walk-through of the demised premises to
identify any Punch List Items that require completion. In the event Tenant
disputes Landlord’s determination that Landlord’s Required Work Completion Date
has occurred, Tenant shall deliver a written notice to Landlord of such dispute
within the earlier to occur of (i) five (5) business days following Landlord’s
notice to Tenant of the occurrence of Landlord’s Required Work Completion Date
and (ii) two (2) business days following the aforesaid walk-through, such
earlier date being time of the essence. In the event the parties cannot resolve
their dispute within seven (7) days following Tenant’s dispute notice to
Landlord, the matter shall be resolved in accordance with Article 49 of this
Lease. In the event of a dispute, the actual date of Landlord’s Required Work
Completion Date shall be the date mutually agreed to between Landlord and Tenant
or the date determined by the arbitrator, as the case may be. To the extent that
following the Landlord’s Required Work Completion Date, any Punch List Items
with respect to the Landlord’s Required Work shall not have been completed by
Landlord, Landlord shall have access to the applicable Portion of the demised
premises at all reasonable times approved by Tenant for the performance of such
Punch List Items, and Tenant will use commercially reasonable efforts to
minimize any interference with the performance of such Punch List Items. If, at
any time, the Landlord’s performance of Punch List Items shall cause
unreasonable disharmony or interference with Tenant’s performance of the
Tenant’s Work, Tenant shall have the right to designate alternate dates for
Landlord’s performance of the Punch List Items. In the event Landlord fails to
complete any Punch List Items within ninety (90) days following the substantial
completion of Landlord’s Required Work (as such period may be extended due to
Tenant Delays, the occurrence of Force Majeure Events (not to exceed ninety
(90) days in the aggregate) and such time as reasonably necessary to obtain
long-lead materials), and such failure continues for an additional period of
five (5) Business Days after written notice thereof from Tenant to Landlord,
Tenant shall have the option, but not the obligation, to perform such work for
the account of Landlord and Landlord shall reimburse Tenant for Tenant’s actual
reasonable out-of-pocket costs in connection with such work. In the event
Landlord fails to reimburse Tenant within thirty (30) days following receipt of
written request for payment from Tenant, Landlord shall, in addition to
reimbursing Tenant for such costs, pay interest on such costs at the Prime Rate
from the date Tenant incurred such costs until the date of payment by Landlord
to Tenant.
(d) (i) The “Initial Space” means, collectively, floors 23, 25 and 26 of the
demised premises (the “Initial Tower Space”), the UPS Space, the Storage Space
and a portion of the third (3rd) floor substantially as shown in the exhibit
attached hereto as Exhibit TF (the “Initial Third Floor Space”).
(ii) The “Initial Space Permitted Possession Date” means, as applicable,
(x) September 1, 2011 with respect to the Initial Tower Space, and (y) promptly
following the date of this Agreement with respect to the UPS Space, the Storage
Space and the Initial Third Floor Space.

 

76



--------------------------------------------------------------------------------



 



(iii) The “Remaining Space Permitted Possession Date” means, as applicable,
either (x) January 1, 2012 or (y) June 1, 2012, if Tenant shall exercise the
Delayed Possession Option in accordance with the provisions of Section 31.01(e)
below.
(iv) The parties understand and agree that Tenant shall be permitted to take
possession of the Initial Space from and after the applicable Initial Space
Permitted Possession Date, notwithstanding the fact that Landlord’s Required
Work shall not have been substantially completed with respect thereto. Landlord
shall not be obligated to perform any work or, except as expressly provided
herein, provide any services to prepare the Initial Space for Tenant’s occupancy
prior to the Remaining Space Permitted Possession Date, and Landlord’s only
obligation with respect thereto shall be to deliver the Initial Space vacant and
broom-clean (the “Initial Space Delivery Condition”). Tenant shall be permitted
to take possession of the remaining Portion of the demised premises not included
in the Initial Space from and after, and no earlier than, the Remaining Space
Permitted Possession Date. If Tenant takes possession of any portion of the
demised premises (except the Initial Space) for any reason prior to the
applicable Remaining Space Permitted Possession Date (except for use as a
Temporary Storage Area strictly in accordance with the provisions of
Section 32.01 below), then notwithstanding the provisions of Section 1.02 of
this Lease, Tenant shall be obligated to pay basic annual rent and all other
recurring and non-recurring items of rent under this Lease without abatement
thereof with respect to any portion of the demised premises (except the Initial
Space) of which Tenant takes occupancy for any reason prior to the applicable
Remaining Space Permitted Possession Date, for the period commencing on the date
that Tenant takes possession of any such portion of the demised premises to but
excluding the applicable Remaining Space Permitted Possession Date.
(e) Notwithstanding anything to the contrary contained in this Section 31.01, if
(i) any Riser Delivery Obligation (as defined in Exhibit MSC) is not satisfied
on or before the corresponding dates applicable thereto as set forth on
Exhibit MSC (subject to extensions of such date due to Tenant Delays), (ii) the
Stairwell Work is not substantially completed on or before December 7, 2011
(subject to extensions of such date due to Tenant Delays), Tenant shall have
filed separate applications with the DOB for work within the internal stairwell
and the rest of the demised premises to the extent Tenant files any application
with the DOB for work within the internal stairwell and, in lieu of
substantially completing the Stairwell Work on or before December 7, 2011 (as
such date may be extended as aforesaid), Landlord shall have failed to
reasonably block access (such as, by way of example, installing padlocks) to the
internal stairwell on all floors of the Building on which any portion of the
Initial Space exists, or (iii) due to the existence of any open application
filed with the DOB (except any open application filed with the DOB in connection
with Work performed by or on behalf of Tenant) (x) Tenant is not able to
(A) legally take possession any above-grade portion of the Initial Space after
September 1, 2011 (subject to extensions of such date due to Tenant Delays) for
the uses permitted both under this Lease and by applicable Legal Requirements
(it being acknowledged and agreed that the failure by Tenant to obtain a

 

77



--------------------------------------------------------------------------------



 



permit for any other manner of use (e.g., public assembly use on the 22nd floor
of the Building) shall not entitle Tenant to exercise the Delayed Possession
Option (as defined below) or any other remedies hereunder), or (B) obtain a
building permit prior to September 1, 2011 (subject to extensions of such date
due to Tenant Delays), or (y) the DOB shall issue a work stoppage order
following Tenant’s commencement of its initial Tenant’s Alterations in the
Initial Space any time prior to January 1, 2012, and Tenant reasonably
determines that the occurrence of any circumstance described in the foregoing
clauses (i), (ii) or (iii) shall be the sole reason Tenant will actually be
prevented from taking occupancy for the conduct of its business in the 25th
floor of the Building on or before December 8, 2011, the 23rd floor of the
Building on or before January 6, 2012 and/or the 26th floor of the Building on
or before March 2, 2012 (subject to extensions of such date due to Tenant
Delays), then as Tenant’s sole and exclusive remedy for the occurrence of any
circumstance described in clauses (i), (ii) and/or (iii) above, Tenant may elect
by written notice (the “Work Failure Notice”) to Landlord within five
(5) business days after such circumstance arises, time being of the essence, to
either (aa) postpone the Remaining Premises Permitted Possession Date to June 1,
2012 for all purposes under this Lease (the “Delayed Possession Option”), or
(bb) with respect to only the circumstances described in clauses (i) and (ii),
remedy the failure giving rise to such circumstance(s) at Landlord’s cost of
Tenant’s actual and reasonable out-of-pocket expenses therefor (which remedy
shall consist of (xx) in the case of any circumstance described in clause
(i) above, performing the applicable Riser Delivery Obligations that Tenant
claims Landlord failed to perform, and (yy) in the case of any circumstance
described in clause (ii) above, only installing padlocks to the internal
stairwell on all floors of the Building on which any portion of the Initial
Space exists (it being acknowledged and agreed that Tenant shall not be
permitted to perform any Stairwell Work or exercise any other remedy with
respect thereto)); provided, that (AA) if the occurrence of any circumstance
described in clauses (i) or (ii) above shall have given rise to Tenant’s
exercise of the Delayed Possession Option, Landlord shall be entitled to submit
to arbitration in accordance with Article 49 below the question of whether such
circumstance(s) actually occurred (in which case, if it is finally determined in
such arbitration proceeding that such circumstance(s) in fact did not occur,
then Tenant’s exercise of the Delayed Possession Option shall not be effective
and shall be deemed void ab initio), and (BB) if any circumstance(s) described
in clause (iii) above shall have given rise to Tenant’s exercise of the Delayed
Possession Option, then Tenant’s exercise of the Delayed Possession Option shall
not be effective and shall be deemed void ab initio if Landlord shall have
remedied the failure(s) giving rise to the occurrence of such circumstance(s)
within seven (7) Business Days following receipt of the Work Failure Notice. No
Work Failure Notice or exercise of any remedy pursuant thereto shall be
effective unless it shall specify the circumstance(s) described in clauses (i),
(ii) and/or (iii) above giving rise to the delivery of same. Tenant’s failure to
timely deliver the Work Failure Notice as provided above shall constitute
Tenant’s irrevocable waiver of its right to exercise the Delayed Possession
Option or exercise its remedy described in clause (bb) above. For the avoidance
of doubt, Tenant shall not be permitted to exercise the Delayed Possession
Option more than once, irrespective of whether more than one of the
circumstances described in the foregoing clauses (i), (ii) or (iii) shall have
occurred. Notwithstanding Tenant’s timely exercise the Delayed Possession
Option, and subject to the proviso contained in clause (III) of the immediately
following sentence, Tenant shall be

 

78



--------------------------------------------------------------------------------



 



permitted to continue to occupy any portion of the demised premises of which
Tenant has already taken occupancy in accordance with the provisions of this
Agreement and commenced the performance of its initial Tenant Alterations. If
Tenant shall timely exercise the Delayed Possession Option, (I) the First
Delivery Penalty Date, the Second Delivery Penalty Date, the Delivery
Termination Date and the Remaining Premises Permitted Possession Date shall be
the respective dates specified in clause (y) of each such term, (II) the
Expiration Date under this Lease shall be July 31, 2028 (as such date may be
extended pursuant to Section 38 below), and (III) the last day of the Initial
Rent Abatement Period shall be July 31, 2013; provided, that with respect to
(1) any floor (or partial floor in the case of the UPS Space, the portion of the
third floor of the Building that constitutes Initial Space and the Storage
Space) of the Initial Space occupied in whole or in part by Tenant for any
reason at any time from and after the Initial Space Permitted Possession Date,
and (2) any other floor of the demised premises not included in the Initial
Space occupied in whole or in part by Tenant for any reason at any time from and
after January 1, 2012 (in either case of clause (1) or clause (2), irrespective
of whether such occupancy occurs before or after Tenant’s exercise of the
Delayed Possession Option), the last day of the Initial Rent Abatement Period as
so postponed (i.e., July 31, 2013) shall be accelerated only with respect to
such occupied floor or partial floor (i.e., Tenant’s rent abatement as to such
occupied floor or partial floor shall be reduced) by one (1) day for each such
day of Tenant’s occupancy thereof.
(f) As soon as practicable after the date of this Agreement, Landlord shall
commence and with reasonable diligence perform the Lobby Work in accordance with
good construction practice, including, without limitation, the items identified
on Exhibit LW-2 as “Required Lobby Items” (the “Required Lobby Work”). The
Required Lobby Work shall be deemed to have been substantially completed on the
date (the “Required Lobby Work Completion Date”) upon which the Required Lobby
Work has been completed, other than (w) Punch List Items, (x) any part of such
Required Lobby Work that is not completed due to Tenant Delay, (y) any part of
the Required Lobby Work that Landlord elects not to perform pursuant to the last
sentence of this Section 31.01(f), and (z) any part of such Required Lobby Work
that is not completed due to delays of up to 90 days in the aggregate caused by
Force Majeure Events; provided, that in each case Landlord shall nevertheless
remain obligated to complete the Lobby Work. If the Required Lobby Work
Completion Date shall not occur on or before December 1, 2012, then Tenant shall
thereafter be entitled to an abatement of basic annual rent as it becomes due
and payable until such time as the Lobby Work Completion Date occurs.
Notwithstanding anything to the contrary contained herein, if Landlord
encounters any structural issues with the performance of any portion of the
Required Lobby Work, then, so long as Landlord shall proceed nonetheless to
perform all other Required Lobby Work, Landlord may, in its sole discretion,
either (i) elect not to perform such portions of the Required Lobby Work if the
cost of performing same would be materially increased in light of such
structural issues encountered by Landlord, or (ii) modify such portions of the
Required Lobby Work to address such structural issues.

 

79



--------------------------------------------------------------------------------



 



(g) Except as expressly set forth in this Section 31.01 (and, specifically with
respect to the closing out of open applications filed with the DOB,
Section 31.01(e) above), and notwithstanding anything to the contrary contained
in this Lease (including, without limitation, Section 31.05 below), Landlord
shall not be subject to any liability for failure to substantially complete
Landlord’s Work or the Lobby Work (including, without limitation, Landlord’s
Required Work or the Required Lobby Work), deliver possession of any Portion of
the demised premises, complete the Punch List Items or close-out open
applications filed with the DOB on or before any date specified herein, and the
validity of this Lease shall not be impaired under such circumstances. Promptly
after the occurrence of any Possession Date, Landlord’s Required Work Completion
Date and the Required Lobby Work Completion Date (if not the same dates),
Landlord and Tenant shall confirm the occurrence thereof by executing an
instrument reasonably satisfactory to Landlord and Tenant; provided, that
failure by Landlord or Tenant to execute such instrument shall not affect the
occurrence of such Possession Date, Landlord’s Required Work Completion Date or
the Required Lobby Work Completion Date. If Tenant occupies the Initial Space or
any other portion of the Building (if permission is given to Tenant to enter
into the possession of same) prior to the Possession Date thereto, Tenant
covenants and agrees that such occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this Lease, except as to the
covenant to pay rent. The provisions of this Section 31.01 are intended to
constitute “an express provision to the contrary” within the meaning of
Section 223-a of the New York Real Property Law.
31.02. To the extent that Landlord is actually delayed in the performance of
Landlord’s Required Work or the Required Lobby Work as the result of a Tenant
Delay, Landlord’s Required Work Completion Date or the Required Lobby Work
Completion Date (as the case may be) shall be the date that Landlord would have
completed the Landlord’s Required Work or the Required Lobby Work (as the case
may be) but for such Tenant Delay. Landlord shall provide Tenant notice of any
matter that may constitute a Tenant Delay in the event Landlord shall become
aware of same, provided that Landlord’s failure to deliver any such notice shall
not affect the occurrence or number of days of such Tenant Delay. “Tenant Delay”
means any actual delay which Landlord encounters in the performance of
Landlord’s obligations under this Lease by reason of the existence of Tenant,
its agents or contractors in the Initial Space (or any other portion of the
demised premises) on or before the Remaining Premises Permitted Possession Date
or in any Temporary Storage Area at any time, and/or any act or omission of any
nature of Tenant, its agents or contractors and, including, without limitation,
delays due to changes in or additions to Landlord’s Required Work requested by
Tenant, delays by Tenant in submission of information or giving authorizations
or approvals, delays due to the postponement of any Landlord’s Required Work at
the request of Tenant or delays caused by Tenant’s performance of Tenant’s Work
during Landlord’s performance of Landlord’s Required Work or the Required Lobby
Work. Tenant shall pay to Landlord any costs or expenses incurred by Landlord by
reason of any Tenant Delay, including, without limitation, all incremental costs
and expenses relating to the performance of Landlord’s Work and the Lobby Work.

 

80



--------------------------------------------------------------------------------



 



31.03 “Landlord’s Work” is as defined on Exhibit LW-1 attached hereto. The
“Lobby Work” is as defined on Exhibit LW-2 attached hereto.
If Landlord is performing Landlord’s Work and/or Lobby Work at the same as
Tenant is performing Tenant Work, Landlord and Tenant agree to work in harmony
so that neither adversely interferes with the other, which shall include the
coordination of scheduling of such work; provided, that when the scheduling of
any Landlord’s Work and/or Lobby Work and any Tenant Work conflict, Landlord’s
Work and/or Lobby Work (as the case may be) shall have scheduling priority.
Tenant will, other than for Landlord’s Work, be responsible for all
construction, alterations or installations necessary to make the demised
premises ready for its use. Landlord shall promptly deliver to Tenant all
available base Building documentation and details reasonably requested by
Tenant, including but not limited to, drawings and specifications for the
demised premises, base Building riser diagrams, support areas, mechanical
equipment rooms, all in order to enable Tenant to design Tenant’s Work. Any
duplication costs in connection with the delivery of such documents to Tenant
shall be borne by Tenant.
Upon substantial completion of Landlord’s Required Work or, if earlier requested
by Tenant and Tenant shall have delivered to Landlord all required documentation
in order for Landlord to comply with such request, Landlord, at its sole cost
and expense, shall provide Tenant with an four (4) original ACP-5 Certifications
(or equivalent if no longer issued) of a licensed asbestos investigator
indicating that the demised premises are not an asbestos project and with box
“a.” of paragraph 11 of such form checked. Further, in the event it is
determined that such ACP-5 Certification (or equivalent) is inaccurate,
Landlord, also at its sole cost and expense, will correct the reason for such
inaccuracy and remove the asbestos containing materials (collectively, “ACM”),
as need be (including re-fireproofing areas where ACM was removed), in order for
an accurate ACP-5 Certification (or equivalent) to be issued that complies with
the requirements above. In addition, in the event Tenant encounters any ACM,
lead or mold in any portion of the demised premises in the course of Tenant’s
Work to prepare the demised premises for its initial occupancy, that were not
introduced by or attributable to Tenant or any of its Contractors, invitees,
permitted occupants, licensees, agents and/or employees, Landlord, again at its
sole cost and expense, will remediate or encapsulate such ACM, lead or mold (as
the case may be) in accordance with Legal Requirements and promptly thereafter,
restore the portion of the demised premises in question to its condition
immediately prior to such removal. Tenant shall use reasonable efforts in its
performance of Tenant Alterations to avoid disturbance of any hazardous
materials existing outside of the demised premises.

 

81



--------------------------------------------------------------------------------



 



31.04 Except for Landlord’s Required Work and Landlord’s obligation to pay the
Work Allowance as provided herein, but subject to the terms of Section 31.01,
Tenant shall accept the demised premises with the furniture, fixtures and
equipment existing in the demised premises as of the date of this Agreement (the
“Existing FF&E”) and otherwise in its as-is condition existing as of the
applicable Possession Date (subject to Landlord’s obligation to perform its
maintenance and repair obligations under this Lease and Landlord’s obligation to
repair latent defects in Landlord’s Required Work (i.e., defects in Landlord’s
Required Work that were not discoverable on a walk-through and inspection of the
applicable portion of the demised premises on such Possession Date) which are
discovered by Tenant and disclosed in writing to Landlord within one (1) year
after such Possession Date), and Landlord shall not be required to perform any
work, pay any contribution or render any services to make the Building or the
demised premises ready for Tenant’s use or occupancy. Landlord and Tenant agree
that no portion of the basic rent is allocable to Tenant’s use or purchase of
the Existing FF&E. Should it be determined that any amount of sales tax is due
as a result of Tenant’s use, or the transfer to Tenant, of the Existing FF&E,
Tenant shall be responsible for the payment thereof and shall indemnify and hold
Landlord harmless from all liability, loss or payment thereof. Landlord
represents that Landlord has the right and authority to transfer the Existing
FF&E to Tenant free of claims and liens of any third party.
31.05 If, after the date of this Lease and either (i) solely as a result of a
notice of violation against the Building which is not caused by either Tenant or
any other tenant in the Building, Tenant is unable with due diligence to procure
a building permit for Tenant’s Work or (ii) solely as a result of any
remediation or restoration of ACM, mold and lead paint that is required by
Landlord pursuant to the provisions of Section 31.03 above, and, solely as a
result of the state of facts described in either foregoing clause (i) or (ii),
Tenant is actually delayed in the performance of Tenant’s Work, then the Initial
Rent Abatement Period shall be extended by one day for each day of such actual
delay after the date that is two (2) business days after Tenant provides
Landlord with written notice of the existence of such delay (and, in the case of
the foregoing clause (i), specifying the violation or the Law with which
Landlord is in noncompliance and accompanied by back-up documentation evidencing
the rejection of Tenant’s application for the required permit as a result of
such non-compliance) until (x) in the case of the foregoing clause (i), the
earlier of the date Landlord shall have removed the notice of violation in
question, the date Tenant obtains such building permit or the date which is two
business days after the date that Tenant is able to obtain such building permit,
and (y) in the case of the foregoing clause (ii), the date on which Tenant is no
longer actually delayed as a result of Landlord’s restoration or remediation;
provided, that if Tenant is unable with due diligence to procure a building
permit for Tenant’s Work due to a failure of another tenant in the Building to
comply in accordance with its lease with any Legal Requirements, the provisions
of this Section 31.05 with respect to the foregoing clause (i) shall not apply,
but Landlord shall use reasonable efforts to enforce such tenant’s obligation
under its lease to comply with Legal Requirements, provided that Landlord shall
not be obligated to seek to terminate such tenant’s lease; provided, further,
that in the case of the foregoing clause (ii), the Initial Rent Abatement Period
shall only be extended with respect to the affected portion of the demised
premises to the extent, and for the period of time, that Tenant is actually
delayed in the performance of Tenant’s Work within the affected portion of the
demised premises as a result of Landlord performing such remediation or
restoration.

 

82



--------------------------------------------------------------------------------



 



ARTICLE 32
TENANT’S WORK, ALLOWANCES, ETC.
32.01. Apart from Landlord’s obligation to perform Landlord’s Work in accordance
with the terms of Article 31 hereof, Tenant shall be responsible to construct
the demised premises for its use and enjoyment, which work is hereinafter
referred to as “Tenant’s Work”. In connection with the performance of the
Tenant’s Work (i) to prepare the Initial Space for Tenant’s initial occupancy,
Tenant shall be entitled to access and use the floors of the demised premises
that do not constitute Initial Space, and (ii) to prepare Portions of the
demised premises that do not constitute Initial Space for Tenant’s initial
occupancy, Tenant shall be entitled to access and use one (1) full vacant floor
of the Building outside of the demised premises (subject to the availability of
a vacant floor in the Building that Landlord is not then exhibiting to
prospective tenants), in either case as a temporary storage area (each space
described in the foregoing clauses (i) and (ii) is a “Temporary Storage Area”)
for construction materials and furniture, fixtures and equipment, and for no
other use. Tenant agrees that it shall use the Temporary Storage Area in a
manner so as not to disturb other tenants in the Building. The exact floor
constituting any Temporary Storage Area described in clause (ii) of this
Section 32.01 shall be as determined in Landlord’s sole discretion and subject
to relocation by Landlord from time to time in Landlord’s sole discretion.
Tenant’s use of any Temporary Storage Space shall be on the same terms and
conditions as Tenant’s use of the demised premises (including Tenant’s
compliance with all Legal Requirements applicable thereto), except that Tenant
shall not be required to pay any rent to Landlord in connection with use of any
Temporary Storage Area (unless Tenant shall access or use the Temporary Storage
Area in violation of the further provisions of this Section 32.01).
Notwithstanding anything to the contrary contained herein, Tenant shall not be
entitled to the use of, or access to, any Temporary Storage Area described in
clause (ii) of this Section 32.01 for a period of longer than five
(5) consecutive months (or such lesser period of time that Landlord does not
anticipate exhibiting such Temporary Storage Area to prospective tenants) from
and after the date that Tenant first uses or accesses same (or any other
Temporary Storage Area from which Tenant was theretofore relocated by Landlord).
Tenant’s failure to vacate and surrender any such Temporary Storage Area in the
manner required under this Lease (as if such Temporary Storage Area constituted
a Portion of the demised premises and the last day of such three (3) consecutive
month period constituted the expiration date hereunder with respect to such
Temporary Storage Area) shall constitute a default by Tenant under this Lease
and entitle Landlord to all of its rights and remedies hereunder (including,
without limitation, pursuant to Articles 14, 15, 16 and 18 hereof), at law or in
equity.

 

83



--------------------------------------------------------------------------------



 



Before Tenant commences Tenant’s Work, Tenant shall (i) obtain all necessary
municipal or governmental approvals and consents to construct the demised
premises in substantially accordance with the plans and specifications which
shall be submitted to Landlord for its approval as hereinafter more specifically
required, and, at such time as the plans and specifications are approved and
initialed by Landlord and Tenant for identification, the same shall be deemed
incorporated herein by reference albeit that they are not physically attached
hereto, and (ii) enter into a construction contract for the performance of
Tenant’s Work with a contractor to be selected by Tenant and approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, which construction contract and contractor are hereinafter respectively
referred to as “Construction Contract” and “Construction Contractor”. After
obtaining Landlord’s consent and entering into such Construction Contract,
Tenant shall cause the demised premises to be completed substantially in
conformance with the plans and specifications approved by Landlord in accordance
herewith.
All subcontracts relating to Building Systems shall be with subcontractors
chosen by the Tenant or Construction Contractor from the list of subcontractors
attached hereto as Exhibit CO, provided that the charges imposed by such
subcontractors must be competitive with other subcontractors performing similar
services in Comparable Buildings. Tenant shall have the right to use
subcontractors for work relating to the Building Systems other than those on
Landlord’s approved list subject to Landlord’s approval of such subcontractors,
such approval not to be unreasonably withheld, conditioned or delayed. All other
subcontractors employed by Tenant and/or Construction Contractor shall be
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. In the event Landlord fails to respond to Tenant’s
request for approval of subcontractors within ten (10) business days of receipt
of such request, Landlord shall be deemed to have approved such subcontractors.
Tenant acknowledges that in no event will Tenant look to Landlord to perform,
correct, complete or guarantee Construction Contractor’s obligations under the
Construction Contract, it being understood that the Construction Contract is
between Tenant and the Construction Contractor. Further, Tenant acknowledges
that there shall be no liability on the part of Landlord, and Tenant hereby
expressly waives any liability or claim of damages against Landlord, as a result
of, arising out of, or in any way connected with Landlord’s furnishing Tenant
with, or Tenant’s selection from, any list of subcontractors that Landlord has,
under the terms of this Article 32 or otherwise, furnished to Tenant.
32.03. Intentionally Omitted.
32.04. (a) Landlord shall reimburse Tenant for the cost of Tenant’s Work (as
hereinafter defined) in an amount (the “Work Allowance”) up to $18,837,350.00
(of which no more than $3,767,470.00 shall be reimbursed to Tenant in respect of
Qualified Soft Costs (as hereinafter defined)), upon the following terms and
conditions:
(i) The Work Allowance shall be payable to Tenant from and after the date of
this Lease in installments as Tenant’s Work progresses and/or Tenant incurs
Qualified Soft Costs, but in no event more frequently than monthly;

 

84



--------------------------------------------------------------------------------



 



(ii) Prior to the payment of any installment, Tenant shall deliver to Landlord a
request for disbursement which shall be accompanied by (A) paid invoices for the
Tenant’s Work and Qualified Soft Costs performed or incurred since the last
disbursement of the Work Allowance (or invoices if Tenant shall be directing
Landlord to directly pay Tenant’s Contractors or materialmen or persons/entities
providing services described as Qualified Soft Costs), (B) a certificate signed
by Tenant and Tenant’s architect or Construction Contractor certifying (in the
case of Tenant, to Tenant’s knowledge) that Tenant’s Work and services
represented by the aforesaid invoices have been completed substantially in
accordance with the plans and specifications therefor approved by Landlord and
in accordance with the provisions of this Lease, and (C) except with respect to
the first installment, partial lien waivers from Tenant’s Contractors and
materialmen for all such work and services (except that no such lien waiver
shall be required from a subcontractor or materialmen whose entire contract is
for less than $15,000 provided Tenant’s general contractor provides a lien
waiver which covers such subcontractor or materialman’s work and/or supplies, as
applicable). Following the completion of all of Tenant’s Work, Tenant shall
deliver to Landlord: (w) a certificate signed by Tenant and Tenant’s architect
or Construction Contractor certifying (in the case of Tenant, to Tenant’s
knowledge) that all of Tenant’s Work has been completed substantially in
accordance with the plans and specifications therefor approved by Landlord,
(x) all DOB sign-offs and inspection certificates and any permits required to be
issued by the DOB or any other governmental entities having jurisdiction
thereover with respect to Tenant’s Work, (y) final lien waivers from the
Construction Contractor and any Contractors and materialmen that are not
directly employed by the Construction Contractor with respect to Tenant’s Work
and (z) all documents, discs and drawings required to be delivered by Tenant to
Landlord pursuant to Section 32.10 below. Each installment of the Work Allowance
shall be made to Tenant no later than 30 days following the delivery to Landlord
of the documentation described above (the “Documentation”), provided that the
Documentation is submitted to Landlord on or before the 10th day of a month, and
in the event the Documentation is submitted at any time after the 10th day of
any given month, Landlord’s payment shall be made on or before the end of the
month following the month in which Tenant submits the Documentation. Landlord
shall be permitted to retain from each disbursement an amount equal to 10% of
the amount requested to be disbursed by Tenant (the “Retainage Amount”);
provided, the Retainage Amount shall be reduced on a dollar-for-dollar basis by
the amount Tenant is then, in fact, retaining from Tenant’s payments to the
applicable Contractor in accordance with the applicable contract(s), as
evidenced in writing by Tenant to Landlord. The Retainage Amount, if any, shall
be paid by Landlord to Tenant within thirty (30) days following completion of
Tenant’s Work and delivery of the above-described Documentation.
(iii) Tenant is not then in monetary default or material non-monetary default
under this Lease beyond applicable notice and cure periods; provided that if any
such default exists and is thereafter cured, then so long as no other such
default then exists and the Lease remains in effect, Tenant shall be immediately
entitled to the applicable disbursement of Work Allowance after such default has
been cured; and
(iv) The Tenant’s Work for which Tenant shall be entitled to reimbursement from
the Work Allowance shall include, without limitation, the installation of
fixtures, improvements, and appurtenances attached to or built into the demised
premises first installed by or on behalf of Tenant from and after the first
Possession Date to occur, and shall include Tenant’s telephone and data
equipment, UPS, battery backup, telecommunication wiring, turrets, racking and
other machinery and equipment necessary to install Tenant’s telecommunication
and information technology infrastructure.

 

85



--------------------------------------------------------------------------------



 



(v) In no event shall Tenant be entitled to reimbursement from the Work
Allowance for Qualified Soft Costs in excess of an aggregate amount for all
Qualified Soft Costs of $3,767,470.00. “Qualified Soft Costs” means the fees and
expenses of third-party architects, engineers and technical consultants, filing
fees, moving expenses, and the cost of furniture, equipment and other personal
property, in each case incurred by Tenant in connection with Tenant’s Work.
Notwithstanding anything to the contrary contained in the Lease, in connection
with a request for disbursement from the Work Allowance to pay for Qualified
Soft Costs to vendors who are not legally entitled to file a lien against the
Land or the Building, the only conditions to such disbursement shall be the
condition described in Section 32.04(a)(iii) above and Tenant’s submission of a
written invoice from the applicable vendor with reasonably detailed backup
information if requested by Landlord.
(vi) In no event shall Tenant be entitled to submit a requisition for any Work
Allowance following the eighth (8th) anniversary of the first Possession Date to
occur (the “Outside Allowance Date”).
(b) If following the completion of Tenant’s Work and Tenant taking occupancy of
substantially all of the demised premises for the conduct of its business there
remains any undisbursed portion of the Work Allowance not requisitioned by
Tenant, then Tenant shall be entitled to apply a portion of the Work Allowance
as a credit toward the next installments of basic rent, Tax Payment and/or
Operating Payment coming due under the Lease; provided that (i) Tenant shall not
be entitled to a credit in respect thereof in excess of $200,000 in any month
during the term, (ii) Tenant shall not be entitled to aggregate credits in
respect thereof in excess of $2,700,000.00 and (ii) at the time of such
application, Tenant shall not be in monetary default or material non-monetary
default under this Lease beyond applicable notice and cure periods; provided
that if any such default exists and is thereafter cured, then so long as no
other such default then exists and this Lease remains in effect, Tenant shall be
immediately entitled to the applicable rent credit after such default has been
cured.
(c) The right to receive reimbursement for the cost of Tenant’s Work as set
forth in this Section 32.04 shall be for the exclusive benefit of Tenant (and
any Permitted Transferee), it being the express intent of the parties hereto,
that except as otherwise provided in Section 32.01, in no event shall such right
be conferred upon or for the benefit of any third party (other than any
Permitted Transferee), including, without limitation, any contractor,
subcontractor, materialman, laborer, architect, engineer, attorney, subtenant or
any other person, firm or entity.
(d) Notwithstanding anything to the contrary contained herein, pursuant to a
letter dated as of the date of this Lease, Metropolitan Life Insurance Company
has agreed to pay the Work Allowance solely to the extent and subject to the
terms and conditions provided in such letter.

 

86



--------------------------------------------------------------------------------



 



32.05. In addition to the Construction Contractor to be engaged to complete
Tenant’s Work, it is understood and agreed that Tenant shall engage a contractor
and sub-contractors selected in accordance with the procedures and requirements
for selecting contractors and sub-contractors in Section 32.02, above, as
Tenant’s general contractor (and sub-contractors thereof) in Tenant Alterations
which Tenant is permitted to make or may be required to make under the terms of
this Lease (all of such work, other than Tenant’s Work, is hereinafter,
sometimes referred to as “Work”). Landlord, at its option, may (by itself or, at
Landlord’s option, through a designee) supervise Tenant’s Work and/or Work (in
such reasonable manner as customary in the industry), and may retain an outside
third party consultant to review Tenant’s proposed plans and specifications when
the Tenant’s Work or Work in question is of a unique (as such term is defined in
Article 3 herein) nature and in such event, Tenant shall reimburse Landlord for
Landlord’s actual (but reasonable) out-of-pocket costs to retain such third
party consultant for such plan and specification review. In no event, however,
shall reimbursement be required for plan and specification review by any
employee of Landlord or for any supervisory services by any such party.
For the purposes of this Section 32.05, supervisory services shall mean the
general overseeing of Tenant’s Work or Work, as the case may be, with a view
towards the avoidance or prevention of potential breaches of the rules and
regulations promulgated by Landlord with respect to construction undertaken in
the Building and such services shall not, or be deemed to, impose any
obligations on Landlord (or its designee performing such services) as a general
contractor, supervising architect or job superintendent. Subject to Section 3.09
of this Lease, Landlord shall be entitled to a supervisory fee (based on
Landlord’s actual reasonable out-of-pocket costs and expenses) with respect to
the supervision of structural Work and Work that is of a unique (as defined in
Article 3 herein) nature, and all monies due and payable to Landlord in
connection therewith shall be paid within thirty (30) days of Landlord’s written
demand therefor (with reasonable back-up) and any monies not paid when due may,
at Landlord’s option, be deemed additional rent. It is further understood and
agreed that Landlord and/or its designee, as supervisor, shall have no
obligations or responsibilities with respect to the completion of Tenant’s Work
or the Work, for any defects (latent or otherwise) therein or thereto or to the
quality of workmanship thereof.
32.06. Tenant shall furnish Landlord for Landlord’s approval with three
(3) complete sets of the preliminary plans and specifications for Tenant’s Work,
which plans and specifications shall be prepared by an architect licensed in the
State of New York. Landlord or its architect shall, within ten (10) business
days after Landlord’s receipt of the preliminary plans and specifications,
notify Tenant of any objections Landlord or its architect may have with respect
to the matters shown on the plans and specifications. Tenant shall then, (i) at
its cost, cause its architect to revise the preliminary plans and specifications
in such manner as to eliminate Landlord’s objections and (ii) resubmit the
revised preliminary plans and specifications for Landlord’s approval. If
Landlord shall fail to respond to Tenant’s preliminary plans and specifications
within ten (10) business days after Landlord’s receipt of same or within five
(5) business days after Tenant’s resubmission of the revised space drawings to
Landlord, as the case may be, and if Landlord shall fail timely to respond to a
Second Request in connection therewith, then Landlord shall be deemed to have
approved such preliminary plans and specifications.

 

87



--------------------------------------------------------------------------------



 



If Landlord or its architect determine that the revised preliminary plans and
specifications have not been redrawn to eliminate its or their objections,
Landlord or its architect shall, within five (5) business days of its or their
receipt of the revised preliminary plans and specifications, notify Tenant of
its or their objections; and, if Tenant does not submit re-revised preliminary
plans and specifications within ten (10) business days thereafter, Landlord’s
architect and Tenant’s architect shall diligently work together in good faith to
revise such plans and specifications so that Landlord may approve same.
32.07. After Landlord’s approval (or deemed approval) of Tenant’s preliminary
plans and specifications. Tenant, at its sole cost and expense, shall cause to
be prepared and delivered to Landlord four (4) complete sets of working drawings
and specifications, prepared in conformity with the preliminary plans and
specifications. Landlord shall, within ten (10) business days after Landlord’s
receipt of the working drawings and specifications, notify Tenant of the
matters, if any, in which said working drawings and specifications fail to
conform to the preliminary plans and specifications and/or the reasonable
standards established for the Building. Tenant shall then promptly upon receipt
of such notice from Landlord cause said working drawings and specifications to
be revised in such manner as is reasonably requisite to obtaining Landlord’s
approval and shall resubmit revised working drawings and specifications for
Landlord’s approval which shall be granted or withheld within ten (10) business
days of submission of such revised plans. When Landlord shall determine that the
working drawings and specifications or revised working drawings and
specifications, as the case may be, conform to the preliminary plans and
specifications and the reasonable standards established for the Building and are
reasonably satisfactory to Landlord, Landlord shall cause the plans and
specifications to be initialed on behalf of Landlord, thereby evidencing the
approval thereof by Landlord, and shall return one (1) set so initialed to
Tenant. If no revised working drawings or specifications have been submitted for
Landlord’s approval, Landlord’s architect and Tenant’s architect shall work
together, diligently and in good faith, to revise such plans and specifications
so that Landlord may approve same. Notwithstanding the foregoing, only if
Building Systems and the structural elements of the Building are not adversely
affected, Tenant shall have the right to make reasonable and immaterial
so-called “field” changes and Tenant shall notify Landlord as soon thereafter as
is possible. The “field” changes shall be reflected in the final approved plans
and specifications as bubble changes, it being understood that Tenant shall not
be required to prepare new sets of plans and specifications. If Building Systems
(outside of the demised premises) or structural elements of the Building are to
be adversely affected, drawings/field sketches (i.e., depicted as bubble changes
to the final approved plans and specifications) must be approved in writing by
Landlord prior to the commencement of the work and such approval shall not be
unreasonably withheld, conditioned or delayed.

 

88



--------------------------------------------------------------------------------



 



32.08. Prior to undertaking any Work, Tenant shall submit to Landlord, for
Landlord’s approval, the preliminary and final plans and specifications (if the
same would customarily be prepared for the work) on the same basis as provided
in Sections 32.06 and 32.07 above and the same procedures for review, noting of
objections, redrawing and approval of, such preliminary and final plans and
specifications by Landlord and/or its architects shall, similarly, be made on,
and be governed by, the same general basis as set forth in said Sections 32.06
and 32.07. In addition, with respect to Work, Tenant shall obtain all necessary
municipal or governmental approvals and consents to undertake and complete the
Work as is required for Tenant’s Work.
32.09. Notwithstanding anything to the contrary contained herein, in the event
Tenant has made all necessary submissions in order for Landlord to approve or
disapprove, as the case may be, plans and specifications for Tenant’s Work, or
Work, as the case may be, and Landlord fails to respond either way to Tenant
within the time periods set forth above, subject to the Second Request
Requirement, Landlord shall be deemed to have approved such plans or drawings.
32.10. Notwithstanding anything to the contrary contained herein, within one
hundred (100) days following the completion of Tenant’s Work or Work, as the
case may be, Tenant, at its sole cost and expense, shall deliver to Landlord
(provided the same would customarily be prepared with respect to such Work) one
(1) complete mylar set and computer files in AutoCADD (up to and including
Version 12) “dwg” format, in accordance with “CADD” (to wit: Computer Aided
Design and Drawing) Standards as documented in the then current CADD system used
by Landlord of final as-built plans or final construction plans with field notes
marked for Tenant’s Work or Work, as the case may be.
32.11. Provided Landlord shall not incur any liability or cost, Landlord shall
sign any application or other document required for the issuance of any
governmental permit required for Tenant’s performance of any Work or Tenant’s
Work, even if Landlord has not approved the Work or Tenant’s Work (but not if
Landlord has already disapproved the Work or Tenant’s Work) to which such
application relates (it being understood that Landlord’s signing such
application or other document shall be solely to enable Tenant to expedite the
governmental review process and shall not constitute Landlord’s approval of such
Work or Tenant’s Work or excuse Tenant from its obligation to obtain such
approval prior to commencing such Work or Tenant’s Work). Tenant shall be
permitted to submit its plans and specifications for any Work or Tenant’s Work
simultaneously to Landlord and the DOB for approval, provided that the foregoing
shall not be deemed or construed as a waiver of Landlord’s right to review such
plans and specifications subsequent to such submission to the DOB. If Landlord
shall require any modifications to such plans and specifications, Tenant shall
modify and resubmit such plans and specifications as so modified to both
Landlord and the DOB for further approval in accordance with the provisions of
this Lease.

 

89



--------------------------------------------------------------------------------



 



ARTICLE 33
CONDOMINIUM
Subject to Tenant’s receipt of a commercially reasonable subordination,
non-disturbance and attornment agreement from the Condo Board (as hereinafter
defined), this Lease and all rights of Tenant hereunder are and shall be subject
and subordinate in all respects to any condominium declaration and any other
documents (collectively, the “Declaration”) which are or shall be recorded in
order to convert the Land and the improvements erected thereon to a condominium
form of ownership in accordance with the provisions of Article 9-B of the Real
Property Law, or any successor thereto, provided the Declaration does not
include other terms which increase Tenant’s obligations (except to a de minimis
extent), decrease Tenant’s rights (except to a de minimis extent) or increase
Landlord’s rights under this Lease or decrease Landlord’s obligations to Tenant
under this Lease. If any such Declaration is to be recorded, Tenant, upon the
request of Landlord, shall enter into an amendment of this Lease confirming such
subordination and modifying the Lease in such respects as shall be necessary to
conform to such condominiumization, including, without limitation, appropriate
adjustments to Tenant’s Proportionate Share and appropriate reductions in the
Operating Expenses for the Base Operating Period and the Base Tax; provided,
that, such amendment shall not reduce Tenant’s rights or increase Tenant’s
obligations under this Lease (in either case except to a de minimis extent),
increase Tenant’s monetary obligations under the Lease or increase Landlord’s
rights under this Lease or decrease Landlord’s obligations to Tenant under this
Lease. Landlord shall reimburse Tenant for Tenant’s actual reasonable
out-of-pocket costs incurred in connection with such amendment. Notwithstanding
the foregoing, in the event of any conversion of the Land and improvements
erected thereon to a condominium form of ownership, wherever in this Lease
Tenant is required to obtain Landlord’s consent or approval, Tenant acknowledges
that Landlord may be required to first obtain the consent or approval of the
board of managers of the condominium association or similar body (the “Condo
Board”) established in connection with such conversion, and if Landlord and/or
any affiliates of Landlord shall not have the unanimous authority to cause the
Condo Board to approve or disapprove of the matter for which Tenant seeks
approval, and the Condo Board shall refuse such consent or approval, then
Landlord shall be released of any obligation to grant its consent or approval of
such matter, Tenant’s obligations under this Lease shall not be impaired and
Landlord shall have no liability to Tenant in connection therewith; provided,
Landlord shall use reasonable efforts in Landlord’s prudent business judgment to
cause the Condo Board to give or refuse its consent or approval (which shall in
no event be construed to require Landlord to initiate any action or lawsuit or
expend funds).

 

90



--------------------------------------------------------------------------------



 



ARTICLE 34
NAME OF BUILDING; SIGNAGE
34.01. Landlord shall have the full right at any time to name and change the
name of the Building and to change the designated address of the Building. The
Building may be named after any person, firm, or otherwise, whether or not such
name is, or resembles, the name of a tenant of the Building.
34.02 (a) Tenant shall have (i) the non-exclusive right to place one sign
identifying Tenant and/or its Affiliates in the form of a plaque on the exterior
of the Building near the entrances on Broad Street and Stone Street/Coenties
Alley (the “Exterior Signage”), and (ii) subject to the provisions of
Section 34.04 below, the exclusive (subject to Section 34.03 below) right to
place a sign depicting the corporate name or logo of Tenant and/or its
Affiliates (provided that such Affiliates operate the same business as Tenant)
in the lobby elevator bank serving floors 22 through and including 30 of the
Building (the “Elevator Bank Signage”; together with the Exterior Signage,
collectively, “Tenant’s Signage”). The location, size, dimensions and appearance
of Tenant’s Signage shall be approved by Landlord, which approval shall not be
unreasonably withheld (taking into account the Lobby Work to be performed by
Landlord); it being acknowledged and agreed that Landlord hereby approves the
location, size, dimensions and appearance of the Exterior Signage as shown on
Exhibit S attached hereto. Tenant’s Signage shall be installed, maintained and
repaired by Landlord at Tenant’s sole but reasonable cost and expense based on
Landlord’s actual reasonable out-of-pocket costs and expenses. Notwithstanding
the provisions of this Section 34.02, Tenant’s right to maintain Tenant’s
Signage shall be subject to Tenant (or any Permitted Transferee) at all times
leasing not less than 225,000 rentable square feet in the Building (the “Leasing
Test”).
(b) Upon the expiration or earlier termination of the Lease, Tenant shall remove
Tenant’s Signage at its sole cost and expense and Tenant shall repair any damage
caused to the Building by the use or removal of such Tenant Signage. Landlord
shall have the right (but not the obligation) to perform Tenant’s removal and
restoration obligations under this Section 34.02(b) and Tenant shall, on demand,
reimburse Landlord for all actual reasonable out-of-pocket costs and expenses
incurred by Landlord in connection therewith.
34.03 Subject to this Section 34.03 and Section 34.04, Landlord reserves the
right to install or grant any other person or entity permission to install
signage in, on or about the common areas of the Land or Building or the exterior
thereof, provided that so long as Tenant is the Tenant named herein (or a
Permitted Transferee), Tenant satisfies the Leasing Test and this Lease shall be
in effect, Landlord shall not permit any other office tenant in the Building to
install signage:
(a) on the Broad Street side façade of the Building which tenant’s signage is
larger than the Exterior Signage, provided this clause (a) shall only apply if
such other tenant (i) does not lease space in the Building as of the date of
this Agreement and (ii) at the time in question leases less space in the
Building than Tenant and its Permitted Transferees; provided, that following the
installation of the Exterior Signage, Landlord may permit such other tenant to
install signage on the Broad Street side façade of the Building which tenant’s
signage is larger than the then-existing Exterior Signage if in connection
therewith Landlord permits Tenant to increase the size of the then-existing
Exterior Signage to be the same size as, or larger than, such other tenant’s
signage.

 

91



--------------------------------------------------------------------------------



 



(b) within a fifteen (15) feet radius of the Exterior Signage on Broad Street
(provided, the foregoing shall not prohibit Landlord from permitting any other
person or entity to install signage on a column that is adjacent to, or the
transom that is above, the column on which the Exterior Signage is installed);
or
(c) in the same lobby elevator bank in which the Elevator Bank Signage is
located, unless such other tenant (i) leases, at all times during which such
signage rights are granted to such other tenant, at least 300,000 rentable
square feet in the Building and at least one full floor between floors 22 and 30
of the Building, inclusive, and/or (ii) leases at least three (3) full floors
between floors 22 and 30 of the Building, inclusive.
34.04 The rights of Tenant under this Article 34 shall be personal to the named
Tenant herein and any Permitted Transferee, provided that Tenant shall be
permitted to transfer its rights to Tenant’s Signage (but not its right to have
Tenant’s Exterior Signage relocated to a relocated main building entrance as
provided in Section 4.04) to (a) any sublessee of Tenant that is subleasing in
excess of 190,000 rentable square feet of the demised premises and (b) any
assignee of Tenant, in each case which is approved in accordance with the
provisions of this Lease.
ARTICLE 35
INVALIDITY OF ANY PROVISION
35.01. If any term, covenant, condition or provision of this Lease or the
application thereof to any circumstance or to any person, firm or corporation
shall be held invalid or unenforceable to any extent, the remaining terms,
covenants, conditions and provisions of this Lease, or the application thereof
to any circumstances or to any person, firm or corporation other than those as
to which any term, covenant, condition or provision is held invalid or
unenforceable, shall not be affected thereby and each remaining term, covenant,
condition and provision of this Lease shall be valid and shall be enforceable to
the fullest extent permitted by law.
ARTICLE 36
CAPTIONS
36.01. The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.

 

92



--------------------------------------------------------------------------------



 



ARTICLE 37
CERTIFICATE OF LANDLORD OR TENANT
37.01. Landlord or Tenant shall, without charge, at any time and from time to
time, within fifteen (15) days after the written request by the other, deliver a
written statement to the other, or any other person, firm or corporation
reasonably specified by the other (which may include a mortgagee, ground lessor
or proposed transferee of Landlord, or a permitted subtenant or assignee of
Tenant), signed by an authorized signatory, stating:
(a) That this Lease is unmodified and in full force and effect or, if there has
been any modification, that the same is in full force and effect as modified and
stating any such modification;
(b) Whether or not there are then existing any setoffs or defenses against the
enforcement of any of the agreements, terms, covenants, or conditions of this
Lease and any modification thereof upon the part of Landlord or Tenant to be
performed or complied with, and, if so, specifying the same;
(c) The dates to which basic annual rent, additional rent, and other charges
hereunder have been paid;
(d) Whether the Possession Date has occurred with respect to any portion of the
demised premises and rent become payable hereunder with respect thereto; and
whether Tenant has accepted possession of any portion of the demised premises;
(e) Whether or not, in the case of Landlord’s certificate, to Landlord’s
knowledge, Landlord, or in the case of Tenant’s certificate, to Tenant’s
knowledge, Tenant, is in default under this Lease;
(f) In the case of Tenant, whether the Lease has been assigned or any portion of
the demised premises has been subleased;
(g) In the case of Tenant, the amount of any unpaid tenant improvement allowance
or landlord contribution payable to Tenant; and
(h) Such other statements reasonably requested by the requesting party.

 

93



--------------------------------------------------------------------------------



 



ARTICLE 38
BROKER
38.01. Landlord and Tenant represent and warrant to each other that the only
agents or brokers with whom each has dealt in connection with this Lease and/or
the demised premises and/or the Building are Jones Lang LaSalle (represented by
Peter G. Riguardi, Frank A. Doyle and Cynthia Wasserberger) (“JLL ONE”), Jones
Lang LaSalle (represented by Mitchell Konsker and Matthew Astrachan) (“JLL TWO”)
and Cushman & Wakefield, Inc. (represented by Steven Bauer) (“C&W”) (JLL ONE,
C&W and JLL TWO are, collectively, the “Brokers”), and that this Lease was not
brought about or procured through the use, negotiation and/or instrumentality of
any other agents or brokers. Landlord agrees to pay the fee of JLL ONE pursuant
to a separate written agreement. Landlord covenants and agrees to pay, indemnify
and hold Tenant harmless from and against any and all claims for commissions and
other compensation made by any agent or agents and/or any broker or brokers
claiming to have dealt with Landlord, including JLL ONE, but excluding C&W and
JLL TWO, together with all costs and expenses incurred by Tenant in resisting
such claims including, without limitation, reasonable attorneys’ fees and
expenses. Tenant covenants and agrees to pay, indemnify and hold Landlord
harmless from and against any and all claims for commissions and other
compensation made by any agent or agents and/or any broker or brokers claiming
to have dealt with Tenant, including C&W and JLL TWO, but excluding JLL ONE,
together with all costs and expenses incurred by Landlord in resisting such
claims including, without limitation, reasonable attorneys’ fees and expenses.
Landlord and Tenant acknowledge that Jones Lang LaSalle shall enter into a
separate agreement with C&W which provides that, among other terms, if this
Lease is executed and delivered by both Landlord and Tenant and all conditions
to the effectiveness hereof shall be satisfied, Jones Lang LaSalle shall pay to
C&W a commission to be agreed upon between Jones Lang LaSalle and C&W, subject
to, and in accordance with, the terms and conditions of such written agreement.
ARTICLE 39
RENEWAL OPTION
39.01. By written notice delivered to Landlord on or before the date which is
sixteen (16) months prior to the then Expiration Date (the “Exercise Date”),
time being of the essence, expressly provided that (i) on the Exercise Date,
Tenant is not then in monetary default or material non-monetary under this Lease
beyond any applicable notice and grace period, and (ii) on the Exercise Date and
as of the first date of the renewal term, except as provided in Section 39.04
below, Tenant and/or its Permitted Transferees are in occupancy of not less than
seventy five (75%) percent of the rentable square footage of the demised
premises then leased by Tenant (the “Renewal Occupancy Test”), Tenant shall have
the option to extend the term of this Lease for, except as provided in
Section 39.04 below, either (a) the entire demised premises, or (b) the entire
demised premises less only the highest or lowest one or two contiguous full
floors in the Tower Floor Stack (as hereinafter defined), either for ten
(10) years or for five (5) years (as specified by Tenant in its extension notice
to Landlord; it being agreed that Tenant’s failure to specify in such notice
whether Tenant elects to renew this Lease for five (5) years or ten (10) years
shall be deemed Tenant’s election to renew this Lease for ten (10) years)
commencing on the first day following the then Expiration Date and ending,
(x) in the event of a ten (10) year extension, on the date immediately preceding
the tenth (10th) anniversary of commencement of the renewal term, or (y) in the
event of a five (5) year renewal term, on the date immediately preceding the
fifth (5th) anniversary of commencement of the

 

94



--------------------------------------------------------------------------------



 



renewal term (hereinafter, in either event, the “renewal term”) upon the same
terms and conditions hereof except that (1) the basic annual rental rate to be
paid by Tenant for the renewal term shall be one hundred (100%) percent of the
annual fair market rental value for the demised premises so renewed, as
determined as hereinafter set forth, and to be effective on the first day of the
first renewal term, (2) the Base Tax Year shall be the fiscal tax year in which
the renewal term commences and (3) the Base Operating Period shall be the
calendar year in which the renewal term commences. The term “Tower Floor Stack”
as used in this Lease shall mean, from time to time during the term of this
Lease, the full or partial floors between floors 22 through 30, inclusive, of
the Building then leased by Tenant; it being acknowledged that as of the date of
this Lease, the Tower Floor Stack consists of floors 22 through 30, inclusive,
of the Building.
In this regard, no earlier than four hundred and twenty five (425) days and no
later than three hundred and sixty five (365) days prior to the Expiration Date,
which sixty (60) day period is hereinafter referred to as the “Exchange Period”,
Landlord shall submit to Tenant a statement of Landlord’s determination of the
annual fair market rental value for the demised premises so elected to be
renewed by Tenant for the renewal term, which statement shall show the basis
upon which such determination was made. The term “Fair market rental value”
means the fixed annual rent that a willing lessee would pay and a willing lessor
would accept for the demised premises so elected to be renewed by Tenant during
the renewal term, taking into account that Tenant is not receiving any
concessions for the renewal term and all other then current relevant factors,
and measured as of the date that is six (6) months prior to the commencement of
the renewal term.
Within twenty (20) business days after receipt of Landlord’s determination,
Tenant may either (i) accept Landlord’s determination of the annual fair market
rental value or (ii) provide Landlord with its own determination of the annual
fair market rental value, including the basis upon which such determination was
made. Tenant’s failure to elect either option (i) or (ii) of the immediately
preceding sentence shall be deemed Tenant’s agreement with Landlord’s
determination of the annual fair market rental value. If Tenant elects option
(ii), then Landlord and Tenant shall, for a period of thirty (30) days after
Landlord’s receipt of Tenant’s determination, negotiate in good faith to
determine the annual fair market rental value and if Landlord and Tenant are
unsuccessful in reaching agreement within such thirty (30) days, either Landlord
or Tenant may cause the issue to be arbitrated as hereinafter in this Article 39
set forth. Except for the determination of basic annual rental rate and the
re-setting of the Base Tax Year and Base Operating Period (in accordance with
the first paragraph of this Section 39.01), the renewal term shall be upon all
of the terms, covenants and conditions contained in this Lease, provided that
Landlord shall have no obligation to perform any work, pay any contribution or
render any services to make the demised premises so elected to be renewed by
Tenant ready for Tenant’s continued use or occupancy during the renewal term,
and Tenant shall accept the demised premises in its “as-is” condition existing
as of the date of the commencement of the renewal term.

 

95



--------------------------------------------------------------------------------



 



39.02. In the event either Landlord or Tenant elect to arbitrate the issue of
annual fair market rental value, such issue shall be determined by arbitration
as hereinafter provided. Landlord and Tenant shall each appoint a fit and
impartial broker as an arbitrator who shall have at least ten (10) years’
experience in the commercial real estate brokerage industry in the City of New
York with respect to first class office buildings in the financial district of
Manhattan and who shall not have worked actively with either party or an
affiliate of either party within the previous two (2) years nor is about to be
engaged to work with either party or an affiliate of either party (each a
“Qualified Arbitrator”). Such appointment shall be indicated in writing by each
party to the other. The arbitrators so appointed shall appoint a third Qualified
Arbitrator within ten (10) business days after the appointment of the second
arbitrator. In case either party shall fail to appoint a Qualified Arbitrator
within a period of ten (10) business days after written notice from the other
party to make such appointment, the Real Estate Board of New York, or its
successor (“REBNY”) shall appoint such Qualified Arbitrator(s) upon the
application of the other party. The two (2) arbitrators so appointed shall
appoint the third (3rd) arbitrator within ten (10) business days after the
appointment of the second (2nd) arbitrator, otherwise REBNY shall similarly make
such appointment upon the application of the other party. The arbitrators shall
proceed with all reasonable dispatch to determine the annual fair market rental
value and under all circumstances shall be bound by the terms of this Lease and
shall not add to, subtract from, or otherwise modify such provisions and shall
take into account the definition of “fair market rental value” set forth above.
Landlord and Tenant shall each be permitted to submit to the Qualified
Arbitrators a revised determination of the fair market rental value, provided
that Landlord’s revised determination shall not exceed Landlord’s initial
determination of the fair market rental value and Tenant’s revised determination
shall not be less than Tenant’s initial determination of same. The arbitrators’
sole discretion in determining the question submitted shall be limited to
selecting either Landlord’s determination of fair market rental value or
Tenant’s determination of fair market rental value (in either case as revised,
if applicable), and no other amount. The decision of the arbitrators shall, in
any event, be rendered within thirty (30) days after their appointment and such
decision shall be in writing and in duplicate with one counterpart delivered to
each Landlord and Tenant. The arbitration shall be conducted in accordance with
the then prevailing Streamlined Arbitration Rules and Procedures of JAMS for
arbitration of commercial disputes and applicable New York law, and a decision
of a majority of the arbitrators shall be binding, final and conclusive upon
Landlord and Tenant and shall form the basis for establishing and setting the
basic annual rent payable hereunder with respect to the renewal term. The fees
of the third arbitrator and the expenses incident to the proceedings shall be
shared equally between Landlord and Tenant. Each party shall be responsible for
the fees of its own Qualified Arbitrator.
39.03. In the event the determination of the basic annual rental rate is not
finalized until after the first day of the renewal term, Tenant shall pay rental
based on Landlord’s determination of fair market rental value. In the event the
basic annual rental rate for the renewal term as finally determined to be less
than Landlord’s determination of fair market rental value for the renewal term,
Landlord will credit any overpayments by Tenant to the next installment(s) of
basic annual rent becoming due during the first renewal term following the month
in which the basic annual rental rate for the first renewal term was finally
established.

 

96



--------------------------------------------------------------------------------



 



39.04 Notwithstanding anything to the contrary contained in this Article 39,
(i) Tenant’s right to renew this Lease for the renewal term shall be personal to
the named Tenant herein and any Permitted Transferee, and (ii) Tenant shall not
be obligated to satisfy the Renewal Occupancy Test as a condition to Tenant’s
right to renew this Lease for the renewal term provided that (x) on the Exercise
Date, Tenant shall be subleasing to a single permitted sublessee (together with
any affiliates of such sublessee) in accordance with the provisions of this
Lease in excess of 190,000 rentable square feet of the demised premises,
(y) such sublessee shall have an aggregate net worth (computed in accordance
with GAAP) at least equal to seventeen and one-half (171/2) times the greater of
(I) the average basic rental payable per annum under this Lease for the renewal
term and (II) the average basic rental payable per annum under the such sublease
for the renewal term, in each case for the sublet space (each measured as of the
Exercise Date) (provided, that if such sublessee is a Service Industry
Transferee, in lieu of such required minimum net worth, the financial condition
of such company shall be reasonably satisfactory to Landlord), and (z) Tenant
shall have an aggregate net worth (computed in accordance with GAAP and as of
the Exercise Date) at least equal to $200,000,000. The amount set forth above in
respect of the Tenant’s required net worth shall be increased on January 1, 2012
and on each January 1 thereafter occurring during the term of this Lease
(including the renewal term) to equal the sum of (x) $200,000,000 plus (y) the
product obtained by multiplying (i) $200,000,000 by (ii) the percentage increase
in the CPI in effect as of the applicable January 1 (i.e., as to which such
increase is being calculated) over the CPI as of December 31, 2011.
ARTICLE 40
EXPANSION OPTION
40.01. By written notice (the “ES Acceptance Notice”) delivered to Landlord on
or before the date which is twelve (12) months prior to the Anticipated ES
Inclusion Date (as hereinafter defined), time being of the essence, expressly
provided that (i) on the date Tenant delivers such notice, Tenant is not in
monetary default or material non-monetary under this Lease beyond any applicable
notice and grace period, and (ii) on the date Tenant delivers such notice and on
the ES Inclusion Date (as hereinafter defined), Tenant and/or its Permitted
Transferees are in occupancy of at least 190,000 rentable square feet of the
demised premises (the “ES Occupancy Test”), Tenant shall have the option to
expand the demised premises by adding the Expansion Space on the ES Inclusion
Date. “Expansion Space” means approximately one-half to one full floor of the
Building, which floor is served by an elevator bank that also serves any portion
of the demised premises then leased by Tenant. The precise size and location of
the Expansion Space shall be as determined by Landlord in its reasonable
discretion, provided, however, if such space comprises less than a full floor,
it (i) provides Tenant with access to all Building services provided to the
demised premises; (ii) includes a pro rata amount of windows and exterior
exposure on such floor; and (iii) is configured so as to be in compliance with
all applicable Legal Requirements.

 

97



--------------------------------------------------------------------------------



 



40.02 Landlord shall deliver to Tenant a written notice on or before the date
which is fifteen (15) months prior to the date on which Landlord reasonably
anticipates delivering possession of the Expansion Space to Tenant (the
“Anticipated ES Inclusion Date”), which notice shall identify the Expansion
Space in reasonable detail, including the rentable square footage thereof, and
state the Landlord’s determination of basic annual rental rate with respect to
the Expansion Space. If Tenant effectively exercises its option to add the
Expansion Space as provided in Section 40.01 above, Landlord shall use
reasonable efforts to deliver possession of the Expansion Space to Tenant on or
before the Anticipated ES Inclusion Date, including, to the extent advisable in
Landlord’s business judgment, the institution and prosecution of holdover or
other appropriate proceedings against any occupant of the Expansion Space. The
“ES Inclusion Date” shall mean the date on which Landlord actually delivers
possession of the Expansion Space to Tenant, which shall be any date during the
period (the “ES Delivery Period”) from and after February 1, 2021 to but not
including February 1, 2023 (the “Outside ES Delivery Date”). Notwithstanding the
foregoing, if Landlord is unable to deliver possession of the Expansion Space to
Tenant on or before the Anticipated ES Inclusion Date or within the ES Delivery
Period, Landlord shall have no liability to Tenant therefor and this Lease shall
not in any way be impaired; provided, that if Landlord shall fail to deliver the
Expansion Space on or before (i) the 60th day following the Anticipated ES
Inclusion Date, then the date on which Tenant’s obligation to commence the
payment of rent for the Expansion Space (the “Expansion Space RCD”) shall be
additionally extended by one (1) day for each day occurring between such 60th
day and the earlier to occur of (a) the ES Inclusion Date, and (b) the 119th day
following the Anticipated ES Inclusion Date, or (ii) the 120th day following the
Anticipated ES Inclusion Date, then Expansion Space RCD shall be additionally
extended by two (2) days for each day occurring between such 120th day and the
ES Inclusion Date. If Landlord shall fail to deliver the Expansion Space to
Tenant on or before the first anniversary of the Anticipated ES Inclusion Date,
then Tenant may revoke its ES Acceptance Notice upon not less than thirty
(30) days prior notice to Landlord (unless Landlord, prior to the expiration of
such thirty (30) day period, delivers to Tenant the Expansion Space); provided,
further, that Tenant’s failure to revoke its ES Acceptance Notice in respect of
the Expansion Space within thirty (30) days following the first (1st)
anniversary of the Anticipated ES Inclusion Date, time being of the essence,
shall constitute a waiver by Tenant of its right to revoke its ES Acceptance
Notice. If the Expansion Space subsequently becomes available after Tenant has
elected to revoke its ES Acceptance Notice, then Tenant shall again have the
right to lease the same pursuant to the provisions of this Article 40 by
delivering written notice of same to Landlord within thirty (30) days following
the date on which Landlord shall have notified Tenant in writing that the
Expansion Space has become available. Landlord’s obligation to deliver the
Expansion Space to Tenant within any particular period or on or before any
particular date hereunder shall be extended for up to 90 days in the aggregate
due to Force Majeure Events, if applicable. This Section 40.02 constitutes “an
express provision to the contrary” within the meaning of said Section 223(a) of
the New York Real Property Law and any other law of like import now or hereafter
in effect.

 

98



--------------------------------------------------------------------------------



 



40.03. The Expansion Space shall be leased to Tenant upon the same terms and
conditions hereof except that (a) the basic annual rental rate to be paid by
Tenant for any portion of the Expansion Space shall be one hundred percent
(100%) percent of the annual fair market rental value of the Expansion Space, as
determined in accordance with Article 39 (and measured as of the date that is
six (6) months prior to the ES Inclusion Date), the Base Operating Period shall
be the calendar year in which the term of the Expansion Space commences as part
of the demised premises, and the Base Tax Year shall be the fiscal tax year in
which the term of the Expansion Space commences as part of the demises premises;
(b) this lease term for the Expansion Space shall terminate on the same date
this Lease terminates; (c) Tenant’s Proportionate Share for Taxes, Operating
Expenses and Cafeteria Rent shall be appropriately adjusted to include the
Expansion Space; and (d) Landlord shall have no obligation to perform any work,
pay any contribution or render any services to make the Expansion Space ready
for Tenant’s use or occupancy, and Tenant shall accept the Expansion Space in
its “as-is” condition existing as of the ES Inclusion Date, except that the same
shall be in vacant and broom-clean condition. For purposes of the application of
Article 39 to the Expansion Space, the “Exchange Period” with respect to the
Expansion Space shall mean no earlier than three hundred sixty-five (365) days
and no later than three hundred (300) days prior to the Anticipated ES Inclusion
Date. Within twenty (20) business days after receipt of Landlord’s
determination, Tenant may either (i) accept Landlord’s determination of the
annual fair market rental value or (ii) provide Landlord with its own
determination of the annual fair market rental value, including the basis upon
which such determination was made. Tenant’s failure to elect either option
(i) or (ii) of the immediately preceding sentence shall be deemed Tenant’s
agreement with Landlord’s determination of the annual fair market rental value.
If Tenant elects option (ii), then Landlord and Tenant shall, for a period of
thirty (30) days after Landlord’s receipt of Tenant’s determination, negotiate
in good faith to determine the annual fair market rental value and if Landlord
and Tenant are unsuccessful in reaching agreement within such thirty (30) days,
either Landlord or Tenant may cause the issue to be arbitrated as provided in
Article 39. Any portion of the Expansion Space added to the demised premises
will be reflected in an “additional space” amendment to this Lease, mutually
satisfactory to Landlord and Tenant, but the failure of the parties to enter
into such amendment shall not nullify or otherwise affect the validity of
Tenant’s exercise of the leasing of such Expansion Space.
40.04. Except as otherwise provided in this Lease, if Tenant does not exercise
its option to lease the Expansion Space pursuant to this Article 40 or revokes
its ES Acceptance Notice in accordance with Section 40.02, then, except as set
forth in Section 40.02, Tenant shall have no further rights and Landlord shall
have no further obligations under this Article 40, and this Article 40 shall
thereafter be of no force and effect.

 

99



--------------------------------------------------------------------------------



 



40.05. Notwithstanding anything to the contrary contained in this Article 40,
(i) Tenant’s right to add the Expansion Space shall be personal to the named
Tenant herein, any Permitted Transferee of Tenant and any Person to which this
Lease is assigned by Tenant in accordance with the provisions of this Lease, and
(ii) Tenant shall not be obligated to satisfy the ES Occupancy Test as a
condition to the exercise of Tenant’s Expansion Option provided that (a) as of
the Tenant’s ES Acceptance Notice, Tenant shall be subleasing to a sublessee of
Tenant (together with any affiliates of such sublessee) in accordance with the
provisions of this Lease in excess of 190,000 rentable square feet of the
demised premises, (b) such sublessee shall have an aggregate net worth (computed
in accordance with GAAP) at least equal to seventeen and one-half (171/2) times
the greater of (I) the average basic rent payable per annum under this Lease
taking into account the inclusion of the Expansion Space, and (II) the average
basic rent payable per annum under such sublease taking into account the
inclusion of the Expansion Space, in each case for the remainder of the sublet
term (each measured as of the date of the ES Acceptance Notice) (provided, that
with respect to any proposed Service Industry Transferee, in lieu of such
required minimum net worth, the financial condition of such company shall be
reasonably satisfactory to Landlord), and (c) Tenant shall have an aggregate net
worth (computed in accordance with GAAP) at least equal to $200,000,000. The
amount set forth above in respect of the Tenant’s required net worth shall be
increased on January 1, 2012 and on each January 1 thereafter occurring during
the term of this Lease (including the renewal term) to equal the sum of (x)
$200,000,000 plus (y) the product obtained by multiplying (i) $200,000,000 by
(ii) the percentage increase in the CPI in effect as of the applicable January 1
(i.e., as to which such increase is being calculated) over the CPI as of
December 31, 2011.
ARTICLE 41
2017 EXPANSION OPTION
41.01. By written notice (the “2017 ES Acceptance Notice”) delivered to Landlord
on or before the date which is twelve (12) months prior to the Anticipated 2017
ES Inclusion Date (as hereinafter defined), time being of the essence, expressly
provided that (i) on the date Tenant delivers such notice, Tenant is not in
monetary default or material non-monetary default under this Lease beyond any
applicable notice and grace period, and (ii) on the date Tenant delivers such
notice and on the 2017 ES Inclusion Date (as hereinafter defined), Tenant and/or
its Permitted Transferees are in occupancy of at least 190,000 rentable square
feet of the demised premises, Tenant shall have the option to expand the demised
premises by adding the 2017 Expansion Space (as hereinafter defined) on the 2017
ES Inclusion Date. The “2017 Expansion Space” means approximately 15,000
rentable square feet to 20,000 rentable square feet of space located between
floors 8 through 21 of the Building, inclusive, the exact size and location of
which shall be determined by Landlord in its sole but reasonable discretion,
provided, however, if such space comprises less than a full floor, it
(a) provides Tenant with access to all Building services provided to the demised
premises; (b) includes a pro rata amount of windows and exterior exposure on
such floor; and (c) is configured so as to be in compliance with all applicable
Legal Requirements.

 

100



--------------------------------------------------------------------------------



 



41.02. Landlord shall deliver to Tenant a written notice on or prior to the date
which is fifteen (15) months prior to the date on which Landlord reasonably
anticipates delivering possession of the 2017 Expansion Space to Tenant (the
“Anticipated 2017 ES Inclusion Date”), which notice shall set forth the
Anticipated 2017 ES Inclusion Date and identify the 2017 Expansion Space in
reasonable detail, including the rentable square footage thereof, and state the
Landlord’s determination of basic annual rental rate with respect to the 2017
Expansion Space. If Tenant effectively exercises its option to add the 2017
Expansion Space as provided in Section 41.01 above, Landlord shall use
reasonable efforts to deliver possession of the 2017 Expansion Space to Tenant
on or before the Anticipated 2017 ES Inclusion Date, including, to the extent
advisable in Landlord’s business judgment, the institution and prosecution of
holdover or other appropriate proceedings against any occupant of the 2017
Expansion Space. The “2017 ES Inclusion Date” shall mean the date on which
Landlord actually delivers possession of the 2017 Expansion Space to Tenant in
the condition required hereunder, which may be any date from and after March 1,
2017 to and including August 1, 2017. Notwithstanding the foregoing, if Landlord
is unable to deliver possession of the 2017 Expansion Space to Tenant on or
before the Anticipated 2017 ES Inclusion Date, Landlord shall have no liability
to Tenant therefor and this Lease shall not in any way be impaired; provided,
that Tenant shall be entitled to a credit against the first installments of
basic annual rent payable with respect to the 2017 Expansion Space in an amount
equal to the lesser of (i) the fixed holdover rent (i.e., excluding holdover
rent attributable to payments in respect of Operating Payments or Tax Payments
or any other amounts other than fixed rent) actually received by Landlord from
any tenant holding over in the 2017 Expansion Space (solely with respect to the
2017 Expansion Space and not any other space leased by such tenant) in respect
of the period that Landlord shall not be able to so deliver the 2017 Expansion
Space to Tenant (after deducting therefrom Landlord’s actual out-of-pocket costs
of collecting the same), and (ii) an amount determined by multiplying (a) the
fixed holdover rent (i.e., excluding holdover rent attributable to payments in
respect of Operating Payments and Tax Payments or any other amounts other than
fixed rent) per rentable square foot actually paid by Tenant (as reasonably
evidenced to Landlord) to the landlord under that certain Sublease, dated
October 31, 2006, between ARK Asset Management Co., Inc., as sublessor, and
Oppenheimer & Co. Inc., as sublessee (under which Oppenheimer & Co. Inc. has
attorned to SLG Broad 125 C LLC, as landlord, pursuant to that certain written
demand by SLG Broad 125 C LLC, dated May 14, 2009) with respect to Tenant’s
holding over in the space demised under such lease as a result of Tenant’s
inability to relocate to the 2017 Expansion Space due to Landlord’s failure
timely to deliver same, by (b) the number of rentable square feet comprising the
2017 Expansion Space; provided, further, that Landlord shall diligently pursue
its rights against any such tenant holding over in the 2017 Expansion Space in a
manner consistent with prudent business practice, including, without limitation,
instituting summary proceedings against such holdover tenant if such holding
over shall continue for a period of forty-five (45) days following the
Anticipated 2017 ES Inclusion Date (subject to reasonable extensions of such
period if Landlord shall then be negotiating an arm’s length settlement with
such holdover tenant). If Landlord shall fail to deliver the 2017 Expansion
Space to Tenant on or before the first anniversary of the Anticipated 2017 ES
Inclusion Date,

 

101



--------------------------------------------------------------------------------



 



then Tenant may revoke its 2017 ES Acceptance Notice upon not less than thirty
(30) days prior notice to Landlord (unless Landlord, prior to the expiration of
such thirty (30) day period, delivers to Tenant the Expansion Space); provided,
further, that Tenant’s failure to revoke its 2017 ES Acceptance Notice in
respect of the 2017 Expansion Space within thirty (30) days following the first
(1st) anniversary of the Anticipated 2017 ES Inclusion Date, time being of the
essence, shall constitute a waiver by Tenant of its right to revoke its 2017 ES
Acceptance Notice. If the 2017 Expansion Space subsequently becomes available
after Tenant has elected to revoke its 2017 ES Acceptance Notice, then Tenant
shall again have the right to lease the same pursuant to the provisions of this
Article 40 by delivering written notice of same to Landlord within thirty
(30) days following the date on which Landlord shall have notified Tenant in
writing that the 2017 Expansion Space has become available. Landlord’s
obligation to deliver the 2017 Expansion Space to Tenant within any particular
period or on or before any particular date hereunder shall be extended for up to
120 days in the aggregate due to Force Majeure Events, if applicable. This
Section 41.02 constitutes “an express provision to the contrary” within the
meaning of said Section 223(a) of the New York Real Property Law and any other
law of like import now or hereafter in effect.
41.03. The 2017 Expansion Space shall be leased to Tenant upon the same terms
and conditions hereof except that (a) the basic annual rental rate to be paid by
Tenant for any portion of the 2017 Expansion Space shall be one hundred percent
(100%) percent of the annual fair market rental value of the 2017 Expansion
Space, as determined in accordance with Article 39 (measured as of the date that
is six (6) months prior to the 2017 ES Inclusion Date), the Base Operating
Period shall be the calendar year in which the term of the 2017 Expansion Space
commences as part of the demised premises, and the Base Tax Year shall be the
fiscal tax year in which the term of the 2017 Expansion Space commences as part
of the demises premises; (b) this lease term for the 2017 Expansion Space shall
terminate on the same date this Lease terminates; (c) Tenant’s Proportionate
Share for Taxes, Operating Expenses and Cafeteria Rent shall be appropriately
adjusted to include the 2017 Expansion Space; and (d) and Landlord shall have no
obligation to perform any work, pay any contribution or render any services to
make the 2017 Expansion Space ready for Tenant’s use or occupancy, and Tenant
shall accept the 2017 Expansion Space in its “as-is” condition existing as of
the 2017 ES Inclusion Date, except that the same shall be vacant and in
broom-clean condition. For purposes of the application of Article 39 to the 2017
Expansion Space, the “Exchange Period” with respect to the 2017 Expansion Space
shall mean no earlier than three hundred sixty-five (365) days and no later than
three hundred (300) days prior to the Anticipated 2017 ES Inclusion Date. Within
twenty (20) business days after receipt of Landlord’s determination, Tenant may
either (i) accept Landlord’s determination of the annual fair market rental
value or (ii) provide Landlord with its own determination of the annual fair
market rental value, including the basis upon which such determination was made.
Tenant’s failure to elect either option (i) or (ii) of the immediately preceding
sentence shall be deemed Tenant’s agreement with Landlord’s determination of the
annual fair market rental value. If Tenant elects option (ii), then Landlord and
Tenant shall, for a period of thirty (30) days after Landlord’s receipt of
Tenant’s determination, negotiate in good faith to determine the annual fair
market rental value and if Landlord and Tenant are unsuccessful in reaching
agreement within such thirty (30) days, either Landlord or Tenant may cause the
issue to be arbitrated as provided in Article 39. Any portion of the 2017
Expansion Space added to the demised premises will be reflected in an
“additional space” amendment to this Lease, mutually satisfactory to Landlord
and Tenant, but the failure of the parties to enter into such amendment shall
not nullify or otherwise affect the validity of Tenant’s exercise of the leasing
of such 2017 Expansion Space.

 

102



--------------------------------------------------------------------------------



 



41.04. If Tenant does not exercise its option to lease the 2017 Expansion Space
pursuant to this Article 41 or revokes its 2017 ES Acceptance Notice in
accordance with Section 41.02, then, except as set forth in Section 41.02,
Tenant shall have no further rights and Landlord shall have no further
obligations under this Article 41, and this Article 41 shall thereafter be of no
force and effect.
41.05. Notwithstanding anything to the contrary contained in this Article 41,
Tenant’s right to add the 2017 Expansion Space shall be personal to the named
Tenant herein and/or any Permitted Transferee of Tenant.
ARTICLE 42
OFFER SPACE
42.01. If during the term of this Lease any Offer Space shall become “available”
(as such term is hereinafter defined) and the Offer Notice for such Offer Space
is delivered no later than February 1, 2023, then provided that (x) as of the
date of Tenant’s OS Notice, Tenant is not then in monetary default or material
non-monetary under this Lease beyond applicable notice and cure periods, and
(y) as of the date of Tenant’s OS Notice, Tenant and/or its Permitted
Transferees are in occupancy of not less than eighty five (85%) percent of the
rentable square footage of the demised premises then leased by Tenant (the
“Offer Space Occupancy Test”), Landlord shall give Tenant notice (an “Offer
Notice”), specifying (a) the location and rentable square footage of such Offer
Space, (b) the condition in which such Offer Space shall be delivered to Tenant,
(c) Landlord’s proposed determination of the annual fair market rental value for
such Offer Space (“Landlord’s Offer Determination”), (d) the date or estimated
date that such offer space will be delivered to Tenant in the condition required
by this Lease (the “Anticipated OS Inclusion Date”) and (e) any other relevant
terms being offered by Landlord with respect to such space. The foregoing right
of Tenant is hereinafter referred to as the “Tenant’s Right of First Offer”. In
addition, provided Tenant is not then in monetary default or material
non-monetary under this Lease beyond applicable notice and cure periods,
Landlord shall, within the first sixty (60) days following the beginning of each
calendar year, deliver to Tenant a notice listing all Offer Space that has
become “available” since the delivery of the immediately preceding Offer Notice
or Landlord reasonably anticipates will become “available” within the following
twelve (12) month period. Each such annual notice by Landlord shall constitute
an Offer Notice and include the information described in clauses (a) through
(e) above, and Tenant’s Right of First Offer with respect to any Offer Space
identified in such Offer Notice shall be subject to Tenant’s satisfaction of the
conditions set forth in this Section 42.01. No Offer Notice may be sent to
Tenant more than eighteen (18) months in advance of the Anticipated OS Inclusion
Date.

 

103



--------------------------------------------------------------------------------



 



“Offer Space” means any space that becomes available on floors 4 through 11,
inclusive (the “Lower Floor Stack”), floor 21 and floor 27 of the Building.
The term “available” shall mean, as to any Offer Space, that (A) such Offer
Space is free of any present or future possessory right now or hereafter
existing in favor of any third party; provided, that any space that is vacant on
the date of this Lease shall not be deemed available unless and until such space
is first leased to another tenant and then again becomes available, and
(B) Tenant shall not, at any time during the preceding twelve (12) month period,
have declined (or been deemed to decline) a Right of First Offer to lease such
Offer Space. Anything to the contrary contained herein notwithstanding, Tenant’s
Right of First Offer is subordinate to (x) any right of first offer, right of
first refusal, expansion right or similar right or option in favor of any third
party existing as of the date of this Lease and (y) Landlord’s right to renew or
extend the term of any lease to another tenant, whether or not pursuant to an
option or right set forth in such other tenant’s lease.
42.02 Within twenty (20) business days after receipt of the Offer Notice,
including Landlord’s Offer Determination, time being of the essence, Tenant
shall deliver a notice to Landlord (the “Tenant OS Notice”) pursuant to which
Tenant shall either (i) waive its right to exercise its Right of First Offer
with respect to the Offer Space, (ii) accept Landlord’s offer with respect to
all (but not less than all, except as hereinafter provided) of the Offer Space
and accept Landlord’s Offer Determination, or (iii) accept Landlord’s offer with
respect to all (but not less than all, except as hereinafter provided) of the
Offer Space but dispute Landlord’s Offer Determination and provide Landlord with
Tenant’s determination of the annual fair market rental value, including the
basis upon which such determination was made. Notwithstanding the foregoing, if
the Offer Space is located on multiple floors in the Lower Floor Stack, Tenant
may exercise its Right of First Offer on a floor-by-floor basis (for all the
Available space on each applicable floor) provided that (x) Tenant exercises its
Right of First Offer with respect to the highest or lowest such Offer Space
floor and floors contiguous thereto, if any, and (y) Tenant shall not be
permitted to exercise its Right of First Offer with respect to any Offer Space
floor that is not contiguous to a Portion of the then demised premises unless
Tenant shall also exercise its Right of First Offer with respect to any Offer
Space floor and floors that are contiguous to a portion of the then demised
premises, if any. If Tenant elects option (iii) above, then Landlord and Tenant
shall, for a period of thirty (30) days after Landlord’s receipt of Tenant’s
determination, negotiate in good faith to determine the annual fair market
rental value and if Landlord and Tenant are unsuccessful in reaching agreement
within such thirty (30) days, either Landlord or Tenant may cause the dispute
over annual fair market rental value to be arbitrated as provided in Article 39.
If Tenant accepts the offer and after the annual fair market rental value has
been agreed to or determined by arbitration, as the case may be, Landlord and
Tenant shall then enter into an additional space modification of this Lease
incorporating such Offer Space in this Lease with such changes as shall be
necessary to modify the terms of this Lease relative to such space, but the
failure of the parties to enter into such amendment shall not nullify or
otherwise affect the validity of Tenant’s exercise of the leasing of the Offer
Space.

 

104



--------------------------------------------------------------------------------



 



42.03. The terms for the Offer Space shall be the same as those for the demised
premises with the Offer Space to be thereafter deemed part of the demised
premises, except that:
(a) basic annual rent shall be one hundred (100%) percent of fair market rental
value (taking into account any concessions set forth in the Offer Notice and all
other then current relevant factors); the Base Tax Year shall be the fiscal tax
year in which the term of the Offer Space commences as part of the demised
premises, and the Base Operating Period shall be the calendar year in which the
term of the Offer Space commences as part of the demised premises.
(b) the lease term for the Offer Space shall expire or terminate on the same
date this Lease expires or terminates, as the case may be;
(c) Tenant’s Proportionate Share for Taxes, Operating Expenses and Cafeteria
Rent shall be appropriately adjusted to include the Offer Space; and
(d) Landlord shall have no obligation to perform any work, pay any contribution,
provide free rent or render any services to make the Offer Space ready for
Tenant’s use or occupancy, and Tenant shall accept the Offer Space in its
“as-is” condition subject to Landlord’s obligation to deliver the same in vacant
and broom-clean condition except as provided in the Offer Notice; provided, that
any such concessions shall be prorated and reduced accordingly in the event that
the period commencing on the OS Inclusion Date through the Expiration Date
(without taking into account any unexercised renewal terms) shall be shorter
than the lease term specified in the Offer Notice.
42.04. If Tenant does not exercise its option to lease a particular Offer Space,
Landlord may, for a period of twelve (12) months after date on which Tenant
declines or is deemed to have declined its Right of First Offer to lease such
space, offer such space for lease to any other person or entity on the same or
on different terms and conditions than those stated herein; provided, however,
(i) if Landlord has not so leased the particular Offer Space within such twelve
(12) month period, it shall again offer such space to Tenant pursuant to the
terms of this Article 42 prior to leasing it to any third party, (ii) if
Landlord desires to lease such space to a third party having a “net effective
rental rate” that is less than ninety-two and a half percent (92.5%) of the “net
effective rental rate” offered to Tenant, then Landlord shall once again offer
the particular Offer Space to Tenant pursuant to the terms of this Article 42
prior to leasing it to any third party, and (iii) if such Offer Space consists
of one (1) full floor of the Building and Landlord desires to lease to a third
party one-half (1/2) or less of such floor, then Landlord shall first offer such
half or smaller portion of such floor to Tenant pursuant to the terms of this
Article 42 prior to leasing it to any third party. Once a particular portion of
space has been offered to Tenant and declined, and Landlord leases such space to
a third party for a term that expires or terminates prior to the Expiration Date
and such space shall be vacated by the occupant thereof, Landlord shall again
offer such Offer Space to Tenant upon such expiration or termination upon the
terms set forth in this Article 42 prior to leasing, or offering to lease it to
a third party.

 

105



--------------------------------------------------------------------------------



 



42.05. If Landlord is unable to deliver possession of the Offer Space to Tenant
for any reason on or before the Anticipated OS Inclusion Date, the OS Inclusion
Date shall be the date on which Landlord is able to so deliver possession of the
Offer Space in the condition required hereunder and Landlord shall have no
liability to Tenant therefor and this Lease shall not in any way be impaired;
provided, that if Landlord shall fail to deliver the Offer Space on or before
the first (1st) anniversary of the Anticipated OS Inclusion Date, then Tenant,
prior to the date Landlord delivers possession to Tenant of the Offer Space, may
revoke its Tenant OS Notice upon not less than ten (10) days prior notice to
Landlord (unless Landlord, prior to the expiration of such ten (10) day period,
delivers to Tenant the Offer Space); provided, further, that Tenant’s failure to
revoke its Tenant OS Notice in respect of the Offer Space within thirty
(30) days following the first (1st) anniversary of the Anticipated OS Inclusion
Date, time being of the essence, shall constitute a waiver by Tenant of its
right to revoke its Tenant OS Notice. If such Offer Space subsequently becomes
available after Tenant has elected to revoke its Tenant OS Notice with respect
to such Offer Space, then Landlord shall again offer such Offer Space to Tenant
upon such Offer Space becoming available. This Section 42.05 constitutes “an
express provision to the contrary” within the meaning of Section 223(a) of the
New York Real Property Law and any other law of like import now or hereafter in
effect.
42.06 Notwithstanding anything to the contrary contained in this Article 42,
(i) Tenant’s Right of First Offer shall be personal to the named Tenant herein
and/or any Permitted Transferee of Tenant, and (ii) Tenant shall not be
obligated to satisfy the Offer Space Occupancy Test as a condition to the
exercise of Tenant’s Right of First Offer provided that (a) as of the date of
Tenant’s OS Notice, Tenant shall be subleasing to a sublessee (together with any
affiliates of such sublessee) in accordance with the provisions of this Lease in
excess of 190,000 rentable square feet of the demised premises, (b) such
sublessee shall have an aggregate net worth (computed in accordance with GAAP)
at least equal to seventeen and one-half (171/2) times the greater of (I) the
average basic rent payable per annum under this Lease for the term of the Offer
Space and (II) the average basic rent payable per annum under such sublease for
the term of the Offer Space (each measured as of the date of Tenant’s OS Notice)
(provided, that with respect to any proposed Service Industry Transferee, in
lieu of such required minimum net worth, the financial condition of such company
shall be reasonably satisfactory to Landlord), and (c) Tenant shall have an
aggregate net worth (computed in accordance with GAAP) at least equal to
$200,000,000. The amount set forth above in respect of the Tenant’s required net
worth shall be increased on January 1, 2012 and on each January 1 thereafter
occurring during the term of this Lease (including the renewal term) to equal
the sum of (x) $200,000,000 plus (y) the product obtained by multiplying (i)
$200,000,000 by (ii) the percentage increase in the CPI in effect as of the
applicable January 1 (i.e., as to which such increase is being calculated) over
the CPI as of December 31, 2011.

 

106



--------------------------------------------------------------------------------



 



42.07 Notwithstanding anything to the contrary herein, Tenant’s right to
exercise the Right of First Offer and Landlord’s obligations to deliver the
Offer Space shall be effective during the entire term of this Lease, provided,
however, in the event the Offer Notice is delivered after February 1, 2023,
Tenant shall have the option, exercisable by written notice to Landlord within
twenty (20) days after Landlord’s delivery of such Offer Notice, time being of
the essence, either to (i) exercise its option to renew the demised premises in
accordance with Article 39, in which case the term of this Lease with respect to
the Offer Space shall be co-terminus with the Expiration Date, as extended, or
(ii) lease the Offer Space for the term specified in the Offer Notice. If Tenant
shall fail to specify in such notice which option described in the immediately
preceding sentence Tenant elects, Tenant shall be deemed to have elected the
option described in clause (ii) of the immediately preceding sentence.
ARTICLE 43
TERMINATION OPTION
43.01 Subject to the further provisions of this Article 43, Tenant shall have
the one-time option to terminate the Lease with respect to either (i) the
highest full floor leased by Tenant in the Tower Floor Stack (the “Highest Floor
Termination Option”), (ii) the lowest full floor leased by Tenant in the Tower
Floor Stack (the “Lowest Floor Termination Option”; the Highest Floor
Termination Option and the Lowest Floor Termination Option are each a “Partial
Termination Option”), or (iii) the entire demised premises (the “Full
Termination Option”; the Partial Termination Options and the Full Termination
Option are collectively referred to herein as, the “Termination Option”; the
premises that are subject to the Termination Option, as applicable, the
“Terminated Premises”), in either case effective as of February 1, 2024 (the
“Termination Date”), by delivering an irrevocable written notice of such
election (the “Termination Notice”) to Landlord on or before the date which is
eighteen (18) months prior to the Termination Date, time being of the essence.
Any such Termination Notice shall include a statement whether Tenant is electing
to terminate this Lease pursuant to clause (i), (ii) or (iii) above, failing
which such notice shall not be an effective Termination Notice.
43.02 Simultaneously with the giving of the Termination Notice, Tenant shall pay
to Landlord a payment (the “Termination Payment”) equal to the unamortized
value, calculated as of the date of payment of the Termination Payment, of the
Transaction Costs incurred, on a per rentable square foot basis, in connection
with or otherwise allocable to the Terminated Premises, determined by amortizing
such costs on a monthly straight-line basis over the initial term of this Lease
for the Terminated Premises with interest thereon at a rate equal to eight (8%)
percent per annum. “Transaction Costs” mean (A) the Work Allowance, (B) the
basic rent, Tax Payments, Operating Payments and all other amounts that would
have been payable, and were not actually paid, during the Initial Rent Abatement
Period and the Partial Rent Abatement Period (i.e., as a result of Tenant being
granted “free rent” hereunder) except for any portion of the Initial Rent
Abatement Period that is attributable to Landlord’s failure to perform its
obligations under Section 31.01(b)(iv) or

 

107



--------------------------------------------------------------------------------



 



Section 31.05, and (C) the brokerage commission(s) payable to Broker in
connection with this Lease and the transactions contemplated hereby, including,
if applicable, any such amounts in respect of Tenant’s leasing of Expansion
Space, 2017 Expansion Space or Offer Space. The Termination Payment shall be
calculated by Landlord, and, unless timely disputed by Tenant, shall be
conclusive. At any time during the term of this Lease, but in no event earlier
than twenty four (24) months prior to the Termination Date, Tenant may request
an itemized calculation of what the Termination Payment would be as of the
Termination Date on a per rentable square foot basis. Following such written
request, Landlord shall within thirty (30) days provide its estimated
calculation to Tenant with appropriate supporting documentation. Tenant may
dispute such calculation, and if the parties cannot reach agreement with respect
to the same within sixty (60) days, Tenant may submit such dispute to
arbitration pursuant to Article 49 hereof. If Tenant timely gives the
Termination Notice and fails timely to pay the Termination Payment as required
in this Section 43.02, then Tenant’s exercise of the Termination Option shall be
null and void and of no further force or effect, the Lease shall continue in
full force and effect as if the Termination Notice had never been given.
43.03 If Tenant timely exercises the Termination Option and timely pays the
Termination Payment, then on the Termination Date (i) the Lease shall terminate
solely with respect to the Terminated Premises (however, if the Terminated
Premises shall constitute the entire demised premises, then this Lease shall
terminate in its entirety), provided that nothing contained herein shall
constitute a waiver of (a) Tenant’s obligations under the Lease with respect to
any portion of the demised premises that shall not be part of the Terminated
Premises, if applicable, (b) Tenant’s obligations which survive the termination
of the Lease, or (c) Tenant’s obligations which accrued on or prior to the
Termination Date, (ii) Tenant shall deliver to Landlord vacant possession of the
Terminated Premises subject to and in accordance with all applicable provisions
of the Lease for the delivery of the demised premises at the end of the Term,
and (iii) basic rent, Tax Payments, Operating Payments, Cafeteria Rent and all
other additional rent shall be equitably apportioned and paid to the appropriate
party.
43.04 If Tenant fails to timely give the Termination Notice, then Tenant shall
be deemed to have waived its right to exercise the Termination Option and this
Article 43 shall be null and void and of no further force and effect.
43.05 Notwithstanding anything to the contrary contained in this Article 43,
Tenant’s Termination Option shall be personal to the named Tenant herein and/or
any Permitted Transferee of Tenant.

 

108



--------------------------------------------------------------------------------



 



ARTICLE 44
ROOF RIGHTS
44.01. Subject to the requirements of this Article 44, Tenant may install,
maintain and operate, at Tenant’s sole cost and expense, telecommunications and
wireless antennae, microwave dishes and other communications equipment
(collectively, the “Rooftop Equipment”) on the structures therefor provided by
Landlord on the roof of the Building and run cables therefrom into the demised
premises through up to four (4) inches of conduit space provided by Landlord in
such locations as Landlord may designate. The size of the Rooftop Equipment, and
the location thereof on the structure provided therefor on the roof of the
Building, shall be subject to Landlord’s reasonable approval. Tenant shall not
be required to pay Landlord any rent for the use of the roof. Tenant
acknowledges that: (i) Tenant’s use of the roof of the Building is a
non-exclusive use and Landlord may permit any person or entity to use any other
portion of the roof of the Building for any use; (ii) the installation of the
Rooftop Equipment shall be deemed to be a Tenant Alteration requiring Landlord’s
approval in accordance with the applicable provisions of this Lease; (iii) if
Landlord’s structural engineer recommends that there be structural reinforcement
of the roof of the Building in connection with the installation of the Rooftop
Equipment, Landlord shall, prior to any installation of the Rooftop Equipment,
perform the same at Tenant’s sole cost and expense in accordance with plans and
specifications approved by Landlord; (iv) without limiting the other conditions
set forth in this Article 44, such installation (including, without limitation,
any structural reinforcements performed in connection therewith) shall be
performed in compliance with all of the provisions of Articles 3 and 32, and the
other provisions of this Lease applicable to Tenant Alterations; (v) Tenant, at
Tenant’s expense, shall comply with all Legal Requirements and procure and
maintain all necessary permits and approvals required therefor (Tenant hereby
acknowledging that Landlord is making no representations as to the
permissibility of any Rooftop Equipment on the roof of the Building by any
governmental authority having jurisdiction thereof, it being understood that
Landlord shall, subject to reimbursement within 30 days’ demand, for all actual
reasonable out-of-pocket expenses (including interest thereon at the Interest
Rate from and after such thirtieth (30th) day until reimbursed), reasonably
cooperate with Tenant in connection with obtaining such permits (at no liability
to Landlord), including, without limitation, by executing and delivering to
Tenant such applications, instruments and other documents as Tenant may
reasonably request in connection therewith; (vi) Tenant shall promptly repair
any damage (whether structural or non-structural) caused to the roof or any
other portion of the Building or its fixtures, equipment and appurtenances by
reason of the installation, maintenance or operation of the Rooftop Equipment
(or, at Landlord’s election, Landlord shall perform such repairs and Tenant
shall reimburse Landlord for the actual reasonable out-of-pocket costs thereof
within 30 days after rendition of a bill therefor); (vii) the installation,
operation and maintenance of the Rooftop Equipment shall not interfere with the
operation and maintenance of any installations existing on the date Tenant
installs the Rooftop Equipment; (viii) if Tenant’s installation, operation or
maintenance of the Rooftop Equipment shall interfere with Landlord’s rights
(including, without limitation, Landlord’s right to use the remainder of the
roof of the Building for any purposes) or other present or future tenants in the
Building, Tenant shall cooperate, at no cost to Tenant, with Landlord or such
other tenants in eliminating such interference; provided that in cases where the
interference affects installations existing on the date Tenant installs the
Rooftop Equipment the cost of remedying such interference shall be borne by
Tenant; and (ix) Tenant shall pay any additional or increased insurance premiums
incurred by Landlord, and shall obtain and pay for any additional insurance
coverage for the benefit of Landlord in such amount and of such type as Landlord
may reasonably require in connection with the Rooftop Equipment.

 

109



--------------------------------------------------------------------------------



 



44.02 If the installation, maintenance or operation of the Rooftop Equipment
shall revoke, negate or in any manner impair or limit any roof warranty or
guaranty for the Building, then Tenant shall reimburse Landlord for any loss or
damage sustained or costs or expenses incurred by Landlord as a result thereof.
Subject to the terms of this Lease, Tenant shall remove the Rooftop Equipment
upon the expiration or earlier termination of this Lease and repair any damage
to the roof of the Building caused by the installation or removal of the Rooftop
Equipment, all at Tenant’s expense (or, at Landlord’s election, Landlord shall
perform such repairs and Tenant shall reimburse Landlord for the actual
reasonable out-of-pocket costs thereof within 30 days after rendition of a bill
therefor). Landlord shall have no liability to repair or maintain the Rooftop
Equipment, nor shall Landlord be liable for any damage to the Rooftop Equipment,
except to the extent such damage is caused by the negligence or willful
misconduct of Landlord.
44.03 For the purpose of installing, operating or maintaining the Rooftop
Equipment, Tenant shall have access to the roof of the Building at reasonable
times upon reasonable notice to Landlord, and Landlord shall have the right to
require, as a condition to such access, that Tenant (or Tenant’s employee,
Contractor or other representative) at all times be accompanied by a
representative of Landlord who Landlord shall make available upon reasonable
notice, and Tenant agrees to pay Landlord’s actual reasonable out-of-pocket
expenses incurred in making such representative available.
44.04 If any equipment installed on the rooftop by Landlord or any other tenant
or occupant of the Building subsequent to the installation of the Rooftop
Equipment interferes with the proper functioning of the Rooftop Equipment,
Landlord shall arrange at no cost to Tenant, for such other equipment to be
relocated.
44.05 Landlord shall have the right, not more frequently than once per year
(unless required by any Legal Requirement), to relocate the Rooftop Equipment,
at Landlord’s sole cost and expense (or at Tenant’s sole cost and expense if the
relocation shall be required due to the application of any Legal Requirement or
if due to the request of Tenant), to any other location on the roof of the
Building, such right to be exercisable by Landlord giving Tenant 30 days prior
notice thereof (except in the case of emergency in which case Landlord shall
give such notice as is reasonably practicable). Tenant shall pay actual
reasonable out-of-pocket costs incurred by Landlord in connection with the
relocation of the Rooftop Equipment within 30 days after rendition of a bill
therefor. Tenant shall not have the right to object to any new location of the
Rooftop Equipment unless such new location shall adversely affect Tenant’s use
of the Rooftop Equipment.
44.06 Landlord shall furnish, install, maintain and repair, at Tenant’s sole
cost and expense, a submeter to measure electricity usage by the Rooftop
Equipment, and Tenant shall pay all electricity costs in connection with the use
of the Rooftop Equipment in accordance with Article 30.

 

110



--------------------------------------------------------------------------------



 



44.07 Notwithstanding anything to the contrary contained in this Article 44,
Tenant’s rights contained in this Article 44 shall be personal to the named
Tenant herein and/or any Permitted Transferee. Tenant shall not resell in any
form the use of the Rooftop Equipment, including, without limitation, the
granting of any licensing or other rights.
ARTICLE 45
RELOCATION RIGHT
45.01 Landlord, from time to time during the term of this Lease but no more
often than once in every two (2) calendar year period, may elect by notice to
Tenant to substitute for the Storage Space other storage space in concourse
“level 1” or “level 2” of the Building (such substituted space, as the same may
be further relocated from time to time in accordance with the provisions of this
Article 45, the “Substitute Storage Space”) designated by Landlord, provided
that the Substitute Storage Space (i) contains no less than eighty-five percent
(85%) and no greater than one hundred fifteen percent (115%) of the rentable
square footage of the Storage Space, (ii) is vacant, broom-clean and in
substantially the same condition as the Storage Space, (iii) is in compliance in
all material respects with Legal Requirements and free of asbestos, mold and
lead, and (iv) is serviced by substantially the same utilities serving the
Storage Space. Landlord’s notice shall be accompanied by a plan of the
Substitute Storage Space, and such notice or the plan shall set forth the
rentable square footage of the Substitute Storage Space. Tenant shall vacate and
surrender the Storage Space and shall occupy the Substitute Storage Space
promptly (and, in any event, not later than 15 days) after Landlord has
substantially completed the work to be performed by Landlord in the Substitute
Storage Space pursuant to Section 45.02 below (such date, the “Relocation
Date”).
45.02 Landlord shall have no liability to Tenant by reason of any such
relocation, including, without limitation, as a result of any inconvenience or
interference with Tenant’s business, but Landlord shall, at Landlord’s expense,
do the following: (i) upon reasonable prior notice by Tenant to Landlord,
provide to Tenant personnel to perform under Tenant’s direction the moving of
Tenant’s personal property and movable trade fixtures from the Storage Space to
the Substitute Storage Space, (ii) within thirty (30) days after receipt of
third party invoices therefor (which in no event shall be submitted to Landlord
more frequently than once per month), reimburse Tenant for Tenant’s actual and
reasonable out-of-pocket costs incurred by Tenant in relocating its movable
personal property and movable trade fixtures from the Storage Space to the
Substitute Storage Space. Landlord and Tenant shall cooperate with each other so
as to facilitate the performance by Landlord of its obligations under this
Section 45.02 and the prompt surrender by Tenant of the Storage Space.

 

111



--------------------------------------------------------------------------------



 



45.03 Tenant shall continue to observe and perform all of its obligations under
this Lease (including, without limitation, the obligation to pay basic rent and
additional rent) with respect to the Storage Space until the occurrence of the
Relocation Date. In the event Landlord so elects to relocate the Storage Space,
then, as of the Relocation Date, (i) Tenant shall surrender the Storage Space in
the condition in which the Storage Space was initially delivered to Tenant,
ordinary wear and tear excepted, (ii) the Lease shall terminate with respect to
such Storage Space as if the applicable Relocation Date was originally set forth
in the Lease as the expiration date for such Storage Space, except with respect
to any of Tenant’s obligations which accrued on or prior to the Relocation Date,
(iii) Tenant shall pay the same basic rent and additional rent, if any, with
respect to the Substitute Storage Space as were payable with respect to the
Storage Space, but the same shall be adjusted proportionally on a per rentable
square footage basis for the period from and after the Relocation Date to
account for any increase or decrease in the rentable square footage from the
Storage Space.
45.04 If Tenant remains in possession of all or a portion of the Storage Space
after the Relocation Date, Section 18.02 of this Lease shall apply to any such
holdover and Tenant shall be obligated to pay to Landlord monthly holdover rent
with respect to the Storage Space in accordance with the provisions thereof. The
provisions of this Section 45.04 shall be in addition to any other rights and
remedies Landlord may have at law or in equity.
ARTICLE 46
INDEMNITY AND WAIVER OF CLAIMS
46.01. (a) To the fullest extent permitted by Legal Requirements, except to the
extent caused by the gross negligence or willful misconduct of Landlord or any
Landlord Related Parties (as hereinafter defined), Tenant shall protect, defend,
indemnify and hold Landlord and Landlord Related Parties harmless against and
from all liabilities, obligations, losses, damages, penalties, claims, actions,
costs, charges and expenses, including reasonable attorneys’ fees and other
professional fees (collectively, “Losses”), which may be imposed upon, incurred
by or asserted against Landlord or any of the Landlord Related Parties by any
third party and arising out of or in connection with (i) any work or thing done,
or any condition created, in or about the demised premises, (ii) any act,
omission or negligence of Tenant or any person claiming through or under Tenant
or any of their respective direct or indirect members, partners, principals,
trustees, beneficiaries, directors, officers, agents, employees, Contractors,
invitees or licensees (collectively, “Tenant Related Parties”), (iii) any
accident, injury or damage occurring in, at or upon the demised premises,
(iv) any default by Tenant in the performance of Tenant’s obligations under this
Lease and (v) any brokerage commission or similar compensation claimed to be due
by reason of any proposed subletting or assignment by Tenant (irrespective of
the exercise by Landlord of its Recapture Right). To the fullest extent
permitted by Legal Requirements, Tenant hereby waives all claims against and
releases Landlord and its direct and indirect members, partners, principals,
trustees, beneficiaries, shareholders, directors, officers, agents, employees,
mortgagees and property manager (collectively, the “Landlord Related Parties”)
from all claims for any injury to or death of persons, damage to property or
business loss in any manner related to (v) Force Majeure Events, (w) acts of
third parties, (x) the bursting or leaking of any tank, water closet, drain or
other pipe, (y) the inadequacy or failure of any security or protective
services, personnel or equipment, or (z) any other matter whatsoever, except to
the extent caused by the willful misconduct of Landlord or any Landlord Related
Parties.

 

112



--------------------------------------------------------------------------------



 



(b) Tenant shall have the right, at Tenant’s own cost and expense, to
participate in the defense of any action or proceeding brought against Tenant,
and in negotiations for settlement thereof if, pursuant to this Section 46.01,
Tenant would be obligated to reimburse Landlord for expenses, damages or fines
incurred or suffered by Landlord; provided that Tenant shall be liable to
Landlord for any additional costs, expenses, liability or damage Landlord may
incur as a result of such participation and Tenant shall not settle any such
action or proceeding which would impose any liability on Landlord or impair of
the value of the Building without Landlord’s consent.
46.02. To the fullest extent permitted by Legal Requirements, except to the
extent caused by the negligence or willful misconduct of Tenant or any Tenant
Related Parties, Landlord shall protect, defend, indemnify and hold Tenant and
Tenant Related Parties harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with (i) except
to the extent of the release of liability and waiver of subrogation provided in
Section 7.06, the negligence or willful misconduct of Landlord or any Landlord
Related Parties, and (ii) any default by Landlord in the performance of
Landlord’s obligations under this Lease. The provisions of this Section 46.02
shall only apply in the event the Landlord named herein is not a MetLife
Affiliate.
46.03 The provisions of this Article 46 shall expressly survive the expiration
or earlier termination of this Lease.
ARTICLE 47
SUCCESSORS AND ASSIGNS
47.01. The covenants, conditions and agreements contained in this Lease shall
bind and inure to the benefit of Landlord and Tenant and their respective heirs,
distributees, executors, administrators, successors, and, except as otherwise
provided in this Lease, their permitted assigns.

 

113



--------------------------------------------------------------------------------



 



ARTICLE 48
MISCELLANEOUS
48.01 This Lease shall be interpreted and enforced in accordance with the Legal
Requirements of the state in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction of such state and proper
venue in the state and county where the Building is located. If any term or
provision of this Lease shall to any extent be void or unenforceable, the
remainder of this Lease shall not be affected. If there is more than one Tenant
or if Tenant is comprised of more than one party or entity, the obligations
imposed upon Tenant shall be joint and several obligations of all the parties
and entities, and requests or demands from any one person or entity comprising
Tenant shall be deemed to have been made by all such persons or entities.
Notices to any one person or entity shall be deemed to have been given to all
persons and entities. Tenant represents and warrants to Landlord that each such
individual executing this Lease on behalf of Tenant is authorized to execute
this Lease on behalf of Tenant. Landlord represents and warrants to Tenant that
each individual executing this Lease on behalf of Landlord is authorized to
execute this Lease on behalf of Landlord. Tenant represents to Landlord that
that Tenant is not (i) in violation of any Legal Requirements relating to
terrorism or money laundering, or (ii) among the entities or groups identified
on any list compiled pursuant to Executive Order 13224 for the purpose of
identifying suspected terrorists or on the most current list published by the
U.S. Treasury Department Office of Foreign Assets Control at its official
website, , or any replacement website or other replacement official publication
of such list, or (iii) acting directly or indirectly on behalf of any such
individual, entity or group. Landlord represents to Tenant that that Landlord is
not (i) in violation of any Legal Requirements relating to terrorism or money
laundering, or (ii) among the entities or groups identified on any list compiled
pursuant to Executive Order 13224 for the purpose of identifying suspected
terrorists or on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website, , or any replacement
website or other replacement official publication of such list, or (iii) acting
directly or indirectly on behalf of any such individual, entity or group.
48.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including
reasonable attorneys’ fees. No party will seek to consolidate any such action in
which a jury has been waived with any other action in which a jury trial cannot
or has not been waived. Either party’s failure to declare a default immediately
upon its occurrence, or delay in taking action for a default, shall not
constitute a waiver of the default, nor shall it constitute an estoppel. The
provisions of this Section 48.02 shall expressly survive the expiration or
earlier termination of this Lease.
48.03 Time is of the essence with respect to Tenant’s exercise of any expansion,
right of first refusal, right of first offer, renewal, extension, or termination
rights granted to Tenant. Except as otherwise provided in this Lease, the
expiration of the term hereof, whether by lapse of time, termination or
otherwise, shall not relieve either party of any obligations which accrued prior
to or which may continue to accrue after the expiration or termination of this
Lease.

 

114



--------------------------------------------------------------------------------



 



48.04 This Lease does not grant any rights to light or air over or about the
Building. Landlord accepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the demised premises, including all lease proposals,
letters of intent and other documents. Neither party is relying upon any
warranty, statement or representation not contained in this Lease. This Lease
may be modified only by a written agreement signed and delivered by an
authorized representative of Landlord and Tenant.
48.05 Within 10 business days after request by Landlord, Tenant shall deliver to
Landlord, such financial statements of Tenant as may be reasonably required by
Landlord in connection with any actual or proposed financing, refinancing,
investment or sale of the Building or any direct or indirect interests in
Landlord. Such statements shall include the past three years’ financial
statements of Tenant, if Tenant has been in existence that long. Landlord may
provide a copy of such financial statements to prospective lenders or purchasers
in connection with proposed sales, investments, financing or refinancing of the
Building or any direct or indirect interests in Landlord provided such persons
or entities are advised of the confidential nature of such information and agree
not to disclose such information. Landlord agrees that such financial statements
shall be used only for the purposes herein set forth, and to maintain as
confidential (in accordance with the terms of a confidentiality agreement in the
form attached hereto as Exhibit CA) such financial statements that Tenant
furnishes to Landlord.
48.06 Article captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles. Wherever the term “including” or “includes” is used in
this Lease, it shall have the same meaning as if followed by the phrase “but not
limited to”. The language in all parts of this Lease shall be construed
according to its normal and usual meaning and not strictly for or against either
Landlord or Tenant.
48.07 This Lease may be executed in several counterparts, each of which shall be
deemed an original, and such counterparts shall constitute one and the same
instrument.
48.08 For purposes of determining Tenant’s compliance with the occupancy
requirements of Articles 27, 39, 40, 41 and 42 of this Lease: (a) none of the
following shall be deemed to constitute a failure to be in “occupancy” of the
demised premises (or any Portion thereof) by Tenant or any Permitted Transferee:
(i) temporary vacancies of the demised premises (or any Portion thereof) by
reason of repairs, restoration, alterations and improvements, or work projects
that require persons to temporarily relocate out of the demised premises (or any
Portion thereof), or (ii) vacancies of the demised premises (or any Portion
thereof) resulting from casualty, condemnation, interruption or unavailability
of services, Force Majeure Events or requirements of Landlord, and (b) Tenant
shall in all events be deemed to be in “occupancy” of an applicable Portion of
the demised premises during the period between the delivery of such Portion of
the demised premises to Tenant by Landlord and the earlier of (x) the date that
Tenant commences its initial use and occupancy of such Portion of the demised
premises for purposes of conducting its business therein, and (y) one (1) year
following such delivery.

 

115



--------------------------------------------------------------------------------



 



48.09 Landlord and Tenant each agree that, except as provided below, neither it,
nor any of its agents (including, Landlord’s Related Parties and Tenant Related
Parties) shall, without the prior written consent of the other party in each
instance, use in advertising or publicity relating to this Lease, the name of
the other party (or the name of any affiliate of the other party, or any the
other party’s or its affiliates’ respective direct or indirect members,
partners, principals, trustees, beneficiaries, shareholders, directors,
officers, agents, employees or, with respect to Landlord, property manager, or
any trade name, trademark, trade device, service mark, symbol or any
abbreviation, contraction or simulation thereof of the other party). In the
event that either party or its agents shall make any such use of the other
party’s name (or the name of any affiliate of the other party, or any the other
party’s or its affiliates’ respective direct or indirect members, partners,
principals, trustees, beneficiaries, shareholders, directors, officers, agents,
employees or, with respect to Landlord, property manager), as aforesaid, and
such other party notifies the party using such name that it finds such use
objectionable in any manner, then the non-objecting party shall immediately
thereafter cease (and/or cause its agents to cease, as applicable) using such
name in the manner as to which such objection has been made. Subject to
Section 48.11 below, nothing contained in this paragraph shall be deemed to
prevent Landlord and Tenant (and their respective agents) from disclosing the
fact that this Lease exists and Tenant is a tenant of the Building. This
provision shall survive termination of this Lease.
48.10 Each of Landlord and Tenant agrees that it shall not (except as permitted
below) disclose the financial terms of this Lease (including, without
limitation, the amount of the rent and the amount of the Work Allowance) to any
other person or entity without the prior written consent of the other party.
Notwithstanding the foregoing, either party may, without the consent of the
other, disclose the financial terms of this Lease to: (a) its respective
partners, principals, officers, directors, members, managers, employees,
brokers, consultants and advisors, and, in the case of Landlord, any existing or
prospective mortgagees, ground lessors, investors and/or purchasers of all or
any portion of the Building or Land, provided (in each case) that such persons
and entities are advised of the obligation not to disclose such information and
agree not to disclose such information, (b) the extent required by Legal
Requirements (including any valid subpoena or any order of a court of competent
jurisdiction), (c) any person or entity to the extent reasonably deemed
necessary by a party in order to enforce and/or exercise its rights or remedies
under this Lease, or to defend itself in connection with any claim, demand, suit
or proceeding in connection with this Lease or the Land, or (d) a governmental
authority to the extent legally required to be disclosed in connection with the
pursuit of benefits pursuant to Section 28.10 of the Lease. This provision shall
survive the termination of this Lease.
48.11 All press releases issued concurrently herewith or at any time hereafter
concerning Landlord’s and Tenant’s execution of this Lease, the duration of the
term, the size of the demised premises, the location of the demised premises,
and the individuals involved in the negotiation and execution of this Lease
shall be subject to the prior written approval of both Landlord and Tenant. The
terms of this paragraph shall not apply to the execution, delivery and/or
recordation of the memorandum of lease described in Section 48.12 of this Lease
or the subordination non-disturbance agreement described in Section 6 of this
Lease.

 

116



--------------------------------------------------------------------------------



 



48.12 This Lease shall not be recorded; however, at either Landlord’s or
Tenant’s request, Landlord and Tenant shall promptly execute, acknowledge and
deliver a memorandum with respect to this Lease. Within ten (10) days after the
end of the term, Tenant shall enter into such documentation as is reasonably
required by Landlord to remove the memorandum of record.
48.13 Landlord shall provide to Tenant with respect to any non-scheduled
additional rent in connection with services, work or materials provided by third
parties, an invoice with reasonably and appropriately detailed backup
information showing the calculation of the charge.
ARTICLE 49
ARBITRATION
49.01 Except in the event a party is seeking emergency judicial relief in order
to protect its rights under this Lease, disputes between Landlord and Tenant
with respect to (i) Landlord’s reasonableness in withholding consent to a
proposed assignment, sublease or alteration, (ii) Tenant’s right to receive any
portion of the Work Allowance or offset against rent amounts that Tenant claims
are owed to Tenant pursuant to Article 50, or (iii) Landlord’s reasonableness in
approving the financial condition of any Service Industry Transferee, shall be
determined by arbitration pursuant to this Article 49 upon the request of either
Landlord or Tenant. Either party may submit the dispute for resolution by giving
written notice to that effect to the other party, specifying in said notice in
reasonable detail the nature of the dispute and designating one (1) of the
Qualified Arbitrators. Within fifteen (15) days after such notice is given, the
other party shall designate one (1) of the Qualified Arbitrators by written
notice given to the party requesting arbitration. The two (2) designated
arbitrators shall promptly select a third arbitrator, who shall also be a
Qualified Arbitrator. The dispute shall be resolved by the third arbitrator, who
shall be deemed the presiding arbitrator. For purposes of this Article 49, the
defined term Qualified Arbitrator (as defined in Article 39) shall be modified
such that the arbitrator is a real estate attorney, not a broker. The third
arbitrator shall promptly conduct such evidentiary hearings as he/she deems
appropriate, all in accordance with the then prevailing Streamlined Arbitration
Rules and Procedures of JAMS for arbitration of commercial disputes and
applicable New York law. The decision of the third arbitrator shall be binding
and conclusive upon the parties. The third arbitrator shall have no power to
modify the provisions of this Lease. If a party shall fail or refuse to
designate an arbitrator within the time provided above, then such arbitrator
shall be appointed by JAMS. If the two (2) arbitrators designated as set forth
above shall fail to designate a third arbitrator within five (5) days after the
appointment of the second of them, then such third arbitrator shall be appointed
by JAMS. The award in such arbitration may be enforced, on the application of
either party thereto, by the order or judgment of a court of competent
jurisdiction. The fees and expenses of the third arbitrator shall be borne by
the parties equally, but each party shall bear the expense of the arbitrator
appointed by it, the expense of its own attorneys and experts and the additional
expenses of presenting its own proof. The third arbitrator shall not be entitled
to award monetary damages.

 

117



--------------------------------------------------------------------------------



 



49.02 Notwithstanding anything to the contrary in this Lease, any dispute
between Landlord and Tenant which is expressly provided under this Lease to be
resolved pursuant to Section 49.01 and involves a monetary issue shall be
resolved utilizing the “baseball” method of arbitration whereby each party
submits, in a sealed envelope, to the third arbitrator appointed pursuant to
Article 49, its final and best determination within ten (10) days following the
initiation of the arbitration by a party and the third arbitrator shall select,
within five (5) days following the expiration of the ten (10) day period, either
the Landlord’s or Tenant’s final and best determination, whichever is closer to
the arbitrator’s determination. If a party fails to submit its determination
within the aforesaid ten (10) day period, the third arbitrator shall decide in
favor of the party that submitted its determination.
49.03 No dispute relating to this Lease or the relationship of Landlord and
Tenant under this Lease shall be resolved by arbitration unless this Lease
expressly provides for such dispute to be resolved by arbitration.
ARTICLE 50
TENANT’S OFFSET RIGHT
50.01 Any portion of the Work Allowance payable by Landlord to Tenant or expense
incurred by Tenant in exercising its self-help rights expressly provided in
Section 4.01(a) which expense is reimbursable by Landlord to Tenant, in either
case which is not paid when due hereunder shall accrue interest at the Prime
Rate from the date that is thirty (30) days following Tenant’s written notice to
Landlord of such non-payment until payment is received by Tenant. Landlord and
Tenant further agree that if Tenant shall deliver to Landlord a written notice
claiming that Landlord failed to pay any amount required to be paid by Landlord
to Tenant pursuant to this Lease within the time periods prescribed herein for
such payment, then Landlord may at any time following receipt of such notice
initiate an arbitration proceeding as described in Article 49 with respect to
such claim by Tenant. If it is finally determined pursuant to such arbitration
proceeding that Tenant is entitled to payment from Landlord for any amount that
Landlord failed to pay Tenant pursuant to this Lease within the time periods
prescribed herein, and Landlord shall fail to pay such amount to Tenant within
thirty (30) days after such final determination, then such unpaid amount may be
offset against the next installment of basic rent and recurring additional rent
and other amounts then due Landlord hereunder until such unpaid amounts have
been either fully offset or paid by Landlord. The foregoing terms shall be
binding upon any purchaser or transferee of the Land and/or the Building (and
any successor to Landlord’s interest in this Lease) regardless of whether the
same relate to matters occurring prior to such purchase or transfer, and upon
any mortgagee or ground lessor, regardless of whether the same relate to matters
occurring prior to the date of the mortgage or ground lease (as applicable) of
such mortgagee or ground Lessor, or prior to the date of the exercise or
enforcement of any rights or remedies thereunder or in any way relating thereto
(including any foreclosure or deed in lieu of foreclosure).

 

118



--------------------------------------------------------------------------------



 



ARTICLE 51
INTERRUPTION OF SERVICES
51.01 If, as a result of a Material Building Services Failure (as hereinafter
defined) or a failure by Landlord to perform its Article 4 Obligations, the
demised premises or any Portion thereof become Untenantable (as hereinafter
defined) and such Untenantability continues for more than seven (7) consecutive
business days (which seven (7) consecutive business day period shall be extended
up to sixty (60) days for Force Majeure Events), then basic rent, Tax Payments,
Operating Expense Payments, Cafeteria Rent, and recurring chilled water and back
emergency power charges shall thereafter abate with respect to the demised
premises or the Portion thereof that is rendered Untenantable as a result of
such Material Building Services Failure or failure to perform any Article 4
Obligations from the expiration of said seven (7) business day period until the
demised premises or such Portion thereof is no longer Untenantable. Landlord
agrees to use reasonable efforts to correct any Untenantability of the demised
premises.
51.02 If any period of Untenantability resulting from a Material Building
Services Failure, or resulting from a failure by Landlord to perform its
Article 4 Obligations affects a Portion of the demised premises which, when so
rendered Untenantable, renders Tenant unable to conduct its business in fifty
percent (50%) or more of the remainder of the demised premises for its normal
business operations (for example, but not by way of limitation, if the
Untenantable areas are the floor(s) on which Tenant’s primary computer equipment
and/or data center are located) (such other Portions affected, the “Impacted
Areas”), and Tenant shall actually not be occupying the Portions that are
Untenantable and the Impacted Areas, and such period of vacancy continues for
more than two hundred seventy (270) consecutive days (subject to extensions of
up to sixty (60) days in the aggregate for Force Majeure Events), then Tenant
shall have the right (during the period such Untenantability persists and the
Impacted Areas are so affected beyond the foregoing two hundred seventy
(270) consecutive day period (subject to extension for Force Majeure Events as
provided above)), to terminate this Lease in its entirety, which termination
shall be effective thirty (30) days following delivery of such notice.
51.03 For purposes of Articles 8, 9 and 51 hereof, “Untenantable” and
“Untenantability” means with respect to the demised premises (or any Portion
thereof), that Tenant shall be unable to use the demised premises or such
Portion for the conduct of Tenant’s business in the manner in which such
business is ordinarily conducted in the demised premises or such Portion
thereof, and Tenant in fact is not occupying the demised premises or such
Portion thereof.
51.04 For purposes of this Article 51, “Material Building Service Failure” shall
mean any interruption, failure, decrease or impairment of any of the material
Building Services required to be provided in accordance with the terms and
provisions of this Lease (including Article 27) for any reason whatsoever other
than (i) any act or omission of any Tenant Related Party or a third party, or
(ii) the occurrence of a Casualty or a taking.

 

119



--------------------------------------------------------------------------------



 



ARTICLE 52
REPRESENTATIONS AND WARRANTIES
53.01 Landlord represents and warrants to Tenant as of the date hereof as
follows:
(a) Landlord possesses all requisite right, power and authority to enter into
this Lease and perform its obligations hereunder;
(b) Landlord’s execution of this Lease and performance of its obligations
hereunder do not violate any agreements by which Landlord or the Land are bound;
and
(c) Landlord is the fee owner of the Land.
53.02 Tenant represents and warrants to Landlord as of the date hereof as
follows:
(a) Tenant possesses all requisite right, title and authority to enter into this
Lease and perform its obligations hereunder; and
(b) Tenant’s execution of this Lease and performance of its obligations
hereunder do not violate any agreements by which Tenant is bound.
[No further text on this page.]

 

120



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

                              Landlord:
 
                            85 BROAD STREET LLC,         a Delaware limited
liability company
 
                            By:   85 Broad Street Mezzanine LLC,
its sole member
 
                                By:   Metropolitan Life Insurance Company,
its sole member
 
                   
 
              By:   /S/ David V. Politano
 
                   
 
                  Name: David V. Politano
Title: Managing Director
 
                            Tenant:
 
                            VINER FINANCE INC.,         a Delaware corporation
 
                            By:   /S/ Albert G. Lowenthal                      
    Name: Albert G. Lowenthal             Title: Chief Executive Office

[Lease]

 





--------------------------------------------------------------------------------



 



SCHEDULE I
BASIC ANNUAL RENT
From and after February 1, 2013 to and including January 31, 2018:

                      Per Annum     Per Month  
 
               
UPS Space
  $ 53,524.80     $ 4,460.40  
Storage Space
  $ 81,319.70     $ 6,776.64  
2nd floor
  $ 1,274,239.50     $ 106,186.63  
3rd floor
  $ 1,269,482.50     $ 105,790.21  
22nd floor
  $ 1,698,620.00     $ 141,551.67  
23rd floor
  $ 1,689,820.00     $ 140,818.33  
24th floor
  $ 1,689,776.00     $ 140,814.67  
25th floor
  $ 1,753,695.00     $ 146,141.25  
26th floor
  $ 1,745,460.00     $ 145,455.00  

From and after February 1, 2018 to and including January 31, 2023:

                      Per Annum     Per Month  
 
               
UPS Space
  $ 63,892.80     $ 5,324.40  
Storage Space
  $ 97,071.70     $ 8,089.31  
2nd floor
  $ 1,426,387.50     $ 118,865.63  
3rd floor
  $ 1,421,062.50     $ 118,421.88  
22nd floor
  $ 1,853,040.00     $ 154,420.00  
23rd floor
  $ 1,843,440.00     $ 153,620.00  
24th floor
  $ 1,843,392.00     $ 153,616.00  
25th floor
  $ 1,909,579.00     $ 159,131.58  
26th floor
  $ 1,900,612.00     $ 158,384.33  

From and after February 1, 2023 to the Expiration Date:

                      Per Annum     Per Month  
 
               
UPS Space
  $ 74,260.80     $ 6,188.40  
Storage Space
  $ 112,823.70     $ 9,401.98  
2nd floor
  $ 1,578,535.50     $ 131,544.63  
3rd floor
  $ 1,572,642.50     $ 131,053.54  
22nd floor
  $ 2,007,460.00     $ 167,288.33  
23rd floor
  $ 1,997,060.00     $ 166,421.67  
24th floor
  $ 1,997,008.00     $ 166,417.33  
25th floor
  $ 2,065,463.00     $ 172,121.92  
26th floor
  $ 2,055,764.00     $ 171,313.67  

It is the parties’ intention that the above rent-bumps occur every five years.

 

2



--------------------------------------------------------------------------------



 



SCHEDULE II
CAFETERIA RENT
Rental Value of Building Cafeteria:
From and after February 1, 2013 to and including January 31, 2018 (“Period
One”): 13,922 sf x $25.00/sf = $348,050.00
From and after February 1, 2018 to and including January 31, 2023 (“Period
Two”): 13,922 sf x $29.00/sf = $403,738.00
From and after February 1, 2023 to the Expiration Date (“Period Three”): 13,922
sf x $33.00/sf = $459,426.00
Tenant’s Proportionate Share of Cafeteria Rent:
Period One: 25.01% x $348,050 = $87,047.31 per annum ($7,253.94 per month)
Period Two: 25.01% x $403,738 = $100,974.87 per annum ($8,414.57 per month)
Period Three: 25.01% x $459,426 = $114,902.44 per annum ($9,575.20 per month)
If Tenant shall extend the term of this Lease for the renewal term, the rental
value of the Building Cafeteria per square foot shall continue to increase by
$4.00/sf every five years, commencing as of the first day of the renewal term,
and Tenant shall continue to pay Tenant’s Proportionate Share of Cafeteria Rent
during the renewal term calculated on the basis of such increase in the rental
value of the Building Cafeteria.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FLOOR PLANS (Office Space)
[See attached]

 

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FLOOR PLANS (Storage Space)
[See attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT AD
Access Door
[See attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT AR
ALTERATION RULES AND REGULATIONS

     
 
  BUILDING ALTERATIONS AT
 
   
 
  85 BROAD STREET
 
   
 
  Standards, Specifications & Guidelines
 
  Revised July 11, 2011

 

 



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section VIII — 3
Table of Contents

         
Section 1. Introduction
       
 
       
Section 2. Tenant/Contract Responsibilities
       
 
       
Section 3. Insurance
       
 
       
Section 4. Standards
       
 
       
Section 5. Building Specifications
       
 
       
Appendix A: Waste Tracking Worksheet (WTW)
       
 
       
Appendix B: Sample Certificate of Insurance
       

Jones Lang LaSalle

 

3



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section VIII — 4
Section 1: Introduction                                          
Introduction
This section highlights some of the important components of the pre-construction
design and review process that should be addressed early in the process to avoid
unnecessary delays. Many of these responsibilities are normally delegated by the
Tenant to their Architect or Engineer (s). They in turn work with an expeditor
to obtain the necessary city permits, sign-offs, etc.

Many potential problems that can occur during both the design and construction
portion of a project can be avoided when the Tenant and their
design/construction team review these standards together, and attend the initial
project kick-off meeting with the Landlord’s representatives.

We look forward to working with you.
The Management Team at 85 Broad Street
Jones Lang LaSalle

 

4



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section VIII — 5
Project Review Process
The Tenant should send the Property Manager a letter describing the scope of
proposed work for the demised space prior to beginning any alterations. The
letter should also include the Tenant’s architect and engineering firms, contact
names and phone numbers of the company’s that have been retained to develop
drawings, specifications and oversee the entire project.

The Tenant is responsible for hiring a licensed architect and/or licensed
engineer(s) to provide the appropriate design and construction documents. It is
imperative that the Tenant mandates these professionals to actually visit the
site and perform a field survey of the demised space. These inspections are
often critical to the success of the project and the Tenant should be sure that
they are part of the consultant’s scope of work. Subject to the terms of the
Lease, the Landlord will not make final Tenant Improvement payments until the
work is completed and all sign-offs are obtained, Landlord requires the
following information in order to complete the review process and
approve/disapprove the initiation of any construction work:

•  
A letter requesting the alteration. If you are a sub-tenant, the letter must be
accompanied with a letter from the primary tenant allowing your firm to proceed
with any alterations.
  •  
Three sets of drawings and specifications signed and sealed by the architect &
or engineer.
  •  
A copy of the applications to the various local agencies that must review and
approve the drawings. Tenant must use the Building’s expediting firm that can be
found in the building specific section.
  •  
An original copy of the architect/engineering firm’s Errors & Omissions and
Certificate of Insurance. A copy of the same should be forwarded of the General
Contractor and all subcontractors when these firms have been decided.
  •  
Intentionally Omitted.
  •  
Retail and Restaurant Tenants should provide a sample of material boards,
schematic design drawings, signage and display window information.
  •  
Restaurant Tenants should also include estimates of water and steam usage.

Jones Lang LaSalle

 

5



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section IX — 6

     
 
  Section 2:
 
  Tenant/Contractor
 
  Responsibilities

Tenant Responsibilities
The Tenant is responsible for all damages caused by the Tenant’s contractors to
the Landlord’s property and the property of adjoining tenants. Landlord’s
property must be restored to the Landlord’s satisfaction or the Landlord will be
reimbursed for all costs related to restoring property to its original
condition.

If additional or special cleaning services are needed in any public area due to
the Tenant’s construction work, the Tenant will be notified of this need and
will be charged for it accordingly.
ARTICLE 1 Landlord’s Rights, Compliance with Applicable Laws & Lease Provisions

•  
Tenants are responsible for compliance with all applicable laws affecting their
premises, including but not limited to Local Laws 5, 16, and 58. All alterations
within their premises must comply with New York City Codes and Regulations of
all the agencies that have jurisdiction and with the Americans with Disabilities
Act.
  •  
The drawings and specifications will be reviewed by the Landlord only to
ascertain compatibility with the building’s design, structural and appropriate
systems (i.e. electrical, mechanical, plumbing, life safety).
  •  
These requirements do not in any way alter the terms and provisions of the
lease, and the Landlord reserves the right to withhold its consent or approval
notwithstanding compliance to these guidelines.
  •  
Landlord reserves the right to add to or modify any standards, specifications
and guidelines.
  •  
If the project is to be completed in multiple phases, the Tenant shall not
permit work to begin within the next phase until the Landlord has reviewed all
the appropriate drawings and other documentation and granted approval to begin
the following phase.
  •  
The Tenant’s contractor is expected to follow all the building’s rules and
regulations. Any contractor or their employee who does not follow these policies
will be requested to leave the building and will not be permitted access to the
building henceforth.
  •  
At the completion of the project, all Building Department, Fire Department, etc.
sign-offs and As-Built drawings (both hardcopy and on AutoCAD format) are to be
submitted to the Property Manager.

Jones Lang LaSalle

 

6



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section IX — 7
ARTICLE 2 Beginning of Construction
A copy of all the following documents must be submitted to the Landlord (and
accompanied with a transmittal letter detailing all documents that are being
submitted) BEFORE any alteration work may begin:

•  
Original drawings that have been reviewed, approved and stamped by a licensed
architectural/engineering firm.

•  
Copy of all permits and approvals from the agencies that have jurisdiction
including but not limited to:

  •  
Copy of the electrical permit with form A433R filed by the electrical contractor
and approved by the Fire Department for fire alarm alterations.
    •  
Copy of the NYC Department of Buildings approved drawings.

  •  
Copy of the approved PW-1 form for plumbing, mechanical, partition, sprinkler,
or fire alarm alteration work.
    •  
Copy of the approved TR-1 forms for partitions, fire stopping, air conditioning,
etc.
    •  
Copy of the ACP-5, ACP-7 or ACP-9 form (whichever is applicable).
    •  
Copy of the construction permit.
    •  
Copy of the plumbing permit, if applicable.
    •  
Copy of the sprinkler hydraulic calculation and permits, if applicable.
    •  
Copy of the air conditioning permit, if applicable.

•  
An authorization letter of the individuals who may order additional services on
behalf of the Tenant (i.e. freight elevator reservations, additional cleaning).

•  
Certificate of Insurance for all those firms that represent the Tenant and will
be performing work in the building.

•  
A contact list of all firms who are working on behalf of the Tenant that should
include company name, trade, contact person(s), phone numbers and emergency
phone numbers. Landlord must approve all General and Subcontractors who are
intended to work in the building.

•  
A project schedule indicating the proposed time frame for the various work
stages to begin and be completed.

•  
A list of those persons who are authorized to order additional services from the
Landlord (e.g., freight reservations, additional cleaning, etc.) on behalf of
the Tenant.

•  
The day, time and location where construction meetings will be held so that the
Landlord’s representative may attend the meetings and monitor the progress of
the job.

MSDS sheets for adhesives, paint, etc. that may affect indoor air quality.
Jones Lang LaSalle

 

7



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section IX — 8
3. Post Construction
All the below information must be submitted to the Landlord (along with
transmittals for each) at the completion of each project:

•  
Two (2) sets of As-Built blueprints and shop drawings (1 blue line and 1 Sepia).

•  
Copy of the air/water balancing report.

•  
Copies of all the required sign-off letter(s) for all work filed under the PW-1
and TR-1 forms.

•  
Copy of the Bureau of Electrical Department sign-off letter.

•  
Copies of any Equipment Use Permits.

•  
Two (2) copies disks that contain the updated AutoCAD As-Built conditions for
all trade work in layered format.

•  
Final lien waivers for all trades on the project.

Jones Lang LaSalle

 

8



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section IX — 9
Contractor and Subcontractor Responsibilities
ARTICLE 1 General Construction Rules and Responsibilities

  a)  
85 Broad Street is a Class A building and has agreements with various unions.
Therefore, in an effort to maintain harmony within the facility, all of the
Tenant’s contractors shall be members in good standing with local unions from
each of the various trade organizations.

  b)  
All Tenant improvements must first be reviewed by the Landlord and receive
approval before any alterations are performed. Submitted documents should
include all appropriate catalog cuts of intended equipment.

  c)  
After the Landlord has approved the documents, plans must be filed with the New
York City agencies that have jurisdiction by the Building’s Code Consultant/
Expediter (see Building Specific section for company and contact person) at the
Tenant’s expense and thereafter, a copy of all permits, NYC approved perforated
drawings and approved applications should be submitted to the Landlord prior to
the commencement of any work.

  d)  
Review by the Landlord is only to ascertain compatibility with the building’s
design, structure and systems. The review process and Landlord’s consent is not
to be construed as representation by RANY and/or its affiliates as to propriety
or legality of design for intended function. All design work and contracted
documents prepared by the Tenant or its consultants shall be subject to
compliance with all applicable laws, regulations and the City of New York
Buildings Department and Fire Department codes. The compliance is the
responsibility of the Tenant’s licensed professional architect and/or engineer.

  e)  
Both General Contractor and all Subcontractors shall comply with the
requirements that are listed within this manual. Noncompliance with any of these
rules may and can require the Landlord to prevent the firm access into the
building.

  f)  
Provided construction cost is not materially higher as a result thereof, any
construction inside the building or on site (including retrofits, renovations or
modifications), the design and contracting documents will include a requirement
that all construction waste including demolition waste be classified by the type
of material and by weight (i.e. Wood, Metal, Gypsum, Concrete, Residual).
Provided construction, renovation or repair cost is not materially higher as a
result, a minimum of 75% (by weight) of construction waste will be recycled
and/or salvaged. The recyclables can be either separated on site in separate
bins or can be separated offsite at a receiving station, documentation must be
submitted to confirm which approach is being taken and where applicable, provide
contact information.

  g)  
General Contractor is required to submit documentation of exact amounts of waste
removed from the job site and the amount of recyclables contained and removed
from the load, including waste generated by all Subcontractors. All
documentation must be submitted to the Agent for review on an ongoing basis
throughout construction, not just at completion. See Exhibit A: Waste Tracking
Worksheet (WTW) to be completed and submitted.

Jones Lang LaSalle

 

9



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section IX — 10

  h)  
All demolition/construction work that produces excessive noise, or generates
particulates or odor is permitted only after 6:00 PM and will cease by 7:00 AM
Monday through Friday. These activities include partition demolition, fastening
studs, chopping, core drilling, etc. The Landlord reserves the right to direct
the contractor and/or subcontractor to cease this activity if such activity is
disturbing other tenants.

  i)  
Regularly scheduled meetings between the Tenant’s representative, General
Contractor and the Landlord’s representative should be established to afford the
opportunity to discuss any issues that need to be addressed as well as review
the project’s progress and remaining schedule.

  j)  
Requests for freight reservations, overtime HVAC, etc. will only be honored
after the Tenant submits a list of those individuals who are authorized to order
such services on behalf of the Tenant.

  k)  
All construction materials are to be brought to the job in proper containers and
must be stored in the Tenant’s work area. No materials are to be stored in the
public areas (i.e. freight lobby, core closets, public corridors, etc.).

  l)  
All spaces outside the construction area (especially common hallways and
stairwells on multi-tenant floors) shall be kept safe and clean and shall be
regularly policed by the Tenant’s General Contractor. All items that are found
unacceptable shall be resolved immediately.

  m)  
The Landlord reserves the right to deny the Tenant’s contractor(s) and/or the
contractor’s employee(s) access into the building if they/he/she has been found
in spaces outside the construction area (i.e. adjacent tenant spaces without
prior knowledge and approval) or has been found to have removed items from the
building that do not belong to their firm. The Landlord’s decision will be
final.
    n)  
All fire exits shall be kept clear and accessible at all times.
    o)  
Fire extinguishers supplied by the contractor must be on the job during
construction.

  p)  
When burning operations are required, the contractor must ensure that the
operator of the burning equipment shall have a Certificate of Fitness to operate
such equipment. During the burning operation, an additional person holding a
Certificate of Fitness for fire watch must be in attendance. A copy of each
certificate must be supplied to the Building Office before such work is
performed. The building must be advised prior to this work so the fire alarm
system may be taken off-line.

  q)  
Workers may be assigned to one toilet, which the general contractor will be
responsible to clean and maintain. Appropriate accommodations should be made to
afford both sexes privacy while using the facility.

Jones Lang LaSalle

 

10



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section IX — 11

  r)  
All containers must be emptied and returned to the construction area promptly.
All construction debris and excess material should be removed from the job site
and carted away from the building before 7:00 AM and after 6:00 PM. Containers
may not be stored or left unattended on the sidewalk or loading dock at any
time. Any fine(s) resulting from this violation that are received from NYC will
be paid by the Landlord and billed back to the Tenant.

  s)  
All fireproofing on steel and columns must be replaced to match the existing
rating and color, at the Tenant’s expense, if damaged by the Tenant’s
contractor.

  t)  
48-hour notification must be given to the Building Office before the hung
ceiling tiles are to be installed. This will afford the Landlord the opportunity
to view and ensure access doors for VAV’s, etc. are not blocked and can be
serviced properly.

ARTICLE 2 Supervision

  a)  
The General Contractor shall maintain competent and adequate supervision on the
premises when all work is in progress.
    b)  
Construction personnel must carry proper identification at all times.

  c)  
All persons in a supervisory position must be able to speak and understand
English fluently.

ARTICLE 3 Job Site Cleanliness

  a)  
The General Contractor (GC) shall be responsible for maintaining the cleanliness
of the work area and the areas involved in the delivery and storage of
materials. At all times, the GC is responsible to maintain a safe work
environment for those within and outside the construction area.

  b)  
Walk-off mats are to be provided within the construction area at each exit and
shall be wet continuously to prevent the tracking of footprints into areas
outside the construction area.

  c)  
All public areas such as elevator lobbies, corridors, toilets and service halls
shall be protected with Masonite and craft paper to the satisfaction of the
Building Office. Throughout the job, the GC shall protect the HVAC perimeter
units, fire alarm equipment, etc.

  d)  
Maintain a positive Indoor Air Quality (IAQ) work site. The following specific
actions may be applicable to controlling contaminants at the work site: wetting
agents or sweeping compounds to suppress dust, removing spills or accumulated
water, using low odor emitting cleaners, protecting porous materials from
moisture, keeping materials elevated off floor surfaces and increasing the
cleaning frequency for dust.

Jones Lang LaSalle

 

11



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section X — 12

     
 
  Section 3:
 
  Insurance
 
  Requirements

I.  
The Service Contractor shall provide the following minimum insurance coverage.
See Exhibit B: Sample Certificate of Insurance for reference:

  A.  
Commercial General Liability
       
Combined Single Limit — $3,000,000 per occurrence and annual aggregate per
location. Such insurance shall be broad form and include, but not be limited to,
contractual liability, independent contractor’s liability, products and
completed operations liability, and personal injury liability. A combination of
primary and excess policies may be utilized. Policies shall be primary and
noncontributory.
    B.  
Worker’s Compensation — Statutory Limits
    C.  
Employer’s Liability
       
With minimum liability limits of $1,000,000 bodily injury by accident each
accident, $1,000,000 bodily injury by disease policy limit; $1,000,000 bodily
injury each employee.
    D.  
Commercial Automobile Liability
       
Combined Single Limit — $1,000,000 per accident.
       
Such insurance shall cover injury (or death) and property damage arising out of
the ownership, maintenance or use of any private passenger or commercial
vehicles and of any other equipment required to be licensed for road use.
    E.  
Property Insurance
       
All-risk, replacement cost property insurance to protect against loss of owned
or rented equipment and tools brought onto and/or used on any Property by the
Service Contractor.
    F.  
Crime Insurance / Fidelity Bond Service Contractor is responsible for loss to
Owner and third party property/assets and shall maintain Fidelity Bond or
comprehensive crime insurance coverage for the dishonest acts of its employees
in a minimum amount of $1,000,000. Service Contractor shall name Owner as Loss
Payee with respect to the comprehensive crime insurance coverage.
    G.  
Errors & Omissions/Professional Liability (applicable for professional services
only) Service Contractor shall provide Liability limits of at least $5,000,000
per claim and $5,000,000 in the aggregate. The retroactive insurance date of
such insurance shall be no later than the commencement date of the contract.
Such insurance shall be provided for two years beyond the completion of the
work.

Jones Lang LaSalle

 

12



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section X — 13

II.  
Policies described in Sections I.A. and I.D. above shall include the following
as additional insured, including their officers, directors and employees.
Additional Insured endorsements CG 20 10 10 01 and CG 20 37 10 01A or their
equivalent shall be utilized for the policy(ies) described in Section I.A.
above. Please note that the spelling of these parties must be exactly correct or
the Contract Duties will not be allowed to commence.

  •  
85 Broad Street LLC

  •  
Metropolitan Life Insurance Company
    •  
Jones Lang LaSalle Americas, Inc.

III.  
Service Contractor waives any and all rights of subrogation with respect to its
commercial property and workers’ compensation liability insurance policies
against the parties identified above in Paragraph II.
  IV.  
All policies will be written by companies licensed to do business in the State
of New York and which have a rating by Best’s Key Rating Guide not less than
“A-/VIII”.
  V.  
Service Contractor shall furnish Certificate(s) of Insurance evidencing the
above coverage, except property insurance under I.E. Original Certificate(s) of
Insurance must be provided before Service Contractor commences Contract Duties
or Contract Duties will not be allowed to commence.
  VI.  
Certificate(s) of Insurance relating to policies required under this Agreement
shall contain one of the following two sets of words:
     
“Should any of the above described policies be cancelled before the expiration
date thereof, the issuing insurer will endeavor to mail thirty (30) days’
written notice to the Certificate Holder.”
     
OR
     
“Should any of the above described policies be cancelled before the expiration
date thereof, notice will be delivered in accordance with the policy
provisions.”
  VII.  
The following should be named as the Certificate Holder:

Jones Lang LaSalle Americas, Inc.
   
85 Broad Street, SC Level
     
New York, NY 10004
     
Attn: Facility Manager — Insurance.

Jones Lang LaSalle

 

13



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 14

     
 
  Section IV:
 
  Building Standards

Drawing Standards
ARTICLE 1 General
The required signed and sealed drawings need to be accompanied by a transmittal
letter listing each drawing, its date and the number of sets submitted.
ARTICLE 2 Standard drawing sizes are as follows:
24 inch x 36 inch
30 inch x 42 inch
36 inch x 48 inch
ARTICLE 3 Each drawing should contain:

  e)  
Column numbers to facilitate reference and coordination.
    f)  
Plot Plan and key plan referenced to the appropriate floor and the area of the
floor to be worked on should be shaded in.
    g)  
Title block with:

  •  
Tenant’s name, address, floor number
    •  
Project description
    •  
Drawing number
    •  
Scale, date
    •  
Revision column with date, revision number and description of change. All
revisions that pertain to the Landlord review process should be identified by
encircling the revision and labeling it with a revision triangle and number. The
number should correspond to the revision column information.

ARTICLE 4 Architectural
Should include the following plans:

•  
Demolition Plan. Based on a field survey, drawings shall indicate all
construction components or materials, i.e. partitions, doors, ceiling tiles,
etc. to be removed. Please note all convector covers are to remain. They may be
removed before demolition, securely stored and replaced after demolition has
been completed.
  •  
Construction Plan. Indicate all new work including the demising partitions.

  •  
Room designations
    •  
Window treatment
    •  
Convector cover details
    •  
Floor chopping and core drilling details
    •  
Note all changes to the service core components, i.e. service elevator lobby
doors; alterations to any shafts, pipe chases or risers; telephone closets
and/or mechanical/electrical rooms.

Jones Lang LaSalle

 

14



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 15

•  
Hardware schedule to be in accordance with a Class A office building. Reflected
Ceiling Plan

  •  
Specify ceiling construction either new or to remain.
    •  
All lights should be shown as either new, existing to be reused or relocated, or
existing to remain. Description should contain all light fixture-type, wattage
and sizes.
    •  
All switches and fixture controls and electrical branch circuit drawings

•  
Power and Telephone Plan

ARTICLE 5 Furniture Plan. Furniture shall be installed in such a manner as to
provide for reasonable access to convectors, windows (allow room for window
replacement), and other building systems, and to be commenserate with Comparable
Buildings. Notwithstanding the foregoing, the location of the Existing FF&E (as
the term is defined in the Lease) is not required to comply with the foregoing
requirements Structural
Should include the following plans:
Please see Construction Drawing notes for more specific information.

•  
Demolition Plan. Indicate all structural elements and surrounding components
that may be affected

Electrical Should include the following plans:
Please see Construction Drawing notes for more specific information.

•  
Demolition Plan. Indicate all elements to be removed and clearly identify all
items that are to remain, i.e. fire safety equipment, etc. A field survey should
be performed so that the demolition plan clearly delineates these elements.

•  
Construction Plan. Indicate all new elements to be installed.

•  
Communication Plan

•  
Lighting & Power Plan

•  
Fire Safety Systems Plan. Indicate all existing base building devices and
components to remain and/or be relocated to comply with ADA.

ARTICLE 6 Mechanical
Should include the following plans:
Please see Construction Drawing notes for more specific information.

•  
Demolition Plan. Indicate all elements to be removed and clearly identify all
items that are to remain, i.e. fire dampers, etc. A field survey should be
performed so that demolition plan clearly delineates these elements.

•  
HVAC Systems Design Plan and Specifications

•  
HVAC Piping Design Plan

Jones Lang LaSalle

 

15



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 16
ARTICLE 7 Plumbing

 
Should include the following plans:

•  
Demolition Plan. Indicate all fixtures to be removed and all fixtures to remain.

•  
Plumbing Systems Design Plan and Revised Diagrams

•  
Plumbing Specifications and Cuts

ARTICLE 8 Sprinkler/ Fire Safety
Should include the following plans:

•  
Demolition Plan. Indicate all elements to be removed and all elements to remain.
A field survey should be performed so that the demolition plan clearly
delineates these elements.

•  
Sprinkler Systems Design Plan Specification and Riser Diagram

•  
Hydraulic Calculations

•  
Fire Protection by Ansul Systems Design Plan, if required

Jones Lang LaSalle

 

16



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 17
Construction Drawing Notes
Please include the following notes on the plans submitted for Landlord review
and for ultimate use at the construction site.
ARTICLE 1 Demolition

  h)  
Existing plumbing fixtures, drinking fountains, sinks, lavatories, water
closets, showers, floor drains, etc., which are to be removed, must have water
supply shut off prior to disconnecting and removing them to prevent flooding.
Fixtures should be first offered to the Building Office for inventory before the
fixtures are discarded. All abandoned plumbing lines must be disconnected and
removed up to the main plumbing risers and capped properly.
    i)  
Remove all abandoned cabling from the existing floor cells back to their source.

  j)  
Where demolition is to take place in an area of the building where fire safety
equipment such as alarms, speakers, smoke detectors, floor warden stations, etc.
are located, the Building Office must be notified at least three business days
prior to the start of demolition so that the equipment may be protected.

  k)  
All fire safety equipment and associated conduit and wiring shall be protected
from any physical damage during demolition and/or construction. At Ownership’s
discretion, an ample amount of fire alarm coverage shall be maintained at all
times (i.e. smokes and speaker strobes) during the entire demolition process

ARTICLE 2 Construction

  l)  
Each floor on which construction is undertaken must remain in a safe condition
with regard to fire safety for personnel working on the floor. All fire stairs,
alarms, manual pull stations must remain accessible and operable at all times.

  m)  
The Landlord prohibits construction, security devices or signage without prior
Landlord consent that would in any way damage or alter existing stone, metal or
glass facades in or on either the exterior or interior of the building. Any
damage that occurs will be repaired by the Landlord at the Tenant’s expense.

  n)  
All public areas such as elevator lobbies, corridors and hallways shall be
protected with Masonite and craft paper to the satisfaction of the Building
Office. Also, shoe-wiping mats must be placed at all openings to the
construction area (and within the areas of construction) and public areas must
be continuously kept clean. Equipment and other property belonging to the
building shall also be protected, and refurbished if damaged during the course
of construction, to the satisfaction of the Property Manager.

  o)  
All existing masonry construction such as at columns, piers and core
penetrations, where disturbed due to adjacent demolition, are to be replaced and
repaired with material to match existing construction. All restoration of fire
rated assemblies must be completed to restore rating. Masonry openings must be
filled with same material before drywall is applied.

Jones Lang LaSalle

 

17



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 18

  p)  
Partitions shall not be fastened or braced to ductwork, conduit or piping.

  q)  
Woodwork, cabinetwork, raised flooring and furniture/partitions along the
perimeter wall of the building at the convector cover locations must be easily
removable and maintain a proper distance to ensure adequate air circulation and
access for maintenance. Notwithstanding the foregoing, the existing woodwork,
cabinetwork, raised flooring and furniture/partitions are not required to comply
with this provision to the extent they remain in their existing condition and/or
position.

  r)  
Provide waterproof membrane in all wet areas, both on the floor and 4” above the
finished floor (A.F.F.) on walls.

  s)  
No cooking is allowed in pantries. Microwaves, coffee makers, dishwashers,
icemakers and refrigerators only.

ARTICLE 3 Sustainable Building Materials
Provided construction, renovation or repair cost is not materially higher as a
result thereof, for all new construction, renovation or maintenance repairs, 10%
of the total purchases (on a dollar basis) must meet each one the following
sustainability criteria separately (i.e. concrete can meet 10% post-consumer,
steel can meet 50% within 500 miles and 10% of wood purchases can be FSC. One
product alone cannot combine to meet this requirement):
(Must select and meet 3 requirements)

  1.  
Contain at least 10% post-consumer or 20% post-industrial material
    2.  
Is Forest Stewardship Council (FSC) certified wood
    3.  
Contain at least 50% materials harvested and processed or extracted and
processed within 500 miles of the project

OR

  1)  
Contain at least 70% salvaged material from off site or outside the organization
    2)  
Contain 50% rapidly renewable materials (i.e. bamboo, cork, linoleum, etc)

Jones Lang LaSalle

 

18



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 19
ARTICLE 4 Indoor Air Quality (IAQ) Compliant Building Products
To maintain a positive IAQ and reduce the impacts of emissions from materials,
employ the following sustainable criteria when choosing these products:

  t)  
Paint and coatings with VOC emissions that do not exceed VOC limits of Green
Seal’s Standard GS-11 requirements

  u)  
Carpet and Carpet Cushion that meets the requirements of the CRI Green Label
Testing Program

  v)  
Composite panels (MDF, OSB, plywood) and agrifiber products that contain no
added urea-formaldehyde

  w)  
Adhesives and sealants that comply with the VOC content limits of South Coast
Air Quality Management District (SCAQMD) Rule #1168

  x)  
Lighting that use reduced mercury content of less than 80 picograms per lumen
hour of light output

Jones Lang LaSalle

 

19



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 20
Architectural Standards
ARTICLE 1 Doors and Related Components

a)  
Single Tenant Floors

A Tenant may propose at their discretion, doors, frames, appropriate signage,
etc. This information should be included in the customary architectural package
for the Landlord’s reference and review process.

b)  
Multi-Tenant Floors

A Tenant leasing space on a multi-tenant floor shall install the corridor doors,
frames, signage etc. according to the building standard. (See the building
signage standard section).

c)  
Security Systems

Access Card Systems are acceptable on both single tenant and multi-tenant floors
but must be installed on the adjacent wall near the entrance door. These devices
may require an additional connection to the fire/life safety system to allow
egress from the Tenant’s space. If Tenant elects not to provide the Building’s
Engineering department with card keys, a key override keyed to the Building’s
key system must be installed next to the card key reader. Drawings and catalogue
cuts must be submitted for review.
ARTICLE 2 Acoustical Tile
See the building standard section for the appropriate material.
ARTICLE 3 Windows, Venetian Blinds & Window Treatment

  a)  
Window treatment shall not interfere with the operation of the peripheral air
conditioning system or window cleaning operations. Perimeter finishes must meet
the building standard. Notwithstanding the foregoing, existing window pocket
condition shall not be required to conform to the Building’s standard
requirement to the extent they remain in their current location/condition.
    b)  
Window treatment specifications must be submitted for approval by Landlord.

ARTICLE 4 Bathroom Accessories
See the building standard section for the appropriate material for each
building.
ARTICLE 5 Corridors and Elevator Lobbies
Wall covering will only be permitted on single tenant floors and must first be
submitted to the Landlord and approved before installation.
Jones Lang LaSalle

 

20



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 21
ARTICLE 6 Ceilings
Ceilings in spaces adjacent to exterior windows shall not be dropped lower then
the top of the window head, unless held back two feet from the inside face of
the window for every one-foot in drop below the window head.
ARTICLE 7 Partitions

  a)  
Interior drywall partitions that are adjoined to the perimeter shall be fastened
to a perimeter column.

  b)  
A minimum of 18 inches shall be provided so that perimeter induction units may
be easily accessible to maintenance personnel.

ARTICLE 8 Retail Store and Signage

  a)  
A Tenant leasing retail space shall submit to the Landlord all plans,
elevations, storefront design, signage and samples of finished materials for
review. Security gates may not be used.

  b)  
All storefront alterations must comply with building standards in terms of
configuration, materials, finish, profiles, etc.

Jones Lang LaSalle

 

21



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 22
Structural Standards
ARTICLE 1 General Notes

  a)  
Structural drawings must be coordinated and submitted with other disciplines
that are affected by structural modifications.
    b)  
All required fire ratings of existing and new components should be maintained.

  c)  
Fire watch service shall be provided by Tenant’s contractor during welding and
burning operations including appropriate fire extinguishers, etc. Copies of any
and all fire watch personnel’s Certificates of Fitness shall be submitted to the
Building Office before such fire watch is required. The building shall be
notified so the fire alarm system may be taken off line.

  d)  
New structural in-fill shall be compatible with existing construction to remain
in order to sustain floor duct continuity and other systems as required by the
building’s structural engineer.

  e)  
No attachments, chopping or chasing of core walls and masonry demising partition
walls will be permitted without prior Landlord approval.

  f)  
Partitions shall not be fastened or braced to ductwork, conduit or piping.

Jones Lang LaSalle

 

22



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 23
Electrical Standards
ARTICLE 1 General Conditions

  a)  
Provide a connected and demand load summary for all new and existing equipment
and indicate the watts-per-square-foot usage based on the Tenant’s rentable
square footage.

  b)  
Proper temporary lighting and power must be installed and maintained in all work
areas. All temporary lighting will be removed at the job’s completion and not
left abandoned within the hung ceiling.

  c)  
An appropriately labeled fused safety switch shall be installed in the electric
closet when a sub-panel is installed in a Tenant’s space.

  d)  
Provide emergency lighting fixtures, where applicable by code. Refer to the
Building Specification section for emergency power requirements.

  e)  
It shall be the contractor’s responsibility to balance loads and refurbish
electric panels where necessary. The condition of the electric panels and
closets at the project completion is subject to review by the Landlord.

  f)  
It is the responsibility of the contractor to leave the electrical closets clean
and free of all rubbish and materials. It shall be the contractor’s
responsibility to patch all openings created by the work.

  g)  
At the completion of the alteration, meter pans, safety switches, panels, panel
directories and other distribution devices are to be labeled correctly. Previous
labeling or markings are to be removed or painted over.

  h)  
All panel directories are to be typed and checked for accuracy. Handwritten
directories are unacceptable. They should display the circuit number and those
devices that are connected to the circuit.

  i)  
The source of all new risers shall be identified in a manner consistent with
existing switchboard designations. All pull boxes required for new riser
installations must identify the riser, the Tenant, and equipment served (i.e.
circuit breaker panels LP5 A & LP5B).

  j)  
Core drilling will be allowed only after a complete survey and probe of slab
fill is performed to assure that they are clear of any existing conduit or
obstructions. Permission for such drilling must be obtained from the General
Manager or the building’s Chief Engineer. All work shall be properly
fire-stopped and safed.
    k)  
All electric power must be disconnected before starting demolition.

  l)  
When switches or circuit breakers are opened for work on electrical equipment or
wiring, signs or tags should be installed at the switch or breaker stating that
work is being performed on them. If the device is lockable, it should be
padlocked at the end of each workday.

Jones Lang LaSalle

 

23



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 24
ARTICLE 2 Lighting & Applicable Panel boards

  a)  
Panel boards shall be provided as follows:

  •  
120/208 volts and/or 265/460 volts surface mounted in electric closets.

  •  
All panel boards shall be 3-phase 4 wire and shall not exceed existing available
floor amperage.

  •  
Panels shall be factory assembled and fabricated by an approved Switchboard
manufacture, dead front, bolt-on circuit breaker type, UL listed and NYC
approved.

  •  
Cabinets and trim shall be galvanized sheet metal, factory painted with one rust
proofing primer coat and one finish coat.

  •  
Bus Bars shall be full height copper. Neutral bar shall be full size. Bussing
shall be braced throughout for a minimum of 10,000 amps. Provide 200 Amp neutral
when serving non-linear loads.

  •  
Doors shall have flush type paracentric cylinder locks and catches. Lock must be
compatible with Landlord’s standard key system. Back of the door shall have a
directory frame and directory card protected with a non-fading transparent
cover.

  b)  
Do not chop outlets, switches or similar devices into core walls without prior
authorization by the Landlord. Engineer shall provide a detail for all devices
chased in the floor slab.

  c)  
See the Building Standard section for standard light fixtures.

ARTICLE 3 Sub-Metering

  a)  
The Tenant’s design engineer shall identify and indicate on plans submitted for
Landlord review all existing meters serving the space to be renovated.

  b)  
The Tenants design engineer and electrical contractor shall verify that the
space has been electrically demised. In addition, the design engineer and
contractor shall verify that no other tenants are served by any meter to be
removed.

  c)  
Landlord will install all submeters at the Tenant’s expense, once the electrical
contractor has completed the required service work, subject to the lease
agreement. The Tenant’s electrical contractor should complete the installation
of the electrical service as soon as possible to facilitate the installation of
the new metering equipment.

  d)  
Electric meters shall only be installed in base building electric closets or
switchboard rooms unless special permission from the Landlord is given for an
alternate location. Risers terminating at panels located in Tenant spaces and
not metered at the source shall be routed through the nearest electric closet
and a disconnect and meter shall be installed by the Landlord at this point.
Wherever possible, all dedicated risers should be metered at their point of
origin.

  e)  
Temporary feeders shall run to the new meter equipment to supply power during
construction. No service shall be utilized without a meter in place.

Jones Lang LaSalle

 

24



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 25
ARTICLE 4 Wiring

  a)  
Threaded aluminum, rigid steel conduit or EMT shall be used when power
distribution is exposed and is run outside of the Tenant space.

  b)  
EMT shall be used for all concealed work in the walls or above the hung ceiling
(3/4” minimum). Armored, BX or MC cable can be used for branch circuitry,

  c)  
Greenfield shall be used for lighting fixture tails (3/8” minimum) and for final
connections to motor and transformers (1/2“minimum. Wiring for fixture tails and
wiring run through lighting fixtures shall have insulation rated for 90oC (i.e.
THHN) 1/2”minimum.

  d)  
Circuit wiring in panel boards shall be trimmed and dressed in a neat and
workmanlike manner. All wiring shall be tagged (accurate panel directories are
required.

  e)  
Electrical contractor shall remove all unused wiring back to the source. Unused
wiring in under floor duct systems shall also be removed.

  f)  
All wire, cable and bus must be copper. Wire insulation shall be THHN.

  g)  
Branch circuit wiring shall be No. 12 AWG minimum. No. 14 AWG wiring may be used
for control work only. All branch wiring must be factory color coded for its
length. For feeder wiring No. 6 AWG and larger colored strips along the full
cable length is acceptable. For short lengths colored tape may be applied to all
cable that is visible.

  h)  
For safety considerations, Phase colors for conductors shall be
black-red-blue-white for 208-volt systems and brown-yellow-white for 460-volt
systems.
    i)  
The color of switch legs must match the phase circuit color.

  j)  
All vertical runs of low voltage Teflon insulated cable below eight feet must be
in conduit (EMT). Only cables with Teflon or equivalent plenum type insulation
and jacket (UL Type 2P) may be run above the hung ceiling or in convectors
without raceway. Proper supports are required.
    k)  
All temporary lighting and power shall be removed upon completion of project

Jones Lang LaSalle

 

25



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 26
ARTICLE 5 Equipment
1.01.2 Lighting

  a)  
All fluorescent troffers shall be equipped with 2 lamp or 3 lamp electronic
ballasts. Fluorescent troffers shall be equipped with heat extraction slots.
Incandescent lamps shall be rated for 125 volts. All fixtures need approval by
the Landlord prior to installation. Cut sheets on the proposed fixtures should
be submitted for Landlord approval (note: lay in type must have channel clips
securing fixture to ceiling grid).

  b)  
All relocated lighting fixtures shall be washed and re-lamped. Relocated fixture
not equipped with electronic ballasts shall also be re-ballasted prior to
re-installation in their new location.

  c)  
Exit signs shall be lit, with 6” high letters (except in Place of Assembly
spaces) and shall be equipped with an integral storage battery/charger to
operate the sign for a minimum of 90 minutes in the event of a power outage.

  d)  
Tenants are urged to utilize motion sensor switching in all reasonable areas
such as private offices, file rooms, etc.

  e)  
All fixtures not controlled by motion sensors shall be provided with both local
switches and master automatic control to comply with the requirements of the New
York State Energy Conservation Code.
    f)  
See the Building Standards for light fixture types.

1.01.3 Low Voltage Voice/Data Signal Cable

  a)  
Low voltage cable with thermoplastic insulation (UL Type 2X) may be run only in
floor cell or conduit.

  b)  
Only cables with Teflon or equivalent plenum type insulation and jacket (UL Type
2P) may be run above the hung ceiling or in convectors without raceway. Proper
supports are required.

  c)  
Wall mounted outlets shall be equipped with back boxes and conduit stub-ups of
EMT to above the hung ceiling plenum, bushings required at end of all conduit
stub-ups.

  d)  
Teflon cables passing through telephone closet walls must be run through sleeves
of rigid galvanized conduit or EMT. Seal around sleeve and around cables using
approved fire-stopping media.

  e)  
All abandoned cable must be removed by tenant prior to occupancy. Maintenance of
wire, including abandoned cable must be in accordance with NFPA requirements.

Jones Lang LaSalle

 

26



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 27
1.01.4 Workstations

  a)  
All workstations shall be grounded. Ground wire in manufacturer’s wiring harness
shall be carried back to the panel ground bus.

  b)  
Workstations shall be hard wired with No. 12 copper wire enclosed in flexible
metallic conduit.

  c)  
No zip-cord, plug mold, plastic or metallic-plug connectors will be allowed.
Notwithstanding the foregoing, Tenant shall have the right to re-use existing
plug mold existing in the demised premises as of the date hereof.

  d)  
Maximum distance of flexible metallic conduit from wall or floor outlet to
workstation termination point shall be no more than 18 inches.
    e)  
No receptacles shall be permitted to be attached or built-in to task lighting
fixtures.

  f)  
Any fire rated wall penetrations shall be fire stopped with “Flame Safe” or
similar compound. Floor and ceiling penetrations shall be seal with cement.

Jones Lang LaSalle

 

27



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 28
Mechanical Standards
ARTICLE 1 Condenser Water/Chilled Water

  a)  
All Tenant supplemental units are required to use condenser water or chilled
water to remove the heat from their space. See Building specifics for additional
information.

  b)  
If Tenant is authorized to tie-into the building’s condenser water or chilled
water riser, the Tenant’s engineer should contact the Building Office to
coordinate where and when such connections are to be made.

  c)  
Piping sizes shall be based upon standard engineering principals of flow and
pressure losses, however, a minimum velocity in carbon steel pipe of 3 feet per
second shall be used in order to prevent blockages caused by depositing
particles. Three-way water valves shall be used.

  d)  
Drain pans shall be provided under circulating pumps and any liquid detectors
should be wired to a local alarm.

  e)  
Each cooling unit shall be provided with a plug valve in addition to the
shut-off valves. These plug valves shall be used to regulate the quantity of
water flowing through the cooling units as a means of balancing the system.

  f)  
All primary shut-off valves shall be O S & Y gate, which can be packed while in
operation whether open or closed. All units should also have an individual
y-type strainer installed on the supply line.

  g)  
All valves must be readily accessible and be tagged with brass tags stamped with
their control number. A valve chart indicating the valve number, the valve’s
location and what it serves should be framed and hung at an area designated by
the building’s Chief Engineer.

  h)  
All condenser water or chilled water systems should be exposed to high levels of
chemical corrosion inhibitor for as long as possible before filling the system.

  i)  
New condenser water or chilled water lines are to be copper material and brazed
(No Victaulic or soft solder). Die-electric fittings are to be used between
black iron valves and copper. The lines are to be hydrostatically pressure
tested. A building management representative must be present during testing.
    j)  
All condenser water or chilled water piping must be properly insulated.

ARTICLE 2 Steam and Condensate

  a)  
All primary shut-off valves shall be O S & Y gate, which can be packed while in
operation whether open or closed. Supply lines are to be metered.

  b)  
All valves must be readily accessible and be tagged with brass tags stamped with
their control number. A valve chart indicating the valve number, the valve’s
location and what it serves should be framed and hung at an area designated by
the building’s Chief Engineer.

Jones Lang LaSalle

 

28



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 29

  c)  
All steam traps shall have a valve and union on each side and shall be of the
Float and Temperature type.

  d)  
All steam lines (Supply and condensate) are to be schedule 80-type pipe.

ARTICLE 3 Miscellaneous

  a)  
Base building hot water for heating, compressed air and refrigerant are not
available for tenant use.

  b)  
All piping shall be clearly marked with its contents. Piping should also be
properly insulated and indicate the pipe contents and directional flow a minimum
of every 15 feet.

  c)  
Furnish and install suitable and substantial hangers and supports for all
horizontal lines. Main lines and any other large or heavy pipes shall be
supported by pipe hangers and beam clamps of approved design. Hangers for pipe
subject to expansion shall be provided with approved rollers.
    d)  
All hangers shall provide for two inches of vertical adjustment.

  e)  
All vertical piping shall be anchored wherever necessary to prevent undue
strains on offsets and branches and wherever required to support such piping
consistent with industry standards. Anchors shall also consist of heavy forged
wrought iron clamps securely bolted or welded to pipes; all extension ends shall
bear on building construction and wherever they are close to beams, shall be
bent under top flanges.

  f)  
Vertical pipes in shafts shall, whenever possible, be supported on structural
steel pipe stands. See 3 (b) for labeling requirements.

  g)  
When more than one vertical pipe is installed in a shaft in close proximity to
other vertical piping, roller guides shall be provided for all piping at every
other floor level.

  h)  
Piping shall not be supported by means of wire, rope, wood, ductwork or any
other makeshift device.

  i)  
All existing abandoned piping and equipment shall be removed by the contractor,
unless otherwise directed by the Landlord or the engineer. No materials shall be
used unless first being reconditioned and then only as specifically approved by
Landlord and engineer.

  j)  
New systems shall be flushed when their installation is completed to remove
construction debris. They should be isolated and cleaned with a trisodium
phosphate solution which is heated above 150o F.

Jones Lang LaSalle

 

29



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 30
ARTICLE 4 Testing

  a)  
All testing shall be done in the presence of the General Manager or his/her
designated agent (i.e. Chief Engineer).

  b)  
The contractor shall flow balance every system to the quantities as shown on all
related drawings.

Jones Lang LaSalle

 

30



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 31
Heating, Ventilation & Air Conditioning Standards
ARTICLE 1 General

  a)  
The Tenant shall arrange for all necessary inspections, pay all fees for those
inspections and turn over copies of all inspection reports and certificates to
the Landlord.

  b)  
HVAC system design layout shall not have an adverse effect on the existing base
building systems. New design supply air quantities shall not exceed base
building design air quantities.

  c)  
Existing supply, return and exhaust air quantities CFM and static pressures
shall be measured at point of connections of new duct to existing ducts and
recorded in the presence of building engineering personnel. Written notification
must be sent to the Building Office each time that these readings are scheduled
to be taken.

  d)  
All supplemental package units must utilize chilled water or condenser water for
cooling where possible. No air-cooled units or exterior louvers will be
permitted.

  e)  
All supply, return and exhaust fans and other equipment shall be identified by
the system number and their operating data (e.g., Manufacturer’s name and model
number, CFM, static pressure, rpm and horsepower) on the appropriate drawings.

  f)  
During the project duration, the Landlord and his/her designated representative
will inspect the work in progress. Any work that is judged unsatisfactory for
any reason or not in compliance with these standards shall be removed and
replaced at the expense of the Tenant.

  g)  
Any required shut-down of the Building’s systems (i.e. BMS, Fire Alarm) shall be
coordinated with sufficient advance notice to the Building Office and shall be
performed in a manner which does not interfere with other tenants.

ARTICLE 2 Ductwork

  a)  
Drawings shall show new and existing supply, return and exhaust air ducts, with
all sizes indicated.

  b)  
All ductwork (except for special exhaust systems) shall be constructed of
galvanized sheet metal. Installation shall follow SMACNA Standards.

  c)  
Galvanized metal ductwork shall be constructed in accordance with the latest
SMACNA manual and shall have a pressure rating of 2 inches, 4 inches or 6 inches
with 2 inch rating minimum for ductwork between VAV units and outlet, or between
fan and outlets if VAV units are not used, and 4 inch rating minimum between
fans and VAV units.

  d)  
All ductwork shall be sealed and SMACNA seal classification — A, B or C
specified. Leakage testing shall be required for ductwork and leakage Class 6,
12, 24, or 48 specified. Extent of ductwork to be tested for each leakage class
shall be specified.

Jones Lang LaSalle

 

31



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 32

  e)  
Flexible round duct connections to Air Terminal Units shall be limited to three
feet in length or less.

  f)  
Flexible canvas connections shall be provided at ductwork connections to fans
and other rotating equipment.
    g)  
Volume dampers shall be shown on drawings wherever required for air balancing
purposes.

  h)  
Access doors shall be indicated on the drawings wherever access for servicing
equipment such as coils, humidifiers, etc. is necessary, and shall be a minimum
of 24 inches x 24 inches. Access doors in insulated or lined ducts shall be
double panel, insulated, minimum 20 ga.; access doors in non-insulated duct
shall be double panel, minimum 20 ga. Or single panel, minimum 18 ga.

  i)  
Duct hangers shall be indicated and specified in accordance with the New York
City Building Code and SMACNA.

  j)  
All unused ductwork must be removed at Tenant’s expense. Unused openings in main
ducts shall be blanked-off and sealed airtight.

  k)  
Furniture and partitions shall not block the perimeter induction units so that
engineering personnel may service and maintain the units as well as provide the
proper airflow through the unit. Induction units are to be protected during
construction and thoroughly cleaned upon completion of project. Existing
perimeter control wire damaged during construction will be restored and paid for
by General Contractor.

ARTICLE 3 Fire and Smoke Dampers

  a)  
Accessible fire and/or smoke dampers and access doors shall be shown on the
drawings wherever required. Fire dampers shall have blades out of the air stream
and breakaway connections.

  b)  
Existing fire dampers and access doors where no longer required due to
architectural changes shall be indicated on the drawings to be removed.

  c)  
Where ducts penetrate rated walls, including shaft walls, the space between the
duct and wall shall be packed with fire-stopping material. The material and the
method of packing shall be indicated on the drawings or in the specifications.

  d)  
Fire and smoke dampers shall be configured for remote control via the fire alarm
and BMS systems.

  e)  
Control wiring for smoke dampers and/or combination fire/smoke dampers must be
provided on a per system, per floor basis.

Jones Lang LaSalle

 

32



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 33
ARTICLE 4 Duct Insulation and Lining
See the insulation section for details.
ARTICLE 5 Supply Air/Return Air Register and Grilles

  a)  
All supply air ceiling diffusers and return air register and grilles shall be
indicated on the drawings, including size, CFM, manufacturer’s name and model
number, type number and material.

  b)  
During construction process, when possible the entire system should be shut
down. In the case that the system is running during construction, ensure all
return system openings in (or immediately adjacent to) the construction area
should be sealed with plastic. Supply side diffusers and window units should
also be sealed in plastic for further protection.

  c)  
All filters must receive frequent maintenance if the systems are used during
construction and must be replaced immediately prior to occupancy.

ARTICLE 6 Special Exhaust Systems

  a)  
Drawings for range hood kitchen exhaust systems shall indicate manufacturer and
model number of the rangehood(s), CFM exhaust and ductwork connection to the
duct riser. Ductwork shall in accordance with the New York City Building & Fire
Codes and shall be insulated. Landlord retains the right to review on-going
maintenance records to ensure safety and compliance.

  b)  
Dishwasher exhaust ductwork shall be in copper, stainless steel or aluminum,
shall slope downwards in the direction of the dishwasher connection.

  c)  
Any exhaust system that is to be used for designated smoking areas shall conform
with New York City Building Code. These systems will not be permitted to be
ducted to the base building return or exhaust branches/risers or use the common
return plenum for the floor.

ARTICLE 7 Supplemental Air Conditioning

  a)  
As previously stated under the HVAC general conditions section, all supplemental
HVAC shall use chilled water or condenser water as the method of heat removal if
available. Air-cooled units and exhaust louvers will not be permitted.

  b)  
All supplemental units shall be shown on the drawings, including manufacturer,
model number, size (in tonnage) and CFM.

  c)  
Access doors shall be shown on the drawings wherever required as well as any
required connections to the Building’s fire alarm system (i.e. smoke dampers,
break glass, etc.).

  d)  
Access doors shall not be blocked by electrical conduit, piping, ceiling black
iron and shall be a minimum of 24 inches x 24 inches to allow maintenance people
sufficient room to perform such service.

Jones Lang LaSalle

 

33



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 34

  e)  
Tenant shall clean and recondition all supplemental units to be reused,
including controls.

  f)  
Tenant shall be responsible for all costs associated with tapping into the
designated riser and all piping to and from the unit.

  g)  
Tenant shall also install isolation valves near each unit on both the supply and
return lines, local pressure and temperature gauges, condenser water pump,
strainer and check valves. Condenser water control valves shall be three-way for
constant circulation through open piping system and two-way or three-way in
closed systems. Bypass strainers should be considered for critical operations.
Pipe sizes shall be selected for a nominal 3 fps or higher open condenser water
systems.

  h)  
Condensate lines are to be run to the nearest slop sink or fan room floor drain,
with Building approval. Gravity drains is preferred over a condensate pump. Pump
should only be used when gravity drainage is not possible.

  i)  
Tenant piping shall be chemically cleaned and tested prior to final connection
to the building system. Submit certificate of clean water analysis and water
sample for building review and acceptance. Substantial delays shall result in
requirement for retest prior to start-up.

  j)  
All vibration and/or noise generating equipment shall be effectively isolated
from structure so as to cause no interference to other tenants.

  k)  
Rebalance all systems or portions of systems, which are effected by Tenant work.
Prior to performing air-balancing procedures, Tenant’s balancer must contact the
building’s engineering crew.

  l)  
Any ceiling tiles broken or removed during Tenant balancing procedures will be
replaced at Tenant’s expense.

  m)  
All units that require Equipment Use Permits from the City of New York shall be
obtained and a copy of the permit should be placed within a sturdy transparent
frame as close to the wall mounted control for each supplemental unit. A copy of
the permit should also be sent to the Building Office.

Jones Lang LaSalle

 

34



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 35
Plumbing Standards
ARTICLE 1 General Requirements

  a)  
All plumbing, including water coolers, must be indicated on the drawings.
Indicate manufacturer and model number for proper engineering and roughing.

  b)  
All plumbing work, materials, equipment and fixtures shall be new and approved
by the Landlord and by those authorities having jurisdiction over the work,
including but not limited to, the New York City Plumbing Code.

  c)  
All workman employed to perform the work shall be skilled in their respective
trades and under direct supervision of a New York City licensed plumber.

ARTICLE 2 Design Criteria and Documents

  a)  
The complete scope of work shall be indicated on the drawings.

  b)  
Demolition plumbing drawings shall indicate existing plumbing piping, fixtures
and equipment to be removed.
    c)  
Drawings shall indicate all new pipe, fixtures, valves and equipment.

  d)  
Plumbing riser diagrams shall be provided for any plumbing work, all waste
drainage, vent, water, and gas systems.

  e)  
Manufacturer and model numbers shall be specified on drawings for all valves,
fixtures and equipment.

  f)  
Hot water heating equipment shall be approved by the New York City Board of
Standards and Appeals. Manufacturer and model numbers shall be specified. M.E.A.
numbers for gas-fired equipment shall be indicated.

  g)  
Restaurant tenants must supply water and steam usage estimates as part of the
Landlord review process.

ARTICLE 3 Job Conditions
1.01.5 Connections to Existing Systems

  a)  
Prior to disconnecting and connecting new work to existing systems, the plumbing
contractor shall notify the General Manager and offer a proposed schedule of
work. The Landlord will authorize all connections and coordinate any necessary
shut downs and drain downs if required. Shut downs and drain downs require 72
hour notice if such procedures are deemed to effect other tenants who will
require sufficient notification to make necessary preparations. Connections may
have to be made after hours. Connections to the base building system shall be
either screw galvanized or Husky type double band no-hub type clamps.

Jones Lang LaSalle

 

35



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 36

  b)  
Connecting new work to existing systems shall be performed in a neat and
acceptable manner. All affected work is to be restored to its original condition
and operation. The plumbing contractor shall not interfere with the continuous
operation of existing systems.

  c)  
Hot water lines longer than fifty-feet (50) from base building riser shall be
heat traced or such other means such as a recirculation system. Demolition and
Removals

  a)  
Disconnect and remove plumbing fixtures and piping. Cap and/or plug existing
services at source of supply. Remove existing abandoned piping from the
ceilings, walls and shafts.

  b)  
“Safe-off” with valves, caps or plugs, all services supplying plumbing fixtures
and equipment in areas designated for demolition prior to the start of
demolition work.

1.01.6 Clearance from Electrical Equipment

  a)  
No plumbing riser shall be run in, or through, electrical closets, telephone
closets or elevator machine rooms.

  b)  
Plumbing design drawings shall be coordinated with other disciplines to prevent
floor electric cell penetration.

ARTICLE 4 Access Doors

  a)  
The plumbing contractor shall be responsible for ensuring that access doors are
installed for valves concealed by masonry, plaster or drywall construction.
Minimum size shall be 18 inches x 18 inches, unless otherwise approved.

  b)  
Access doors where required shall be equivalent to the fire rated construction
in which they are installed.

ARTICLE 5 Record Drawings and Approvals

  a)  
At the completion of the work, the plumbing contractor shall submit copies of
the plumbing final inspection 505 cards and sign-off.

  b)  
The contractor is also required to provide the previously stated number of
As-Built drawings and AutoCAD disks.

ARTICLE 6 Equipment Brochure and Service Manuals
Two copies of service brochures for major equipment that is installed by the
contractor shall be turned over to the Landlord. These should be presented in a
neatly bound and labeled format and should include the following information:

  •  
Descriptive literature on the equipment and components
    •  
Performance data and model numbers
    •  
Installation instructions
    •  
Operating instructions
    •  
Maintenance and repair instructions
    •  
Spare parts
    •  
Lubricating instructions

Jones Lang LaSalle

 

36



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 37
ARTICLE 7 Plumbing Fixtures

  a)  
Wall hung water closets and urinals shall be supported by floor mounted carrier
fittings.
    b)  
Carrier fittings base plates or feet shall be chrome plated.
    c)  
All fixtures shall be equipped with accessible stop valves or angle stops.
    d)  
Piping from concealed water roughing, passing through walls to the angle stops
or fixture waste connection, shall be threaded red brass. Type “L” tubing supply
risers may be used between angle stops and faucet connections.
    e)  
Fixture faucets and flush valves shall have renewable internal parts, stems,
cartridges and seats.
    f)  
Water saving flush valves or faucets are required on all fixtures.

  g)  
Mechanical rooms, kitchens and public toilets shall be provided with a 3-inch
floor drain. The floor shall be provided with membrane waterproofing.

  h)  
Waste piping from food handling equipment and preparation sinks shall be
indirect via air gaps to floor drains or floor sinks as required by the Health
Department and Plumbing Code requirements.

  i)  
Vacuum breakers, check valves and/or approved backflow prevention devices are
required on all water connections subject to back siphonage.

ARTICLE 8 Gas Systems
1.01.7 Installation

  a)  
The contractor shall arrange with Gas Company for meter bar and standard
installation details and be responsible for all associated charges.

  b)  
Piping shall be installed free of traps and shall be provided with drain pocket
consisting of nipple and cap at all low points.

  c)  
Union or right and left nipple and coupling with gas cock shall be provided at
each piece of equipment.
    d)  
Piping shall be pressure tested per code requirements.

  e)  
Explosion proof solenoid shutoff valves shall be provided in the main supply
lines to gas fired equipment. The solenoid valve shall close upon activation of
the kitchen hood and/or fire detection system.

Jones Lang LaSalle

 

37



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 38
Insulation Standards
ARTICLE 1 General
This section specifies insulation requirements for heating, ventilation and air
conditioning (HVAC) piping, equipment and sheet metal ductwork.

  a)  
All piping shall be clearly marked with its contents. Piping should also be
properly insulated and indicate the pipe contents and directional flow a minimum
of every fifteen-feet (15).
    b)  
All steam supply, return pumped condensate and hot water piping shall be
insulated.

  c)  
Hot water fittings, valves and flanges for steam return, pumped condensate and
hot water shall be insulated as for steam.

  d)  
Cold water fittings, valves and flanges shall be insulated with molded fitting
sections or mitered sections of pipe covering. Vapor seals shall be two coats of
PVC coating. For concealed locations, wired on compressed fiberglass blanket may
be used.

ARTICLE 2 Air Conditioning Fans, Casings and Ducts Exposed-Not Acoustically
Lined.

  a)  
Insulate all fresh air, air conditioning fans, casings, supply and return ducts
with four-pound density fibrous glass board faced with one side with aluminum
foil reinforced jacket.
    b)  
Secure insulation over metal pins and lock in place with friction fit washers.

  c)  
Seal all joints and punctures with matching foil, reinforced pressure sensitive
tape, 3 inch wide on butt joint and punctures, 5 inches wide on corners.

Jones Lang LaSalle

 

38



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 39
Sprinkler Standards
ARTICLE 1 Drawings and Specifications

  a)  
All tenant sprinkler system drawings and specifications are to be submitted to
the Landlord for review before installation or agency approvals.

  b)  
The sprinkler drawings must show all core and branch piping and a riser diagram
showing the proposed connections to the system.

  c)  
Pre-action sprinkler system piping layout shall be indicated on the drawings
including pre-action valve assembly, tamper water flow switch and all associated
mechanical and electric components. A separate electrical riser diagram
indicating all electric components and tie-ins to existing system shall be
provided to facilitate fire department electrical review and installation
approval.

  d)  
Pre-action valve assembly details must be shown on the drawing with all
associated components, including drain and test assembly.

  e)  
Prior to construction (but in no event simultaneously with the submittal of
plans to Landlord), hydraulic calculations must also be submitted for Landlord
review that indicate reasonable uniform water distribution, and allow for
loss-of-head in water supply piping. Water density, areas of sprinkler operation
and water supply requirements shall in accordance with NFPA standards.

  f)  
Water supply information including gpm and pressure required for fire pumps and
gravity/pressure tanks shall be provided.

  g)  
Provide details of any modifications to the existing gravity or pressure tanks
where required.

ARTICLE 2 Materials

  a)  
Water flow Switches

Vane-type water flow switches shall be installed on the sprinkler system piping,
designed for mounting on either vertical or horizontal piping and have a
sensitivity setting to signal any flow of water that equals or exceeds the
discharge from one sprinkler head.

  b)  
Tamper Switch

Valve supervisory switch shall be provided on all control valves. Pressure
Reducing Valves
Provide pressure reducing valves as required. The valve is to be of all bronze
construction with bronze and stainless steel trim. The valve shall be UL listed
and rated for 400 psi working pressure and able to be tested to its full rating
stamped on valve without damage to any part of the valve. The valve shall be
spring actuated, balanced piston, single seated type without diaphragm. All
parts are to be easily removable or replaced sealed at the factory.
Jones Lang LaSalle

 

39



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 40

  c)  
Pressure Relief Valves

All sprinkler systems requiring a pressure relief valve shall be provided with a
diaphragm operated pressure relief valve. The valve seat and all working parts
are to be exposed to the fluid to be of non-ferrous material.

  d)  
Pressure Gauges

  •  
Gauges are to be of a type approved by authorities having jurisdiction and shall
be 4 1/2 inch dials, cast brass cases and have a range equal to twice the
working pressure.
    •  
Each gauge shall have a shut-off cock or valve together with a plugged outlet
for the connection of an inspector’s test gauge. Gauges shall be double spring
type.
    •  
Provide a gauge on either side of each pressure-reducing valve.

ARTICLE 3 Installation of Sprinkler System

  a)  
System drain-downs and fills will be conducted after normal building business
hours (Before 8AM and after 6PM Mon. — Fri. or on weekends). A tenant
representative or General Contractor’s project foreman must be present to print
and sign their name in the Class “E” fire alarm system “Alarm Book” (located at
main lobby desk), prior to the sprinkler system drain down taking place. A
tenant representative or General Contractor’s project foreman must also be
present to print and sign their name in the Class “E” fire alarm system “Alarm
Book,” prior to the sprinkler system refill process taking place. Tenants will
be required to have a reputable pipe fitter contractor on hand to witness the
refilling of the system.

  b)  
If sprinkler system is to be removed, a temporary sprinkler system shall be
installed around the core area of the building, or a fire watch may be
substituted by an NYCFD Fire Guard of Fire Safety Director Certificate of
Fitness holder as approved by General Manager.

  c)  
All sprinkler system pipe penetrations through fire rated floors, slab and walls
shall have sleeves and openings shall be filled with fire-stop, fire-rated
compound providing the same rating as the construction through which such
sleeves pass.

  d)  
Sprinkler piping exposed to the elements (freezing conditions) shall be
adequately covered and heat-traced.

  e)  
Provisions are to be made for electrical connection of the water flow and tamper
switches to the Building’s Class E fire alarm system, by the electrical
contractor in coordination with the Building’s fire alarm vendor. See Building
Specific information for the appropriate company name, contact person and phone
number.
    f)  
Closing of any OS&Y control valve is to be coordinated with the Building Office.

  g)  
All control valves, pressure-reducing valves, check valves, water flow valves,
tamper switches, etc. shall be installed so as to be easily accessible for
maintenance and removal.

Jones Lang LaSalle

 

40



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 41

  h)  
Piping shall be installed so that all or part of the system can be completely
drained. Drain assemblies are to be provided with a globe or angle type valve
and spill to an approved receptacle to avoid flooding drain riser or slop sink.

  i)  
Inspector’s test connection shall be at least 1-inch diameter terminating in an
outlet giving a flow equivalent to one operating sprinkler. The test assembly
shall include a globe or angle valve, sight glass, 1/2 orifice, union and all
other appurtenances required for a complete assembly.

  j)  
Prior to filling the sprinkler line with water, air pressure testing is to be
done. Test is to be witnessed by the Landlord’s representative. Arrangements are
to be made at least 24 hours in advance of the test.
    k)  
The Tenant shall furnish and install signs and seal as required.

  l)  
Upon completion, system shall be hydrostatically tested. A building
representative will witness the test.

Jones Lang LaSalle

 

41



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 42
Fire Safety Standards
ARTICLE 1 General

  a)  
The building is equipped with a Class E fire alarm system. Existing base
building devices (e.g., smoke detectors, manual pull stations, warden phones,
etc.) should not be disconnected or removed without prior notification to the
Building Office.

  b)  
The Tenant’s engineer must field survey the location of all the existing devices
and indicate on the demolition and construction drawings submitted for review.
Plans must be filed with, and approved by, the authority having jurisdiction.

  c)  
In areas where wiring is susceptible to damage due to exposure to potential
mechanical damage (e.g., MER, EMR, etc), the wiring shall be installed in rigid
conduit or EMT throughout the space and not just below eight feet.

  d)  
Subsystem panels shall be installed in the Tenant’s demised space and must be
readily accessible to the Building’s Engineering department. Indication of this
panel shall be identified on the drawings for review.

  e)  
Speakers can be installed either on the walls or in the ceilings but must be
audible so all occupants can hear the signals and/or announcements. All speakers
should be wired using an “A” and “B” loop as per NYC code to ensure some level
of alarm will be heard throughout the floor in the event of a partial system
failure.

  f)  
The disabling and reactivation of the building’s Class “E” fire alarm system, in
conjunction with tying in or removing tenant devices, (i.e. smoke detectors,
speakers, warden phones, manual pull stations, etc.) shall take place after
hours (Before 8AM and after 6PM Mon. — Fri. or on weekends). A tenant
representative or the General Contractor’s project foreman must be present to
print and sign their name in the Class “E” fire alarm system “Alarm Book”
(located at main lobby desk), prior to the disabling of the Class “E” System. A
tenant representative or the General Contractor’s project foreman must also be
present to print and sign their name in the Class “E” fire alarm system “Alarm
Book” (located at main lobby desk), prior to the reactivation of the Class “E”
fire alarm system. Charges associated with disabling, re-activating, testing and
program alterations shall be paid for by the Tenant. Programming will be
performed by the Building’s Class “E” approved vendor. See the “Building
Specifications” section information under “Contacts” for the company, contact
person and telephone number of the approved fire alarm maintenance firm.

  g)  
Tenant shall provide and install emergency lighting in accordance with Local Law
16 and all applicable laws. These lighting fixtures should have self-contained
battery back-up units within the fixture. The engineer must submit a letter to
the Landlord at the time of review that states that the emergency lighting does
meet all applicable code requirements.

Jones Lang LaSalle

 

42



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 43
Restaurant Standards
ARTICLE 1 General

  a)  
All food facilities shall be constructed in accordance with New York Sate and
New York City Health codes.

  b)  
All food facilities shall have a current New York City Health permit or receipt
of payment for a permit BEFORE operation of the food facility.
    c)  
All food facilities shall have a current New York City Food Protection
Certificate.

  d)  
All food facilities shall employ a licensed exterminating contractor who is
certified by New York City and carry a minimum of one million dollars
($1,000,000) in liability coverage.

  e)  
All refuse shall be contained on food facility premises in a refrigerated refuse
room. Refuse and odors from refuse must not become a nuisance to tenants or
Building Management.

  f)  
All food sinks and grease traps must be indirectly connected to waste lines.
Grease traps are mandatory and are to be readily accessible from within the
tenant space.

  g)  
All food facilities shall be vermin-resistant by sealing all openings in walls,
floors, ceilings, pipelines, etc.

  h)  
All kitchen exhaust access doors must be clearly identified on the kitchen
ceiling and be accessible for periodic inspection by Building Management and
your vendor.

  i)  
All food facilities with a seating capacity of 20 or more shall be required to
provide toilet facilities to their patrons. This should be separate and apart
from employee toilet facilities.

  j)  
Water and sewer estimates must be provided to the Building Office at the time
that construction plans are submitted for review.

  k)  
All food facilities shall ensure that any garbage that is brought out to the
curb will not leak and cause a greasy, slick surface that may be a danger to
pedestrians or become unsightly.
    l)  
All signage must be approved by the Landlord before it is installed.
    m)  
Waterproofing plans must be submitted for review by Landlord.

Jones Lang LaSalle

 

43



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XI — 44
GENERAL GUIDELINES:
1. Notwithstanding anything to the contrary in these Standards, Specifications &
Guidelines for Building Alterations, so long as the existing conditions and/or
Existing FF&E in the demised premises are not demolished and rebuilt, and are in
compliance with applicable laws and codes, Tenant shall have no obligation to
comply with these Building’s standard requirements with respect to such existing
conditions and/or Existing FF&E (as applicable). Further, should building
systems for which Tenant is responsible for under the Lease require upgrade or
replacement due to age, wear and tear, or changes to applicable law or code,
then such standards will apply to any such building systems. Tenant to maintain
all such building systems in accordance with a Class A building.
2. Nothing in this document prevents Tenant from using above-building standard
items if it elects to do so in connection with its improvements in the demised
premises.
Jones Lang LaSalle

 

44



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XII — 45

     
 
  Section V:

  Building Specifications
and Information

Site Contact Information

Jones Lang LaSalle Americas, Inc.
85 Broad Street, SC Level
New York, NY 10004
ph +1 212 248 9135
fx +1 212 248 9134

                  Name   Title   Ext.     E-Mail
Tony Cartagine
  General Manager     103     tony.cartagine@am.jll.com
Betty Villarreal
  Asst. General Manager     104     betty.villarreal@am.jll.com
Rich Viera
  Chief Engineer     106     richard.viera@am.jll.com

Service Request Information
All requests for services (such as freight, loading dock access, engineer
standby) must be received by 2pm the day prior or by noon for weekend work. All
requests will be accommodated in the order they were received.

      Loading Dock    
Loading Dock Entrance:
  On South William Street Side
Hours of Operation:
  Monday-Friday, 8am-6pm
Loading Dock Dimensions:
   
Roll Up Door Height:
  12’0”
Roll Up Door Wide:
  15’0”
Height of Bay:
  3’8”

Jones Lang LaSalle

 

45



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XII — 46
Elevator Information
Freight Elevator Dimensions and Times for Exclusive Use

                      CAR 18     CAR 19  
Service Floors
  SC-31     C-31  
Rated Capacity
  5,000 lbs   4,000 lbs
Dimensions
               
Ext. Door Height
    8’0”       8’0”  
Ext. Door Width
    4’5”       4’0”  
Interior Height:
    11’5”       11’5”  
Interior Width
    9’4”       8’0”  
Interior Depth
    5’5”       5’3”  

Elevator hours are from 8am-6pm, Monday through Friday. Service outside of these
hours can be arranged with the building.
Only general pickups and deliveries are permitted during normal business hours.
Any major deliveries or removals must be scheduled for times other than the
normal operating hours. We will not permit any more than two to three trips
during regular business hours since this would inconvenience the other tenants
in the building. A list of those individuals who are authorized to reserve the
freight car must be submitted before the Building Office will reserve the
elevator if a completed sheet is not already on file.
In terms of weight distribution for freight elevator cabs, the weight of any
single piece of freight or of any single hand truck and its load is not more
than 25% of the rated load of the elevator, and the load is handled on and off
the car platform manually or by means of hand trucks. For this class of loading,
the rated load shall be based on not less than 49 lbs per ft of inside net
platform area.
Oversized items requiring opening of the hatch must be arranged in advance. The
elevator hatch access will not be permitted for any reason unless an elevator
mechanic is present. Arrangements for this service must be made at least 24
hours in advance. The freight car is booked on a first come-first serve basis
and no passenger elevators will be used to carry freight.

Lighting Systems
To be determined at a later date.
Acoustical Tile
2 x 2 Armstrong tile (#BP 1792)
Window Solar Film
To be approved by Landlord.
Window Treatment
To be approved by Landlord.
Jones Lang LaSalle

 

46



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XII — 47
Hardware/Locking System
To facilitate the Tenant’s construction schedule, the building standard hardware
can be obtained through the Building’s approved locksmith hardware provider who
already has our key system in place.
If another hardware provider will be used, the Tenant should review the key
requirements and key bitting sequence that should be used with the Building’s
in-house locksmith. All keys will be keyed to permit access via the floor master
and the building’s Grand Master.
All proposed door handles, hinge tension, etc. shall comply with the Americans
with Disabilities Act (ADA). No double cylinder deadlocks are permitted; single
cylinder deadlocks only. If unicam locks are to be installed, they must be
equipped with a Primus cylinder to permit a key override.
Restroom Standard Fixtures

     
Faucets:
  Sloan, TEL70AV100  
Water Closet Flushometer:
  Sloan, EBV-60A  
Urinal Flushometer:
  Sloan, Optima Flush Valve #EBV-89A-M-Pro

Signage
We are in the process of developing standards.
Indoor Air Quality (IAQ) Compliant Building Products

  a)  
To maintain a positive IAQ and reduce the impacts of emissions from materials,
employ the following sustainable criteria when choosing these products:

  b)  
Paint and coatings with VOC emissions that do not exceed VOC limits of Green
Seal’s Standard GS-11 requirements

  c)  
Carpet and Carpet Cushion that meets the requirements of the CRI Green Label
Testing Program

  d)  
Composite panels (MDF, OSB, plywood) and agrifiber products that contain no
added urea-formaldehyde

  e)  
Adhesives and sealants that comply with the VOC content limits of South Coast
Air Quality Management District (SCAQMD) Rule #1168

  f)  
Lighting that use reduced mercury content of less than 80 picograms per lumen
hour of light output

Jones Lang LaSalle

 

47



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XIII — 48

     
 
  Appendix A:
 
  Waste Tracking
Worksheet (WTW)

Attached after this page
Jones Lang LaSalle

 

48



--------------------------------------------------------------------------------



 



85 Broad Street — Standards, Specifications & Guidelines for Building
Alterations
Section XIV — 1
Jones Lang LaSalle

 

 



--------------------------------------------------------------------------------



 



     
 
  Appendix B:
 
  Sample Certificate of Insurance

Attached after this page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RULES AND REGULATIONS

1.  
Fire exits and stairwells (other than interior stairwells) are for emergency use
only, and they shall not be used for any other purposes by the tenants, their
employees, licensees, or visitors.

2.  
Entrances, corridors, elevators, escalators and other similar areas of the
building shall not be obstructed by tenants or their officers, agents, servants,
visitors and employees, or used for any other purpose other than ingress and
egress to and from the premises.

3.  
Landlord reserves the right to control and operate the public portions of the
building and the public facilities, as well as facilities furnished for the
common use of the tenants, in such manner as it reasonably deems best for the
benefit of the tenants generally.

4.  
Landlord may refuse admittance to the Building of any person not having a valid
access card issued by Landlord, or to individuals not properly identified and
processed through the Building security procedures in effect.

5.  
Tenant shall be responsible for their employees, agents, service providers and
visitors and shall be liable to landlord for all acts of such persons in the
building. Outside of ordinary business hours tenants employees (employees with
valid ID cards will be permitted to access the building at all times) agents,
service providers, and visitors shall be permitted to enter and leave the
building whenever appropriate arrangements have been previously made between
landlord and tenant with respect thereto.

6.  
Landlord reserves the right to refuse access to any persons Landlord in good
faith judges to be a threat to the safety, reputation, or property of the
Building and/or its occupants. In case of invasion, riot, public excitement or
other commotion, landlord may prevent all access to the building during the
continuance of the same, by closing the doors or otherwise, for the safety of
the tenants and protection of property in the building. Landlord shall, in no
way be liable to Tenant for damages or loss arising from the admission,
exclusion or ejection of any person to or from the tenant’s premises or the
building under the provisions of this rule.

7.  
No tenant shall invite to the tenant’s premises, or permit the visit of persons
in such numbers or under such conditions as to violate local codes, unreasonably
interfere with the use and enjoyment of any of the plazas, entrances, corridors,
escalators, elevators and other facilities of the building or by other tenants.
  8.  
Canvassing, soliciting and peddling in or about the Building is prohibited.

9.  
Landlord shall have the right to require that all messengers and other Persons
delivering packages, papers and other materials to Tenant be directed to deliver
such packages, papers and other materials to a person designated by Landlord who
will distribute the same to Tenant, or be escorted by a person designated by
Landlord to deliver the same to Tenant.

 

 



--------------------------------------------------------------------------------



 



10.  
Landlord may require any person leaving the building with any package or other
object to exhibit a pass from the Tenant from whose premises the package or
object is being removed. The establishment and enforcement, or failure to
enforce, such requirement shall not impose any responsibility on landlord for
the protection of any tenant against the removal of property from the premises
of the tenant.

11.  
All entrance doors in each tenant’s premises shall be kept locked when the
tenant’s premises are not in use. Entrance doors shall not be left open at any
time unless permitted under applicable legal requirements.

12.  
No locks or bolts, card or other security access systems shall be installed or
changed on any of the doors or windows in Tenant’s premises, unless landlord
shall be furnished with a duplicate key, security code or card key for use in
the case of emergencies where no representative of tenant is available to
provide landlord with such access to the premises and provided further that such
arrangements made by tenant satisfy applicable legal requirements. On
multi-tenanted floors, duplicate keys for toilet rooms shall be procured only
from landlord, which may make a reasonable charge therefore.

13.  
Upon the termination of tenant’s lease, all keys to the tenants premises and
toilet rooms shall be delivered to landlord. Tenant shall be responsible for the
cost of replacing any keys that are lost.

14.  
Furniture, significant freight and equipment shall be moved into or out of the
Building only with the Landlord’s knowledge and consent (which consent shall not
be unreasonably withheld, conditioned or delayed), and subject to such
reasonable limitations, techniques and timing, as may be designated by Landlord.
Tenant shall be responsible for any damage to the Building arising from any such
activity.

15.  
Tenant shall not bring or keep animals within the Building (except for animals
assisting handicapped persons), and shall not bring bicycles, motorcycles or
other vehicles into portions of the Building that are not designated as
authorized for same, except as otherwise mandated by law.

16.  
Tenant shall not make, suffer or permit litter except in appropriate receptacles
for that purpose.

17.  
This is a non-smoking building in accordance with Local Law #47. Tenant shall
not suffer or permit smoking or carrying of lighted cigar or cigarettes anywhere
in the building

18.  
Tenant shall not make or permit any unreasonable noise or odors, which in the
reasonable judgment of Landlord, might disturb or interfere with other tenants
or persons having business in the building.

19.  
No cooking shall be done in tenant’s premises except as expressly approved by
Landlord, provided, however, the use of a microwave and other equipment
customarily installed in pantries shall be permitted.

 

 



--------------------------------------------------------------------------------



 



20.  
No tenant, employee or invitee shall go upon the roof or other mechanical areas
of the Building, except as otherwise required in connection with the exercise of
rights granted under the lease.

21.  
The cost of repairing any damage to the public portions of the building or the
public facilities or to any facilities used in common with other tenants, caused
by a tenant or the employees, licensees or visitors of the tenant, shall be paid
by such tenant.

22.  
No awnings or other projections over or around the windows shall be installed by
any tenant and only such window blinds as are supplied, or permitted by Landlord
in its reasonable judgment shall be used in a tenant’s premises.

23.  
Only hand trucks equipped with rubber tires and side guards shall be used in any
space, or in the public halls of the building, either by tenant or service
providers, in the delivery or receipt of merchandise or mail.

24.  
Nothing shall be done or permitted in any tenant’s premises and nothing shall be
brought into or kept in any tenant’s premises which would impair or interfere
(other than to a de minimis extent) with any of the building services of the
proper economic heating, cleaning or other service of the building or to the
premises.

25.  
Tenant shall not use any method of heating or air conditioning other than as
provided by Landlord or any dedicated system approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.

26.  
All windows in each tenant’s premises shall be kept closed at all times, and all
blinds or drapes shall be lowered or closed when and as reasonably required
because of the position of the sun, so as not to interfere with the operation of
the building air conditioning system to cool or ventilate the tenant’s premises.

27.  
No dangerous, flammable, combustible or explosive object or material shall be
brought into the building by tenant without Landlord’s knowledge or approval,.
Tenant shall comply with all local and government codes in the maintenance and
reporting all hazardous chemicals as required.

28.  
No damaging acids, vapors or other materials shall be discharged or permitted to
be discharged into the waste lines, vents or flues of the building. Tenant shall
be responsible for the inappropriate use of any toilet rooms, plumbing or other
utilities. No foreign substances of any kind are to be inserted therein. All
damages resulting from any misuses of the fixtures shall be borne by the tenant
who, or whose servants, employees, agents, visitors or licensees, shall have
caused the same.

29.  
Tenant shall not suffer or permit anything in or around the Premises that causes
excessive vibration or floor loading in any part of the Building.

30.  
Tenant shall not perform core drilling, chopping, boring, orcutting, without
Landlord consent not to be unreasonably withheld.

 

 



--------------------------------------------------------------------------------



 



31.  
No signs, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any tenant on any part of the outside or inside
of the premises or the building without the prior written consent of landlord.
In the event of the violation of the foregoing by any tenant, landlord may
(after appropriate notice and cure period subject to lease agreement) remove the
same without any liability, and may charge the actual expense incurred by such
removal to the tenant or tenants violating this rule. Interior signs and
lettering on doors and elevator lobbies on multi-tenanted common areas shall be
of a size, color and style reasonably acceptable to landlord.

32.  
No tenant shall use or occupy, or permit any portion of the premises demised to
such tenant to be used or occupied as an office for a public stenographer or
typist, or as a barber or manicure shop, or as an employment bureau. No tenant
or occupant shall engage or pay any employees in the building, except those
actually working for such tenant or occupant in the building or advertise for
laborers giving an address at the building.

33.  
No premises shall be used or permitted to be used, at any time, as a store for
the sale or display of goods or merchandise of any kind, or as a restaurant,
shop, booth, or stand, or for the conduct of any business or occupation which
involves direct patronage of the general public on the premises demised to such
tenant, or for manufacturing or for other similar purposes.

34.  
Landlord shall have the right to prohibit any advertising that identifies the
building by any tenant which impairs the reputation of the building or its
desirability as a building for offices, and upon written notice from landlord,
tenant shall refrain from our discontinue such advertising., provided, however,
tenant shall have the right to use the building address and name as its business
address.

35.  
The requirements of tenants will be attended to only upon request to the office
of the building. Employees of landlord shall not perform any work or do anything
outside of the regular duties, unless under special instructions from the office
of the landlord.

36.  
Tenant shall, at its expense, provide artificial lights in the premises demised
to such tenant for landlord’s agents, contractors and employees use while
performing janitorial or other cleaning services and making repairs or
alterations in said premises.

37.  
Tenant shall separate all refuse and rubbish of tenant in accordance with the
methods and procedures set forth, from time to time, by landlord and its carting
agent in its reasonable judgment. Any and all wet and/or food garbage, including
coffee grinds, is to be deposited in a plastic liner bag in a waste basket or
other receptacle. Tenant shall comply with all safety, fire protection and
evacuation regulations established by Landlord or any applicable governmental
agency, and cooperate with landlord in the testing and servicing of the
Building’s fire life safety system.

38.  
Landlord reserves the right to make such other reasonable rules and regulations
as it may from time to time deem necessary for the appropriate operation and
safety of the Building and its occupants. Landlord shall provide Tenant with
copies of any new and/or modified rules or regulations prior to the effective
date thereof. Tenant agrees to abide by these and such other rules and
regulations.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CLEANING SPECIFICATIONS
SUITE AREAS
NIGHTLY SERVICES:

  A.  
All hard surfaced flooring to be swept.

  B.  
Carpet sweep all carpeted areas.

  C.  
Empty all standard waste paper baskets and wipe clean

  D.  
Clean and sanitize telephones.

  E.  
Remove all trash from floors to designated areas.

  F.  
Restore chairs and waste baskets to proper positions.

  G.  
Wipe clean smudges on bright work.

  H.  
Clean water fountains.
    I.  
Vacuum all carpeted private stairwells nightly and keep in clean condition.
Uncarpeted stairwells should be vacuumed or swept nightly using approved
dust-down preparation.

   
WEEKLY SERVICES:

  A.  
Vacuum all carpeted areas.
    B.  
Dust and wipe clean all horizontal and vertical surfaces to include desks and
office furniture, fixtures, horizontal surfaces of window frames, window sill
and convector enclosures with treated dust cloths within hand reach. Dust all
chair rails, trim and baseboards as necessary.

QUARTERLY SERVICES:

  A.  
Dust all high reach areas including, but not limited to top of door frames,
air-conditioning diffusers, return air louvers, picture frames and similar wall
hangings.

  B.  
Hand dust Venetian blinds.

 

 



--------------------------------------------------------------------------------



 



   
SEMI-ANNUAL SERVICES:

  A.  
Clean the building envelope windows (interior & exterior) twice a year.

CORE (BASE BUILDING) RESTROOMS
NIGHTLY SERVICES:

  A.  
Empty and sanitize all waste receptacles including sanitary receptacles.

  B.  
Sweep and wet mop all restroom floors with germicidal floor cleaner.

  C.  
Wash and polish all mirrors.

  D.  
Wash shelf bright work and enamel surfaces.
    E.  
Wash and disinfect urinals, sinks and commodes with germicidal detergent
solution and de-scaler.

  F.  
Replace all consumable toilet supplies using Tenant’s supply.

  G.  
Report clogged urinals, sinks and commodes.

  H.  
Clean fingerprints, marks and graffiti from walls, partitions, glass, aluminum
and light switches.
    I.  
Hand dust and clean, washing where necessary, all dispensers and receptacles in
all core lavatories.

  J.  
Day porter to fill soap dispensers and paper towel and toilet tissue in men’s
core lavatories. If required waste cans and receptacles to be emptied. Core
lavatories to be visited and policed a minimum of once per day (in addition to
the base building nightly cleaning as outlined in A through I above, and K
below). Sufficient day matrons will be assigned by the Building to inspect all
ladies’ core lavatories at least once per day(in addition to the base building
nightly cleaning as outlined in A through I above, and K below) and shall
perform the same services as the Day porters.
    K.  
Freight elevator lobbies to be swept and mopped daily, spray buffed and washed
monthly and waxed quarterly.

 

 



--------------------------------------------------------------------------------



 



MONTHLY SERVICES:

  A.  
Wash all restroom partitions and lavatory walls on all sides using a germicidal
disinfectant.
    B.  
Machine scrub all restroom floors using a germicidal floor cleaner.

QUARTERLY SERVICES:

  A.  
Dust all low and high reach areas including but not limited to ledges, mirrors,
partition tops, edges, air conditioner diffusers, exhaust and exhaust grilles.

ANNUAL SERVICES:

  A.  
Wash restroom lighting fixtures.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT CA
FORM OF CONFIDENTIALITY AGREEMENT
85 Broad Street LLC
c/o Metropolitan Life Insurance Company
10 Park Avenue
Morristown, New Jersey 07962
                    , 20__
Viner Finance Inc.
85 Broad Street
New York, New York 10004
Re: Confidentiality Agreement
Ladies and Gentlemen:
Pursuant to Section 48.05 of that certain Lease, dated as of July  _____,
between Viner Finance Inc. (the “Company”) and 85 Broad Street LLC (the
“Landlord”) for certain space at 85 Broad Street, New York, New York (the
“Property”), the Company is obligated to provide to Landlord certain non-public,
confidential, proprietary financial information with respect to the Company and
its affiliates (“Confidential Information”).
Landlord agrees not to disclose any Confidential Information to any person other
than (i) any direct or indirect partner, member, shareholder, director, officer,
employee, affiliate, representative, agent, advisor or consultant of Landlord or
of any existing or prospective lender, investor or purchaser of the Property (or
Landlord’s interest therein) on a “need-to-know” basis (Landlord and all of the
foregoing persons and entities are hereinafter collectively referred to as
“Receiving Parties”), (ii) as required by any statute, law, order, rule,
regulation, ordinance or other legal requirement or (iii) as Landlord or any
other Receiving Party may become legally compelled to disclose pursuant to a
subpoena, civil investigative demand (or similar process), court order,
interrogatories, or other legal process. Landlord shall disclose the sensitive
nature of the Confidential Information to the Receiving Parties and will direct
each Receiving Party to treat such information as confidential and to otherwise
comply with the terms of this letter agreement.
If Confidential Information is to be disclosed pursuant to clause (iii) of the
foregoing paragraph, Landlord will, to the extent practicable, promptly notify
the Company thereof and cooperate with the Company (at the Company’s expense) to
the extent legally permissible if it should seek to obtain an order or other
reliable assurance that confidential treatment will be accorded to designated
portions of the Confidential Information. Landlord shall be entitled to
reimbursement, upon demand, from the Company for costs and expenses incurred by
it or any other Receiving Party, including the reasonable fees and actual
out-of-pocket expenses of counsel, in connection with any action taken pursuant
to this paragraph.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein, information will not
be deemed Confidential Information if it (i) was already available to, or in the
possession of, or known by, Landlord or any other Receiving Party prior to its
disclosure by the Company pursuant to the Lease, (ii) is currently in the public
domain or becomes available in the public domain on or after the date hereof
(other than as a result of a disclosure which violates this letter agreement),
or (iii) is acquired from a person or entity who is not known by Landlord to be
in breach of an obligation of confidentiality to the Company. Landlord agrees
that the Company, without prejudice to any rights to judicial relief it may
otherwise have, shall be entitled to seek equitable relief, including
injunction, in the event of a breach of any provisions of this letter agreement
without proof of actual damages. Notwithstanding anything to the contrary in
this letter agreement, upon the Company’s written demand, each Receiving Party
will promptly return to the Company or destroy all Confidential Information
previously delivered to such Receiving Party.
Tenant’s recourse against Landlord under this letter agreement is subject to,
and limited by, the provisions of Section 20.01 of the Lease and such provisions
are incorporated herein by reference.
The provisions of this letter agreement shall remain in effect until the earlier
of the date (i) that such information is no longer Confidential Information
within the meaning of this agreement or (ii) that is eighteen (18) months from
the date of the execution of this agreement.
This letter agreement shall be governed and construed in accordance with the
laws of the State of New York without giving effect to the conflicts of laws
principles thereof. This letter agreement contains the entire agreement between
the parties with respect to the subject matter hereof. This letter agreement may
be executed in multiple counterparts, each of which shall constitute an original
and all of which, when taken together, shall constitute one and the same
instrument. The agreements set forth in this letter agreement may be modified or
waived only by a separate writing between Landlord and the Company expressly so
modifying or waiving such agreements.
Please execute this letter agreement in the space provided below to evidence
your agreement to the foregoing.

              85 Broad Street LLC,     a Delaware limited liability company
 
       
 
  By:   85 Broad Street Mezzanine LLC,
its sole member
 
       
 
  By:   Metropolitan Life Insurance Company,
its sole member

 

 



--------------------------------------------------------------------------------



 



                  By:           Name:           Title:      

AGREED TO AND ACCEPTED:
Viner Finance Inc.,
a Delaware corporation

         
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT CO

PRE-APPROVED CONTRACTORS

[See attached]

 





--------------------------------------------------------------------------------



 



EXHIBIT D
LEGAL DESCRIPTION OF LAND
ALL that certain lot, plot, piece or parcel of land, with the buildings,
structures and improvements thereon erected, situate, lying and being in the
Borough of Manhattan, City, County and State of New York.
BEGINNING at the corner formed by the intersection of the northerly side of
Pearl Street with the easterly side of Broad street;
Running thence northerly, along the easterly line of Broad Street, 68.00 feet to
a point;
Thence easterly, at right angles to the preceding course, 7.50 feet to a point;
Thence northerly, along the easterly line of Broad Street and at right angles to
the preceding course, 40.00 feet to a point;
Thence westerly, at right angles to the preceding course, 7.50 feet to a point;

Thence northerly, along the easterly line of Broad Street and at right angles to
the preceding course, 128,09 feet to a point in the southerly line of South
William Street.
Thence easterly, along the southerly line of South William Street and forming an
angle of 109 degrees 27 minutes 57 seconds on its southerly side with the
preceding course, 94.54 feet to an angle point therein;
[legal description continues on following page]

 





--------------------------------------------------------------------------------



 



Thence still easterly, along the southerly line of South William Street and
forming an angle of 187 degrees 20 minutes 55 seconds on its southerly side with
the preceding course, 114.03 feet to a point;
Thence southerly, along a line forming an angle of 91 degrees 14 minutes 00
seconds on its westerly side with the preceding course, 6.10 feet to a point;
Thence still southerly, forming an angle of 175 degrees 24 minutes 30 seconds on
its westerly side with the preceding course, 83.40 feet to a point in the
northerly line of Stone Street;
Thence still southerly, along the westerly line of Stone Street and forming an
angle of 153 degrees 30 minutes 16 seconds on its westerly side with the
preceding course, 42.13 feet to a point in the westerly line of Coenties Alley;
Thence still southerly, along the westerly line of Coenties Alley and forming an
angle of 198 degrees 05 minutes 24 seconds on its westerly side with the
preceding course, 37.55 feet to an angle point therein;
Thence still southerly, along the westerly line of Coenties Alley and forming an
angle of 187 degrees 59 minutes 20 seconds on its westerly side with the
preceding course, 19.09 feet to an angle point therein;
Thence still southerly, along the westerly line of Coenties Alley and forming an
angle of 187 degrees 17 minutes 25 seconds on its westerly side with the
preceding course, 51.14 feet to a point in the northerly line of Pearl Street;
Thence westerly, along the northerly line of Pearl Street and forming an angle
of 97 degrees 44 minutes 26 seconds on its northerly side with the preceding
course, 84.22 feet to an angle point therein;
Thence still westerly, along the northerly line of Pearl Street and forming an
angle of 154 degrees 33 minutes 55 seconds on its northerly side with the
preceding course, 206.48 feet to the point or place of BEGINNING.

 





--------------------------------------------------------------------------------



 



EXHIBIT LW
LANDLORD’S WORK
1. “Landlord’s Required Work” shall mean the following:

  •  
Landlord shall furnish and install the submeters and submetering system to
measure Tenant’s Usage and coincidental demand in the demised premises.

  •  
Landlord shall furnish and install a sub-metering system to measure usage in kWH
and coincidental demand in kW. Coincidental demand shall be equivalent to the
peak demand in kW for the entire premises as if measured via a single sub-meter.
The sub-metering system will also be capable of measuring the coincidental peak
demand of a designated sub-set of sub-meters through which Tenant will utilize
EPS power. A separate submeter shall be installed at each bus duct switch and at
the UPS input switch board.

  •  
Landlord shall provide all required base building fire alarm devices, including
but not limited to area smoke detectors and fire warden stations in elevator
lobbies, manual pull stations and speaker strobes at doors to fire stairs,
strobes in core toilet rooms, area smoke detectors in electric and
telecommunication closets, duct smoke detectors and fire/smoke dampers at supply
and return ducts point of entry from the riser shafts and sprinkler water flow
and tamper switches. All devices shall be installed as per Code and ADA
requirements. Landlord shall also provide required connection points for tie-ins
on each floor of Tenant’s speaker strobes, smoke detectors and subsystems in
connection to the Building’s fire alarm system.

  •  
All building systems (except for the existing supplemental HVAC units servicing
the demised premises) shall be in good operating condition.

  •  
The perimeter radiation heating systems and convector covers shall be completely
cleaned and placed in good working order/condition and ready to receive Tenant’s
finishes, but Landlord shall not be required to strip, prep or prime convector
covers. Any bent fins and/or loose/displaced covers shall be repaired or
replaced.

  •  
The demised premises, including the internal stairwell located in the demised
premises, shall be delivered in compliance, to the best of Landlord’s knowledge,
with all applicable Legal Requirements, including but not limited to the New
York City fire building code and the local laws pertaining thereto and a
Certificate of Occupancy. The common areas of the Building affecting the demised
premises shall comply with Title III of the Americans with Disabilities Act.

  •  
All Code required base-building fire/smoke dampers are to be installed by the
Landlord completely installed and wired to fire alarm system, if required by
code.

 

 



--------------------------------------------------------------------------------



 



  •  
Landlord shall slab over internal convenience stairs between Tenant’s floors and
non-tenant floors to meet or exceed minimum fire ratings. Flooring on 22nd and
2ndFloors shall be poured concrete, ready to receive Tenant finishes. Ceiling of
26thand 3rdFloors shall be metal decking with fireproofing. Landlord to add an
exhaust to the ceiling of the top-most floor of the convenience stairs within
the demised premises (i.e., the 26th floor and the 3rd floor) to meet code. The
work described in this bullet-point is called the “Stairwell Work”.

  •  
Fire stair and convenience stair doors and hardware to be rated and labeled. The
Landlord shall replace doors, frames and hardware not meeting minimum fire
rating as required by code.

  •  
Remove mail chute doors and sheet rock over openings at shaft wall to create
required fire rating. Access door as shown on Exhibit AD attached hereto to be
secured by Landlord.

  •  
Remove conveyor belts that protrude into Tenant’s space.

  •  
Landlord to remove all wiring and equipment in 2nd floor telephone room.

  •  
Landlord shall lock-off access to the 22nd floor by the elevators serving the
“mid-rise” floors of the Building.

2. “Landlord’s Work” shall mean all of “Landlord’s Required Work” described
above, as well as the work described below which shall not constitute
“Landlord’s Required Work”:

  •  
Landlord shall remove the vertical wiring, to the extent determined in
Landlord’s discretion, without disturbing Tenant installation.

  •  
Landlord shall in the ordinary course of business repair or replace all windows
that are damaged as of the date of this Lease.

  •  
Landlord shall in the ordinary course of business “close out” applications that
have been filed with the DOB (except any such applications relating to work
performed or to be performed by or on behalf of Tenant).

 

 



--------------------------------------------------------------------------------



 



EXHIBIT LW-2
LOBBY WORK
Landlord to perform general cosmetic enhancements to the Building’s lobby,
elevator cabs and outdoor arcade; provided, that the exact scope and details of
such work shall be in Landlord’s reasonable discretion in consultation with
Tenant (but Tenant shall have no approval right with respect thereto).
The following items shall constitute the “Required Lobby Work” subject to the
applicable provisions of the Lease relating thereto:

  •  
New lobby desk;

  •  
New canopy for the front of the Building on the Broad Street side;

  •  
New lighting and fixtures around the exterior of the Building;

  •  
New lighting and fixtures in the interior lobby of the Building;

  •  
New lighting and fixtures in the lobby elevator bank areas;

  •  
New turnstiles in the lobby of the Building; and

  •  
New stone flooring at the elevator bank.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT MSC
MECHANICAL SYSTEMS CRITERIA

I.  
DESIGN CRITERIA

  A.  
HVAC — General

  1.  
The hours of operation of the basic HVAC systems will be 8:00 AM to 6:00 PM
Monday through Friday

  2.  
The base building HVAC system (perimeter and interior) shall be capable of
maintaining the building’s performance criteria year-round. The outside summer
condition is 92°F db, 75°F wb, indoor condition of 75°F +/-2 db and 50% relative
humidity, maximum, with a population density not in excess of one person per 143
usable square feet and 5 watts/sf of internal heat gain, provided Tenant
provides sufficient supplemental HVAC to address loads above normal office use
(e.g. trading floor, large conference rooms, data rooms, etc), and provided that
shades are in the closed position to minimize sun load. The winter outdoor
condition is 5°F and the indoor condition is 72°F ±2.

  3.  
The refrigeration plant must be able to operate all year to achieve the above
stated conditions regardless of season.

  4.  
Landlord shall not permit equipment within the Building on the 27th floor or the
21st floor to generate noise levels greater than NC-40.

  5.  
Static pressure for interior duct system shall be a minimum of 1inch downstream
of all dampers, appurtenances, etc.

  6.  
System shall deliver outside air at a quantity not less than 20 cfm per person
to entire OPCO premises based on an occupancy of one person per 143usf.

  7.  
All core restrooms shall have an exhaust air quantity of a 40 CFM per fixture
including any expanded rooms to accommodate the Tenant’s proposed occupancy.
Tenant shall be permitted to connect into the toilet exhaust system for its
additionally constructed toilet facilities, etc., as part of the initial
fit-out. Any additional exhaust capacity not available in the existing system
and required by code, for Tenant’s additional toilet facilities, shall be at
Tenant’s expense.

  8.  
After-hours and additional mechanical services: Base building perimeter and
interior HVAC system shall be capable of isolating individual floors for
after-hours operation. The building shall charge OPCO per hour of overtime air
conditioning and ventilation. Refer to article 27 for pricing.

  9.  
The chilled water for supplemental air conditioning services provided to the
premises shall be metered and billed based on actual consumption as measured by
a BTU meter. OPCO shall not be required to install pumps, all pumping
distribution via the base building pumps. The building shall charge OPCO on a
ton/hour basis. Refer to article 27 for pricing.

 

 



--------------------------------------------------------------------------------



 



  B.  
Electricity — General

  1.  
The sub-metering system will also be capable of measuring the coincidental peak
demand of a designated sub-set of sub-meters through which Tenant will utilize
EPS power. Totalized demand will be basis of the annual charge for connection to
the EPS.

  2.  
Landlord shall dedicate the following feeders (risers) to Tenant’s exclusive use
provided Tenant leases the UPS Space.

  a.  
One of the two existing utility feeders to the UPS Room.

  b.  
One of the two existing generator power feeders to the UPS Room.

  c.  
Four existing 200 Amp feeders from the UPS Room to the 26th Floor.

  d.  
One existing 200 Amp feeder from the UPS Room to the 24th Floor.

  e.  
One existing 400 Amp feeder from the UPS Room to a splice box on the 7th Floor.

  f.  
One existing 400 Amp feeder from the UPS Room to the 4th Floor.

  g.  
The two Emergency Power Systems (EPS-A and EPS-B) currently installed in the
building are connected to the bus ducts which serve the Tenant floors via a
system of transfer relays. Bus duct A is energized by EPS-B. Bus duct C is
energized via EPS-A. Prior to the commencement date, Landlord at Landlord’s cost
shall fully test not less than two generators in each EPS including but not
limited to the engine/generator, paralleling switchgear, transfer switches,
transfer relays, controls, fuel transfer system, etc. Such procedures shall
include but not limited to monthly start-up of the four designated generators,
verifying the two machines in each EPS parallel to each other and connect to the
generator switchgear input bus, and then operating each generator individually
on the load bank for 30 minutes. In addition there shall be four annual
preventive maintenance services performed by the generator manufacturer or
qualified manufacturer representative and an annual Integrated System Test (IST)
performed by the manufacturers of the generator or qualified manufacturer
representative, paralleling switchgear and transfer switches. As part of the IST
the plant shall be operated at full load for a minimum of four hours.

 

 



--------------------------------------------------------------------------------



 



II.  
BUILDING SERVICES

  A.  
Mechanical

  1.  
The chilled water provided to the premises for supplemental air conditioning
shall be metered and billed to Tenant based on actual consumption as measured by
a BTU meter.

  2.  
Landlord shall permit the cable television company serving the area to provide
cable television services to all floors within the demised premises.

  3.  
Subject to compliance with code, availability of space and Landlord’s reasonable
discretion, Landlord shall provide space for outside communications services
required by Tenant such as NYNEX, MFS, MCI and Verizon at multiple POE’s.

  4.  
Landlord shall permit the installations of Teflon insulated low voltage cabling
in the ceiling plenums and raised floor plenum without conduit as permitted by
code.

  5.  
Tenant shall be permitted within Tenant’s Premises or core closets to use BX
cable wherever permitted by New York City Electric Code.

  6.  
In the event of a power outage, the Landlord shall use reasonable efforts at
market rates to operate the base building life safety generator and the EPS on a
continuous basis until power is restored. Landlord shall use reasonable efforts
at market rates to arrange for resupply of the onsite fuel system as needed for
such continuous operation, failing which Tenant shall be permitted to arrange
for resupply of the onsite fuel system using oil that is of consistent grade and
quality as the fuel supplied by Landlord’s vendor, at Landlord’s cost with
reimbursement to Tenant not to exceed market rates.

III.  
ROUTING OF SERVICES OUTSIDE OF TENANT SPACE

Upper floor stack (3rd to 22-26) — Three (3) conduits 4 inch per riser closet
(Closets A and C), total six (6) 4 inch conduits per floor. Landlord will
provide access and pathway for one riser shaft in Closet C no later than
September 15, 2011 (the “September 15 Obligation”) and access and pathway for
one riser shaft in Closet A no later than October 1, 2011 (the “October 1
Obligation”)
Lower floor stack (3rd to 2nd FL, BS1, BS2 and POE) — Pearl Street POE (through
Closet B) has been identified for Tenant to install one conduit and inner duct
at Tenant’s cost and will be available following the Commencement Date. Broad
Street POE (through Closet A) has been identified and will be made available to
Tenant no later than August 22, 2011 (the “August 22 Obligation”; the
September 15 Obligation, the October 1 Obligation and the August 22 Obligation
are each a “Riser Delivery Obligation”)). Two (2) conduits 4 inch per riser
closet, total four (4) 4 inch conduits per floor. The planned use of the
(2) conduits is as follows 1) — fiber 2) copper

 

 



--------------------------------------------------------------------------------



 



In addition, Landlord will provide adequate space for CATV and building
services, outside of Tenant’s conduit. Such services may serve the entire
Building and associated tenants. Landlord reserves the right to charge market
rates for the service providers use of riser space.

IV.  
TELECOMMUNICATIONS
     
Tenant reserves the right at its own expense to deliver copper and fiber
services from one or more additional service providers in the building and to
extend these services into the demised premises and no other space in the
Building, subject to Landlord’s reasonable approval of the service provider. The
work may include the establishment of a second point of entry subject to
Tenant’s compliance in all respects with the provisions of this Lease applicable
to the performance of Tenant Alterations.



 

 



--------------------------------------------------------------------------------



 



EXHIBIT NDA
FORM OF ACCEPTABLE NON-DISTURBANCE & ATTORNMENT AGREEMENT
RECORDING REQUESTED
BY AND WHEN
RECORDED RETURN TO:
                                        , Esq.
                                        
                                        
                                        
SUBORDINATION,
NONDISTURBANCE
AND ATTORNMENT AGREEMENT

      NOTICE:  
THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT RESULTS IN YOUR
LEASEHOLD ESTATE IN THE PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN
THE LIEN OF SOME OTHER OR LATER SECURITY INSTRUMENT.

DEFINED TERMS
Execution Date: As of _______________, 20____.
Lender & Address:
Tenant & Address:
Viner Finance Inc.
85 Broad Street
New York, New York 10004
Attn: Mr. David Rogers
85 Broad - Form Mortgagee SNDA

 

 



--------------------------------------------------------------------------------



 



with a copy to:
Viner Finance Inc.
85 Broad Street
New York, New York 10004
Attn: Dennis McNamara, Esq.
and:
Ingram Yuzek Gainen Carroll & Bertolotti, LLP
250 Park Avenue, Sixth Floor
New York, New York 10177
Attn: Shane O’Neill, Esq.
Landlord & Address:
85 Broad Street LLC
c/o Metropolitan Life Insurance Company
10 Park Avenue
Morristown, NJ 07962
Attn: Officer-In-Charge

      with a copy to:  
c/o Metropolitan Life Insurance Company
   
10 Park Avenue
   
Morristown, NJ 07962
   
Attn: Chief Real Estate Counsel

Loan: A first mortgage loan in the original principal amount of $_____  from
Lender to Landlord.
Note: A Promissory Note executed by Landlord in favor of Lender in the amount of
the Loan dated as of
Mortgage: A Mortgage, Security Agreement and Fixture Filing dated as of  _____ 
executed by Landlord, to Lender securing repayment of the Note to be recorded in
the records of the County in which the Property is located.
Lease and Lease Date: The lease entered into by Landlord and Tenant dated as of
 _____  covering the Premises.

      Property:  
85 Broad Street
   
New York, NY 10004
     
The Property is more particularly described on Exhibit A.

85 Broad - Form Mortgagee SNDA

 

- 2 -



--------------------------------------------------------------------------------



 



THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”) is
made by and among Tenant, Landlord, and Lender and affects the Property
described in Exhibit A. Certain terms used in this Agreement are defined in the
Defined Terms. This Agreement is entered into as of the Execution Date with
reference to the following facts:
A. Landlord and Tenant have entered into the Lease covering certain space in the
improvements located in and upon the Property (the “Premises”).
B. Lender has made or is making the Loan to Landlord evidenced by the Note. The
Note is secured, among other documents, by the Mortgage.
C. Landlord, Tenant and Lender all wish to subordinate the Lease to the lien of
the Mortgage.
D. Tenant has requested that Lender agree not to disturb Tenant’s rights in the
Premises pursuant to the Lease in the event Lender forecloses the Mortgage, or
acquires the Property pursuant to the power of sale contained in the Mortgage or
receives a transfer of the Property by a conveyance in lieu of foreclosure of
the Property (each, a “Foreclosure Sale”) but only if Tenant is not then in
default beyond applicable notice and grace periods under the Lease and Tenant
attorns to Lender or a third party purchaser at the Foreclosure Sale (a
“Foreclosure Purchaser”).
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agree as follows:
1. Subordination. Subject to the terms of this Agreement, the Lease and the
leasehold estate created by the Lease and all of Tenant’s rights under the Lease
are and shall remain subordinate to the Mortgage and the lien of the Mortgage,
to all rights of Lender under the Mortgage, to all renewals, amendments,
modifications, restatements, consolidations and extensions of the Mortgage and
to all present or future advances thereunder.
2. Acknowledgements by Tenant. Tenant agrees that: (a) Tenant has notice that
the Lease and the rent and all other sums due under the Lease have been or are
to be assigned to Lender as security for the Loan. In the event that Lender
notifies Tenant of a default under the Mortgage and requests Tenant to pay its
rent and all other sums due under the Lease to Lender, Tenant shall pay such
sums directly to Lender or as Lender may otherwise request (it being understood
and agreed that Tenant shall have no responsibility to ascertain whether such
notice by Lender is permitted under the Mortgage, or to inquire into the
existence of a default, and Landlord hereby waives any right, claim, or demand
it may now or hereafter have against Tenant by reason of such payment to Lender,
and any such payment shall discharge the obligations of Tenant to make such
payment to Landlord); (b) Tenant shall send a copy of any notice of default
under the Lease to Lender at the same time Tenant sends such notice to Landlord;
(c) Lender shall have the right to remedy any Landlord default under the lease,
or to cause any default of Landlord to be remedied, within the longer of
(i) 30 days following Lender’s receipt of a copy of a notice of the applicable
default sent by Tenant (provided such 30 day period shall be extended for an
additional 30 days if such default is not susceptible of being cured within the
initial 30 day period provided Lender is diligently pursuing the cure thereof)
and (ii) the same period of time given to Landlord for remedying, or causing to
be remedied, such default; (d) Tenant shall accept performance by Lender of any
term, covenant, condition or agreement to be performed by Landlord under the
Lease with the same force and effect as though performed by Landlord; and (e)
this Agreement satisfies any condition or requirement in the Lease relating to
the granting of a nondisturbance agreement.
85 Broad - Form Mortgagee SNDA

 

- 3 -



--------------------------------------------------------------------------------



 



3. Foreclosure and Sale. In the event of a Foreclosure Sale,
(a) So long as Tenant is not in default under any of the provisions of the Lease
beyond applicable notice and grace periods, (x) the Lease shall continue in full
force and effect as a direct lease between Lender (or a Foreclosure Purchaser,
if applicable) and Tenant, and Lender (or a Foreclosure Purchaser, if
applicable) will not disturb the use, enjoyment and possession of Tenant,
subject to this Agreement, (y) to the extent that the Lease is extinguished as a
result of a Foreclosure Sale, a new lease shall automatically go into effect
upon the same provisions as contained in the Lease between Landlord and Tenant,
except as set forth in this Agreement, for the unexpired term of the Lease.
Tenant agrees to attorn to and accept Lender (or a Foreclosure Purchaser, if
applicable) as landlord under the Lease and to be bound by and perform all of
the obligations imposed by the Lease, or, as the case may be, under the new
lease, in the event that the Lease is extinguished by a Foreclosure Sale. Upon
Lender’s (or a Foreclosure Purchaser’s, if applicable) acquisition of title to
the Property, Lender (or a Foreclosure Purchaser, if applicable) will perform
all of the obligations imposed on the Landlord by the Lease that accrue from and
after such sale except as set forth in this Agreement; provided, however, that
Lender (and any Foreclosure Purchaser) shall not be: (i) liable for any act or
omission of a prior landlord (including Landlord), provided any non-monetary
defaults of an ongoing nature of which Lender shall have received notice from
Tenant in accordance herewith (it being understood that Tenant shall not give
notice to the Foreclosure Purchaser until after the date such Foreclosure
Purchaser succeeds to Landlord’s interest under the Lease) and that are
susceptible of cure by Lender (or such Foreclosure Purchaser) which continue
after Lender (or such Foreclosure Purchaser, if applicable) succeeds to the
interest of Landlord under the Lease shall continue to constitute a default
under the Lease so long as such default remains uncured; or (ii) subject to any
credits, offsets or defenses that Tenant might have against any prior landlord
(including Landlord) unless the conditions giving rise to such credits, offsets,
or defenses shall be then continuing (provided that Lender shall have received
notice from Tenant of such condition in accordance herewith); or (iii) bound by
any rent or additional rent which Tenant might have paid in advance to any prior
landlord (including Landlord) for a period in excess of one month or by any
security deposit, cleaning deposit or other sum that Tenant may have paid in
advance to any prior landlord (including Landlord) except if such prepayment is
expressly required under the terms of the Lease (including, without limitation,
payment of estimated operating expenses and real estate taxes); or (iv) bound by
any amendment, modification, assignment, extension, surrender or
85 Broad - Form Mortgagee SNDA

 

- 4 -



--------------------------------------------------------------------------------



 



termination of the Lease made without the written consent of Lender (or any
Foreclosure Purchaser, if applicable) (except to the extent Lender’s consent
shall not be required pursuant to the Mortgage or other documents securing,
evidencing or governing the loan secured thereby), which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, Lender’s (or
any Foreclosure Purchaser’s, if applicable) consent shall not be required in
connection with any amendment, modification, assignment extension, surrender or
termination of the Lease which merely evidences Tenant’s exercise of any
unilateral right or option Tenant may have under the Lease or at law; or
(v) obligated or liable with respect to any representations or warranties
contained in the Lease, or indemnities contained in the Lease with respect to
any event, matter or circumstance occurring prior to the date such Lender or
Foreclosure Purchaser succeeds to the Landlord’s interest under this Lease; or
(vi) liable to Tenant for the completion of any tenant improvement work
obligation necessary to prepare the demised premises for Tenant’s initial
occupancy or payment of any work allowance, except to the extent Lender (or any
Foreclosure Purchaser) is holding and controlling funds reserved with Lender
specifically for such purpose, and except that Lender recognizes the provisions
of Article 50 of the Lease.
(b) Upon the written request of Lender after a Foreclosure Sale, the parties
shall execute a lease of the Premises upon the same provisions as contained in
the Lease between Landlord and Tenant, except as set forth in this Agreement,
for the unexpired term of the Lease.
4. No Purchase Options. Tenant represents that it has no right or option of any
nature to purchase the Property or any portion of the Property or any interest
in the Borrower.
5. Notice. All notices under this Agreement shall be deemed to have been
properly given if delivered by overnight courier service or mailed by United
States certified mail, with return receipt requested, postage prepaid to the
party receiving the notice at its address set forth in the Defined Terms (or at
such other address as shall be given in writing by such party to the other
parties) and shall be deemed complete upon receipt or refusal of delivery.
6. Miscellaneous. Lender (or any Foreclosure Purchaser, if applicable) shall not
be subject to any provision of the Lease that is inconsistent with this
Agreement. Nothing contained in this Agreement shall be construed to derogate
from or in any way impair or affect the lien or the provisions of the Mortgage.
This Agreement shall be governed by and construed in accordance with the laws of
the State in which the Property is located.
7. Liability and Successors and Assigns. In the event that Lender (or any
Foreclosure Purchaser) acquires title to the Premises or the Property, Lender
(or such Foreclosure Purchaser) shall have no obligation nor incur any liability
in an amount in excess of the Lender’s interest in the Property and the net
rents, issue, profits, and proceeds derived therefrom (including, without
limitation, net condemnation awards and net insurance proceeds). This Agreement
shall run with the land and shall inure to the benefit of the parties and, their
respective successors and permitted assigns including a Foreclosure Purchaser.
If a Foreclosure Purchaser acquires the Property or if Lender assigns or
transfers its interest in the Note and Mortgage or the Property, all obligations
and liabilities of Lender under this Agreement shall terminate and be the
responsibility of the Foreclosure Purchaser or other party to whom Lender’s
interest is assigned or transferred. The interest of Tenant under this Agreement
may not otherwise be assigned or transferred except in connection with an
assignment of its interest in the Lease in accordance with the terms of the
Lease.
85 Broad - Form Mortgagee SNDA

 

- 5 -



--------------------------------------------------------------------------------



 



8. OFAC Provisions Tenant and Lender hereby represent, warrant and covenant to
each other party, either that (i) it is regulated by the SEC, FINRA or the
Federal Reserve (a “Regulated Entity”), or is a wholly-owned subsidiary or
affiliate of a Regulated Entity or (ii) neither it nor any person or entity that
directly or indirectly (a) controls it or (b) has an ownership interest in it of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.
[Remainder of Page Intentionally Left Blank]
85 Broad - Form Mortgagee SNDA

 

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Subordination, Nondisturbance
and Attornment Agreement as of the Execution Date.
IT IS RECOMMENDED THAT THE PARTIES CONSULT WITH THEIR ATTORNEYS PRIOR TO THE
EXECUTION OF THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT.

              LENDER:   [________________________]         a
[____________________]    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

State of _____________
County of ____________
On  _____, 20_____  before me,  _____, personally appeared  _____, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
WITNESS my hand and official seal.
Signature                                               (Seal)
85 Broad - Form Mortgagee SNDA

 

- 7 -



--------------------------------------------------------------------------------



 



              TENANT:   Viner Finance Inc.,         a Delaware corporation    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

State of _____________
County of ____________
On  _____, 20_____  before me,  _____, personally appeared  _____, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
WITNESS my hand and official seal.
Signature                                               (Seal)
85 Broad - Form Mortgagee SNDA

 

- 8 -



--------------------------------------------------------------------------------



 



              LANDLORD:   85 Broad Street LLC         a Delaware limited
liability company    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

State of _____________
County of ____________
On  _____, 20_____  before me,  _____, personally appeared  _____, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
WITNESS my hand and official seal.
Signature ______________________      (Seal)
85 Broad - Form Mortgagee SNDA

 

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT A
PROPERTY DESCRIPTION

 

 



--------------------------------------------------------------------------------



 



EXHIBIT OE
OPERATING EXPENSES DEFINED
The term “Operating Expenses” shall mean all costs and expenses (and taxes
thereon, if any) paid or incurred by or on behalf of Landlord with respect to
the operation, repair, safety, management, security and maintenance of the
Building, the Land and the Building equipment, and the sidewalks, curbs, plazas
and other areas adjacent to the Building, and with respect to the services
provided tenants of the Building, including (i) salaries, wages and bonuses paid
to, and any hospitalization, medical, surgical, union and general welfare
benefits (including group life insurance), pension, retirement or life insurance
plans and other benefits or similar expenses (collectively, “Wages”) relating to
employees of Landlord or employees whose wages are chargeable to Landlord below
the level of building manager who are engaged in the operation, repair, safety,
management, security or maintenance of the Building, the Land and the Building
equipment or in providing services to tenants (the “Eligible Employees”);
(ii) social security, unemployment and other payroll taxes, disability and
workmen’s compensation coverage imposed by Legal Requirement, union contract or
otherwise with respect to said Eligible Employees; (iii) the cost of gas, steam,
water, sewer rents, air conditioning and other fuel and utilities; (iv) the cost
of casualty, rent, liability, fidelity, plate glass and any other insurance;
(v) the cost of non-capital repairs, maintenance and the cost of painting the
common areas of the Building; (vi) the cost or rental of all building and
cleaning supplies, Including toilet paper, soap and paper towels, tools,
materials and equipment; (vii) the cost of uniforms, work clothes and dry
cleaning of Eligible Employees; (viii) the cost of cleaning the exterior of the
windows, the carting costs incurred in rubbish and garbage removal from the
Building, extermination services, concierge, guard, watchman or other security
personnel, service or system, if any; (ix) expenditures for capital improvements
and capital equipment (as those terms are defined under generally accepted
accounting principles consistently applied) which are made for the purpose of
reducing Operating Expenses, and in such case, only to the extent of actual
reductions in Operating Expenses and capital expenditures made by reason of
Legal Requirements which are first effective or applied after the first
Possession Date to occur, in each of which cases the costs thereof shall be
included in Operating Expenses for the Operating Year in which incurred and in
subsequent Operating Years, as amortized over the useful life thereof as
reasonably determined by Landlord in accordance with its good faith application
of generally acceptable accounting standards and practices), together with
interest factor equal to either (a) the actual rate of interest and other
borrowing costs and expenses (amortized over the life of the applicable loan and
ratably allocated to the relevant amount being amortized) incurred by Landlord,
with respect to the cost of such capital item to the extent paid for directly
through loan proceeds advanced by a third-party lender, if any, which is not an
affiliate of Landlord, pursuant to the terms of a bona fide loan, or (b) if such
costs are not so financed, the Prime Rate (provided that the annual amortized
amount so included in Operating Expenses for any year on account of such capital
improvements or capital items which were intended to reduce and actually reduce
Operating Expenses shall not exceed Landlord’s reasonable calculation of annual
savings in Operating Expenses actually achieved by such improvements or items);
(x) management fees equal to 3% of the

 

 



--------------------------------------------------------------------------------



 



aggregate gross rents, additional rents and other charges payable to Landlord by
tenants of the Building; (xi) charges of independent contractors and consultants
performing work included within this definition of Operating Expenses;
(xii) telephone and stationery; (xiii) legal, accounting and other professional
fees and disbursements incurred in connection with the operation and management
of the Building except those incurred in the leasing, financing or sale of the
Building, or in connection with disputes between Landlord, tenants and
prospective tenants of the Building, or in connection with litigation against
tenants and prospective tenants of the Building including legal expenses related
to a bankruptcy of tenant, or in connection with disputes with mortgagees or
ground lessors; (xiv) decorations not in excess of expenses incurred for that
purpose in Comparable Buildings; (xv) depreciation of hand tools and other
movable equipment used in the operation, cleaning, repair, safety management,
security or maintenance of the Building; (xvi) exterior and interior
landscaping; and (xvii) all costs of cleaning of the public areas of the
Building and of those rentable areas of the Building which do not constitute
retail stores and are not occupied or under lease to tenants, it being
understood that Landlord shall be economical in providing cleaning services to
those rentable areas of the Building which do not constitute retail stores and
are not occupied or under lease to tenants.
Provided, however, that the foregoing costs and expenses shall exclude or have
deducted from them, as the case may be:
(A) salaries, wages, compensation and benefits of (a) any employee above the
grade of building manager, or (b) any corporate officer, member or partner of
Landlord or its affiliates that is not working at the Building as an Eligible
Employee;
(B) expenditures for capital improvements and repairs and replacements thereof,
other than those referred to in clause (ix) above;
(C) amounts actually received by Landlord through proceeds of insurance or
expenditures actually reimbursed by warranties, guarantees or service contracts;
(D) costs incurred by reason of fire or other casualty or condemnation (or
threatened condemnation);
(E) advertising and promotional expenditures, expenses related to the leasing or
marketing of space in the Building;
(F) costs incurred in performing work or furnishing services or supplies for any
tenant (including Tenant), whether at such tenant’s or Landlord’s expense, to
the extent that such work or service is in excess of any work or service that
Landlord is obligated to furnish to Tenant at Landlord’s expense or which
services are not made available to Tenant at no additional charge (e.g., the
cost of providing chilled water or condenser water to any tenant and/or the cost
of providing heating, air conditioning and/or electricity to any tenant outside
of normal business hours, in each case free of any separate or additional
charge); it being understood that Operating Expenses will be net of any charges
separately directly billed to other tenants for services provided to such
tenants and not billed as operating expense escalation charges (unless such
services are provided to Tenant at no additional charge);

 

- 2 -



--------------------------------------------------------------------------------



 



(G) depreciation or amortization, except as provided in clause (ix) above, and
non-cash items such as deductions for or obsolescence of the Building and the
Building equipment depreciation and amortization;
(H) brokerage commissions;
(I) labor costs incurred in cleaning the demised premises, retail store areas
and spaces occupied by or under lease to other tenants;
(J) the cost of electricity and other utilities furnished to the leased premises
in the Building for which tenants are separately charged;
(K) principal or interest payments on and any other fees or charges (including,
without limitation, attorneys’ fees, court costs and other expenses) incurred in
connection with obtaining any loans related to any mortgages or any other debt
costs or financing or refinancing costs, and all fixed rent payments under
ground leases;
(L) the costs of constructing, improving, renovating, altering, painting or
decorating space in the Building for occupancy by Tenant and other tenants and
any cost and expense of maintaining and repairing such tenant spaces to the
extent Landlord is providing maintenance and repair services in excess of
Landlord’s maintenance and repair obligations under this Lease;
(M) amounts paid to affiliates of Landlord for services in or to the Building,
to the extent that the costs of such services exceed competitive costs of such
services were they not so rendered by an affiliate;
(N) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;
(O) all items and services for which Landlord is reimbursed by Tenant or other
tenants (other than pursuant to Article 29) to the extent of such reimbursement;
(P) the cost of any items for which Landlord was reimbursed by insurance or
otherwise compensated or should be reimbursed if Landlord maintains the
insurance it has agreed to maintain in the Lease;
(Q) up to $5,000 of the initial costs of hand tools and equipment used in the
operation, repair and maintenance of the Building or the rental thereof;
(R) that portion of any cost or expense relating to both the Building and to
other buildings or properties, which is properly allocable or attributable to
such other buildings or properties;

 

- 3 -



--------------------------------------------------------------------------------



 



(S) auditing and accounting fees not incurred in connection with the operation
and management of the Building;
(T) Taxes;
(U) the cost incurred in the operation of (x) the Building Cafeteria, or (y) any
health or exercise club or facility or any luncheon or other restaurant, club or
facility, unless, in the case of (y), the same is made available to Tenant at no
additional charge;
(V) costs and expenses of creating the condominium structure, if any, and costs
related to maintaining the legal status and organizational good standing of the
Condo Board;
(W) costs for relocating tenants;
(X) costs attributable to providing services to retail areas;
(Y) costs incurred in connection with removal, remediation, replacement,
enclosure, encapsulation or other treatment of any ACM, lead paint or mold;
(Z) cost of: (a) Landlord’s Work required under this Lease, or (d) the discharge
of Landlord’s obligations under the Landlord’s Work provision of this Lease or
similar provisions of other leases;
(AA) any costs to purchase objects of fine art (provided that the cost of any
reasonable maintenance thereof shall be included in Operating Expenses), and
costs arising from Landlord’s political or charitable contributions;
(BB) costs of defending any lawsuits filed by tenants, service providers or
Landlord’s mortgagee;
(CC) costs of Landlord’s general corporate overhead and general administrative
expenses;
(DD) costs (including fines and penalties) which result from: (a) the negligence
or intentional misconduct of Landlord or Landlord Related Parties or any breach,
violation or default under the Lease by Landlord, or (b) the negligence or
intentional misconduct of any other tenant or occupant of the Building (or its
employees, agents or contractors), or any breach, violation or default under any
other lease or occupancy agreement of the Building by any other tenant or
occupant of the Building;
(EE) costs (including fines and penalties) of correcting or remediating any
violations of laws which exist on the applicable Possession Date (or existed
during any period prior thereto);
(FF) gross rent that exceeds the fair rental value of the management office in
the Building of not more than 3,000 square feet of rentable area; provided that
such management office space: (a) shall exclude (x) any space devoted primarily
to leasing, construction or development activities, and (y) contractor and/or
storage space, and (b) shall be further equitably reduced to the extent such
office is used by Landlord or its management agent to operate or manage
properties other than the Building and the Property;

 

- 4 -



--------------------------------------------------------------------------------



 



(GG) advertising, promotional and marketing expenses and dues to professional
and lobbying associations;
(HH) contributions to operating expense, tax, insurance or other reserves as
opposed to payments of amounts out of such reserves for Operating Expenses;
(II) bad debt losses and rent losses suffered by Landlord and reserves therefor;
(JJ) costs of entertainment of current or prospective tenants;
(KK) if the property manager is an affiliate of Landlord, costs under the
Management Agreement that, under a market-based management agreement with an
unaffiliated management company providing for a market management fee, would be
borne by the management company and not reimbursed by the Landlord, including,
without limitation, the manager’s general corporate overhead and general
administrative and home office expenses;
(LL) any cost which is, pursuant to the Lease, expressly to be borne by Landlord
and not reimbursed through payment of Operating Expenses;
(MM) costs and expenses (including costs and expenses of any repairs, any
replacements or improvements) of complying with any law in other leased space in
the Building if the compliance with such law was another tenant’s obligation
under its lease; and
(NN) costs related to withdrawal liability or unfunded pension liability of
Landlord or any of its affiliates under any pension fund.

 

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT OEC
GENERAL OPERATING EXPENSE STATEMENT CATEGORIES
Cleaning payroll
Supplies
Building Payroll
Building — Related Labor
Electricity
Steam
Elevator Maintenance
Elevator Service Contract
Other Building Costs
Painting
Protection Service
General Building Repairs and Maintenance
Rubbish removal and Exterminating
Telephone
Professional Fees
Insurance
Management Fees
Amortization of Improvements Including Interest
Costs of Services to Tenants
Fees or Sums Paid to Affiliates of Landlord

 

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT RA
FORM OF RECOGNITION AGREEMENT FORM
SUBTENANT SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
This Subtenant Subordination, Non-Disturbance and Attornment Agreement
(“Agreement”) made this _______ day of  _____,  _____  by and between among 85
BROAD STREET LLC, having an office c/o Metropolitan Life Insurance Company, 10
Park Avenue, Morristown, New Jersey 07962, Attn.: New York Region Real Estate
Investments (“Landlord”), Viner Finance Inc., having an office at 85 Broad
Street, New York, New York 10004 (“Tenant”), and  _____  having an office at
 _____  (“Subtenant”).
W I T N E S S E T H :
WHEREAS, Landlord is the owner of that certain building known as 85 Broad
Street, New York, New York 10004 (the “Building”) and the land (the “Land”) upon
which it stands;
WHEREAS, Landlord is the landlord under that certain lease, dated as of July
 _____, 2011, between Landlord and Sublandlord as the same may hereafter be
renewed, amended, modified, supplemented, extended, replaced and/or restated
from time to time, is hereinafter referred to as the “Prime Lease”), which Prime
Lease covers certain space in the Building (collectively, the “Premises”); and
WHEREAS, Sublandlord and Subtenant have entered into a certain [Agreement of
Sublease], dated as of  _____  (the “Sublease”) covering a portion of the
Premises consisting of the [_____] floors in the Building (the “Subleased
Premises”).
NOW, THEREFORE, in consideration of ten dollars and other good, valuable,
sufficient and received consideration and intending to be legally bound hereby,
Landlord, Sublandlord and Subtenant covenant and agree as follows (all
capitalized terms used, but not defined, herein shall have the meanings given to
them in the Prime Lease):
1. The Sublease and Subtenant’s interest thereunder is now and at all times
shall continue to be subject and subordinate to the Prime Lease in accordance
with the terms of this Agreement.
2. As long as (i) no default by Subtenant then exists beyond any applicable
notice and cure periods under the Sublease, this Agreement or that certain
Consent to Sublease dated as of the date hereof, among Landlord, Subtenant and
Sublandlord (the “Consent”), and (ii) Subtenant named herein (or any Permitted
Transferee thereof) is the then subtenant under the Sublease (collectively, the
“Conditions”), then Subtenant shall not be named or joined in any action or
proceeding to terminate the Prime Lease by reason of Sublandlord’s default
thereunder unless such naming or joinder shall be required by law. In the latter
case, Landlord may join Subtenant as a defendant in such action only for such
purpose and not to terminate or extinguish Subtenant’s rights under this
Agreement or otherwise diminish or interfere with Subtenant’s rights under the
Consent or this Agreement in such action.

 

 



--------------------------------------------------------------------------------



 



3. In the event that the Prime Lease is terminated by reason of Sublandlord’s
default thereunder (a “Succession Event”) and the Conditions shall be satisfied,
then, subject to the terms hereof, (i) Subtenant shall be bound to Landlord and
Landlord shall be bound to Subtenant under all of the terms, covenants and
conditions of the Prime Lease (except as modified herein) with respect to the
Subleased Premises for the balance of the term of the Prime Lease then
remaining, with the same force and effect as if Landlord and Subtenant were the
parties under the Prime Lease, (ii) Subtenant does hereby attorn to Landlord as
its landlord for the Subleased Premises, subject to the terms hereof, and
(iii) Landlord shall recognize and accept such attornment; provided, however,
that Landlord shall not be:
(a) liable for any act or omission of Sublandlord, the then sublandlord or any
predecessor sublandlord under the Sublease, provided any non-monetary defaults
of an ongoing nature of which Landlord shall have received notice from Subtenant
in accordance herewith and that are susceptible of cure by Landlord which
continue after Subtenant attorns to Landlord shall continue to constitute a
default under the Lease so long as such default remains uncured;
(b) subject to any defenses, claims or counterclaims which Subtenant may have
against Sublandlord, the then sublandlord or any predecessor sublandlord under
the Sublease, unless the conditions giving rise to such defenses, claims or
counterclaims shall be then continuing (provided that Landlord shall have
received notice from Subtenant of such condition in accordance herewith);
(c) bound by any rental that Subtenant may have made to Sublandlord more than
thirty (30) days before the date such rental was first due and payable under the
Sublease with respect to any period after the date of attornment; provided that
Landlord shall be bound by any such prepayment that was actually paid to
Landlord or its designee(s);
(d) required to account for any security deposit other than any security deposit
actually delivered to the Landlord;
(e) bound by any terms of the Sublease;
(f) in the event of a casualty or condemnation, obligated to repair or restore
the Building or any portion thereof except for repairs or restoration Landlord
is obligated to perform under the Lease and, in all events, Landlord’s
obligation shall not be obligated to expend more than the net insurance proceeds
or net award, as applicable, Landlord actually receives to perform such repairs
or restoration (after deduction for all actual, out-of-pocket costs and expenses
incurred by Landlord in connection with the recovery of such proceeds or award);

 

- 2 -



--------------------------------------------------------------------------------



 



(g) intentionally omitted;
(h) bound by any free rent period or subject to any credits, offsets, setoffs,
abatements or other deductions which may have accrued against Sublandlord, the
then sublandlord or any predecessor sublandlord under the Sublease, unless the
conditions giving rise to such credits, offsets, setoffs, abatements or other
deductions shall be then continuing (provided that Landlord shall have received
notice from Subtenant of such condition in accordance herewith);
(i) bound by any obligation to perform any work or other tenant improvements or
pay any work allowances or provide any other concessions or inducements to
Subtenant;
(j) liable for any representation or warranty made or given by Sublandlord.
The term “Landlord” shall be deemed to include Landlord, anyone claiming by,
through or under Landlord and their respective successors and assigns.
Notwithstanding anything to the contrary contained herein, (x) [insert specific
provisions of the Lease as reasonably determined on a case-by-case basis] shall
be null and void in the event of such a Succession Event, and (y) any rights
granted to the tenant under the Prime Lease which, pursuant to the terms of the
Prime Lease, are solely for the benefit of, or deemed personal to, Sublandlord
(and its Permitted Transferees) shall be deemed null and void in the event of a
Succession Event. The foregoing attornment and recognition shall be effective
and self-operative without the execution of any further instruments upon the
occurrence of a Succession Event, provided that Subtenant, upon request, shall
execute and deliver any certificate or other instrument which Successor Landlord
may reasonably request to confirm such attornment and recognition.
4. Intentionally Omitted.
5. If any act or omission of Sublandlord would give Subtenant the right,
immediately or after lapse of a period of time, to cancel or terminate the
Sublease, Subtenant shall not exercise such right unless (1) Subtenant shall
have given Landlord written notice of Sublandlord’s act or omission and (2) such
act or omission shall not be remedied within thirty (30) days after the giving
of such notice to Landlord; provided, however, that if such act or omission
cannot with due diligence be remedied within a period of thirty (30) days (it
being agreed that the fact that Landlord does not have possession of the
Subleased Premises shall not constitute a reason why an act or omission cannot
be remedied within a period of thirty (30) days), and if Landlord commences the
remedies necessary to cure such act or omission within such thirty (30) day
period and thereafter prosecutes such remedies with reasonable diligence, then
the period of time after the giving of such notice by Subtenant within which
such act or omission may be remedied shall be extended for an additional thirty
(30) day period so long as Landlord prosecutes the remedying of such act or
omission with reasonable diligence. Landlord shall not be obligated to remedy
any such act or omission.

 

- 3 -



--------------------------------------------------------------------------------



 



6. Subtenant agrees that, to the extent that the Sublease provides for a monthly
rental which, after taking into account any free rent periods, credits, offsets
or deductions to which Subtenant may be entitled under the Sublease, exceeds (on
a per rentable square foot basis) the Floor Rent, the rent payable under the
Prime Lease will automatically and without condition become equal to such higher
monthly rental, if, as and when the attornment provided for herein becomes
effective between Landlord and Subtenant, and Subtenant shall be obligated to
pay such amounts on the dates specified in the Prime Lease for the payment of
basic annual rent and all recurring additional rent, as applicable. Upon such
attornment, the Prime Lease shall, automatically and without further act
required on the part of any party, be deemed amended to accomplish the foregoing
provisions of this Section 6; provided that, Subtenant shall execute and
exchange any instrument Landlord may reasonably request to confirm such
amendment. The parties hereto agree that, for purposes of this Agreement, all
basic annual rent and recurring additional rent under the Sublease shall be
deemed allocated to the Subleased Premises on a proportionate basis (based on
rentable square footage).
7. Subtenant acknowledges and agrees that Landlord shall have no obligations
whatsoever under the Sublease (whether or not a Succession Event shall occur)
and, in the event of a Succession Event, the rights and obligations of Landlord
and Subtenant with respect to Subtenant’s leasing of the Subleased Premises
shall be governed by the terms of the Prime Lease as modified by this Agreement
and the Consent.
8. If, upon any Succession Event, Sublandlord is in monetary default under the
Prime Lease, then Subtenant shall be obligated to pay to Landlord the Allocable
Monetary Amount (as defined below) within ten (10) Business Days following
demand by Landlord. In addition, if, upon any Succession Event, there is a
continuing non-monetary default by Sublandlord under the Prime Lease with
respect to the Subleased Premises (i.e., as opposed to a non-monetary default
with respect to Sublandlord itself such as, by way of example, non-permitted
transfer consummated by Sublandlord) and Landlord requests in writing that
Subtenant cure the same, Subtenant shall be obligated to cure such non-monetary
default within the applicable grace period, if any, set forth in
Section 14.01(a) of the Prime Lease (it being agreed that such written request
from Landlord shall constitute the notice contemplated by Section 14.01(a) for
purposes of determining when any applicable grace period provided for thereunder
shall commence). “Allocable Monetary Amount” means (x) in the case of a default
by Sublandlord in the payment of a sum specifically allocated to the Subleased
Premises under the Prime Lease (e.g., basic annual rent specifically allocated
to the Subleased Premises pursuant to the Prime Lease or reimbursement for
overtime services provided to the Subleased Premises), the total amount of such
sum, or (y) in the case of a default by Sublandlord in the payment of basic
annual rent, additional rent or other sum not specifically allocable to any
premises demised under the Prime Lease, the product of (1) such sum multiplied
by (2) a fraction, the numerator of which equals the rentable square footage of
the Subleased Premises and the denominator of which equals the rentable square
footage of the Premises (other than below grade space). The Allocable Monetary
Amount shall not include any sums described in clause (x) or (y) above which
become due under the Prime Lease during the period (the “Pre-Notice Period”)
commencing on the date of such default by Sublandlord in the payment of such
Allocable Monetary Amount and expiring on the day preceding the date Landlord
delivers a written notice to Subtenant that Landlord has exercised its right to
terminate the Lease and instructing Subtenant to make all payments due under the
Sublease to Landlord, provided that Subtenant has paid to Sublandlord all basic
annual rent, additional rent and other sums due and payable by Subtenant during
the Pre-Notice Period.

 

- 4 -



--------------------------------------------------------------------------------



 



9. After notice is given to Subtenant by Landlord that the Sublandlord is in
default beyond applicable notice and cure periods under the Prime Lease and that
the rentals under the Sublease should be paid to Landlord pursuant to the terms
of the Prime Lease, Subtenant shall thereafter pay to Landlord or as directed by
the Landlord, all rentals and all other monies due or to become due to
Sublandlord under the Sublease and Sublandlord hereby expressly authorizes
Subtenant to make such payments to Landlord and Sublandlord hereby releases and
discharges Subtenant from any liability to Sublandlord on account of any such
payments.
10. This Agreement may not be modified except by an agreement in writing signed
by the parties hereto or their respective successors in interest. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and to
their respective heirs, representatives, successors and assigns.
11. Any notice or demand, consent, approval or disapproval (collectively,
“Notice”) required to be given by the terms and provisions of this Agreement, or
by any law or governmental regulation, shall be in writing. Unless otherwise
required by such law or regulation, such notice, demand, consent, approval or
disapproval (other than for rent or additional rent bills) shall be given, and
shall be deemed to have been served and given, if sent by hand (against a signed
receipt) on the business day delivered if delivered before 5:00 P.M. New York
time, or if delivered after 5:00 P.M. New York time, then on the following
business day, or by prepaid nationally recognized overnight express service
marked for next business day delivery and same shall be deemed delivered and
effective the next business day if delivered before 5:00 P.M. New York time, or
if delivered after 5:00 P.M. New York time, then on the following business day.
Notices shall be delivered to the addresses set forth below:
If to Subtenant, to:
[_____]
If to Tenant, to:
Viner Finance Inc.
85 Broad Street
New York, New York 10004
With copies to:
c/o Viner Finance Inc.
Viner Finance Inc.
85 Broad Street
New York, New York 10004
Attn: Dennis McNamara, Esq.

 

- 5 -



--------------------------------------------------------------------------------



 



and
Ingram Yuzek Gainen Carroll & Bertolotti, LLP,
250 Park Avenue, Sixth Floor
New York, New York 10177
Attn: Shane O’Neill, Esq.
If to Landlord, to:
85 Broad Street LLC
c/o Metropolitan Life Insurance Company
10 Park Avenue, Morristown
New Jersey 07960
Attention: Officer-In-Charge
With copies to:
85 Broad Street LLC
c/o Metropolitan Life Insurance Company
10 Park Avenue, Morristown
New Jersey 07960
Attention: Chief Real Estate Counsel
and
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attn: Ross Z. Silver, Esq.
12. In the event of any termination of the Prime Lease other than by reason of
Sublandlord’s default thereunder (e.g., by reason of a casualty), this Agreement
shall, automatically and without further act of the parties, terminate and be of
no further force or effect from and after the applicable termination date.
13. The rights granted to Subtenant in this Agreement are not transferable or
assignable and are solely for the benefit of Subtenant named in the Sublease
(and any Permitted Transferee thereof) and, upon any assignment of the Sublease,
this Agreement and Subtenant’s rights hereunder shall be deemed null and void.
14. This Agreement shall be governed by the laws of the State of New York. If
any term of this Agreement or the application thereof to any person or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Agreement or the application of such term to any person or circumstances
other than those as to which it is invalid or unenforceable shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. This Agreement may be executed in any
number of counterparts, each of which when executed and delivered will be deemed
to be an original and all of which taken together, will deemed to be one and the
same instrument.

 

- 6 -



--------------------------------------------------------------------------------



 



15. If Sublandlord or Subtenant shall request the approval or consent of
Landlord pursuant to this Agreement, the Consent or the Prime Lease, any such
approval or consent purported to be given by Landlord shall not be effective
unless given in writing and in advance of the action with respect to which such
approval or consent was requested.
16. The headings in this Agreement are intended to be for convenience of
reference only, and shall not define the scope, extent or intent or otherwise
affect the meaning of any portion hereof.
[no further text on this page]

 

- 7 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first written above.

                  Landlord:    
 
                85 BROAD STREET LLC,         a Delaware limited liability
company    
 
           
 
  By:   85 Broad Street Mezzanine LLC,
its sole member    
 
           
 
  By:   Metropolitan Life Insurance Company,
its sole member    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:           Tenant:    
 
                Viner Finance Inc.,         a Delaware corporation    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Subtenant:    
 
                [_______________]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

- 8 -



--------------------------------------------------------------------------------



 



EXHIBIT S
SIGN SPECIFICATIONS
[See attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT SC
FORM OF TRI-PARTY SUBLEASE CONSENT FORM
CONSENT TO SUBLEASE
AGREEMENT, made as of  _____, 20_____  (this “Agreement”), among 85 BROAD STREET
LLC, having an office c/o Metropolitan Life Insurance Company, 10 Park Avenue,
Morristown, New Jersey 07962, Attn.: New York Region Real Estate Investments
(“Landlord”), Viner Finance Inc., having an office at 85 Broad Street, New York,
New York 10004 (“Tenant”), and  _____  having an office at  _____ 
(“Subtenant”).
WITNESSETH:
WHEREAS, Tenant is the tenant under a lease dated as of July  _____, 2011 (as
the same may hereafter be amended, the “Lease”), leasing the entire 2nd, 3rd,
22nd, 23rd, 24th, 25th and 26th floors and portions of the 31st floor and
sub-concourse (the “Demised Premises”) in the building known as 85 Broad Street,
New York, New York (the “Building”).
WHEREAS, Tenant has requested that Landlord consent to the subletting by Tenant
to Subtenant, pursuant to a sublease dated as of  _____, a copy of which is
attached hereto as Exhibit A and made a part hereof (the “Sublease”), of certain
space described in the Sublease (the “Sublet Space”), which Sublet Space
constitutes a portion of the Demised Premises described in the Lease, for a term
to commence on the date specified therefor in the Sublease and to end, unless
sooner terminated, on  _____.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, Landlord hereby consents to the subletting by Tenant to Subtenant
pursuant to the Sublease, such consent being subject to and upon the following
terms and conditions, to each of which Tenant, Subtenant and Landlord hereby
expressly agree:
1. Nothing contained in this Agreement shall operate as a consent or approval or
ratification by Landlord to or of any of the provisions of the Sublease or as a
representation or warranty by Landlord and, except as may be expressly provided
herein, Landlord shall not be bound or estopped in any way by the provisions of
the Sublease. In case of any conflict between the provisions of this Agreement
and the provisions of the Sublease, the provisions of this Agreement shall
prevail unaffected by the Sublease.

 

 



--------------------------------------------------------------------------------



 



2. Nothing contained in this Agreement shall be construed to (a) modify, waive,
impair or affect any of the provisions, covenants, agreements, terms or
conditions contained in the Lease (except as may be herein expressly provided),
(b) waive any present or future breach or default under the Lease or any rights
of Landlord against any person, firm, association or corporation liable or
responsible for the performance of the Lease, or (c) enlarge or increase
Landlord’s obligations or Tenant’s or Subtenant’s rights under the Lease or
otherwise. Tenant shall be and remain liable and responsible for the due
keeping, and full performance and observance, of all of the provisions,
covenants, agreements, terms and conditions set forth in the Lease on the part
of the tenant thereunder to be kept, performed and observed, as the same relate
to the Sublet Space, including, without limitation, with respect to Tenant, the
payment of the basic annual rent, Tax Payments, Operating Expense Payments,
Cafeteria Rent (as such terms are defined in the Lease) and other recurring and
non-recurring items of rent, together with all other sums payable by the tenant
under the Lease; provided, however, this sentence shall in no way be construed
as releasing Tenant from or altering any of its obligations under the Lease. In
case of any conflict between the provisions of this Agreement and the provisions
of the Lease, the provisions of the Lease shall prevail unaffected by this
Agreement (except where this Agreement expressly provides that the Lease is
modified).
3. Landlord’s consent under this Agreement is not assignable or transferable in
connection with any further or other subletting by Tenant or Subtenant.
4. The Sublease is, and shall be, subject and subordinate at all times to the
Lease (and to all instruments to which the Lease shall now or hereafter be
subject and subordinate (including, without limitation, any mortgage, ground
lease or similar instrument)), as the same may be extended, renewed, amended,
modified, restated or supplemented, and to all of the provisions of the Lease
(and such other instruments), as so extended, renewed, amended, modified,
restated and/or supplemented, and Tenant and Subtenant shall not do, permit or
suffer anything to be done in, or in connection with Subtenant’s use or
occupancy of, the Sublet Space which would violate any of said provisions.
Subsequent to the termination of the Lease due to a default by Tenant
thereunder, Subtenant shall, at Landlord’s request attorn to Landlord as the
landlord of the Subtenant [if applicable — pursuant to the provisions of that
certain Subtenant Subordination, Non-Disturbance and Attornment Agreement dated
as of _____,  _____  between Landlord and Subtenant]; provided, however, the
parties acknowledge and agree that any such request shall be at Landlord’s
exclusive option and may be made or not be made by Landlord in its sole
discretion. In case of any conflict between the provisions of the Lease and the
provisions of the Sublease, the provisions of the Lease shall prevail unaffected
by the Sublease.
5. (a) Notwithstanding anything to the contrary contained in the Sublease,
Subtenant must obtain Landlord’s consent to any Tenant Alterations (as defined
in the Lease) and must comply with all provisions of the Lease (including,
without limitation, Article 3 of the Lease) relating thereto, in each case to
the extent set forth in the Lease.
(b) Subtenant’s use of the freight elevator in connection with any of its Tenant
Alterations or otherwise shall be subject to the terms of the Lease and Building
rules and regulations, including, without limitation, hours of operation,
minimum blocks of time and payment of Landlord’s then established charges
therefor, subject to increase from time to time.
(c) Notwithstanding anything to the contrary contained in the Lease or Sublease,
Subtenant shall pay to Landlord upon demand (x) Landlord’s reasonable out of
pocket costs and expenses (including, without limitation, the fees of any
architect or engineer employed by Landlord or any ground lessor mortgagee for
such purpose) for reviewing plans and specifications and inspecting Tenant
Alterations plus (y) a supervisory fee calculated at Landlord’s then-standard
rate therefor.

 

- 3 -



--------------------------------------------------------------------------------



 



6. Neither the Sublease nor Landlord’s consent under this Agreement shall
release or discharge Tenant from any liability or obligation under the Lease,
and Tenant shall remain liable and responsible for, the full performance and
observance of all of the provisions of the Lease on the part of Tenant to be
performed or observed with the same force and effect as though no sublet had
been made pursuant to the terms of the Lease. Any breach or violation of any
provision of the Lease (whether by act or by omission) by Subtenant shall be
deemed to be, and shall constitute, a default by Tenant in fulfilling such
provision, and, in such event, Landlord may exercise its rights and remedies
under the Lease in the case of such a default.
7. Landlord’s consent under this Agreement is not, and shall not be construed
as, a consent by Landlord to any assignment, reassignment, further or other
subletting, or other transfer by Tenant or Subtenant. The Sublease shall not be
assigned, reassigned, transferred, renewed or extended (except in the case of a
renewal or extension, to the extent effected in accordance with the provisions
of the Sublease), nor shall the Sublet Space or any part thereof be sub-sublet,
without the prior written consent of Landlord thereto in each instance. In the
event that the Sublease is assigned, Subtenant and all future subtenants under
the Sublease shall be jointly and severally liable for the full performance of
the terms and conditions of this Agreement. If Subtenant is a corporation,
partnership or other entity, the prohibition on assigning the Sublease shall be
deemed breached if there occurs (a) a transfer of a majority ownership interest
in Subtenant (by conveyance, sale, disposition, the increase in the amount of
issued and/or outstanding shares of capital stock or partnership interests (as
applicable) of Subtenant and/or the creation of one or more additional classes
of stock or partnership interests (as applicable) of Subtenant (however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions); and/or (b) a transfer by operation of law or otherwise,
of Subtenant’s interest in the Sublease. For purposes hereof, “control” means
the power and authority to direct the business and affairs of Subtenant.
Notwithstanding anything to the contrary contained herein, Subtenant shall have
the right to assign the Sublease or sub-sublease or grant rights of occupancy to
any person or entity controlling, controlled by or under common control with
Subtenant, and neither a merger or consolidation of Subtenant into or with
another entity, or direct or indirect transfer of equity interests in Subtenant
named herein, shall require Landlord’s consent [delete if Section 10.03(a) of
the lease applied to this Subtenant: provided, in any case, as applicable, that
the net worth of the surviving entity or assignee is at least equivalent to
Subtenant’s net worth as of the date of this Agreement. Subtenant shall promptly
give Landlord notice of any of the foregoing transactions. [Delete if
inapplicable — Notwithstanding anything to the contrary contained herein or in
the Sublease, Subtenant’s right of first offer contained in Section [_____] of
the Sublease shall be subject and subordinate in all respects to Landlord’s
right of recapture contained in Section 10.02 of the Lease.]
8. Subject to all of the provisions, covenants, agreements, terms and conditions
of the Lease, the Sublet Space shall be used solely as specified in Section 2.01
of the Lease and for no other purpose.

 

- 4 -



--------------------------------------------------------------------------------



 



9. In addition to the obligations set forth in Paragraph 2 hereof, and in no way
limiting the same, Tenant and Subtenant shall be jointly and severally liable
for (a) bills rendered by Landlord for charges incurred by or imposed upon
Subtenant for services rendered (including supervisory fees) and materials
supplied to the Sublet Space by Landlord whether requested by Tenant and/or
Subtenant, (which shall be at Landlord’s then established charges therefor,
subject to increase from time to time; provided that Tenant’s liability under
this Paragraph 9 for charges incurred or imposed upon Subtenant shall not exceed
the applicable rates therefor , if any, set forth in the Lease as if Tenant
directly requested such services or materials or performed such actions) and
(b) for all amounts payable under this Agreement. Nothing in this Paragraph 9
shall require Landlord to respond to, or comply with, any requests for services
or materials made by Subtenant. Landlord’s decision with respect to any such
request shall be in its sole discretion.
10. (a) Tenant and Subtenant each jointly and severally represents and warrant
to Landlord that the copy of the Sublease attached hereto as Exhibit A is a true
and correct copy thereof and that the Sublease has not been amended, changed,
supplemented or modified, and that other than the Sublease, there are no other
agreements (written or oral) between the parties relating to the Sublease or the
Sublet Space or the equipment, furniture, furnishings, fixtures, improvements or
other property therein (collectively, the “FFE”). Notwithstanding anything to
the contrary contained in the Lease or the Sublease, Tenant and Subtenant shall
not, without the prior written consent of Landlord in each instance, amend,
change or modify the Sublease, except Landlord’s consent shall not be required
for the exercise of a unilateral right granted to either Tenant or Subtenant
under the Sublease.
(b) [Conform with facts: Tenant represents and warrants to Landlord that, as of
the date hereof, (i) the Lease is in full force and effect, has not been amended
or modified, and constitutes the entire agreement between Landlord and Tenant
with respect to Tenant’s occupancy of the Demised Premises; (ii) any tenant
improvements, base building improvements or work allowances required to be
performed or paid by the Landlord under the Lease have been fully completed or
paid, as applicable, in accordance with the provisions of the Lease;
(iii) Tenant has no off-sets, rebates, concessions, abatements or defenses
against or with respect to fixed rent, additional rent or other sums payable
under the terms of the Lease and there are currently no outstanding disputes
with respect to the calculation of any fixed rent, additional rent or other sums
billed to it; (iv) to the best of Tenant’s knowledge, Tenant is not in default
under the Lease, nor does Tenant have knowledge of any event which, with the
giving of notice or the passage of time or both, would constitute a default by
Tenant; (v) to the best of Tenant’s knowledge, there are no defaults by Landlord
under the Lease nor has any event occurred which, with the giving of notice or
the passage of time or both, would constitute a default by Landlord under the
Lease; (vi) the fixed rent under the Lease has been paid by Tenant through
[_____] and Operating Expense Payments and Tax Payments (as such terms are
defined in the Lease) have been paid through [_____]; and (vii) Tenant has not
(A) assigned or encumbered its interest under the Lease, (B) sublet the Demised
Premises or any part thereof or (C) otherwise transferred its interest in the
Lease or the Demised Premises.
(c) Tenant and Subtenant each jointly and severally represents and warrants to
Landlord that the information supplied to Landlord by each of Tenant and
Subtenant in connection obtaining Landlord’s consent pursuant to this Agreement
(including, without limitation, all summaries, financial statements, notices,
and other documents) is true and complete.

 

- 5 -



--------------------------------------------------------------------------------



 



(d) Tenant and Subtenant each jointly and severally represents and warrants to
Landlord that no consideration (except as set forth in the Sublease) has been,
or will be, paid by Subtenant for, or in connection with, the Sublease, the
Sublet Space or any FFE.
(e) [If no profit — Tenant represents and warrants to Landlord that (i) there is
not, and shall not any time be, any amount due and payable to Landlord pursuant
to Section 10.03(f) of the Lease (“Profit”) arising from the Sublease as
illustrated by Tenant’s calculations attached hereto as Exhibit B and (ii) all
costs and expenses which, Tenant claims, have been incurred, or will hereafter
be incurred, by Tenant in connection with the Sublease, and which are deductible
in the calculation of Profit, are set forth on Exhibit B. Tenant shall not have
the right to claim that any costs or expenses are deductible in the calculation
of Profit other than those set forth on Exhibit B. Notwithstanding the
foregoing, Landlord and Tenant acknowledge that the amounts payable in respect
of the operating expense and real estate tax escalation charges under both the
Lease and the Sublease are based on estimates only and are subject to final
determination, as provided under the Lease and the Sublease, as the case may be.
Accordingly, in the event a reconciliation of the fixed rent and/or escalations
for real estate taxes and operating expenses under both the Lease and the
Sublease shall result in a Profit arising from the Sublease, Landlord shall be
entitled to the Profit, in accordance with the terms of the Lease. Nothing
contained herein constitutes an agreement by Landlord that there is no Profit
arising from the Sublease and Landlord reserves all of its rights to claim that
such Profit exists (and to receive the same in accordance with the terms of the
Lease) and to audit the books and records of Tenant in connection therewith.]
[If there is profit: Tenant represents and warrants to Landlord that
(i) attached hereto as Exhibit B is Tenant’s calculation of the anticipated
amount due and payable to Landlord pursuant to Section 10.03(f) of the Lease
(“Profit”) arising from the Sublease and (ii) all costs and expenses which,
Tenant claims, have been incurred, or will hereafter be incurred, by Tenant in
connection with the Sublease, and which are deductible in the calculation of
Profit, are set forth on Exhibit B. Tenant shall not have the right to claim
that any costs or expenses are deductible in the calculation of Profit other
than those set forth on Exhibit B. Notwithstanding the foregoing, Landlord and
Tenant acknowledge that the amounts set forth on Exhibit B in respect of the
operating expense and real estate tax escalation charges under both the Lease
and the Sublease are based on estimates only and are subject to final
determination, as provided under the Lease and the Sublease, as the case may be.
Accordingly, in the event a reconciliation of the fixed rent and/or escalations
for real estate taxes and operating expenses, under both the Lease and the
Sublease, shall result in a Profit arising from the Sublease, Landlord shall be
entitled to the Profit, in accordance with the terms of the Lease. Nothing
contained herein constitutes an agreement by Landlord that Exhibit B constitutes
a correct calculation of the anticipated Profit with respect to the Sublease,
and Landlord reserves all of its rights to dispute the same (and to receive
Profits in accordance with the terms of the Lease) and to audit the books and
records of Tenant in connection therewith.]

 

- 6 -



--------------------------------------------------------------------------------



 



(f) The representations and warranties contained in this Paragraph 10 shall be
deemed incorporated in the Lease and Sublease and the inaccuracy of any of such
representations and warranties shall constitute a default under the Lease and
Sublease entitling Landlord to exercise any or all of the remedies for default
provided therein or otherwise available under the Lease.
11. Upon the expiration or termination of the term of the Lease during the term
of the Sublease by reason of condemnation or eminent domain or destruction by
fire or other cause, or if the Lease expires or is terminated for any other
reason whatsoever (including, without limitation, Tenant’s default thereunder)
or is surrendered by Tenant to Landlord, then, the Sublease and its term shall
expire and come to an end as of the effective date of such expiration,
termination or surrender and Subtenant shall vacate the Sublet Space on or
before such date. If Subtenant does not so vacate, Landlord shall be entitled to
all of the rights and remedies available to a landlord under the Lease against a
tenant holding over after the expiration of a term.
12. Any breach or violation of any provision of this Agreement (whether by act
or by omission) by Tenant or Subtenant shall be deemed to be and shall
constitute a default by Tenant in fulfilling the provisions of the Lease and by
Subtenant in fulfilling the provisions of the Sublease, and, in such event,
Landlord may exercise its rights and remedies under the Lease in the case of
such a default.
13. In the event that Tenant shall be in default under the Lease beyond the
expiration of applicable notice and cure periods under the Lease (if any) and
Landlord gives notice of any such default to Subtenant (which Landlord shall
have no obligation to give), then, from the date upon which Landlord gives such
notice to Subtenant until such time as Landlord rescinds said notice, Subtenant
shall make all payments of fixed rent and additional rent/charges due under the
Sublease directly to Landlord by unendorsed check made payable solely to
Landlord at the address designated by Landlord in said notice. Any such payments
shall be credited, upon collection only, by (a) Landlord against any fixed rent
and additional rent/charges due Landlord by Tenant under the Lease in such
manner and in such order as Landlord may elect, in its sole discretion, and
(b) Tenant against any sums due Tenant by Subtenant under the Sublease. Tenant
hereby authorizes payment by Subtenant to Landlord pursuant to this
Paragraph 13. Landlord may exercise its rights under this Paragraph 13 on one or
more occasions, and from time to time, as often as Landlord desires, and the
rights granted to it hereunder shall apply in each event of default by Tenant
under the Lease. This Paragraph 13 shall in no event limit or impair other
rights and remedies which may be available to Landlord as a result of any such
default by Tenant. The acceptance of any such payments from Subtenant shall not
be deemed an acceptance of Subtenant as tenant under the Lease or an attornment
to Landlord under the Sublease nor shall it release Tenant from any of its
obligations under the Lease. In connection with an attornment by Subtenant to
Landlord following such default by Tenant, Tenant shall deliver to Landlord, on
demand, the full amount of all security deposits (together with accrued interest
thereon) held by Tenant under the Sublease (whether in cash, by letter of
credit, or otherwise). If any such security deposit is in the form of a letter
of credit (or similar instrument), Tenant shall be required to deliver the
original letter of credit (or similar instrument) together with originals of all
amendments thereto together with such instruments of transfer as the issuer may
require in order to name Landlord as the beneficiary thereunder (and Tenant
shall pay all transfer fees and other out-of-pocket costs incurred by Landlord
to effectuate such transfer). Tenant and Subtenant shall cooperate with Landlord
in all respects (including, without limitation, by executing and delivering such
affidavits, transfer agreements and other instruments requested by the issuing
bank) so as to effectuate such transfer as expeditiously as possible.

 

- 7 -



--------------------------------------------------------------------------------



 



14. Any notice or demand, consent, approval or disapproval (collectively,
“Notice”) required to be given by the terms and provisions of this Agreement, or
by any law or governmental regulation, shall be in writing. Unless otherwise
required by such law or regulation, such notice, demand, consent, approval or
disapproval (other than for rent or additional rent bills) shall be given, and
shall be deemed to have been served and given, if sent by hand (against a signed
receipt) on the business day delivered if delivered before 5:00 P.M. New York
time, or if delivered after 5:00 P.M. New York time, then on the following
business day, or by prepaid nationally recognized overnight express service
marked for next business day delivery and same shall be deemed delivered and
effective the next business day if delivered before 5:00 P.M. New York time, or
if delivered after 5:00 P.M. New York time, then on the following business day.
Notices shall be delivered to the addresses set forth below:
If to Subtenant, to:
[_____]
If to Tenant, to:
Viner Finance Inc.
85 Broad Street
New York, New York 10004
With copies to:
c/o Viner Finance Inc.
Viner Finance Inc.
85 Broad Street
New York, New York 10004
Attn: Dennis McNamara, Esq.
and
Ingram Yuzek Gainen Carroll & Bertolotti, LLP,
250 Park Avenue, Sixth Floor
New York, New York 10177
Attn: Shane O’Neill, Esq.
If to Landlord, to:
85 Broad Street LLC
c/o Metropolitan Life Insurance Company
10 Park Avenue, Morristown
New Jersey 07960
Attention: Officer-In-Charge

 

- 8 -



--------------------------------------------------------------------------------



 



With copies to:
85 Broad Street LLC
c/o Metropolitan Life Insurance Company
10 Park Avenue, Morristown
New Jersey 07960
Attention: Chief Real Estate Counsel

and
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attn: Ross Z. Silver, Esq.
15. (a) Neither Landlord, any superior lessor or any superior mortgagee, nor any
direct or indirect member, partner, director, officer, shareholder, principal,
agent, servant or employee of Landlord, any ground lessor or any mortgagee
(whether disclosed or undisclosed) (Landlord together with all of the foregoing,
collectively, the “Indemnified Parties”), shall be liable to Subtenant for
(i) any loss, injury or damage to Subtenant or to any other person claiming by,
through or under Subtenant, or to its or their property, irrespective of the
cause of such injury, damage or loss, nor shall the aforesaid parties be liable
for any loss of or damage to property of Subtenant, or of others claiming by,
through or under Subtenant, entrusted to employees of Landlord, (ii) any loss,
injury or damage described in clause (i) above caused by other tenants or
persons in, upon or about the Building, or caused by operations in construction
of any private, public or quasi-public work, or (iii) even if negligent,
consequential damages arising out of any loss of use of the Sublet Space or any
equipment, facilities therein; provided, subject to the extent of the release of
liability and waiver of subgrogation provided in Section 7.06 of the Lease, the
foregoing shall not be construed to relieve Landlord from liability in
connection with acts or ommissions of Landlord that a court of competent
jurisdiction finally determines arose from Landlord’s negligence or willful
misconduct.
(b) Subtenant shall indemnify and hold harmless the Indemnified Parties from and
against any and all claims arising from or in connection with (i) the conduct or
management of the Sublet Space or of any business therein, or any work or thing
done, or any condition created, in or about the Sublet Space, (ii) any act,
omission or negligence of Subtenant or any person claiming through or under
Subtenant or any of their respective direct or indirect members, partners,
shareholders, directors, officers, agents, employees or contractors, (iii) any
accident, injury or damage occurring in, at or upon the Sublet Space, (iv) any
default by Subtenant in the performance of Subtenant’s obligations under the
Sublease, and (v) any brokerage commission or similar compensation claimed to be
due by reason of any proposed further subletting or assignment by Subtenant;
together with all reasonable costs, expenses and liabilities incurred in
connection with each such claim or action or proceeding brought thereon,
including, without limitation, all reasonable attorneys’ fees and disbursements;
provided, that the foregoing indemnity shall not apply to the extent such claim
results from the negligence or willful misconduct of the Indemnified Party. If
any action or proceeding is brought against any Indemnified Party by reason of
any such claim, Subtenant, upon notice from such Indemnified Party shall resist
and defend such action or proceeding (by counsel reasonably satisfactory to such
Indemnified Party).

 

- 9 -



--------------------------------------------------------------------------------



 



16. This Agreement shall be construed and enforced in accordance with the laws
of the State of New York (without giving effect to conflict of laws principles
thereof).
17. This Agreement contains the entire agreement of the parties hereto with
respect to the subject matter hereof. This Agreement may not be changed,
modified, terminated or discharged unless such change, modification, termination
or discharge is in writing and signed by Landlord.
18. Each right and remedy of Landlord provided for in this Agreement or in the
Lease shall be cumulative and shall be in addition to every other right and
remedy provided for therein or now or hereafter existing at law or in equity or
by statute or otherwise, and the exercise or beginning of the exercise by
Landlord of any one or more of the rights or remedies so provided for or
existing shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights or remedies so provided for or so existing.
19. If any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
20. Tenant covenants to deliver to Landlord, contemporaneously with the delivery
of this Agreement to Landlord, a check or checks, subject to collection, made
payable to the order of Landlord and/or Landlord’s counsel, as directed by
Landlord, in a sum equal to all costs and reasonable legal fees incurred by
Landlord in connection with the granting of this consent. At Landlord’s option,
the validity and enforceability of this Agreement is expressly conditioned upon
Tenant delivering said check(s) and the collection thereof.
21. Tenant and Subtenant each, jointly and severally (a) represents and warrants
to Landlord that no broker, finder or similar person was involved in the
granting of Landlord’s consent pursuant to this Agreement or the execution of
the Sublease (or the transactions contemplated thereby) other than [_____]
(“Broker”) and (b) agrees to defend, indemnify and hold Landlord (including,
without limitation, any Indemnified Parties) harmless from and against any and
all (i) claims of and liabilities to any broker(s), finder(s) and/or any other
person(s) (including, without limitation, Broker) for the payment of any fees,
commissions or other sums alleged to be due as a result of the granting of
Landlord’s consent pursuant to this Agreement and/or the execution of the
Sublease (or the transactions contemplated thereby), and (ii) loss, cost,
liability, expense or damage suffered by Landlord (including, without
limitation, reasonable attorneys’ fees, court costs and disbursements) arising
from, relating to or in connection with any breach of the representation and
warranty contained in clause (a) above or any such claims and liabilities
described in clause (b).

 

- 10 -



--------------------------------------------------------------------------------



 



22. This Agreement shall inure to the benefit of and be binding upon Subtenant
and Tenant and their respective permitted successors or assignees and shall
inure to the benefit of and be binding upon Landlord and its successors and
assigns, including any purchaser of the Building.
23. This Agreement shall not be effective until executed by each of Landlord,
Tenant and Subtenant. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and such counterparts shall
constitute one and the same instrument.
[No further text on this page; signature page follows.]

 

- 11 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth at the outset of this Agreement.

                  Landlord:    
 
                85 BROAD STREET LLC,         a Delaware limited liability
company    
 
           
 
  By:   85 Broad Street Mezzanine LLC,
its sole member    
 
           
 
  By:   Metropolitan Life Insurance Company,
its sole member    
 
           
 
  By:   “David.v. Politano”
 
Name: David V. Politano    
 
      Title: Managing Director    
 
                Tenant:    
 
                Viner Finance Inc.,         a Delaware corporation    
 
           
 
  By:   “Albert G. Lowenthal”
 
Name: Albert G. Lowenthal    
 
      Title: CEO    
 
                Subtenant:    
 
                [___________________________]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Sublease

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Profit Calculation

 

- 2 -



--------------------------------------------------------------------------------



 



EXHIBIT TF
THIRD PARTY EARLY ACCESS SPACE
[See attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT UPS
UPS SPACE
[See attached]

 

 